Case 2:15-cv-00201-SMJ   ECF No. 385-1   filed 01/28/20    PageID.16968 Page 1 of 246




                                 EXHIBIT 1




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude D. ROSNER Expert Testimony -5
Case 2:15-cv-00201-SMJ   ECF No. 385-1   filed 01/28/20    PageID.16969 Page 2 of 246




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude D. ROSNER Expert Testimony -6
Case 2:15-cv-00201-SMJ            ECF No. 385-1           filed 01/28/20     PageID.16970 Page 3 of 246



    Summary of Opinions
           Based on review and analysis of documents and information identified within our peer
    reviewed and published article [attached as Exhibit A], additional documents within the
    Monsanto PCB Archive [see list of documents relied upon attached as Exhibit B], and the
    depositions in the Westport, Colella and San Diego cases, and based on past work serving as
    both consultant and testifying experts assisting counsel representing plaintiffs in cases alleging
    harm to human health and the environment caused by PCBs, as well as over 30 years of
    research and writing on the history of environmental health and occupational safety and health,
    we have formed opinions based on a reasonable degree of certainty. Our curriculum vitae are
    attached as Exhibits C and D, and our lists of prior testimony are attached as Exhibits E and F.
    Our billing rate is $350 per hour. Our opinions are as follows:
    I.      PCBs were envisioned by Monsanto and promoted as ingredients in a wide variety of
            products that Monsanto had sufficient information available to it to know would be
            used, handled, and consumed in ways that would make it virtually inevitable that PCBs
            would enter the environment, and get into the food chain and human bodies.1 In
            particular:
            a. Kaley testified that the chemical properties that enable bioaccumulation are
                resistance to degradation and fat solubility, that the chemical structure of PCBs has
                been known since the 1800s, and that Monsanto understood from the beginning
                that PCBs were fat soluble. (Kaley, pp. 31-33; 64-68; 75-77)2
            b. Kaley also testified (and Monsanto’s documents indicate) that Monsanto was
                aware by the 1930s that PCBs were persistent in the environment and resisted
                biodegradation. (Kaley, pp. 21-22; 31, 34) In fact, Monsanto promoted PCBs
                as such.3

1
  The Swann Chemical Company, “Aroclor Use Code,” January 1, 1935 [Footnote from Report: N 8; Hereafter FN
#]; Swann Chemical Company, “Aroclor Adhesives,” February 10, 1933; Swann Chemical Company, “Aroclor as a
Lubricant,” February 10, 1933; Swann Chemical Company, “Various Uses of Aroclors,” January 1, 1935; W.E.
Schalk to J.W. Schrage, May 11, 1970.
2
  Monsanto Chemical Company, “Salesmen’s Manual Aroclor,” Description and Properties, October 1, 1944. [FN
21]
3
  Swann Chemical Company, “A Brief Description of the Aroclors,” February 20, 1931 [FN 7]; Swann Chemical
Company, “Aroclor in Lacquers,” January 1, 1936 [Supercedes February 10, 1935]; “Development Department
Annual Research Report – 1946” “Confidential, Annual Research Report, 1946, 1946, 111; Monsanto Company, The
Aroclors: Physical Properties and Suggested Applications, (1946); Ad, “The Ubiquitous Aroclor ‘Genie’ Does it
Again,” Adhesive Age, December, 1961, 57; Elmer Wheeler to W.R. Richard, “Aroclor Degradation in Soil,” April 8,

                                                      1


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -7
Case 2:15-cv-00201-SMJ             ECF No. 385-1          filed 01/28/20      PageID.16971 Page 4 of 246


 II.      Based on the documents and Kaley testimony (Kaley, pp. 324-326, 455), Monsanto –
          very early on -- had sufficient information available to it to know that PCBs, when used
          as intended in transformers and capacitors, as industrial fluids (hydraulic fluids and heat
          transfer fluids), as well as when incorporated into a wide variety of products now
          referred to as “open uses,” would be released and cause harm to human health and the
          environment. In particular:
          a. Monsanto’s own early experiences, studies and reports from customers indicated
               that PCBs would emanate out of the “open use” products in which they are
               incorporated (such as paint);4 would leak from what were considered “closed uses”
               (transformers and capacitors) during use and repair;5 would leak when used as
               industrial fluids;6 and would even be released during transport via tanker truck and
               drums.7 With respect to the “possible control of contamination,” Monsanto stated
               “[i]ndustrial fluids,plastics, coatings and adhesives [are] – very difficult, if not
               impossible to control.”8
          b. In addition to releases to the environment from intended applications of PCBs,
               Monsanto also encountered repeated “violations” by its customers of safety


1969 [FN 24]; “Monsanto, Rough Draft – Outline PCB Environmental Pollution Abatement Plan,” November 10,
1969 [FN 90]; W. Papageorge to F.G. Jenkins, July 8, 1970.
4
  Wheeler to E. Mather, “Aroclors Toxicity,” September 1, 1953 [FN 42]; Research Department, Phosphate Division,
“Report No. 2970 Final Report on Aroclor in Gases,” March 15, 1954 [FN 46]; “Minutes of Aroclor ‘Ad Hoc’
Committee First Meeting,” September 5, 1969 [FN 107]; Emmet Kelly to W. B. Papageorge, March 30, 1970 [FN
120]; William Ryan to John Mason, June 18, 1970; Monsanto, “Executive Summary: PCB Pollution,” 10/29/69. [FN
111]
5
  “Trip Report 214: Westinghouse Electric and Manufacturing Company,” October 14-15, 1942; Alvin Crow to
Monsanto Chemical Corporation, April 15, 1966; W.R. Richard to E. Wheeler, “Defense of Aroclor – F. Fluids,”
September 9, 1969 [FN 108]; “The PCB-Pollution Problem,” January 21 and 22, 1970, Meeting with General Electric
Co. [113]; Don Olsen to ‘Dear Sir,’ February 18, 1970 [FN 116]; Functional Fluids, Sales Information Bulletin No.
58, Subject: Dielectric Fluids – Environmental Safety, October 14, 1971; W. Papageorge to A. Pozefsky, May 2,
1973.
6
  Elmer Wheeler to E. Mather, September 1, 1953 [FN 42]; Richard Davis to File, The Frito Company, October 18,
1960 [FN 65]; Elmer Wheeler to Ken Doremus, June 16, 1961; “Report of Aroclor ‘Ad Hoc’ Committee,”
Confidential, October 2, 1969 [FN 109]; W.R. Richard, “Monthly Summary with Details for Functional Fluids-
Research,” May 20, 1970; William Blair, “Senate Told of Fish Tainting,” New York Times, Aug. 15, 1971, A-22 [FN
156]; D. E. Roush to John Heilala, January 15, 1970. [PCB-ARCH0483868]
7
  Alvin Crow to Monsanto Chemical Corporation, April 15, 1966; W.E. Gordon to Grey, Papageorge et. Al.,
September 13, 1967; Monsanto “Memo Complaint Investigation, “September 20, 1966; M.N. Ferrar et. al, to Howard
Bergen, Jr., “Report of Aroclor ‘Ad Hoc’ Committee,” Confidential, October 2, 1969 [FN 109]; T.N. Carrico to G.L.
Bratsch, “Specific Recommendation #4 – Major Spill Investigation No. S2-2-70,” January 6, 1971; P.G. Benignus to
R.S. Hill, “Aroclor Drums,” December 22, 1971; P.G. Benignus to E.M. Potter et. al., “Aroclor Drums,” December
17, 1971 [FN 169]; John Mason to J.R. Eck, “Therminol FR Series Fluids,” August 16, 1971; D. Wood to C. Paton
et. al., “PCB Incineration,” May 29, 1975. [MONS 029736]
8
  Monsanto, “Executive Summary: PCB Pollution,” 10/29/69. [FN 111]

                                                      2


                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -8
Case 2:15-cv-00201-SMJ             ECF No. 385-1          filed 01/28/20      PageID.16972 Page 5 of 246


               precautions resulting in PCB leaks and spills. In regards to the “[m]ain sources of
               pollution,” Monsanto admitted that “[m]anufacturing plants [are] also a vulnerable
               contributing factor, but less significant in quantity than customer or end user
               loses.”9 Therefore, Monsanto had sufficient information available to it to know that
               this misuse would and did result in additional releases into the environment.10
          c. Disposal of PCB waste and products containing PCBs at the end of their useful life
               also typically ended up in the environment. Monsanto sewered PCB waste at the
               facilities where PCBs were manufactured from the 1930s and for decades.
               Monsanto’s own documents evidence Monsanto’s awareness that its customers
               were doing the same.11
          d. In addition to being intentionally released into sewers or streams, PCB waste was
               also put in landfills or burned.12 Kaley testified the only way to destroy PCBs
               would be to incinerate at a very high temperature. In addition, Monsanto’s
               documents and the Kaley testimony indicate the only ways to dispose of PCB
               waste are incineration at proper temperatures, putting it in a landfill, or
               indiscriminate dumping.13 However, the only incinerator capable of properly
               incinerating PCBs did not come on line until 1971, so prior to that time, all waste
               was either put into dumps/waste sites or directly into the environment.14 As late as
               1975 Monsanto said that “the only practical method of disposal of solid waste


9
  “Executive Summary: PCB Pollution,” 10/29/69. [FN 111]
10
   Monsanto, Organic Chemicals Division, “Standard Manufacturing Process for Pydraul A-200,” Dec. 1970;
Papageorge to Gene Lewis, July 7, 1970; “Minutes of Aroclor ‘Ad Hoc’ Committee, First Meeting,” September 5,
1969 [FN 107]; “Executive Summary PCB Pollution,” [Company Confidential] October 29, 1969. [FN 111]];
Seppala to R. E. Kelly, “Re: Czarnecki, et. al Versus Monsanto,” June 28, 1963; Wheeler to Davis, “Aroclor 1242 –
Reliance Electric,” September 3, 1965 [FN 69]; Benignus to Smith, “Agreement,” February 29, 1952. [FN 40]
11
   McCutchen “Progress Report, Technical Service Department – Krummrich,” November 29, 1967; Davis to W.R.
Richard, “FDA Aroclor Inquiry,” May 23, 1968; Richard to Kuhn [handwriting, PBH], January 17, 1969 [PCB-
ARCH0303696]; Richard to Wheeler, “Defense of Aroclor,” September 9, 1969; “Report of Aroclor ‘Ad Hoc’
Committee,” to Bergen, October 2, 1969 [FN 109]; Rough Draft, “Outline PCB Environmental Pollution Abatement
Plan,” Nov. 10, 1969 [FN 90]; Richard to Davis et. al., “Monthly Summary Details, April, 1970,” May 20, 1970;
Papageorge to Savage, December 7, 1970 [FN 147]; Papageorge to Savage, “PCB in Plant Effluent,” January 29,
1971 [FN 149]; Papageorge, “Monsanto’s PCB Problem,” Presented at ANSI, C-107 Meeting, September 14, 1971;
“Reclamation Strategy,” [Before March 1972]; “The PCB-Pollution Problem,” January 21 and 22, 1970, St. Louis
Meeting with General Electric. [FN 113]
12
   Kuhn to Bergen and Richard, Comments on “Defense of Aroclor” draft, September 16, 1969; John Fredericksen to
Cumming Paton, “PCB Problem Disposal of Askarel,” October 13, 1971.
13
   Papageorge to Rollins, December 5, 1975.
14
   Papageorge to Bergen, “PCB-Solid Waste Incinerator,” April 15, 1971; Benignus to Curtis, “Askarel Inspection,”
July 22, 1971; Papageorge to Mary Appelhof, May 4, 1973.

                                                      3


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -9
Case 2:15-cv-00201-SMJ             ECF No. 385-1          filed 01/28/20     PageID.16973 Page 6 of 246


               containing PCBs is through burial in sanitary landfills.15And the one incinerator
               available starting in 1971 could not handle solids contaminated with PCBs nor
               liquids which contained over 1% water.16 Monsanto could have built an incinerator
               capable of destroying solids, but it chose not to because of the cost. Although
               Monsanto had originally planned to keep its incinerator on line until 1981, it ended
               up refusing to take any more waste as of August 31, 1977 because of cost
               considerations17 and because Monsanto did not want to be required to continue its
               operation because of social responsibility issues.18 Monsanto did not even
               incinerate all of its PCBs waste – between 1.5 and 3 million pounds were shipped
               to Texas.19 In the end, Monsanto’s incinerator “handled relatively minor quantities
               of retrieved wastes (less than 10% of [the incinerator’s] annual capacity)”20 and
               although Monsanto claimed in 1977 that “most customers and industrial users
               disposed of waste through commercial facilities approved to dispose of PCBs,” as
               of 1978 there were no disposal sites (either incineration or burial) which had been
               approved by the EPA.21 Therefore, Monsanto had sufficient information available
               to it to know that this PCBs waste would ultimately make its way into the
               environment.22 (Kaley, pp. 455-59; 463, 476-79; 482-3)
          e. In fact, Monsanto’s own consultant warned that of the 40 million pounds of PCBs
               used annually in plasticizers, hydraulic fluid, adhesives, and in carbonless copy
               paper (CCP), “a very substantial percentage must escape into the environment as
               waste,” that “it seems possible that at least 10 million pounds annually may
               become environmental contaminants,” and concluded that because of the “apparent

15
   Papageorge to Rollins, December 5, 1975.
16
   Papageorge to Hansen, October 11,1973; J.J. Roder to C. Paton et. al., “NOT FOR DISTRIBUTION,” “Chemical
Cleaning Methods for Therminol FR,” January 10, 1972. [PCB-ARCH0506095]
17
   “PCB Facilities Decontamination and Dismantlement Program,” November 3, 1977; J. Alley to D. Wood,
“Recommendation on Stopping Customer Returns of PCB Waste to the W.G. Krummrich Incinerator,” May 13,
1977.
18
   Alley to Wood, “Recommendation on Stopping Customer Returns,” May 13, 1977; Alley to Customer, August,
1977.
19
   “Waste Disposal Agreement Between Monsanto and Rollins Environmental Services, Inc.,” July 20, 1977.
20
   “ Questions and Answers to be Used Only to Respond to Direct Questions from the Media,” Second Draft,
November 4, 1977.
21
   “Questions and Answers to be Used Only to Respond to Direct Questions from the Media,” Nov. 4, 1977; Liss and
Cordray to Barber et. al., “EPA Manual for Enforcement of PCB Regulations,” May 11, 1978 [PCB-ARCH0741749];
Toxic Materials News, December 12, 1979, p. 396.
22
   “PCB Position Statement, 1977 Annual Meeting,” April 19,1977; Steven Jellnek, “PCBs: Pollution, Politics and
Prevention,” The Rollins Report, April, 1983.

                                                      4


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -10
Case 2:15-cv-00201-SMJ             ECF No. 385-1          filed 01/28/20      PageID.16974 Page 7 of 246


               stability” of PCBs “most of the PCBs that entered the environment may still be
               circulating in the global ecosystem.”23 It was recognized that DDT and “other
               chlorinated hydrocarbon pesticides” were likely present “in practically every living
               organism and in the air, water and soil across the face of the globe.”24
          f. Based on Monsanto’s documents and Kaley’s testimony (Kaley, pp. 178-182; 196,
               214, 225) from the very beginning (early 1930s) there were a number of
               published25 health studies on animals and papers documenting health effects in
               humans caused by exposure to PCBs and other chlorinated hydrocarbons. In
               addition, there were communications from Monsanto’s own customers
               documenting numerous ailments claimed to be a result of PCB exposure.26 Older
               Monsanto employees remembered as late as 1971 of early outbreaks of systemic


23
   Robert L. Metcalf, “Report and Comments on Meeting on Chlorinated Biphenyls in the Environment at Industrial
Biotest Laboratories, Chicago, March 21, 1969,” Apr. 2, 1969. [FN 100]
24
   Wheeler –“CMC Pre[sentation] Medical Department, Gentlemen,” n.d. [STLCOPCB0009863]
25
   Jack Jones and H. Alden, ”An Acne Dermatergosis,” Archive of Dermatology and Syphiology, 33(1936), 1023-
1027; C. Drinker, M. Warren, G. Bennett, “The Problem of Possible Systemic Effects from Certain Chlorinated
Hydrocarbons,” J. of Industrial Hygiene and Toxicology, 19 (September, 1937), 283; Commonwealth of
Pennsylvania, Department of Labor and Industry, “A Preliminary Report of the Dermatological and Systemic Effects
of Exposure to Hexachloro-Naphthalene and Chloro-Diphenyl,” March 16, 1936; L. Schwartz, “Dermatitis from
Synthetic Resins and Waxes,” AJPH, June, 26(1936),586; F.B. Flinn and N. Jarvik, “Action of Certain Chlorinated
Naphthalenes on the Liver,” Proceedings of the Society for Experimental Biology, 35(October, 1936), 118-120;
Frederick Flinn and N. Jarvik, “Liver Lesions Caused by Chlorinated Naphthalene,” American Journal of
Epidemiology, 27(January, 1938), 19-27; G. Bennett, C. Drinker, M. Warren, “Morphological Changes in the Livers
of Rats Resulting from Exposure to Certain Chlorinated Hydrocarbons,” Journal of Industrial Hygiene and
Toxicology, 20(Feb. 1938), 97-128; L. Greenburg, M. Mayers and A. Smith, “The Systemic Effects Resulting from
Exposure to Certain Chlorinated Hydrocarbons,” Journal of Industrial Hygiene and Toxicology, 21(February, 1939),
29-38; L. Greenburg, “Chlorinated Naphthalenes and Diphenyls,” Industrial Medicine, 12(August, 1943), 520-623
[FN 5]; J. W. Miller, “Pathologic Changes in Animals Exposed to a Commercial Chlorinated Diphenyl,” Public
Health Reports, 59(Aug. 1944), 1085-1093; F. Flinn, “Industrial Exposure to Chlorinated Hydrocarbons,” American
Journal of Medicine, 1(October, 1946), 388-394; L. Fairhall, “Chlorinated Diphenyl and the Chloronaphthalenes,”
Industrial Toxicology, pp. 257-258, (1949 ed). [FN 22]; J. Meigs, J. Albom, B. Karlin, “Chloracne from an Unusual
Exposure to Arochlor,” JAMA, 154(April 24, 1954), 1417-1418.
26
   Davis to Arbogast, “Bucyrus Erie Company,” March 21, 1957; Kelly to Heaesel, “Pydraul AC” June 23, 1959 [FN
61]; Wheeler to Speicher, October 23, 1959; Jack Bonavoglka, to W. Waychoff, Kelley, February 4, 1960; Kelly to
Davis, “Mr. Allen Hexagon” February 2, 1961 [FN 63]]; J. Allen to Kelly, February 14, 1961 [FN 64]; J. Orem to R.
Davis, Re: R.S. Fulton, Chevrolet, January 23, 1963; Fershing to Monsanto Chemical Company, November 9, 1964;
T.M. Steadman to Monsanto Canada, March 1, 1965; T. Tokley to D. Hardy, London, March 29, 1966; D. Roush to
E. Wheeler, July 18, 1966; M. Schuitema to V.J. Herofosse, Brussels, September 1, 1967; Memo, “Chevrolet-
Tonawanda Plant,” to M. Johnson, D. Pogue, February 11, 1971; D.A. Olsen to W.R. Richard, “Aroclor Toxicity”
Japan, December 4, 1968; L.D. Press to File, “Plasticizer Call Report,” December 6, 1968; J. Schuch to File, re:
Aroclor 4465, December 10, 1968; E. Wheeler to R. Keller, “Report on ‘Human Poisoning with Kane-Clor’” Japan,
June 12, 1969; M. Frankton to Monsanto, “Pyroclor,” September 11, 1969; H. Allison to M. Jenkins, October 17,
1969; Source: Wheeler, “Public Relations Department,” “Queried by Reporter,” October 28, 1970; G. Fague to N.
Johnson, “Chevrolet Grey Iron Factory, Saginaw” December 17, 1970; Kelly to D. Reed, May 2, 1973; G. Roush to
W. Papageorge, re: Mobil, October 28, 1975.

                                                      5


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -11
Case 2:15-cv-00201-SMJ             ECF No. 385-1          filed 01/28/20      PageID.16975 Page 8 of 246


               disease among workers in the Anniston plant.27 In fact, there are repeated internal
               Monsanto admissions starting in the early 1930s that PCBs are systemically
               toxic.28 And by the 1930s and early 1940s, it was understood that even the
               families of workers were at risk of developing systemic disease after contact with
               the clothing worn home by workers.29 Therefore, Monsanto had sufficient
               information available to it to know by the early 1930s that PCBs were harmful to
               human health.
          g. In the 1950s, Monsanto’s own employees specifically recognized the potential
               harm posed to aquatic life posed by PCBs.30
 III.     Based on Monsanto’s documents and Kaley’s testimony, while it was Swann that
          originally assisted (along with General Electric) in creating the market for PCBs as
          dielectric fluids, Monsanto continued to market and promote PCBs as dielectric fluids
          when it took over the company, shortly thereafter found other potential markets for its
          products, and via promotion and marketing were successful in creating the market for
          them. These markets included PCBs in various open uses such as in shower curtains,
          paints, varnishes, adhesives, rubber finishes, and others.31 During the 1950s,
          Monsanto, via its marketing and promotion, expanded the use of PCBs in such open use
          applications such as in Carbonless Copy Paper (CCP), in indirect heating systems for
          fried foods, and even as an addition to insecticides that were sprayed into the
          environment.32 All of this put Monsanto on notice that its PCBs could and did get into

27
   M. Williams to B.O. Stevenson, Handwritten note, January 20, 1971. [MONS 099489][FN 148]
28
   “Report of Dr. Frederick B. Flinn of Patch Tests Made on Material Received from Swann Research, Inc.,” May 25,
1934 [FN 10]; “Diphenyl and Chlorinated Diphenyl Derivatives,” June 1935 [FN 9]; L.A. Watt, Memo, October 11,
1937 [FN 18]; C. Drinker, “Report to the Monsanto Chemical Company,” September 15, 1938; Monsanto,
“Confidential, Annual Research Report, 1944,” [FN 19]; Monsanto, “Salesmen’s Manual Aroclor,” October 1, 1944
[FN 21]; R.F.K., “Memo to File Aroclor,” February 6, 1950; Kelley to Spolyar, February 14, 1950 [FN 38]; E.
Mather to F. Harwood, “Aroclors: Toxicity,” December 17, 1951; Wheeler to R. Kelly, “Hydraulic Fluid Discussion
with Captain Stone – U.S. Navy,” April 10, 1956.
29
   L. Schwartz, “Dermatitis from Synthetic Resins and Waxes,” AJPH, June, 26(1936), 585.
30
   H.E. Morriss, “How Monsanto Controls Air and Water Pollution,” Oil and Gas Journal, June 28, 1954, 11-16; R.
Davis to R. Kelly, “Air Products Inc.,” November 5, 1959; Garrett to H. Boettcher, Air Products, November 16,
1959; Garrett to S. Facini, Chicago Pneumatic Tool Co., August 29, 1960. [FN 62]
31
   “Found! Three Industries that Can’t Use Aroclors,” Saturday Evening Post, August 3, 1946. [FN 34]; Monsanto
Chemical Company Organic Chemicals Division, “St. Louis Research Report No. 2420, “Final Report on Assistance
to Sales and Development Department on Aroclors, Biphenyl and Related Products, 1954,” January 8, 1960., p.6;
A.W. Hempelmann to R. Davis, December 15, 1958.
32
   “This was Adam’s Bug Killer,” Fortune, Feb., 1946, p.17; “Confidential, Annual Research Report 1946;”
Benignus to E.W. Laske “Aroclors and MB-40,” June 17, 1948; Monsanto, “A Guide for Formulating Santobane,
Monsanto DDT,” 1951 [35]; Monsanto, “Technical Bulletin, Lindane-Aroclor Combinations,” Bulletin No. 2/EX-43,

                                                      6


                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -12
Case 2:15-cv-00201-SMJ              ECF No. 385-1           filed 01/28/20      PageID.16976 Page 9 of 246


           the open environment and in the food chain. (Kaley, 11/17/2011, pp. 47, 49-51, 55, 60-
           62)
 IV.       Despite commitments of United States (US) industries to fully test substances and
           products that were widely distributed,33 and despite the fact that such testing was
           conducted by many companies including Monsanto for other products,34 Monsanto
           never did sufficient long-term evaluations of this product. In particular, Monsanto’s
           documents indicate a recognition of the need to do long term chronic testing on products
           which might enter the food chain, such as PCBs.35
 V.        Monsanto did some short and medium term animal studies, certain of which put
           Monsanto on notice of potential health effects. In addition, in the 1950s, the Navy had
           done its own PCB studies, the results of which were of such concern to the Navy that
           they decided not to use PCBs in the application at issue (despite Monsanto’s effort to
           convince them otherwise).36
 VI.       It was not until 1969, and only after others had already found PCBs to be a world-wide
           ecological contaminant, that Monsanto started doing actual chronic testing.37 When
           these tests showed signs of harm to the test animals, Monsanto asked that they be
           repeated to get better results, hired a consultant to reanalyze the data of one study
           because Monsanto did not like the results, and on one occasion even asked the lab to
           change the conclusion so the result would sound less ominous.38 Ultimately, the

February 3, 1953; Monsanto, “Aroclor,” n.d.; Monsanto, “Development Department,”” Liquid Dielectrics and
Aroclor,” August 15, 1956; “Look on the Bright Side,” Johnson’s Glo-Coat, March 1947; L. Sherwood, to Benignus,
“Aroclor Use to Increase the Insecticidal Life of Lindane,” August 30, 1957 [FN 37]; Kelly to Hempel, July 25, 1963.
[PCB-ARCH0736677]
33
   National Paint, Varnish and Lacquer Association, “Confidential Not for Publication, To Class A Members,” July
18, 1939, [FN 25] and Attached: Manufacturing Chemists’ Association Legal Principles.” Manufacturing Chemists
Association, Manual L-1 – A Guide for the Preparation of Warning Labels for Hazardous Chemicals,” Adopted 1945;
Revised 1946 [FN 26]; Industrial Hygiene Foundation, Abstract of H. Smyth, “Solving the Problem of Toxicity of
New Chemicals in Industry,” Industrial Hygiene Digest, March, 1947; Henry Smyth, “Solving the Problem of
Toxicity of New Chemicals in Industry,” West Virginia Medical Journal, July, 1946, pp.177. [FN 29]
34
    Monsanto, “News Release,” October 7, 1947 [FN 30]; Jack Garrett, “Toxicity Considerations in Pollution
Control,” Industrial Wastes, January-February, 1957. [FN 31]
35
   Kelly to Hempel, July 25, 1963 [PCB-ARCH0736677]; Robert Metcalf, “Report and Comments on Meeting on
Chlorinated Biphenyls in the Environment at Industrial Biotest Laboratories, Chicago, March 21, 1969,” April 2,
1969 [FN 100]; Stanley Shaw, “Therminol Heat Transfer Food Industry Penetration,” October 13, 1966.
36
   H. Litzsinger to Garrett, May 29, 1956 [FN 52]; Kelly to Langenfeld, June 7, 1956 [FN 53]; Kelly to Armstrong,
“Pydraul 150,” January 21, 1957 [FN 55]; Wheeler to P. Slayton, “Toxicity of Pydraul 150,” September 25, 1957.
[FN 57]
37
   “Executive Summary PCB Pollution [Company Confidential], October 29, 1969. [FN 111]
38
   Benignus, “The PCB -Pollution Problem,” January 21 and 22nd, 1970 Meeting with General Electric Company.
January 26, 1970 [FN 113]; G. Levinskas to J. Calandra, IBT, July 18, 1975 [FN 203]; Monsanto, Press Release,

                                                        7


                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -13
Case 2:15-cv-00201-SMJ             ECF No. 385-1           filed 01/28/20     PageID.16977 Page 10 of 246


           principals of the lab – the same exact individuals involved in the PCB studies – were
           convicted of fraud in conjunction with work done at their lab. Some of these studies at
           issue were done for Monsanto during the same general time frame the PCB studies were
           being done.
 VII.     Kaley’s testimony (Kaley, 11/17/2011, pp. 37-44) and Monsanto’s documents indicate
           that Monsanto began making DDT, a chemical which - like PCBs - is persistent in the
           environment and bioaccumulates, from 1944 to 1957. Kaley also testified that
           Monsanto would have kept abreast of the literature regarding DDT. There were
           publications indicating concerns about DDT in the environment throughout the 1950s.39
           During that same general timeframe, Monsanto’s own Medical Director Kelly, and
           Manager of Industrial Hygiene and Pollution Abatement Garrett, both expressed the
           opinion that a company has a duty to test their products for danger to humans and the
           environment.40
 VIII.    Nonetheless, based on Kaley’s testimony, (Kaley, pp. 399-401) during the time
           Monsanto sold PCBs, Monsanto did not do any testing in order to determine how much
           PCBs were released from leaking drums, from customer uses, from open uses, from
           CCP (in the case of CCP, Monsanto pushed that a study others had done be delayed),
           from hydraulic fluid uses, or from landfills into which PCBs or PCB-contaminated
           waste were disposed. The one study that Monsanto did do in regards to burning of CCP
           showed it would cause environmental contamination unless the temperatures were
           sufficiently high.41
 IX.      Monsanto did not do any biodegradation studies until well after PCBs were known to be
           ubiquitous environmental contaminants, and when it did, it was determined there was no
           significant biodegradation. In fact, in Monsanto’s “Special Study” of the
           “Biodegradability of Dielectric Fluids and Components” of 1976, it classified its
           “current, potential and competitive [dielectric fluid] products to aid in the assessment of

“Immediately 1975.”
39
   H. Godt, Santobane (DDT). [FN 35]
40
   Press Release, “Immediately,” October 7, 1947 [FN 30]; Garrett, “Toxicity Considerations in Pollution Control,”
Industrial Waste, January-February, 1957, p.17-19 [FN 31]; Wheeler et al to R. Harris, “Company Confidential…
Report of Aroclor ‘Ad Hoc’ Committee,” Second Draft, October 15, 1969 [FN 110]; David Rosner and Gerald
Markowitz, “Persistent Pollutants: A Brief History of the Discovery of the Widespread Toxicity of Chlorinated
Hydrocarbons,” Environmental Research, 120(2013), 126-133.
41
   Papageorge to H.A. Vodden, December 15, 1970; E. Tucker to W. Richard, March 4, 1969, in “Aroclor – Wildlife:
Incineration of NCR Paper.” [FN 97]

                                                       8


                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -14
Case 2:15-cv-00201-SMJ              ECF No. 385-1            filed 01/28/20      PageID.16978 Page 11 of 246


           their environmental compatibility.” A biodegradability assessment was made in terms
           of two groupings: “Rapid to intermediate biodegradation rate” and “Slowly degraded to
           resistant.” Aroclors 1016, 1242 and 1254 were all in the “slowly degraded to resistant”
           category.42 Monsanto also learned that there was little to no biodegradation of PCBs
           earlier from other investigators.43 Aroclor 1232 was described as “a blend of 1221 and
           1242, which contains several per cent of very persistent isomers.”44
 X.        Based on Monsanto’s documents and Kaley’s testimony, although Monsanto provided
           information to its customers to avoid skin contact with PCBs and that exposure to the
           fumes of heated Aroclors may cause “skin and eye irritation,” for most of the 1950s
           Monsanto downplayed the possible systemic problems associated with PCB exposure
           and made continued representations to its customers and regulators that the product was
           safe.45 Monsanto specifically and repeatedly represented “our experience and the
           experience of our customers over a period of nearly 25 years, has been singularly free of
           difficulties.”46 Without conducting chronicity studies, by 1965 Monsanto would
           misleadingly assure DuPont that “The question of possible carcinogenesis… can be
           dismissed completely.”47 Moreover, it does not appear that Monsanto provided any
           meaningful information that would serve to prevent PCBs from escaping into the
           environment until well after PCBs had already become a known ubiquitous
           environmental contaminant. (Kaley, 11/17/2011, pp. 224, 229, 232, 235; Kaley 463)
 XI.       Despite the fact that more than 100,000 pounds, or “truckloads,”48 of Aroclors were
           used in connection with pesticides as extenders – in particular as extenders for
           insecticides against roaches in the poultry field – and were being used in connection
           with other materials to make rabbit repellants and then sprayed on vegetation, and

42
   Monsanto, “Applied Sciences Report” “Biodegradability of Dielectric Fluids and Components,” July 29, 1976.
43
   D. Hosmer to P. Heisler,”Pesticides in Compost Degradation of PCBs During Composting,” October 23, 1974.
[STLCOPCB4076574 and STLCOPB4076575: Cover Sheet and Translated Report]
44
   J. R. Savage to A. E. Peterson, J.F. Queeny Plant, “PCB Pollution, ” Sept. 23, 1970. See also, W. Clark to Bechtold
et. al., “1200 Series Aroclors: Removal of Products from the Market,” May 14, 1970; Papageorge to Durland –
Tokyo, ”PCB Environmental Problem” May 27, 1970; R. Kountz to R. Howard, “Biodegradability of Aroclor,” June
18, 1970; Papageorge to Bergen, July 17, 1970; J. Savage to E. Peterson, “PCB Pollution,” September 23, 1970.
45
   Monsanto Technical Bulletin No. P-137, “Aroclor – A Non-Flammable Hydraulic Fluid for Die-Casting Systems,”
May 1, 1950 [Supersedes March 28, 1949]; Wheeler to Lofstrom, April 8, 1957[FN 58]; Monsanto Technical
Bulletin )-124, “Aroclor Resins and Plasticizers for Chlorinated Rubber,” May 1957 [FN 59]; Papageorge to Albert
[Westinghouse], March 18, 1975. [FN 59]
46
   R.E. Kelly to Marcus Key, US PHS. March 15, 1962. [FN 67]
47
   Kelly to Singer [Dupont], July 1, 1965. [FN 70]
48
   P.G. Benignus. Technical Sales Report. June 30, 1955. [FN 36]

                                                         9


                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                       To Exclude D. ROSNER Expert Testimony -15
Case 2:15-cv-00201-SMJ            ECF No. 385-1          filed 01/28/20       PageID.16979 Page 12 of 246


           despite Monsanto’s awareness of the myriad releases of PCBs in the environment,
           Monsanto initially denied that PCBs were being found in the environment. Despite
           early indications that Monsanto promoted the use of PCBs as pesticide extenders,49
           Monsanto repeatedly stated “[t]o our knowledge, [PCBs] are not sprayed or dusted on
           crops, woodlands or any other areas, as are pesticides” and that it was “extremely
           difficult to conceive how commercially produced PCB can show up in wildlife in the
           quantities reported.”50 The effective date of the discontinuance of the sale of PCBs for
           use as an insecticide/pesticide carrier was not until April 1970.51 Monsanto also
           misrepresented the ability of its product to biodegrade in the environment.
 XII.     When Monsanto finally did begin to provide information about environmental concerns
           (only after the PCBs situation was brought to light by the US media), it was in part a
           result of a concern about legal liability. Monsanto was “merely fulfilling what [it]
           consider[ed] to be our moral and our legal responsibility to our customers”52 and
           because it endeavored to take “reasonable action that will not unduely [sic] alarm the
           market but reduce the exposure in terms of liability.”53 Monsanto’s Legal Department
           believed this approach would “minimize and, hopefully, eliminate claims made against
           [it] for environmental pollution damage.” 54
 XIII.    The “warnings” regarding environmental concerns were cursory at best. As early as
           1958, one memo declared, “It is our desire to comply with the necessary regulations,
           but to comply with the minimum and not to give any unnecessary information which
           could very well damage our sales position in the synthetic hydraulic fluid field.”55
           Even though the presence of PCBs throughout the environment had been confirmed by

49
   Monsanto Technical Bulletin No. 2/Ex-43, “Lindane-Aroclor Combinations,” February 3, 1953, p.4; C. Williams to
R. Benignus, “Aroclor – Insecticide Customers,” July 25, 1955, PCB-ARCH0042817; L. Sherwood to Benignus,
“Aroclor Use to Increase the Insecticidal Life of Lindane,” August 30, 1957 [FN 37]; Benignus to Leake, [USDA],
June 17, 1948; Kelly to Quinby, February 3, 1971; Benignus, “Lindane-Aroclor Combinations,” November 26, 1952;
Benignus, “Technical Sales Report,” June 30, 1955. [FN 36]
50
   Final Draft. Statement from Monsanto Company. March 3, 1969 attached to “Monsanto. Executive Summary” [FN
111], See also “Statement From Monsanto Company,” October 29, 1969,” attached in Executive Summary, PCB
Pollution,” October 29, 1969, [FN 98]; Stickley to Gardner, “Effect of Aroclors on Vegetation,” September 28, 1954
PCB-ARCH0577540; “Statement from Monsanto Company,” October 29, 1969. [FN 111]
51
   Kelley to Bechtold, et. al., “Aroclor/Insecticides,” April 23, 1970.
52
   “Presentation to Field Sales” “Personal and Confidential,” [Ca Feb. 16, 1970].
53
   “Outline: PCB Environmental Pollution Plan,” Rough Draft, Nov. 10, 1969. [FN 90]
54
   “Presentation to Field Sales” “Personal and Confidential,” [Ca Feb. 16, 1970]; Papageorge to Marsh et al., “PCB
Environmental Problem September Status Report,” October 6, 1970; [FN 142] C. Paton, “Sales Information Bulletin,
No. 89,” “Company Confidential,” Re: Product Liability, August 8, 1971.
55
   D. F. Smith to R. Minteer, “Pyrdraul Labeling,” December 5, 1958. [FN 60]

                                                       10


                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -16
Case 2:15-cv-00201-SMJ            ECF No. 385-1           filed 01/28/20    PageID.16980 Page 13 of 246


          scientists by that time, Monsanto’s letters purporting to inform their customers of the
          environmental problems posed by PCBs include disclaiming language such as: “we
          wish to alert you to the potential problem of environmental contamination,”56 “[i]t is
          claimed that…,” and that Aroclors with a lower chlorine content “appear to present no
          potential problem to the environment.”57 And even then Monsanto did not explain that
          sealants and other open uses of PCBs were leading to environmental contamination.
          Rather, Monsanto’s letter indicated that widespread environmental contamination was
          the result of manufacturing processes. By this time, Monsanto was aware of the Yusho
          incident and that PCBs had been getting into milk, poultry, cooking oils and even
          people.58 None of this was mentioned. No information was provided on Monsanto’s
          knowledge of the persistent, toxic and, bioaccumulative nature of Aroclors. In a 1971
          “Summary for Discussion on PCB’s with FDA” it was suggested that “chlorinated
          biphenyls are biodegradable.”59 Monsanto specifically included a water quality
          standards article so as to minimize the attention on just PCBs. “We are pointing out that
          care will needed in preventing environmental contamination from other raw materials
          and products not just Aroclor 1254 and 1260.”60 Even when they did finally begin to
          inform their representatives in the field of the growing controversy concerning PCB and
          environmental pollution Monsanto planned to downplay the problems. In 1970, as they
          planned to send copies of informational letters to their U.S. customers they asked their
          regional representatives “to keep the circulation of this information to a minimum.” The
          St. Louis office provided “questions and answer” sheets to their regional people for the
          aid of their salesmen and instructed them “to answer only those questions they are asked
          and not to put those answers in writing,” The salespeople were also “told not to
          volunteer information not covered in the question/answer list” and to “follow sales to
          your customers closely.”61 When customers asked for advice on how to clean up spills
          their advice was cursory as Monsanto “had no facilities for disposing of solid


56
   Donald Olson, Director of Sales, Functional Fluids Group to “Dear Sir,” Feb. 9, 1970. [FN 116]
57
   Walter Schalk, Director of Sales, Plasticizers, to Dear Customer, Feb. 27, 1970.
58
   Wheeler et al to R. Harris, “Company Confidential… Report of Aroclor ‘Ad Hoc’ Committee,” Second Draft,
October 15, 1969. [FN 110]
59
   W. Richard to J. Mason, “Polychlorinated Biphenyls Research Summary,” September 7, 1971.
60
   “Presentation to Field Sales” “Personal and Confidential,” [Ca Feb. 16, 1970].
61
   C. Paton to Brydon et. al., “PCB Publicity,” February 16, 1970.

                                                     11


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -17
Case 2:15-cv-00201-SMJ            ECF No. 385-1          filed 01/28/20       PageID.16981 Page 14 of 246


           wastes…or liquids containing more than 1 % water.”62
           a. In fact, there is evidence that even while providing “warnings” Monsanto
               internally admitted its goal was to downplay any risk so that the “warnings” would
               not affect sales. In Monsanto’s own words they took “reasonable action that will
               not unduely [sic] alarm the market but reduce the exposure in terms of liability.”63
               Monsanto’s plasticizer salesman were told to “minimize distribution [of
               information contained in a letter]. . . We want to minimize the effect of this letter.
               You should follow sales of Aroclor closely to monitor any effect . . . We want to
               continue selling all Aroclors – therefore play down the replacement bit and try to
               calm the customer.” The growing awareness of legal issues was on the minds of
               Monsanto executives. On the bottom of one handwritten memo were the words:
               “Nothing other than the letter from St. Louis should be put in writing to a customer
               on the PCB problem without clearance by our Law Depart.…”64 Aroclor sales had
               “increased every year for ten years” and Monsanto “wanted 1970 to be no
               different.”65 And it wasn’t.
 XIV.     A similar approach was taken with respect to Monsanto’s Pydraul customers. A memo
           was addressed to the company’s marketing staff to explain how to answer questions
           from customers who had learned of the public disclosures of the potential dangers of
           PCBs (and the decision to eliminate Aroclors 1254 and 1260 in Monsanto’s Pydraul
           products). The memo acknowledges that Monsanto “can’t afford to lose one dollar of
           business.” To that end, it says, “We want to avoid any situation where a customer
           wants to return fluid. . . . The new reformulated products will be available within a
           month. We would prefer that the customer use up his current inventory and purchase
           [new products] when available. He will then top off with the new fluid and eventually
           all Aroclor 1254 and Aroclor 1260 will be out of his system. We don’t want to take
           fluid back.”66

62
   W. Papageorge to D. Hansen, October 11, 1973; D. Wood to W. Papageorge, “GE Transformer Spill,” October 22,
1974; P. Gann to Robert Lowenstein, August 29, 1972.
63
   “Outline: PCB Environmental Pollution Plan,” Rough Draft, Nov. 10, 1969. [FN 90]
64
   Handwritten Memo from “C” [Cumming Paton] “Personal and Confidential,” Feb. 16, 1970. See also,
“Presentation to Field Sales” “Personal and Confidential,” [Ca Feb. 16, 1970], p.3.: “Confidentially, our Legal
Department believes this will minimize and, hopefully, eliminate claims made against us for environmental damage.”
65
   “Presentation to Field Sales” “Personal and Confidential,” [Ca Feb. 16, 1970].
66
   N.T. Johnson, St. Louis, “Pollution Letter,” Feb. 16, 1970. [FN 115]

                                                       12


                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -18
Case 2:15-cv-00201-SMJ             ECF No. 385-1            filed 01/28/20    PageID.16982 Page 15 of 246


 XV.      As evidenced by multiple customer reactions, their warnings from the 1950s onward
           were insufficient for the recipients to fully understand the risks posed by PCBs.67 One
           customer was “very bitter about Monsanto and really feel that we are ruining their
           reputation and company.”68
 XVI.     Even after reports were provided to Monsanto indicating their product had become a
           worldwide ecological contaminant (1966), Monsanto continued to promote and push the
           sale of its product for years until the public outcry was such that they could not continue
           the status quo. One company official had suggested they continue to “sell the hell out of
           ‘em.’”69 Indeed, sales of PCBs increased every year from 1966 – 1970. In particular:
           a. When the contamination situation finally came to light in the US press (1968),
               Monsanto continued to misrepresent to the general public and regulators via letters
               and press releases that PCBs were not harmful and would not escape from
               purportedly closed systems. Monsanto also argued against a proposed ban on
               PCBs, pushed the EPA to relax their PCB discharge requirements with respect to
               Monsanto’s Anniston Alabama plant effluent, lobbied for more lax Federal
               requirements with respect to PCB discharges from production and using plants,
               and even (successfully) argued against FDA’s proposed more stringent regulations
               relating to PCBs in food, animal feed, food and feed processing plants and
               packaging materials based on a misleading claim about PCBs purported
               biodegradability.70 Monsanto even commended employee Paul Wright--gave him a
               cash award--for his “prominent role in forestalling EPA’s promulgation of
               unrealistic regulations to limit discharges of polychlorinated biphenyls.”71


67
   “Salesman’s Call Report,” January 13, 1961; Joseph Allen to Monsanto, Att: Emmet Kelly, February 14, 1961 [FN
64]; J. E. Flynn to Monsanto, May 14, 1962; Emmet Kelly to File,“ November 27, 1962; C. Paton to J. Brydon et al.,
February 16, 1970; “Personal and Confidential,” [Handwritten note],“PCB Publicity,”[about February 16, 1970]; C.
Paton, “PCB Publicity,” March 31, 1970; Z. Obara to Monsanto, June 5, 1970; to Mr. D. Weismer, July 1, 1970;
Papageorge to J. Mason, July 28, 1970; “Products Research & Chemical Corp., August 11, 1970; “Mrs. Paul’s
Kitchen,” visit report, April 9 [1969?] [PCB -ARCH0483181]; Desoto, Inc., Chicago, May 7, 1971; T. Gosage to J.
Fallon, “Therminol FR Fluid,” July 16, 1971; C. Paton to “Company Confidential,” Re: Product Liability, August 8,
1971 [PCB-ARCH0739360]; J. Roder to C. Paton, Trip Reports FR System, October 11, 1973.
68
   J. Roder to C. Paton, Trip Reports FR System, October 11, 1973.
69
   Handwritten Notes, PCB committee. Aug 25, 1969. [FN 106]
70
   D. Hosmer re: PCB Effluents from the Anniston Plant to Snow Creek,” Meeting at Southwest Regional Office of
EPA, November 11, 1971; Paul Hodges, PCB’s – Allowable Discharge from Producing/Using Plants, “Minutes of
Meeting – April 13, 1972 in EPA Offices, Washington D.C., ; Papageorge to Hearing Clerk, DHEW, July 14, 1972;
Papageorge to K. Easley, “Environmental Impact Statement, PCB Rule Making,” January 4, 1973.
71
   “Evaluation of Paul Wright,” July 16, 1976; Monsanto, “Achievement Award Data Sheet,” “Award Category,”

                                                       13


                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -19
Case 2:15-cv-00201-SMJ            ECF No. 385-1         filed 01/28/20      PageID.16983 Page 16 of 246


          b.   Monsanto continued to sell PCBs for all uses up until 1970 when it purported to
               phase out “open uses,” such as plasticizer applications. However, Monsanto
               allowed their customers to stockpile PCBs such that 1970 was the biggest sale year
               for PCBs plasticizers in Monsanto’s history.72 Moreover, Monsanto continued to
               sell PCBs for CCP and for use as hydraulic fluids and heat transfer fluids, well
               after that date, despite the fact that these uses were effectively “open” to the
               environment as well. Monsanto went so far as to reuse reclaimed Aroclor in “new
               Pydraul hydraulic fluid,” an action that they knew would upset “pollution
               people.”73
          c. And in the face of the public and regulatory community’s fear that PCBs were a
               risk to human health, Monsanto attempted to allay these fears and control the
               narrative regarding the academic studies that raised these concerns,74 despite their
               knowledge internally that PCBs had been found in milk, fish, air, water and human
               fat.75
          d. Monsanto executives were active in private regulatory bodies organized through
               industry. They promoted, Chaired and co-Chaired the “American National
               Standards Committee on Disposal of Askarel Used in Electrical Equipment,” the
               “new ANSI project” to “develop guides for the use and maintenance of askarel”
               and the “practical disposal procedures.”76 Other companies turned to the

Nominee, Paul Wright,” February 1, 1976; Papageorge to Hearing Clerk, EPA, January 18, 1974; N.T. Johnson to
Graska et al, Pollution Letter,” February 16, 1970, [FN 115]; Papageorge to K. Easley “Environmental Impact
Statement, PCB Rule Making,” January 4, 1973; Papageorge to M. Sager, July 13, 1973; W. Clark, Visit with Nelson
Rock, Amsco Salesman, July 27, 1970.
72
   Visit Report to Willis Clark, “Amsco,” June 5, 1970; Visit Report, Koppers Research Center, July 23, 1970; W.
Clark, Visit with W.R. Grace, October 15, 1970; “Aroclor Bulletin O/PL-306. April 3, 1970 PCB-ARCH0731281; To
W.S. Clark, visit at Sonnenborn Building, June 3, 1970; J. Gannon to W. Clark, November 10, 1970; W.S. Clark,
“W.R. Grace Construction Products, November 8, 197?;Schalk, “Aroclor Withdrawal/ Kopper Company,” January
31, 1972. [PCB-ARCH0030312]
73
   W. R. Richard to P. Benignus, “Disposal and Incineration of Aroclor,” April 14, 1969.
74
   Tom Ford to Jaffey, Wall Street Journal, June 13, 1969; “Statement from Monsanto Company, October 29, 1969
[111]; Press Release, “Monsanto Replies to Charge that PCB Threatens the Environment,” April 10, 1970 [FN 123];
J. Mason to William Ryan, April 28, 1970; J. McKee to Miami Herald, July 14 1970 [FN 133]; Papageorge, “PCB
Environmental Problem, July Status Report,” August 18, 1970 [FN 134]; E. John, “November PR Report, November
30, 1970 [FN 146]; D. Bishop to H. Stevenson, UPI, December 6, 1979 [FN 229]; WGK Today, September 19, 1980
[FN 231]; “Note to Editors from Monsanto Company, PCB Hazard – Fact and Fallacies,” September 23, 1980. [FN
230]
75
   Keller to Papageorge, Personal and Confidential, “Environmental Materials Analyzed by Monsanto for PCBs,”
April 17, 1970 [FN 124]; J. Mason to William Ryan, April 28, 1970; J. McKee to Miami Herald, July 14 1970. [FN
133]
76
   J.J. Kark to Donald Peyton, November 19, 1970; A.M. Salazar, Secretary, ANSI Committee, C107, to “Dear Sir,”

                                                      14


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -20
Case 2:15-cv-00201-SMJ             ECF No. 385-1          filed 01/28/20       PageID.16984 Page 17 of 246


                documents this group produced for guidance.77 The Committee’s “Transformer
                Working Group” learned of the high number of “Failure rates” for some leading
                companies.78
            e. Their procedures for disposal of Askarel were suspect at best and primarily
                revolved around touting high temperature incinerators79 and landfills. In 1971 a
                suggested method for disposing of Askarel included “drain out all dark, carbon-
                contaminated Askarel. (Discard by dumping or burying where it will not
                contaminate a water supply).”80 Yet, they understood that millions of capacitors
                continued to be made, with PCBs deposited in “land-fills, all over the USA” and
                therefore posed threats to water supplies and local habitats. These landfills were
                used “as the disposal grounds.”81 It was clear that landfills were very problematic.
                The EPA noted that “wastes containing PCBs should not be disposed of with other
                mixed waste in sanitary a landfill” and that only specially designed chemical waste
                landfill could be deemed adequate for the “long-term protection for the quality of
                surface and subsurface waters” that might be polluted by “hazardous waste
                deposited therein” and which can prove to be a threat to “public health and the
                environment.”82 The most obvious sources of PCB fluids were acknowledged
                internally as major problems even as Monsanto reassured their customers that it
                could be disposed of safely. Monsanto was told by its own customers that “The
                problem of disposal of apparatus currently being retired … is a large and real
                problem, not yet resolved.”83 Monsanto was aware that “the use of landfills for



 May 1, 1970; P. Benignus, ANSI Committee C107, to W. Papageorge, March 8, 1973, ANSI Steering Committee
 C107, “PCBs – The electrical Industry,” Agenda for December 1971 Meeting and Minutes of November 1971
 Meeting,” Nov. 18, 1971, “Steering Committee of ANSI C107,” Attachment #1. [STLCOPCB4075320]; A. Salazar,
 ANSI, “To all Members of the special Working Groups,….” Nov. 18, 1971.
 77
    J. McAllister to E. Burger, “Benefits of PCB Use”, December 30, 1971.
 78
    Minutes: Meeting of Capacitor AND Transformer Working Groups of ANSI Committee C107, On Use and
 Disposal of Askarel-Soaked Materials,” December 15, 1971, p.3; ANSI Committee C107, “On Use and Disposal of
 Askarel Used in electrical Equipment,” May 1, 1971, Attached. [NPC00006500]
 79
    W. Papageorge to A. Posefsky, attachment: “PCB Questions and Answers for ANSI,” February2, 1972.
 80
    J.G. Fredericksen to C. Paton, October 13, 1971. [STLCOPCB4102022]
 81
    P.Benignus to H. Bergen, “General Electric Capacitor Dept., Visit Oct. 25-26,” October 26, 1971; R. Munch to P.
 Benignus, “NEMA Procedure to Eliminate Environmental Hazard Posed by Askarel,” April 13, 1973. [PCB ARCH
 0253341]
 82
    J. Weber to John Lehman, EPA, February 18, 1976, Attachment: “Recommended Procedures for the Disposal of
 PCB-Containing Wastes (Industrial Facilities),” p.9. [STLCOPCB4002375 - STLCOPCB40023756]
 83
    Robert D. McClain to H. Wilbur Speicher, October 18, 1972.

                                                        15


                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -21
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20      PageID.16985 Page 18 of 246


               disposal” was “the weakest part” 84 of their disposal plans but Monsanto’s Ralph
               Munch could “not suggest a better alternative.” Even “deep well disposal… should
               probably never be permitted.”85 Yet, despite this foreboding, the ANSI committee
               that Monsanto led suggested that “it is the consensus that … [PCBs] should be
               buried in a land-fill remote from lakes, streams or other sources of water.”86 And
               Monsanto continued to publicly support the idea that landfills could be made safe
               because commercial incinerators were not up to the task. Initially, even Monsanto
               was hesitant to build their own and they noted in 1972 that there were none at all
               outside of the United States.87
           f. There was no established method for disposing of PCB solid waste: “The problem
               of disposing of solid waste contaminated with polychlorinated biphenyls is indeed
               a perplexing one,” Papageorge admitted to Dupont’s Ralph Lee in 1972. “To my
               knowledge there are no incinerators available that are capable of reaching the high
               temperatures required….. [T]he costs relating to collection, transportation and
               destruction have, until now, presented serious obstacles toward the justification for
               the installation of an appropriate unit."88 Hence, “the only recourse available is the
               use of authorized, properly-managed dry landfills.” He argued that “it is our
               considered opinion that [if the landfill were dry] adverse effects to the environment
               will be essentially eliminated.”89 Papageorge said, “To my knowledge the only
               practical method of disposal of solid waste containing PCBs is through burial in
               sanitary landfills.”90
           g. Even when they offered customers the opportunity to return their product for
               incineration in their Krummrich plant they charged their customers at least 3 cents
               per pound. Nor would they accept PCB contaminated solids “such as sawdust, rags
               or sludge….” Monsanto suggested, instead, “checking with local authorities” for

 84
    R.H. Munch to P. Benignus, “NEMA Procedure to Eliminate Environmental Hazard Posed by Askarel,” April 13,
 1973. [PCB-ARCH0253341]
 85
    Id.
 86
    ANSI Steering Committee C107 Meeting, “PCBs – The Electrical Industry,” November 11, 1971, at p. 6.
 [STLCOPCB4075320]; Minutes: C-107 Capacitor Subcommittee Meeting, January 12-13, 1976.
 87
    P. Benignus to D. A. Olson, “PCB Toxicity Problem Proper Disposal of Scrap Aroclor,” December 5, 1969;
 Papageorge to C. Paton, “PCB Disposal – Ex. U.S.,” February 10, 1972. [PCB-ARCH0064940]
 88
    W. Papageorge to Ralph Lee, February 1, 1972,p. 449.[STLCOPCB4057215]
 89
    W. Papageorge to Mary Appelhof, May 4, 1973.
 90
    W. Papageorge to R. Rollins, December 5, 1975, p. 79: Papageorge Reading File. [STLCOPCB4049438]

                                                      16


                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -22
Case 2:15-cv-00201-SMJ            ECF No. 385-1         filed 01/28/20      PageID.16986 Page 19 of 246


               an “approved disposal method.”91 Despite efforts to limit the amount of PCBs that
               accumulated at Krummrich, between 1971 and 1975 “15,237,000 pounds of
               PCBs” were burned and “510,000 pounds” were landfilled nearby. In addition,
               despite incomplete records, it is reported that more than 5.7 million pounds “were
               landfilled at the Monsanto Anniston Plant.”92 And, records show, as of January 1,
               1974, of the 11,607,689 pounds of PCBs that had been returned to Monsanto, the
               company still had over 2 million pounds waiting to be incinerated.93 In 1969
               Monsanto hoped that up to 20 treatment facilities that would use a variety of
               methods including incineration to dispose of PCBs would be established.94 But by
               1975, W. Papageorge was writing to colleagues in other companies that he was
               “not aware of any company recognized by the EPA for handling equipment
               containing PCBs.” 95
          h. By the late 1970s, even Monsanto’s own incinerator needed upgrading to comply
               with the EPA’s new standards and Monsanto decided not to repair it.96 In fact, the
               EPA determined that even the hoped-for relief of a high-temperature incinerator
               was not sufficient and by December 1979, the Agency warned that there were “no
               approved PCB incinerators available for commercial use in the United States,” a
               fact that Monsanto was aware of.97 In the Guidelines from ANSI that Monsanto
               directed, the brief section on disposal of toxic and hazardous waste generally
               ignored the complexity of the issues outlined in internal correspondence, simply
               stating that liquid wastes should be incinerated at high temperatures and that “toxic
               and hazardous waste” could be placed in “certain landfill sites [which] have been
               classified by state governments and the federal government as suitable for the

91
   W.N. Maddox to Mr. Laws, December 7, 1972; Paul Gann to J.L. , November 22,1972; C. Paton to Dear Sir:, May
25, 1972.
92 “
     Item 5,” [MONS 049347]; See also, “Item 5 – Attachment B, “PCB Returns 1971”, 1971-1975, 1975.
[TOWOLDMON0053061]
93
   J. Writson to R. Stovall, “Monthly PCB Status Report,” January 4, 1974. [STPCOPCB4081762]
94
   R. Kountz to N. T. Johnson et al, “Aroclor Waste Disposal,” December 8, 1969.
95
   W. Papageorge to R. Rollins, December 5, 1975, p. 79: Papageorge Reading File. [STLCOPCB4049438]
96
   RAP, “PCB Facilities Decontamination and Dismantlement Program,” November 3, 1977; “Questions and Answers
to be Used Only to Respond to Direct Questions from the Media,” Second Draft Approved, November 4, 1977.
[MONS 001869]
97
   EPA, Polychlorinated Biphenyls,: An Alert for Food and Feed Facilities, “Important Notice: PCB Incinerators,”
(Washington DC: GPO, December, 1979); R.L. Liss to E.J. Young, “PCB Disposal,” September 17, 1979, [PCB-
ARCH0605768]; J. Craddock to R. Nelson, “February Monthly Report,” March 3, 1981, [PCB-ARCH0650797]; R.L.
Liss and E.R. Condray, “EPA Manual for Enforcement of PCB Regulations,” May 11, 1978. [PCB-ARCH0741749]

                                                      17


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -23
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.16987 Page 20 of 246


              disposal of toxic and hazardous liquids. Where such approval sites exist, they may
              be used for disposal of liquid wastes described in this standard.”98 By 1976 ANSI
              noted that it had become “apparent that ANSI Publication C-107.1 (1974) was in
              need of updating.”99 In that update, they planned to withdraw their
              recommendation for “landfilling liquids contaminated with PCBs.”100 But as of
              Thanksgiving, the “final draft of revised guideline [was] stalled…. Apparently
              much confusion about effect of toxic substances and hazardous spills legislation on
              guidelines will delay issue considerably.”101
          i. The numerous sources of contamination from companies returning PCBs to
              Monsanto were noted by ANSI: “…PCBs and solids containing or contaminated
              with PCBs may be obtained from any of the following sources: transport
              containers, transformer manufacturing processes, in test failures, liquids
              contaminated beyond reclamation, in-service transformer leaks and failures,
              askarel-filled transformers scrapped for any reason, etc.”102 Even their own people
              remarked on the sloppiness with which companies shipped product back to them.
              In one such notice, Monsanto’s J.R. Savage wrote to C. Paton that Westinghouse
              did not “meet an acceptable standard,” and his message included photos of leakage
              of drums, loose drum covers, and floor sweepings in the bottom of drums.103
              Despite this knowledge, Monsanto distributed Q&A sheets that informed readers
              that “it should be emphasized that when properly handled, used and disposed of,
              PCB can be as safe to use as any other chemical – many of which are more
              dangerous than PCB.”104 By December 1973, 11,607,689 pounds of PCB-
              containing products had been returned to Monsanto for incineration.105
          j. By 1979, the unwillingness of Monsanto to participate in cleaning up the pollution


98
   American National Standard. Guidelines for Handling and Disposal of Capacitor and Transformer-Grade Askarel
Containing Polychlorinated Biphenyls,” January 9, 1974, p.12. [STLCOPCB4066259]
99
   C.R. Willmore, To: All Members of ANSI Committee C-107 on Use and Disposal of Askarel – Soaked Materials in
Electric Equipment,” September 24, 1976.
100
    M.C. Pierle to J. Weber, “PCBs – ANSI C-107” September 30, 1976. [PCB-ARCH0530403]
101
    D. Wood to File, “Meeting with General Electric, November 10, 1976,” November 24, 1976.
102
    “Guidelines for Handling and Disposal of Transformer-Grade Askarels, First Draft- For ANSI C-107 – April 3,
1972,” April 3, 1972.
103
    J.R. Savage to C. Paton, “Returned PCB – Westinghouse,” June 18, 1974. [PCB ARCH 0006855]
104
    “PCB Question and Answers for ANSI,” attached to Papageorge to Posefsky and E. Rabb, February 2, 1972.
105
     J. Wriston to R. Stovall, “Monthly PCB Status Report,” January 4, 1974. [PCB-ARCH0533871]

                                                     18


                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -24
Case 2:15-cv-00201-SMJ            ECF No. 385-1         filed 01/28/20      PageID.16988 Page 21 of 246


                problem was noted by the EPA itself. In October, 1979, Roger Williams of the
                Regional EPA office in Denver wrote to Monsanto’s President and Chairman of
                the Board, J.W. Hanley advising him of the impact of leaking drums of Therminol
                FR-1 had polluted a farm in his district and that tests of milk samples taken from a
                nursing mother “contained enough Aroclor to cause the Boulder County Health
                Department to recommend that she discontinue nursing her baby.” The
                administrator found that the woman had “contacted Monsanto regarding the
                disposal of this product several years ago.” The EPA administrator implored
                Monsanto to help clean up the area: “While Monsanto may not be legally liable for
                this clean-up effort, your company is responsible for having introduced this
                product into the marketplace. Accordingly, I feel that it is in the public interest that
                Monsanto assist in the clean-up effort….”106 According to later correspondence,
                Monsanto provided the EPA “misleading” information, in part directing the EPA
                to contact Rollins Environmental Services which, in turn, refused to accept
                responsibility for the PCB-laden drums.107
           k. Monsanto sought to shift responsibility to its customers for the safe disposal of
                PCBs.108 In fact, by 1977, Monsanto stopped paying lip service to cleaning up
                PCBs in the environment. “Monsanto has no plans to initiate programs to
                physically remove PCBs from the environment,” wrote E.T. Mollica. Specifically,
                “Monsanto has no intention of independently setting such a precedent.” Further,
                Mollica wrote to their corporate official, F.J. Fitzgerald, “The EPA has proposed
                regulations for disposal of solid waste (i.e. capacitors) containing PCB, but we
                have no plans to underwrite the costs of that program.”109 Even with all the
                uncertainty and resistance to assuming responsibility for others’ clean-up,
                Monsanto made arrangements for shipping its own waste to a private contractor
                who, according to its contract, had the “requisite expertise” to “dispose of [PCB



 106
     Roger Williams, EPA Regional Administrator, to J.W. Hanley, President and Chairman, Monsanto, October 25,
 1979. [PCB-ARCH0741981]
 107
     Roger Williams to J. W. Hanley, December 3, 1979. [PCB-ARCH0741990]
 108
     C. Paton to Haggart et. al.,”PCB Disposal – ex USA,” March 13, 1972, [STLCOPCB4051829]; R. Lucas to W.
 Papageorge, “PCB Disposal,” August 8, 1974. [PCB ARCH0037471]
 109
     E. T. Mollica to F.J. Fitzgerald, “PCB” November 10, 1977. [STLCOPCB4053215]

                                                       19


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -25
Case 2:15-cv-00201-SMJ              ECF No. 385-1          filed 01/28/20       PageID.16989 Page 22 of 246


                contaminated] … waste in a safe and efficient manner.”110
            l. Finally, despite Monsanto’s claim that it ‘voluntarily’ got out of the business in
                1977, it was the concerted efforts of environmental activists, regulators, and the
                media that forced Monsanto finally to make this decision because of its concern
                about the broad impact of the negative publicity on its image and ultimately its
                bottom line.111 This included the pressure of government officials who, in the mid-
                70s identified PCBs as a “suspected carcinogen” and the EPA administrator,
                Russell Train, who called for meetings of Monsanto along with manufacturers of
                transformer and capacitors because of the growing concern over environmental
                and health effects of PCBs. As late as 1976 it was suspected that there were still an
                “estimated 500 million pounds of PCBs still in service.”112
            m. Internal documents during this time indicate that profits and retention of the
                market played a significant role in Monsanto’s decision to keep making PCBs for
                the electrical industry. Starting in 1972, when Japan banned PCBs for all uses
                including dielectric use, Monsanto recognized the need to have replacement
                products. Monsanto expressed concern that “the Japanese action of banning all
                PCB’s . . . may cause a political and emotional reaction both in the U.S. and
                abroad. We must explain why their reaction is different from ours. . . The
                Japanese announcement will add fuel to the fire that replacements are possible and
                . . . uneasiness will result. We must anticipate this and develop the plans to handle
                this situation.” Monsanto also expressed concern that its “special undertaking and
                the requirement for either $50 million net worth or suitable insurance coverage will
                trigger the smaller manufacturers, in particular, to look for substitutes.” Therefore,
                it was concluded that “there is a distinct need for replacement products and we
                must let the industry know what we are doing about it and that we have some
                alternatives to offer them.”113 In the meantime, Monsanto continued to produce

 110
     “Waste Disposal Agreement” between Monsanto and Rollins Environmental Services, July 20, 1977; [Page 449
 of “PCB Phase-Out”File. [STLCOPCB4057215]
 111
     E. Kelly to Papageorge, March 30, 1970 [FN 120]; Memo for the Record, Subject: FJF Views on PCB’s, October
 18 1975 [FN 219]; P. Wilkins, “Report by PCB Study Group, December 10, 1975 [FN 221]; D. Bishop, “EPA/PCB
 Press Conference,” December 22, 1975. [FN 213]
 112
     Meeting Minutes of ANSI Committee, C107, “On Use and Disposal of Askarel and Askarel-Soaked Materials,”
 January 12, 1976, “General Discussion and Background Information.”
 113
     H.S. Bergen to R. H. Munch, “Dielectric fluids Strategy,” April 3, 1972. See also, “Dielectrics Product Summary

                                                         20


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -26
Case 2:15-cv-00201-SMJ              ECF No. 385-1          filed 01/28/20       PageID.16990 Page 23 of 246


                PCB products for some domestic uses and foreign markets. In July, 1975, David
                Wood reported that 3204 metric tons of Aroclor 1242 and 3746 metric tons of
                Aroclor 1254 had been produced in the OECD, as well as 37.09 metric tons of
                Aroclor 1221.114 Estimates by Monsanto Europe’s Bletchley held that the problem
                of disposal would continue to worsen, increasing throughout the 1980s and
                peaking “in the period 1995/99 in Europe and North America, and in 1990-94 in
                Japan....”115
            n. In its 1973 Long Range Plan Dielectrics, Monsanto again expressed concern that
                “Japan has banned PCB’s, which has caused some U.S. demand for non-PCB
                capacitors for equipment for export to Japan” and that this “could result in
                establishing feasibility of non-PCB dielectrics, which would erode our position.”
                As to Monsanto’s possible substitutes, “our own new dielectrics are promising, but
                1-2 years will be required to prove their utility and profitability and volume
                required.” Monsanto’s stated objective as to Aroclors was to “1. retain M/I of 95-
                100% U.S.,100% U.K., 30% Europe. Gross profit 35% worldwide. 2. Support
                dominance of Aroclor as major dielectric fluid through 1975. [and] 3. In new non-
                PCB dielectrics, achieve at least 50% M/I domestically through 1976.” 116
            o. Monsanto’s PCB Contingency Plan of July 1975 analyzed various scenarios
                including if PCBs were banned and whether Monsanto’s non-PCB products would
                be acceptable to the industry. Case 1 “Government ban effective 1/1/76” was
                deemed to be the “worst economically for Monsanto [. . . because] there is very
                little chance of our successfully developing a transformer replacement product in
                this case.”117
            p. Monsanto in its PCB Position Paper from November of 1975 calculated the
                financial impact “should we precipitously terminate PCB sales” as “$18 [million]
                in yearly sales and $6 [million] in yearly gross profit, worldwide. Phase-out and


 and Market Outlook,” “Company Confidential,” 1973 [STLCOPCB4065227] “We came through 1972 better than
 expected…”
 114
     D. Wood to J. Buchanan, with “Latest Information Supplied to OECD on PCBs,” attached, July 14, 1975.
 [STLOPCB4072629]
 115
     J.D. Bletchley, “Polychlorinated Biphenyls – Production, Current Use and Possible Rates of Future Disposal in
 OECD Member Countries,” [ca. 1983]. [PCB-ARCH-EXT0016689]
 116
     “Long Range Plan: Dielectrics,” 1973.
 117
     Bergen to Several, July 23, 1975, “PCB Contingency Plan”; “Discussion of Case 1.” [MONS 058543]

                                                         21


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -27
Case 2:15-cv-00201-SMJ               ECF No. 385-1         filed 01/28/20   PageID.16991 Page 24 of 246


                 write-off costs are estimated to be $2.6 [million]. Additionally, the potentially
                 [sic] loss to other Monsanto biphenyl-related products would be another $15
                 [million] in annual sales and $5-6 [million] in annual gross profit.” It was
                 discussed that “our capacitor customers have non-PCB options available to them . .
                 [and] [o]ur transformer customers could relax fire resistance considerations and
                 substitute mineral oil or high flash point silicones instead of PCB’s.”118
            q. Monsanto’s stated “options in the absence of an immediate governmental ban can
                 generally be viewed as three: (1) continued PCB sales until either legislation
                 prohibits sale or our customers abandon the product; (2) cease production
                 precipitously; or (3) a planned replacement with non-PCB dialectics which satisfy
                 our customers performance needs and allows Monsanto to maintain most of our
                 existing market.” After determining that option 1 “is probably unrealistic in light
                 of the growing political environment surrounding PCB’s and [because] Monsanto
                 would be considered irresponsible by our critics,” and after analyzing the negative
                 consequences of option 2, Monsanto chose option 3. In particular, the plan was to
                 develop a “feasible replacement of PCB’s with non-PCB alternatives made by
                 Monsanto which satisfy our customers’ needs and protects most of our existing
                 market position and profitability.” 119
            r. In December of 1975, Monsanto believed it had come up with an acceptable non-
                 PCB alternative for capacitors. However, Monsanto’s substitute replacement
                 product was determined to be unacceptable by March/April of that year and
                 industry had decided to go with other alternatives. In particular it was determined
                 that “G.E. can make acceptable capacitors with Phthalate Ester (DOP) to serve all
                 markets . . .”120 As to transformers, Monsanto had “developed the best
                 replacement candidate [it] could” but it had “showed less fire resistance . . even
                 compared to silicone.” So industry decided to go with “straight trichlorobenzene,”
                 “liquid silicone” and by “specifying air-cooled or oil-cooled units.” 121 After
                 determining that “PCB sales for new units are now projected to be near zero by


 118
     “Monsanto PCB Position Paper,” Nov. 13, 1975.
 119
     “Monsanto PCB Position Paper,” Nov. 13, 1975.
 120
     “Dielectrics: Business Direction,” Ca. early 1976.
 121
     “Dielectrics: Business Direction,” Ca. early 1976.

                                                          22


                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -28
Case 2:15-cv-00201-SMJ               ECF No. 385-1            filed 01/28/20   PageID.16992 Page 25 of 246


                  early 1977,” Monsanto decided to: “1. Cease all work on formulation of non-PCB
                  replacement transformer fluids. 2. Redeploy our resources to growth projects.
                  [and] 3. Reaffirm Monsanto’s PCB withdrawal.” 122
             s. The decision was summarized as follows: “1. We are getting the corporation out of
                  the production of an environmental pollutant. 2. We are exiting the business
                  profitably while veering all our phase out costs. 3. We have prevented what would
                  have been we believe, a serious capital mistake.” 123
 XVII. Monsanto and its predecessor invented and created the market for PCBs and promoted
             their use because it was profitable. Monsanto introduced PCBs into the stream of
             commerce, the environment, and our bodies before making any effort to determine
             whether they were safe for humans in the event of long term exposure. As recently as
             the 1930s, PCBs were in none of us, but today PCBs are documented to be in literally
             all of us. Monsanto was the sole manufacturer of PCBs in the US. Monsanto’s
             business decisions, which as set forth above, were in violation of industry and their own
             product stewardship standards, have created a situation where every person is
             contaminated with a chemical that is a risk to human health.


 We reserve the right to amend or supplement this report based on additional data or
 information we receive.




122
      “Dielectrics: Business Direction,” Ca. early 1976.
123
      “Dielectrics: Business Direction,” Ca. early 1976; PCB Q&A, September 24, 1976.

                                                         23


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -29
Case 2:15-cv-00201-SMJ   ECF No. 385-1   filed 01/28/20   PageID.16993 Page 26 of 246




                          EXHIBIT A




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -30
Case 2:15-cv-00201-SMJ             ECF No. 385-1           filed 01/28/20        PageID.16994 Page 27 of 246
       J Public Health Pol (2018) 39:463–540
       https://doi.org/10.1057/s41271-018-0146-8

           ORIGINAL ARTICLE



       Monsanto, PCBs, and the creation of a “world-wide
       ecological problem”

       Gerald Markowitz1,2 · David Rosner2,3




       Published online: 7 November 2018
       © The Author(s) 2018



       Abstract For the past three decades, we have written on the history of occupa-
       tional and environmental health, authoring books and articles on lead poisoning,
       silicosis, asbestosis, and angiosarcoma of the liver, among other diseases. One
       book, Deceit and Denial, focused speciﬁcally on the chemical and lead industries.
       Because of the rarity of historians who study this history, we have been asked to
       testify on behalf of workers who allege harm from these industrial materials and by
       state, county, and local governments who seek redress for environmental damages
       and funds to prevent future harm to children. In about 2010, we began testifying in
       law suits brought by individuals who claimed that they had suﬀered from cancers,
       speciﬁcally non-Hodgkin’s lymphoma, because of polychlorinated biphenyls (PCBs)
       in their bodies. At that time, we wrote a Report to the Court about industry knowl-
       edge of the dangers of PCBs to workers and the environment. More recently, we
       have been approached by attorneys representing government agencies on the West
       Coast of the United States which are seeking funds to abate PCB pollution in their
       ports, bays, and waterways. The focus of these lawsuits is the Monsanto Corpora-
       tion, the sole producer of PCBs in the United States from the 1930s through 1977.
       Through these law suits, an enormous trove of previously private Monsanto reports,
       papers, memos, letters, and studies have been made available to us and this paper is


       See also, Special Section: ToxicDocs: Opening a new era of evidence for policies to protect public
       health in J Public Health Pol (2018) 39:1 at https://link.springer.com/article/10.1057/s41271-017-
       0102-z, starting with an explanation of the www.ToxicDocs.org website and its many uses.

      * David Rosner
        dr289@columbia.edu
       1
             John Jay College and Graduate Center, City University of New York, New York, NY, USA
       2
             Mailman School of Public Health, Center for the History & Ethics of Public Health, Columbia
             University, 722 West 168th Street Room 935, New York, NY 10032, USA
       3
             Department of History, Columbia University, New York, NY, USA


                                                                                           Vol.:(0123456789)
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                       To Exclude D. ROSNER Expert Testimony -31
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20    PageID.16995 Page 28 of 246
      464                                                               G. Markowitz, D. Rosner


      the result of our examination of these hundreds of thousands of pages. The docu-
      ments from this collection (with the exception of privileged materials that Monsanto
      has not made public, and upon which we have not relied) are available on www.
      ToxicDocs.org, the website we have developed with Professor Merlin Chowkwan-
      yun of Columbia’s Mailman School of Public Health. (Almost all of the references
      that are from this collection can be accessed by readers by clicking on the reference
      hyperlink.) This monograph is adapted from a report to the court that was originally
      produced for litigation on behalf of plaintiﬀs in PCB lawsuits. We are grateful to the
      Journal of Public Health Policy for publishing this detailed examination of these
      documents and we hope it will stimulate further research into this important, and
      now public, archive of industry records.

      Keywords     Monsanto · PCBs · Pollution · Cancer · Industry · Chemicals · Public
      health



      Introduction

      Industrially produced chemicals have become an essential ingredient in virtually
      all of our lives. Our kitchens are ﬁlled with detergents; household sprays are made
      from a variety of solvents; our walls and ﬂoors are made of ‘vinyl’; our foods are
      packaged in wrappings made of clear plastics; our vegetables are grown with syn-
      thetic fertilizers and covered with pesticides; our computers, desks, and mechanical
      devices are ﬁlled with synthetic materials. It is not surprising that chemicals are in
      our bodies as well, where literally hundreds of chemicals have been identiﬁed.
         Scientists barely understand what long-term dangers these substances may pre-
      sent to human health and the environment. Some of these chemicals are especially
      worrisome: bisphenol a (BPA) used as a plasticizer in hundreds of products from the
      lining of canned food to the receipts we receive for our credit card payments, is a
      known endocrine disruptor. Formaldehyde, a colorless chemical used in mortuaries
      as a preservative, can also be found as a fungicide, germicide, and disinfectant in,
      for example, plywood, particle board, hardwood paneling, and the “medium density
      ﬁberboard” commonly used for the fronts of drawers and cabinets or the tops of fur-
      niture [1].
         As these materials age, formaldehyde evaporates into the home releasing a can-
      cer-producing vapor, that slowly accumulates in our bodies. The National Cancer
      Institute (NCI) at the United States (US) National Institutes of Health (NIH) sug-
      gests that homeowners “purchasing pressed-wood products, including building
      material, cabinetry, and furniture… should ask about the formaldehyde content of
      these products.” Flame retardants commonly used in sofas, chairs, carpets, love
      seats, curtains, baby products, and even TVs, which sounded like a good idea when
      widely introduced in the 1970s, turn out to pose hidden dangers that we’re only now
      beginning to grasp [2]. Researchers have, for instance, linked one of the most com-
      mon ﬂame retardants—polybrominated diphenyl ethers—to a wide variety of poten-
      tially undesirable health eﬀects, including thyroid disruption, memory and learning


                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -32
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20      PageID.16996 Page 29 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                465


      problems, delayed mental and physical development, lower IQ, and the early onset
      of puberty. (This introduction is drawn from: Gerald Markowitz and David Rosner,
      “Your Body is a Corporate Test Tube,” Tom Dispatch, April 28, 2013, available at:
      http://www.tomdispatch.com/blog/175693/.)
         Of special concern are a variety of chlorinated hydrocarbons, including DDT and
      other pesticides that were once spread freely across the United States. Despite being
      banned decades ago, they have accumulated in the bones, brains, and fatty tissue of
      virtually all of us. Their close chemical carcinogenic cousins, polychlorinated biphe-
      nyls (PCBs), were found in innumerable household and consumer products—like
      carbonless copy paper, adhesives, paints, and electrical equipment—from the 1950s
      through the 1970s. We are still paying the price for that industrial binge today, as
      these odorless, tasteless compounds have become persistent pollutants in the natural
      environment and, as a result, in all of us.


      A case study of PCBs (1930s–1970s) begins to answer broader questions

      How did we get into a situation where we only try to remedy a problem after the
      horse has left the stable? How did we learn to accept the introduction of thousands
      of chemicals into the environment and into our bodies before knowing they were
      safe? This case study of PCBs begins to answer those questions. Here we will out-
      line the history of a material that was as recently as the 1930s in none of us but
      which today is documented to be literally in all of us. The brief story is that PCBs
      were invented, found to be useful, and to be proﬁtable to one company, Monsanto,
      which had a monopoly in the United States and was distributing it widely before
      most Americans had ever heard of it. By the time it was banned in the late 1970s, it
      was already a worldwide environmental pollutant and part of our bodies.
          The presence of PCBs in our bodies is often presented as data, and thus implic-
      itly, an inevitable product of the development of an industrial society. In this review
      of the history of this universal pollutant, we can discern a diﬀerent narrative of deci-
      sions and interests that overcame good judgement. Although Monsanto has argued
      that PCBs were placed in closed systems that posed little risk of contamination of
      the broader environment, this study reveals that from virtually the very ﬁrst moments
      of PCBs manufacture in the 1930s, PCBs were envisioned as ingredients in a wide
      variety of products that ultimately would be used, handled, and consumed in ways
      that would make it virtually inevitable that they would enter the environment and
      into human bodies [3]. Further, this article demonstrates that despite commitments
      of United States (US) industries, Monsanto included, to fully test substances and
      products that were widely distributed, and despite the fact that such testing was con-
      ducted by many companies including Monsanto, the company never did long-term
      evaluations of this product until 1969, and only after others had already found it to
      be a world-wide ecological contaminant. The company’s initial reaction to the oth-
      ers’ discovery of the universal presence of PCBs in the environment and in human
      beings was not to reduce the production of PCBs designed for ‘open’ applications,
      but to increase production and, in the words of one company oﬃcial, to “sell the hell
      out of ‘em.”


                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -33
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.16997 Page 30 of 246
      466                                                                G. Markowitz, D. Rosner


         Despite Monsanto’s claim that it ‘voluntarily’ got out of the business in 1977, it
      was the concerted eﬀorts of environmental activists, regulators, and the media that
      forced Monsanto ﬁnally to make this decision because of its concern about the broad
      impact of the negative publicity on its image and ultimately its bottom line. Parts of
      this story have been told in Ellen Spears’s excellent book, Baptized in PCBs—Race,
      Pollution and Justice in an All-American Town, a close examination of the impact of
      Monsanto on Anniston, Alabama, the site of much of its PCB production [4].
         Although Spears presents some of this story in her book, we provide a broader
      and more detailed examination of Monsanto’s PCB story based on documents not
      available at the time of the publication of her book.



      PCBs and early warnings of danger, 1933–1949

        Chlorinated naphthalenes and diphenyls are in general highly toxic compounds
        and must be used with extreme care. Industrial hygienists should make every
        eﬀort to see that such exposures are controlled, insofar as humanly possible.
        In this eﬀort, we do not believe it safe to rely on limiting atmospheric concen-
        trations but rather to depend on a maximum of maintenance and engineering
        control. Leonard Greenburg [5]
         Just as the country was entering the Great Depression of the 1930s, the Swann
      Chemical Company of Anniston, Alabama, began producing PCBs. Within a few
      years, it became clear that PCBs were systemic poisons. This section describes the
      early history and initial uses of PCBs as well as the early recognition that chemical
      workers exposed to chlorinated diphenyls developed chloracne, a serious skin condi-
      tion, and liver abnormalities.
         Monsanto acquired a majority of Swann’s shares in 1933 and bought the com-
      pany outright in 1935 [6]. From the very ﬁrst, Monsanto understood that PCBs
      would be used in transformers and capacitors as well as a wide variety of products
      that would enter the stream of commerce, and therefore, the environment. These
      chlorinated diphenyls had a variety of attractive qualities for industry: they had high
      boiling points and were touted for their “non-ﬂammability,” they had high dielectric
      constant and resistivity, they were insoluble in water, the resins adhered strongly
      to glass and metal, and they did not oxidize in air, among other qualities [7]. PCBs
      were designed to be resistant to chemicals, heat, water, and to be virtually inde-
      structible. According to a list of use codes for which PCBs were intended, PCBs
      were designed to be used in electrical insulation; ﬂameproofers; paints; varnishes;
      adhesives; lacquers; transparent and moisture proof paper; heat transfer; impregna-
      tion; delustering rayon; plasticizers; ﬁreprooﬁng cloth; ink; lubrication; temperature
      control equipment; and chewing gum [8]. The PCB industry ﬂourished as the New
      Deal national electriﬁcation projects and World War II industrial mobilization led to
      a booming market for insulating materials for transformers and capacitors.
         Almost from the start of large-scale commercial production, there was evi-
      dence that PCBs caused harm to workers. They developed a serious dermatitis,
      chloracne, a condition deﬁned by disﬁguring pustules and blackheads. Initially


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -34
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.16998 Page 31 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    467


      Swann Manufacturing believed that the men were over-exposed to dust and fumes
      from the heated Aroclors—the trade name of the commercial PCB mixtures man-
      ufactured by Swann (and then Monsanto) because of inadequate ventilation. They
      noted that when diphenyl was chlorinated it produced a very unstable compound
      which gave up hydrochloric acid. It was assumed that the Aroclor vapor entered
      the pores of the skin along with styrene dichloride. “The acid formed acted as an
      irritant, infection set in, and the skin disease resulted” [9].
          As a result, in 1933 Swann contracted with Dr. Frederick Flinn of Columbia
      University to investigate “whether or not the various chlorinated diphenyl com-
      pounds submitted or some impurities contained therein might be the causative
      agent producing the dermatitis which had developed among some of the workmen
      in the plant.” Flinn suspected that styrene might be the source for the problem
      and that “means be provided for the men to take a bath with soap and water if
      they come in contact with the type of material found to be positive.” Flinn told
      the company that “if a leak or spillage occur[ed] the immediate bathing under
      these circumstances should be insisted on” [10]. After Monsanto acquired Swann,
      it was the sole producer of this product in the United States. By 1970, PCBs were
      manufactured by Prodelee in France, (called Phenochlor), and Bayer in Germany
      (called Colphen). Other manufacturers were located in Japan and the Soviet
      Union [11]. By 1970, “the market has grown to one of Monsanto’s most proﬁtable
      franchises” [12].
          Cecil Drinker, professor of public health and medicine and Dean of Public Health
      at Harvard University, followed up on these and other reports producing an arti-
      cle entitled “The Problem of Possible Systemic Eﬀects from Certain Chlorinated
      Hydrocarbons,” which appeared in The Journal of Industrial Hygiene and Toxicol-
      ogy in September 1937. The article, ﬁrst presented at a one-day “Symposium on
      Certain Chlorinated Hydrocarbons” at the Harvard School of Public Health, noted
      the growing use of PCBs in electrical equipment and the worrisome implications
      of widespread dispersal of this material. Drinker observed that there was a “large
      literature” on the “troublesome acne” caused by PCBs but his concern was “with the
      possibility of systemic eﬀects following ingestion or inhalation of such products.”
      The previous year (1936), he pointed out, the Halowax Corporation, which was a
      division of the Bakelite Corporation, experienced “three fatal cases of jaundice in
      workmen using chlorinated naphthalenes and chlorinated diphenyl, and requested
      that the subject be investigated as rapidly and thoroughly as possible.” Drinker noted
      that there was a “meager literature upon systemic eﬀects from these substances.”
      By that time there had been mention of “acute yellow atrophy” by Flinn and Jar-
      vik and “serious liver injury” from the “most highly chlorinated of those [com-
      pounds] tested.” He believed that the very high dosage meant that these results did
      not “apply directly to human exposure.” Drinker noted that this earlier evidence of
      possible danger was “suﬃcient to indicate that compounds more highly chlorinated
      than trichlor naphthalene are capable of causing liver injury when inhaled steadily
      in quite low concentrations.” While he saw no sign of injury to other organs, the
      chlorinated diphenyl is certainly capable of doing harm “in very low concentrations
      and is probably the most dangerous.” He worried that constant exposure could lead
      workers to


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -35
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20    PageID.16999 Page 32 of 246
      468                                                            G. Markowitz, D. Rosner


        acquire a substratum of liver damage upon which acute yellow atrophy
        may develop. Experience in a number of plants has shown how easy it is
        to reduce concentrations of these compounds practically to the vanishing
        point, and every eﬀort should be made to attain such conditions.
      He concluded that “These experiments leave no doubt as to the possibility of sys-
      temic eﬀects from the chlorinated naphthalenes and chlorinated diphenyl. As in
      the case of the eﬀects upon the skin, the degree of chlorination seems to deter-
      mine the systemic toxicity.” Drinker recommended industrial hygiene and engi-
      neering controls to deal with the problem: “the solution consists in thoroughly
      adequate ventilation plus good housekeeping around all wax containers” [13].
         Drinker’s paper was followed by a long discussion by representatives of Mon-
      santo, the Halowax Corporation, General Electric and others of the chlorinated
      naphthalenes and diphenyls and their production and use. Dr. Albert Gray, Direc-
      tor of the Bureau of Occupational Diseases in the Connecticut Department of
      Health, announced that he too had found a number of these cases in his state [14].
         Sandford Brown, the President of the Halowax Corporation, discussed the
      economics of occupational disease research and the calculus that manufacturers
      went through in deciding whether or not to test their products for possible toxic-
      ity. “The problem so far as the chemical manufacturer is concerned is a question
      of timing…. Should we take a product of which you have developed, say, 5 or
      10 gm. and spend $50,000 on research to determine whether or not it is toxic or
      should you wait until you have determined whether you have a market for it?” he
      asked. “If you are producing only one hundred substances a year you can see that
      that would run into box car numbers in the way of dollars and cents until you ever
      sold any.” This general problem of how to evaluate the relative costs and beneﬁts
      of toxicological research was relevant to the issue of Halowax and chlorinated
      diphenyls more generally. Halowax “has been on the market for 25 years. Until
      within the past 4 or 5 years there has never been any intimation that it would
      cause any systemic eﬀects…. Then we come to the higher stages, combined with
      chlorinated diphenyl and other products, and suddenly this problem is presented
      to us” [15].
         General Electric’s representative, F.R. Kaimer, described in 1937 the human
      costs of exposure to chlorinated naphthalenes and diphenyls: It was “only
      1½ years ago that we had in the neighborhood 50–60 men aﬄicted with various
      degrees of this acne about which you all know,” he reported. “Eight or ten of
      them were very severely aﬄicted—horrible specimens as far as their skin con-
      dition was concerned. One man died and the diagnosis may have attributed his
      death to exposure to Halowax vapors but we are not sure of that.” Kaimer told
      of the company’s initial human reaction to this tragedy in the plant: “The ﬁrst
      reaction that several of our executives had was to throw it out-get it out of our
      plant. They didn’t want anything like that for treating wire.” The reality of run-
      ning an electrical company overwhelmed the humanitarian instincts of the execu-
      tives. “That was easily said but not so easily done,” he explained. “We might just
      as well have thrown our business to the four winds and said, ‘we’ll close up,’
      because there was no substitute and there is none today in spite of all the eﬀorts



                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -36
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17000 Page 33 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    469


      we have made through our own research laboratories to ﬁnd one.” They began
      working on remodeling the plant and instituting hygienic precautions in order to
      reduce exposure of the workforce to the chemicals.
         With the adequate ventilation system we have installed, with the routine for
         change of clothing from street clothing to work clothing when they come to
         work and the reverse of that process, with the assurance that a shower will be
         taken before the street clothing is again put on, we have found no recurrence of
         this skin trouble [16].
         Near the end of the conference, R. Emmet Kelly, who would later become the
      Medical Director of Monsanto, spoke on behalf of the company. As the sole pro-
      ducer of chlorinated diphenyls in the United States, the company did not have
      much to contribute vis a vis toxicological studies, “but there has been quite a little
      human experimentation in the last several years, especially at our plants where we
      have been manufacturing this chlorinated diphenyl.” He spoke of “a more or less
      extensive series of skin eruptions which we were never able to attribute to as cause,
      whether it was impurity in the benzene we were using or to the chlorinated diphe-
      nyl,” but “never had any systemic reactions at all in our men. We have examined
      them very closely both from what laboratory tests we thought might help us and
      from the clinical viewpoint. Also, from chlorinated diphenyl alone there have been
      no cases of systemic poisoning reported” [17].
         Following the publication of Cecil Drinker’s article, other private internal com-
      pany communications alerted Monsanto to the toxicity of the chlorinated biphenyls
      that the company was producing. In October 1937, L.A. Watt, a Monsanto oﬃcial,
      wrote that “Experimental work in animals shows that prolonged exposure to Aroclor
      vapors evolved at high temperatures or by repeated oral ingestion will lead to sys-
      temic toxic eﬀects.” He also worried that “Repeated bodily contact with the liquid
      Aroclors may lead to an acne-form skin eruption,” and called for “Suitable draft
      ventilation to control the vapors evolved at elevated temperatures, as well as protec-
      tion by suitable garments from extensive bodily contact with liquid Aroclors, should
      prevent any untoward eﬀect” [18].
         The next year Cecil Drinker wrote a private “Report to the Monsanto Chemi-
      cal Company” that pointed out that some chlorinated biphenyl compounds were “so
      deﬁnitely toxic” at “such low concentration[s]” that “It seems imperative that when-
      ever this compound is used in industry, great care be taken to keep concentrations in
      the air at an extremely low level. No liberties can be taken with it,…” [19]. In 1939,
      Drinker published a new article in the Journal of Industrial Hygiene and Toxicology
      correcting an earlier statement that one of the substances that he had identiﬁed as a
      chlorinated diphenyl was, in fact, “a mixture of chlorinated diphenyl and chlorinated
      diphenyl benzene.” In Table 1 of the article, he listed fourteen chlorinated hydrocar-
      bons and his suggested permissible exposure limits. The ninth substance was listed
      as chlorinated diphenyl and had the lowest “permissible limit” of 0.5 mg per cubic
      meter [20].
         During World War II, New York State’s Division of Industrial Hygiene “con-
      ducted an investigation in two cable plants using chlorinated naphthalenes and
      diphenyls.” What they found were “many cases of dermatitis … and several


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -37
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20    PageID.17001 Page 34 of 246
      470                                                            G. Markowitz, D. Rosner


      deaths due to liver damage among workers in the industry.” Their study con-
      cluded that “Chlorinated naphthalenes and diphenyls are in general highly toxic
      compounds and must be used with extreme care.” And they suggested that “every
      eﬀort” had to be taken to assure “that such exposures are controlled, insofar as
      humanly possible.” Speciﬁcally, they suggested that companies “depend on a
      maximum of maintenance and engineering control” because they did “not believe
      it safe to rely on limiting atmospheric concentrations” [5].
          By 1944, Monsanto was warning its salesmen about the dangers of Aroclor.
      In its Salesmen’s Manual, the company warned that “All chlorinated hydrocar-
      bons have measurable degrees of toxicity to the animal organism. Aroclors are
      no exception.” They listed both topical and systemic symptoms as well as acute
      and subacute eﬀects of exposure to PCBs. Chloracne was “a result of insuﬃcient
      cleansing of the skin” while “acute yellow atrophy of the liver” was “a result
      of extensive exposure over long periods of time.” Among the chlorinated hydro-
      carbons that could produce such symptoms were as follows: “Carbon tetrachlo-
      ride, dichlor-ethylene, trichlor ethylene, chlorinated naphthalene (Halowax).” The
      Manual said that “The foremen of all departments where this material is handled
      should be apprised of the toxic nature of the material and instructed in safe han-
      dling procedures.” It also recommended pre-employment and periodic physical
      exams, skin examinations, reliable liver function tests, and immediate medical
      checkups when workers developed Gastro-intestinal complaints” [21].
          By 1949, the dangers of Aroclor and Halowax were noted in a major industrial
      toxicology text:
        Systemic poisoning from these chlorinated substances usually follows the
        inhalation of fume rather than from the handling of the dry hydrocarbon
        waxes. Damage is severe, and occasionally fatal. Acute yellow atrophy of
        the liver is generally associated with serious exposure to the chlorinated
        naphthalenes and diphenyl fumes. Three fatalities were reported in 1936–
        1937. In 1939, three additional cases were reported by Greenburg, Mayers,
        and Smith and a further case by Collier in 1943. While acne may be taken
        as a warning sign in workers handling this material it is not invariably pre-
        sent and systemic poisoning may occur in the absence of this sign [22].
      Also during 1949 an employee at Monsanto’s British aﬃliate, Monsanto Chemi-
      cals Limited, reported that the company had only published one technical ser-
      vice bulletin on Aroclors that acknowledged the toxicity of the substance. That
      bulletin stated: “Prolonged exposure to Aroclor vapours will lead to systemic
      toxic eﬀects. However, this is not signiﬁcant except at high temperatures and then
      normal draught ventilation will remove any risk.” The bulletin also stated that
      “Acne-form skin eruptions may arise from continued bodily contact with liquid
      Aroclors, but normal precautions and, if necessary, suitable garments provide
      adequate protection.” The bulletin said that it was unlikely that workers would
      ingest enough Aroclor for serious harm [23].
         Also, in 1938 Monsanto began paying serious attention to one of the attractive
      qualities of PCBs: their persistence. They set up a test site on the campus of the



                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -38
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20      PageID.17002 Page 35 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                471


      University of Florida at Gainesville where they deposited Aroclors 1242, 1248,
      and 1254 [24].


      Industry’s commitment to workers and the public: research
      and warnings in the 1940s

      In an era before the establishment of federal health and safety agencies like the
      Occupational Safety and Health Administration in 1970, industry argued that they,
      not the government, had the responsibility for not only maintaining a safe workplace
      but also for identifying dangers their products posed for both the workforce and con-
      sumers. This section will outline the development of these industrial principles. Two
      trade associations of which Monsanto was a member, the Manufacturing Chemists
      Association (MCA) which represented all major chemical companies in the coun-
      try, and the Industrial Hygiene Foundation (IHF), the leading health-focused indus-
      trial trade group in the United States, were leading proponents of these principles.
      In 1939, the MCA stated: “The manufacturer or one who holds himself out to be the
      manufacturer must know the qualities of his product,” and further, the “manufac-
      turer cannot escape liability on the ground that he did not know it to be dangerous.”
      The MCA also wrote, “a manufacturer who puts out a dangerous article or substance
      without accompanying it with a warning as to its dangerous properties is ordinarily
      liable for any damage which results from such failure to warn” [25]. In 1945, the
      MCA incorporated these principles in its “L-1 Manual,” “A Guide for the Prepara-
      tion of Warning Labels for Hazardous Chemicals” [26, 27].
          The IHF made similar statements of principle in the 1940s. Francis Holden, the
      chief industrial hygienist for the foundation stated in 1942:
         Every new chemical or product should be investigated as to its toxicity before
         it is prepared in large amounts and released to the public. This practical com-
         mon-sense procedure is followed by several larger producers of synthetic
         chemicals. At least two of the companies are members of the Foundation and
         can furnish details of their experience to other interested members [28].
      Henry F. Smyth, a toxicologist with Union Carbide and the Mellon Institute—the
      research arm of the IHF, summarized the consensus of major industrial leaders on
      companies’ responsibilities when confronted with potentially dangerous substances:
      “It is clearly the duty of a manufacturer to delay production of a chemical until the
      health hazards are well enough deﬁned so that protection of his workmen is pos-
      sible.” This was the “responsibility of industry”. He suggested that when a product
      was being developed initially, it was appropriate to ﬁrst do a quick test, but if the
      material was going to be produced in large quantities, then the company needed to
      “perform more detailed studies” [29].
         It is clear that Monsanto understood its responsibilities to consumers. In 1947,
      Monsanto’s Medical Director, Emmet Kelly, spoke to the American Public Health
      Association about the importance of industrial medicine and industrial hygiene. In
      a news release about that address that Monsanto prepared, it said, “Although many
      new products are being developed by manufacturers, the problem is to make certain


                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -39
Case 2:15-cv-00201-SMJ       ECF No. 385-1        filed 01/28/20     PageID.17003 Page 36 of 246
      472                                                                 G. Markowitz, D. Rosner


      that no new chemical is used in a manner in which systemic toxicity or skin irrita-
      tion might result either in workers making the product or in consumers” [30]. In
      fact, in 1957, Jack Garrett, Monsanto’s industrial hygienist (who would later become
      manager of Pollution Abatement and Industrial Hygiene at the company), published
      an article in Industrial Wastes in which he identiﬁed the responsibilities of compa-
      nies to test their products for danger to humans and the environment:
        When a new product is to be manufactured it behooves the manufacturing
        plant to determine the eﬀect, if any, of the waste products on the receiving
        stream. The determinations should answer the following questions: 1. Will the
        eﬄuent, as discharged, adversely aﬀect human life? 2. Will the eﬄuent, as dis-
        charged, adversely aﬀect aquatic life? The eﬀects referred to here are of a more
        insidious nature. What, for example, would be the long term eﬀects on human
        life of drinking water containing X concentration of a certain compound over a
        period of many years?


      He speciﬁcally addressed the importance of doing “chronic toxicity” studies to know
      what the long-term eﬀects of materials may be [31].
         In fact, by the 1940s there were hundreds of chemicals that had been tested for
      cancer and numerous studies were undertaken to evaluate the cancer risks in indus-
      try. Wilhelm Hueper, the former medical director of Dupont, published in 1942
      Occupational Tumors and Allied Diseases, a massive 800-page text reviewing these
      studies [32]. In addition, the National Cancer Institute which Hueper would soon
      join, surveyed the literature of the potential carcinogenic properties of 696 chemi-
      cals, 169 of which were reported to be potential carcinogens. Their survey was sum-
      marized in the IHF’s Industrial Hygiene Digest, and sent to all its members [33].


      New uses for PCBs in the post-war era: environmental contamination
      and systemic toxicity in the 1950s

      While PCBs were already used in the emerging electrical industry, Monsanto found
      other potential markets for its product. This section explores the variety of industrial
      and consumer products that PCBs found their way into, most of which could and did
      become environmental pollutants. In addition, it explores the growing worry that
      PCBs were a potential cause of systemic disease in humans.
         The end of World War II marked the end of a long period of austerity for most
      Americans. For 15 years (1930–1945), the consumer economy had been at a virtual
      standstill as economic Depression, combined with the focus on war production con-
      tinued to stymie consumer demand. But that was about to end as the United States
      experienced a sustained period of economic growth (1945–1970). This demand was
      seized upon by chemical and electrical manufacturers, in particular, who claimed
      that Americans would experience “Better Living Through Chemistry” and that
      “Progress Is Our Most Important Product.” In 1946, Monsanto joined in running
      a full page color ad in the Saturday Evening Post, one of the nation’s leading mass
      circulation magazines, that detailed to readers the numerous materials and consumer


                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -40
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17004 Page 37 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    473


      products that contained their PCBs. These included shower curtains, paints, var-
      nishes, adhesives, rubber ﬁnishes, and others [34]. During the 1950s, Monsanto
      expanded its use of PCBs to carbonless carbon paper, and indirect heating systems
      for fried foods, uses that could and did get into the open environment.
         Also, in the 1940s and 50s, Monsanto was a manufacturer of DDT, under the
      trade name “Santobane.” In 1951, in “A Guide for Formulating Santobane, Mon-
      santo, DDT,” Monsanto suggested that PCBs be used as a solvent with Santobane
      [35]. Other Monsanto documents indicate that PCBs were recommended or used as
      either pesticide extenders or as pesticides themselves. In June 1955, P.G. Benignus,
      the director of development for Monsanto, wrote in his technical sales report that
      “ﬁeld tests with Aroclor in the insecticidal ﬁeld are under way in about 12 locations,
      including Florida, Oregon, Texas, Maine, Mississippi.” He pointed out the wide-
      spread use of Aroclors as pesticide extenders, arguing that “The people at Beltsville
      [at the Department of Agriculture] seemed to appreciate it when we mentioned that
      we have sold truckload amounts of Aroclor for use in combination with Lindane and
      other insecticides. Evidently they were not aware that their work has led to commer-
      cial value” [36].
         As the use of PCBs in pesticides expanded in the mid-1950s, one Monsanto sci-
      entist (L. W. Sherwood) warned the Development Department of the company of the
      potential problems this could cause. In a memo to Benignus, he cautioned his col-
      league about this use of Aroclor.
         It is most surprising to see that you are recommending without restriction
         a use for Aroclor which has not been approved by U.S.D.A.-F.D.A. [United
         States Department of Agriculture-Food and Drug Administration]… You may
         already know that since Aroclors are toxic and, according to your attached ref-
         erence, may extend the residual life of the pesticide, the Federal government
         would require the following before selling for use on food and feed crops: 1)
         Proof of beneﬁts for the application. 2) Data to show whether or not residual
         Aroclor is present and whether it modiﬁes the residual amount of Lindane or
         other active ingredient at harvest. 3) If Aroclor is present or if the residual
         quantity of Lindane or other active ingredient has been signiﬁcantly changed,
         tolerances for the pesticide in question must be developed. 4) If a toxic quan-
         tity of Aroclor is present at harvest in food or feed crops a tolerance cannot be
         established until after two year chronic toxicity feeding tests have been com-
         pleted for Aroclor [37].
      Sherwood acknowledged that much of this would be obviated if the pesticide was
      not used on food crops, but “Even then the label must show safe handling proce-
      dures, since Aroclor is toxic.” He continued, “Admittedly, your August 27 Bulletin
      does not specify using Aroclor in insecticides for use on food or feed crops but nei-
      ther does it specify such a combination should not be used on food or feed crops.
      [emphasis in original] Perhaps this is an over-sight which you will wish to call to the
      attention of recipients of the bulletin.” In a postscript, Sherwood explained why such
      a warning was so important:




                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -41
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17005 Page 38 of 246
      474                                                               G. Markowitz, D. Rosner


        P.S. We repeatedly ﬁnd that users of formulations prepared for a speciﬁc
        use will apply the material for other uses. In other words, even though Mon-
        santo may encourage the use of Aroclor in pesticide formulations for non-
        agricultural use you can rest assured that some of it will be used on agri-
        cultural commodities. For these reasons alone it is strongly recommended
        that we state very speciﬁcally in any Monsanto literature, including corre-
        spondence, that Aroclors not be used on agricultural commodities. I believe
        our Legal Department will conﬁrm that there is an important legal aspect
        involved [37].
         In 1950 Monsanto’s medical Director, Emmet Kelly, wrote to Indiana’s direc-
      tor of industrial hygiene that the company “advised protection against all Aroclor
      fumes when an elevated temperature is used” [38]. Around the same time, Monsanto
      reissued its warnings about chlorinated hydrocarbons in general and Aroclors spe-
      ciﬁcally. The company warned that Aroclors should not be heated in open vessels
      above 300° because of possible skin and eye irritation and because “prolonged and
      repeated exposure to such fumes may, in addition to causing irritation, interfere with
      the normal skin functions and result indirectly in physiological disturbances” [39].
         For most of the 1950s Monsanto continued to warn about the potential skin prob-
      lems with Aroclors, but downplayed the systemic eﬀects of inhaling PCB vapors.
      By early 1952 the dangers from chlorinated diphenyls were so well established that
      Monsanto entered into an agreement with the United States Public Health Service to
      insert a warning in all bills of sales. The warning stated,
        This product is sold under direct agreement with the U.S. Public Health Ser-
        vice and if re-sold as such or in mixture thereof for further fabrication within
        the United States, it is necessary that such products be labeled as follows:
        ‘This package contains (Name of Product) AVOID REPEATED CONTACT
        WITH THE SKIN AND INHALATION OF THE FUMES AND DUSTS.’


      But Monsanto oﬃcials acknowledged privately that their “bills of sale do not carry
      the notation as given in the second part of the agreement noted above,” even though
      the dangers from inhalation of Aroclor were prevalent since “so many of the new
      Aroclor applications involve their use at elevated temperatures.” Further, they
      pointed out that while “the toxicity hazard of Aroclor’s fumes is well established,”
      Monsanto had encountered “violations” of safety precautions quite frequently and
      that therefore “keeping in touch with these things [is] a major responsibility in the
      promotion of Aroclors.” The company recognized that the subject of Aroclor’s toxi-
      cology was “not the easiest one in the world to understand” but stated very clearly
      Monsanto’s responsibility to live up to what had emerged as industry standards to
      test for potential dangers of their products and to warn workers and consumers how
      to protect themselves against those dangers. Because they had such a “large stake”
      in Aroclors and because of the “rather widespread commercial use” of Aroclors “we
      constantly strive to learn more about this subject of Aroclor toxicology and to safe-
      guard against any possible hazards” [40]. Yet, at this point, Monsanto had not yet
      done any long-term chronic toxicity studies.



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -42
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17006 Page 39 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    475


         The acute and subacute toxicity of PCBs continued to worry Monsanto in the
      early- to mid-1950s. In June 1953, a conﬁdential report from the Monsanto Phos-
      phate Division’s Research Department found that the “Aroclor vapor concentration
      in the air at the sample points is seldom below the 0.5 to 1.0 mg. per cu. meter
      level, which is the maximum tolerable concentrations (according to Elkins, See Ref-
      erences), and often is as high as 3 to 5 mg. per cu. meter.” It noted that “these higher
      concentrations are extremely irritating to the eyes, nose and throat” [41].
         Thus, one Monsanto oﬃcial wrote to another that “As I am sure you know, Aro-
      clors cannot be considered nontoxic.” He thought, however, that the hazards of
      PCBs were minimal “when using Aroclors in transformers” [42]. Similarly, in 1954
      after several workers developed acne in an Aroclor plant, air tests showed “only neg-
      ligible amounts of chlorinated hydrocarbons” and led to the conclusion that “fairly
      long continued mild exposure is not innocuous.” It was suspected that “the low con-
      centration of the chlorinated diphenyl might account for development of lesions in
      only 50% of those involved” [43].
         By 1954, Monsanto oﬃcials were searching for data on the toxicity of Aroclor. In
      a February 27th memo entitled, “Aroclor Toxicity” one of their European oﬃcials
      described searching through “our ﬁles” and ﬁnding one report “containing data on
      Aroclor toxicity.” The internal report was from 27 April 1948 and included a sec-
      tion copied from the Journal of Industrial Hygiene and Toxicology from February
      1938. The report noted the “systemic toxicity eﬀect which chlorinated hydrocarbons
      including chlorinated biphenyls can cause. Liver damage is of course the outstand-
      ing eﬀect and of the various chlorinated hydrocarbons tested, chlorinated diphenyl
      gave evidence of being the most toxic” [44].
         Also in 1954, the Medical Director at Monsanto acknowledged that there was no
      known “maximum allowable concentration of Aroclor,” even though a “one mil-
      ligram per cubic meter has been set up.” The Company had been running animal
      experiments “for about 60 days at 7 times this [1 mg level] and found some liver
      damage.” At the time they were also experimenting at lower levels. Even though the
      company claimed that they had “never found any liver trouble in any of the work-
      ers in our plant,” they recommended that their customers use exhaust ventilation in
      their manufacturing processes. Kelly was concerned about the exposure of painters
      to Aroclors, which were an ingredient in some new latex paints, and worried about
      unwarranted liability suits from painters who might develop hepatitis and ascribe it
      to their work with paints containing Aroclors. Monsanto was, however, “concerned
      with the level of Aroclor during spray painting, but I think that level can only be
      determined by actual measurements.” There is no evidence that spray painters were
      told of Monsanto’s concerns, but Kelly acknowledged a possible hazard internally,
      writing to Dr. Newman in London that “we certainly want you to have the entire pic-
      ture about Aroclor toxicity.” It appears from the memo that Monsanto was awaiting
      a report from the Kettering laboratories at the University of Cincinnati [45].
         Monsanto continued to do its own research into the possible dangers of the use of
      Aroclor as a plasticizer in Saran Wrap and latex paints [46], and within the company
      there were continued concerns about the toxicity of Aroclors and other compounds
      through “absorption from the inspired air,” and contact with the skin causing “a seri-
      ous and disﬁguring dermatitis” [47].


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -43
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17007 Page 40 of 246
      476                                                               G. Markowitz, D. Rosner


         Monsanto’s Medical Director, Dr. Emmet Kelly, “summarized” the company’s
      views regarding the toxicity of Aroclor in the mid-1950s. “We know Aroclors are
      toxic but the actual limit has not been precisely deﬁned.” He explained that the
      market for Aroclors was growing, particularly in consumer products, and that both
      workers and consumers who developed liver disease might have a history of Aroclor
      exposure. Legal liability therefore was a threat because, in his view, “juries would
      not pay a great deal of attention to MACs [Maximum Allowable Concentrations].” It
      was with consumer liability in mind that Monsanto “review[ed] every new Aroclor
      use…. If it is an industrial application where we can get air concentrations and have
      some reasonable expectation that the air concentrations will stay the same, we are
      much more liberal in the use of Aroclor.” But in consumer products, the problem
      became much more complex:
        If, however, it is distributed to householders where it can be used in almost any
        shape and form and we are never able to know how much of the concentration
        they are exposed to, we are much more strict. No amount of toxicity testing
        will obviate this last dilemma and therefore I do not believe any more testing
        would be justiﬁed [48].
      Consumer exposures presented a major challenge for a company used to thinking in
      terms of industrial toxicology.
         The dangers of PCBs and potential liability aﬀected even the management of spe-
      ciﬁc plants. In November 1955, the Medical Department at the Aroclors Depart-
      ment in the Krummrich plant in St. Louis, recommended that “the eating of lunches
      should not be allowed in this department” because “Aroclor vapors and other pro-
      cess vapors could contaminate the lunches unless they were properly protected.” It
      therefore left the possibility that “where a workman claimed physical harm from
      any contaminated food, it would be extremely diﬃcult on the basis of past literature
      to counter such claims” because such literature “claimed that chlorinated biphenyls
      were quite toxic materials by ingestion and inhalation” [49].
         In 1955, Monsanto contracted with the Kettering Laboratories to conduct stud-
      ies of short and medium term eﬀects of Aroclors on rabbits, mice, rats, guinea pigs,
      and a cat. In the private report to Monsanto, the lead researcher, J.F. Treon, identi-
      ﬁed a mouse that developed a “malignant lymphoma that involved the liver, spleen,
      kidneys and heart, and therefore its death was attributed to natural causes” [50]. The
      next year (1956), Treon published his report in the American Industrial Hygiene
      Association Journal but omitted any mention of the cancerous mouse [51]. Further,
      neither Treon nor Monsanto conducted long-term chronic toxicity studies at that
      time.
         In 1956, Monsanto tried to interest the Navy in using one of their products
      Pydraul 150, as a material for elevating the antennas in submarines. The Navy
      was worried about the use of PCBs in its atomic submarines which could “remain
      submerged for periods of up to 6 weeks” which meant that “any possible toxico-
      logical eﬀects [could not] be tolerated.” Monsanto worried that Pydraul 150 which
      contained 25% of Aroclor 1240 would face “demise … in the antenna retracting
      mechanisms of submarines unless we can present a convincing story as to its safety
      of use” [52].


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -44
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17008 Page 41 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    477


          In June, Kelly “had quite a discussion with the navy people concerning the
      use of ‘Pydraul 150’.” He was informed by the Navy that their industrial hygiene
      group thought that because the submarine would be submerged for so long, that
      submariners would inevitably be exposed to higher levels of PCBs than what was
      acceptable. While Kelly told them that in his opinion this would not occur, there
      was continuing worry on the part of the Navy. Kelly suggested that Monsanto
      test Pydraul 150 for if “we don’t do this work, we haven’t a chance of getting 150
      used on any submarine. If the work turns out favorably, there might be a very
      good chance that it might be used not only on the radio antenna but also on all
      the hydraulic systems on a submarine” [53]. By December 1956, the prospects
      for using Pydraul 150 in submarines seemed very dim. The Navy was receiving
      negative information about its toxicity. Despite doubts at Monsanto about the
      signiﬁcance of the Navy’s ﬁndings with regard to humans on submarines, it was
      becoming apparent “among us [at Monsanto’s headquarter] here in St. Louis that
      this is about the last straw in our relationship with the [Navy’s] Bureau of Med-
      icine.” Wheeler believed that “apparently we can do nothing about inﬂuencing
      [Commander Siegel’s] conclusions based on such tests.” Apparently, while they
      were abandoning the attempt to “develop toxicity data on hydraulic ﬂuids for the
      Navy,” Monsanto continued to get “information to satisfy ourselves that the use
      of our ﬂuids is safe under any normal foreseeable conditions. This is generally
      enough to satisfy non-military customers” [54].
          In January 1957, Monsanto’s Dr. Kelly “spent an afternoon with the navy people”
      to discuss Pydraul 150. The Navy informed Monsanto that they had done their own
      toxicity testing of Pydraul 150 at the Naval Institute of Medical Research. The Navy
      researchers found that “Pydraul 150 caused death in all of the rabbits tested,” while
      an alternative ﬂuid “did not cause any deaths.” Further, they learned that “10 mg
      of Pydraul 150 per cubic meter … for 24 h a day for 50 days caused statistically,
      deﬁnite liver damage.” Kelly informed Monsanto that “no matter how we discussed
      the situation, it was impossible to change their thinking that ‘Pydraul 150’ is just
      too toxic for use in a submarine. It may be that such concentrations would never be
      reached in a submarine but the Navy does not appear willing to even put the material
      in a trial run to see if it will work.” Kelly concluded that Monsanto “should discon-
      tinue to sell ‘Pydraul 150’ for this particular application and try to develop a hydrau-
      lic ﬂuid without Aroclor as one of its components” [55].
          By September 1957, Monsanto was in negotiations with the Navy over the release
      of “commercially discreet information” regarding Pydraul 150 and its components.
      What was at issue was that the Navy wanted to publish its research on the toxic
      dangers of this material. Monsanto worried that Aroclor’s reputation would be tar-
      nished. “In publishing such data” Monsanto’s S. Robert Sido reported, “they [the
      Navy] feel they would have to be rather speciﬁc chemically to be meaningful but
      could avoid all reference to trade names, hydraulic ﬂuid or Monsanto.” Monsanto
      wanted to avoid informing consumers about their product’s possible dangers [56].
      Also in September, Monsanto learned that not only would the Navy not accept
      Pydraul 150, it most likely would not accept any “other ﬂuid containing chlorine
      or chlorinated diphenyls.” Monsanto concluded that it would not try to “dissuade
      BuMED [Navy Bureau of Medicine] since it appears to be hopeless” [57].


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -45
Case 2:15-cv-00201-SMJ       ECF No. 385-1      filed 01/28/20     PageID.17009 Page 42 of 246
      478                                                              G. Markowitz, D. Rosner


         Despite the Navy’s rejection of Pydraul 150 on health grounds, Monsanto
      continued to reassure their customers that the material was safe. For example, in
      a letter from Elmer Wheeler, Assistant Director of the Medical Department, to
      James Lofstrom at Standard Oil’s corporate headquarters at 30 Rockefeller Center
      in New York, Wheeler did not mention the Navy studies. Instead, Wheeler wrote
      that “the toxicity report on Pydraul 150 indicates that it is practically innocuous
      when fed orally to rats …. In rabbit skin and eye irritation studies Pydraul 150
      was no more irritating than a 10% soap solution tested similarly” [58]. Also, in a
      May 1957 Monsanto Technical Bulletin, Monsanto wrote “Animal toxicity stud-
      ies and 20 years of manufacturing and use experience indicate that Aroclor com-
      pounds are not serious industrial hazards” [59].
         In 1958, other major corporations shared the Navy’s concerns about Pydraul.
      That year some states passed labeling laws which were “brought forcibly to
      [Monsanto’s] attention” by the Socony Mobil Corporation that requested a cau-
      tion stamp to “be aﬃxed to all Pydraul which they purchase from Monsanto for
      resale.” Monsanto worried about the wording which Socony Mobil was planning
      to use on their product for it was “not in the best interest of Pydraul sales, and is
      such that our competition could use to great advantage.” They were speciﬁcally
      concerned that the label identiﬁed chlorinated hydrocarbons with danger from
      breathing and physical contact. Monsanto’s label was simpler and much less spe-
      ciﬁc, telling customers simply, “Avoid prolonged and repeated contact with skin.
      Avoid prolonged breathing of vapors and dust.” Monsanto stated quite explicitly
      (but privately) that they wanted to
        comply with the necessary regulations, but to comply with the minimum
        and not to give any unnecessary information which could very well damage
        our sales position in the synthetic hydraulic ﬂuid ﬁeld…. I am requesting
        that you and Mr. Carpari discuss what is necessary from the labeling view-
        point and the legal side, in order to comply, but yet maintain our excellent
        position in this ﬁeld [60].
         In June 1959, Emmet Kelly wrote to Monsanto’s O.F. Heasel about the com-
      pany’s attempt to promote “the sale of Pydraul AC [another hydraulic ﬂuid that
      contained PCBs] in Germany.” He was concerned about German attitudes about
      toxic substances.
        If these Germans are afraid of mineral oil, I feel they will be rather suspi-
        cious of Pydraul AC. After all, the constituents are considerably more toxic
        than mineral oil. The odor or taste would be considerably more marked than
        mineral oil, should any of the material get into the food.
      Kelly believed that Monsanto had to “be factual and tell them that Pydraul AC
      has an LD50 to rats of 40 gm./kg and in rats 31/2 gm. to 41/2gm/kg.” Kelly sug-
      gested that “if, however, there is a possibility that vapors would enter the food
      or beverage, a ﬁlter should be incorporated in the line.” He wrote that a charcoal
      ﬁlter would be able to absorb “organic vapors and any objectionable odors.” He
      concluded that he thought “the Germans are being overcautious in this matter,



                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -46
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20      PageID.17010 Page 43 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                479


      but,” Kelly admitted, “I certainly can’t give Pydraul an absolutely clean bill of
      health, assuming some might get into the food” [61].


      Reassuring customers and government alike: new problems
      and challenges in the 1960s

      The 1960s were a tumultuous decade in United States history. The Vietnam War, the
      civil rights movement, the women’s movement as well as a growing environmen-
      tal consciousness all challenged the political and social complacency of the post-
      war world. This section details the growing concerns about the potential dangers of
      PCBs. It also details the eﬀorts by Monsanto to reassure its customers and others
      that their product was safe.
         In 1960, the issue of environmental stream pollution emerged in the internal
      memos of the Monsanto Company. Jack Garrett, an industrial hygienist in the medi-
      cal department, wrote to an oﬃcial in a tool company in Chicago about the poten-
      tial dangers to aquatic life if Pydraul ﬂuids were discharged into streams around
      factories. “As you know,” wrote Garrett, “the Pydraul ﬂuids are insoluble in water
      as well as heavier than water.” This meant that they would “sink to the bottom of
      any receiving stream and as such will not give rise to the typical picture of oil pol-
      lution.” Despite the fact that one would not see the typical oil slick on top of the
      water, if Pydraul were “discharged in large concentrations it will adversely aﬀect
      the organisms in the bottom of the receiving stream which will aﬀect the aquatic life
      in the stream.” He acknowledged that some factories discharged “large concentra-
      tions of these materials” and if this were “contemplated,” Pydraul should “probably
      be removed by emulsion breaking and settling.” At that time, the industry had “no
      experience with any regulatory agency concerning the discharge of these materials,”
      but Garrett “imagine[d] that these agencies would frown on the discharge of large
      quantities of any type of hydraulic ﬂuid.” Further, Garrett reassured the representa-
      tive that “Based on the toxicity studies of these ﬂuids with laboratory animals [he]
      would not expect them to be very toxic to aquatic life.” He acknowledged, however,
      that “this is a surmise on my part since we have no tests on aquatic animals.” While
      Garrett believed that “if small quantities of these materials are accidentally spilled
      into a receiving stream there would probably be no harmful eﬀect,” he also recog-
      nized that “If, on the other hand, a great deal of the material was spilled some read-
      ily identiﬁable damage might ensue” [62]. Thus, in 1960, years before any articles
      appeared on PCBs in the environment, Monsanto understood that there were poten-
      tially deleterious consequences to their discharge into streams and rivers. The grow-
      ing body of data on the dangers of PCBs in general appeared to lead the company
      into a particularly defensive position in the early 1960s. In February 1961, Emmet
      Kelly wrote a memo to Richard Davis, an oﬃcial in Monsanto’s Organic Chemicals
      Division in the St. Louis oﬃce, about an incident at the Hexagon laboratories in
      the Bronx where two employees were “nauseated from exposure to a leak in a heat
      transfer unit that used Aroclor 1248” [63].
         One of the employees was suspected of having liver damage. Less than 2 weeks
      later, the Chief Engineer at Hexagon learned in more detail about the two plant


                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -47
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17011 Page 44 of 246
      480                                                               G. Markowitz, D. Rosner


      personnel and their conditions. Both men, he reported, “developed symptoms
      of Hepatitis as you predicted and were conﬁned to a hospital for approximately
      2 weeks.” The experience had given him “considerable concern.” He was particu-
      larly upset with the lack of adequate information about the toxicity of PCBs:
        Since we are dealing with a highly toxic material at high temperatures and
        since these failures cannot be prevented, it is felt that a more thorough and
        clearly written description of the hazards be described under Safety of Han-
        dling…. I trust that this matter will be given your serious consideration so that
        other or new users are fully aware of the problem [64].
         Leaks were not only occurring in industrial processes but in the food industry as
      well. Monsanto learned between 1960 and 1967 that the indirect heating by PCBs
      of cooking oils in deep fat fryers were themselves polluting the oil in which food
      was being fried. In 1960, Monsanto received a report of concern from the Frito Lay
      Company about PCB-polluted cooking oil. Frito Lay “suspected a leak in their heat
      exchanger” [65, 66].
         A year later, Marcus Key of the US Public Health Service (who would later
      become the head of National Institute for Occupational Safety and Health) received
      a letter from Kelly in which was enclosed a copy of Monsanto’s Technical Bulle-
      tin PL-306, “Aroclor Plasticizers.” Previously, Key and Kelly had had a telephone
      conversation about chloracne and other dermatological problems and any potential
      dangers from Aroclors. Kelly reviewed the data on these problems as outlined in
      the Bulletin, and reaﬃrmed that safe handling of Aroclors demanded “the necessity
      for avoiding exposures, particularly when the Aroclors may be used in applications
      where elevated temperatures are involved.” Despite growing knowledge within the
      company of problems with their product, Kelly reassured Key that “our experience
      and the experience of our customers over a period of nearly 25 years, has been sin-
      gularly free of diﬃculties.” He went on assure Key that to Monsanto’s “knowledge,
      there have been only three instances where chloracne has occurred. In view of the
      millions of pounds which have been produced and used in many and varied appli-
      cations, the low frequency of any diﬃculties has been gratifying.” Despite having
      heard directly from Hexagon laboratories and Socony Mobil that better warning
      labels were necessary, he told Key that Monsanto had “Certainly … attempted to
      provide suﬃcient information to insure safe handling and usage. We have not in any
      case attempted to minimize potential hazards” [67]. (The assertion that there were
      “only three” cases of chloracne ever identiﬁed by 1963 was clearly not true, as Kelly
      himself had attended meetings as early as the mid-1930s about the chloracne prob-
      lem when Swann was taken over by Monsanto.)
         Monsanto received, at least by 1963, results from its test site at the University of
      Florida at Gainesville where, in 1938, it had deposited Aroclors 1242, 1248, and
      1254 in test soil. Monsanto learned that as of June 1963, nearly a quarter century
      later, there was “still visual evidence of the presence of Aroclor” [24].
         By 1964, the issue of warnings and what constituted ‘adequate information’ was
      being discussed in Washington as well as at Monsanto. The Federal Hazardous Sub-
      stances Labeling Act, which became law in 1960, had led to discussion about what
      legal responsibility Monsanto had with regard to warnings. It was clear that “Under


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -48
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17012 Page 45 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    481


      the provisions of the subject act, Aroclor 1232 would be classiﬁed as a ‘toxic’ sub-
      stance.” But new research indicated that PCBs might be even more toxic than previ-
      ously suspected. “We have several indications that the Aroclors are more toxic when
      in an oil solution than when administered undiluted to animals.” Monsanto appears
      to have tried to shift responsibility to its customers. “The ultimate responsibility of
      the labeling of a formulation remains with the customer,” E. P. Wheeler, of Monsan-
      to’s Medical Department, said “since we cannot be expected to get animal data on
      every possible formulation containing a Monsanto product.” He went on to suggest
      that “the very minimum precautionary statement that I think would be necessary
      would be: ‘CAUTION—Harmful if Swallowed. Keep out of the reach of children’.”
      [68]
         In 1965, it became clear that customers were depending upon Monsanto to fur-
      nish them with adequate information about the potential dangers of their PCB com-
      pounds. Wheeler had written to one customer, the Reliance Electric and Engineering
      Company in Cleveland, Ohio, about some potential dangers of the use of Aroclor
      1242. Subsequently, the owner of Reliance Electric had a telephone conversation
      with Wheeler during which he told him how “disturbed” he was by Wheeler’s letter.
         He told me that the Monsanto literature furnished him has been more reassur-
         ing in terms of what problems might arise in their application. I guess what
         really shook him was when I mentioned that with temperatures greater than
         150 [degrees] mechanical exhaust ventilation should be provided to remove
         vapors. For the record, Mr. Haredos’ application involves the use of Aroclor
         1242 as a coolant in electric motors [used in mines].
      For Mr. Haredos, the warnings and information in the literature were clearly inade-
      quate. Mr. Haredos estimated that the motors in this mining equipment took approx-
      imately ten gallons of PCBs, of which “four quarts per day of this quantity would
      be lost in the mine—presumably all of it by volatilization.” Wheeler informed him
      that he “doubted that the ventilation [was] suﬃcient to keep this amount of Aro-
      clor at the threshold limit value of 1.0 mg/cu. meter of air.” Wheeler was horriﬁed
      at the conditions in the plant where “hot Aroclor spills on the ﬂoor were common
      and that [Haredos’s] own employees had complained of discomfort.” Despite Mon-
      santo’s earlier reassurances to Marcus Key, Wheeler was very disturbed: “I was bru-
      tally frank and told him that this had to stop before he killed somebody with liver or
      kidney damage—not because of a single exposure necessarily but only to emphasize
      that 8 hour daily exposures of this type would be completely unsafe.” Monsanto rec-
      ognized that PCBs should only be used in closed systems because of their toxicity:
      “I told Mr. Haredos further that the Medical Department was skeptical about the use
      of Aroclors in mining operations because we had not seen data to show absence of
      toxic levels. I emphasized and re-emphasized that the Aroclors are excellent prod-
      ucts but must be used in closed systems if they are to be heated” [69].
         Despite the fact that Monsanto had not yet conducted any long-term chronic tox-
      icity studies, it reassured its customers that fear of its product causing cancers, the
      most fearsome of chronic conditions, was unfounded. “The question of possible
      carcinogenesis was brought up,” Emmett Kelly the Medical Director at Monsanto,
      wrote to I.M. Singer at Dupont.


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -49
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20    PageID.17013 Page 46 of 246
      482                                                               G. Markowitz, D. Rosner


        This certainly can be dismissed completely, as we have no reason to believe
        the components of this compound would have this type of action. We have
        never had the slightest rumor of this from our customers and certainly no
        tumors have arisen in our workers manufacturing the material [70].



      PCBs in everything: Monsanto’s response to environmental science,
      1966–1969

      Despite the early information about the systemic dangers of PCBs, and their
      widespread use in products that could ultimately leak into the environment, it
      took independent researchers to document that they had become a widespread
      environmental pollutant. This section details the identiﬁcation of PCBs in the
      environment in the mid-1960s and the reaction of Monsanto to these discoveries.
         In 1966, a startling study appeared from researchers at the University of Stock-
      holm, Sweden. Soren Jensen and Gunnar Widmark, of the University’s Institute
      of Analytical Chemistry, used gas chromatography and mass spectrometry to
      study the impact of pesticides on a variety of ﬁsh and fauna. They were looking
      for DDT and other pesticides, but to their surprise, they found other “unknown
      compounds” in the biological samples which they identiﬁed as polychlorinated
      biphenyls. They found “a large number of samples” which revealed that “poly-
      chlorinated biphenyls are found especially in ﬁsh and in sea birds …and in some
      samples of human depot fat.” It was a troubling revelation that human beings
      were accumulating the minute amounts of PCBs [71].
         The Swedish Study was disturbing to Monsanto. David Wood of Monsanto
      Europe, received a letter from a law ﬁrm in Sweden that talked about the “public-
      ity in Sweden” generated by the study. In his letter, Oda Palm quoted extensively
      from an article in a Swedish daily newspaper that condemned PCBs. “It is found in
      Salmon and in Pike. It is found in Sea Eagle living on ﬁsh. It is found on the surface
      of the needles of the ﬁr trees ….It is found in the hair of a 5 month baby.” Palm
      warned that the study had revealed that PCBs “accumulated in certain organs of ani-
      mals. They are said to be related to DDT and equally poisonous.” Palm reported that
      another daily paper remarked on the signiﬁcance of Jensen and Widmark’s study. It
      “disclosed facts which will have far-reaching importance because the ﬁndings have
      proved a new source of pollution of … nature.” Palm concluded his letter with a
      statement about the implications of this study for the future of the industry:
        I suppose there is no doubt that what has been termed Polychlorinated Biphe-
        nyls is equal to Aroclor. There is also no doubt that the published facts will
        cause considerable unrest in several quarters. We probably will have to have
        Aroclor registered with the Swedish Board of Poisonous Substances and the
        industry will have to be particularly careful in handling the material [72].
        The full impact of this study and the potential harm it could do to the company
      was not lost on Monsanto oﬃcials in Europe and the United States.



                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -50
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17014 Page 47 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    483


         In consideration of the importance we are placing on development of the
         Swedish market for Aroclor over the next ﬁve years, we would be grateful if
         you could arrange for this information to be considered by the appropriate
         departments in St. Louis and their comments transmitted to us as soon as pos-
         sible. Based on the recommendations made by our medical departments we
         shall have to decide whether to arrange for publication of data in Sweden or
         not [73].
         There was an increasingly important problem of how to dispose of PCBs. Wood
      noted that this would be diﬃcult: “in the U.K. many companies have been burying
      material in drums, material in the drums having been absorbed into vermiculite or
      some similar porous material. Has any entirely safe method been developed for the
      disposal of waste Aroclor?” [73]
         Simultaneously, Monsanto had contracted with a professor at Mississippi State
      University to test the ﬁsh in streams polluted by the waste water of the Anniston,
      Alabama PCB plant[74]. In November 1966, the Mississippi zoologist reported to
      Monsanto on the results of his investigation.
         The outﬂow to Snow Creek from the east side of the Monsanto plant (at High-
         way 202) contains some extremely toxic materials and kills ﬁsh in less than
         24 hours when diluted 300 times. In a ﬂowing system (as opposed to our static
         tests) and under conditions of constant exposure, this eﬄuent would proba-
         bly kill ﬁsh when diluted 1000 times or so. Since this is a surface stream that
         passes through residential areas, it may represent a potential source of danger
         to children, domestic animals, etc. [75].
         By January 1967, Monsanto was acknowledging internally the importance of
      the Swedish study, and the company was convinced that the materials tested were
      “very similar if not identical to Arolcors.” They also discussed this work with other
      chemical companies in Europe and were “assured that his work and ﬁndings are
      sound” [76]. By late January, Dave Wood, who was based at Monsanto’s aﬃliate
      in Brussels, wrote to oﬃcials in the various Monsanto oﬃces around the world that
      he “should like to emphasize that there is no doubt that the chemical which is the
      subject of the investigation and the news release, is chlorinated diphenyl i.e. Aro-
      clor.” Wood was especially attentive to the widespread eﬀect in Sweden of this new
      information:
         This matter was raised with us by every capacitor manufacturer in Sweden that
         we visited. Fortunately, there has not been too much adverse comment as yet
         from plant workers since they have not associated the polychlorinated biphe-
         nyls mentioned in the article with Aroclor or Pyralene used in the Swedish
         factories [77].
          While there had not been “too much adverse comment,” the Swedish scien-
      tist who had discovered the widespread contamination, Soren Jensen, “stated that
      he had been approached personally by several workers associated with chlorin-
      ated diphenyls for non-electrical uses and these workers were quite worried about
      possible eﬀect on their health.” There was nothing in the documents to indicate



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -51
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20     PageID.17015 Page 48 of 246
      484                                                             G. Markowitz, D. Rosner


      that Monsanto informed workers in the United States of the Swedish study. By
      this time Monsanto oﬃcials had been in contact with Jensen at the University of
      Stockholm, oﬀering to provide him with materials to test. They had also spoken
      with Jensen about
        the need for care in any further publication of his work…. He accepts that
        the toxicology of chlorinated diphenyls should only be discussed with
        detailed information about exposure concentrations and exposure times and
        that generalized statements out of context can only arouse undue public
        concern.
      The problem of the safe disposal of PCBs continued to concern Wood [77].
        In early February, a Monsanto oﬃcial in Europe wrote to an English chemical
      company that had inquired about the “safe handling and toxicology of Monsanto
      Aroclors.” The oﬃcial wrote that
        like so many other chlorinated hydrocarbons the Aroclors can cause damage
        to the liver as a result of prolonged exposure to the vapour and to the liquid.
        To the best of our knowledge no fatality has ever been attributed to the chlo-
        rinated diphenyl, but in view of the chronic action on the liver we advise
        that contact with the vapour and liquid must be kept to a minimum [78].
         By the mid- to later 1960s, issues of water and air pollution, DDT and other
      environmental insults were being linked to the chemical industry in particular.
      The industry had become, in the words of Monsanto’s Medical Director, “very
      worried about what is liable to happen in the states when the various technical
      and lay news media pick up the subject.” Monsanto had received “quite a few
      communications from our customers, but the most critical one is NCR,” who used
      huge quantities of PCBs as an ingredient in their carbonless carbon paper. Kelly
      reported that Monsanto wanted to “keep in the background” about the PCB envi-
      ronmental and occupational “problem,” but didn’t “see how we will be able to in
      the United States.” Monsanto, according to Kelly, needed to prepare for custom-
      ers, “especially NCR, [who] may ask us for some sort of data concerning the
      safety of these residues in humans.” He worried that this “might be opening the
      door to an extensive and quite expensive toxicological/pharmacological investiga-
      tion” [79].
         By February 1967, more professional and scientiﬁc journals paid attention
      to PCBs in the environment, detailing the “Swedish success in detecting the
      polychlorinated biphenyl.” Monsanto internally noted that by the end of Janu-
      ary, Chemical Engineering in the United States took note of the Swedish study,
      marking the “ﬁrst published information in the U.S.” Monsanto was also aware in
      December 1966, the British journal, New Scientist had reported on the Stockholm
      study [80].
         “Due to the importance of Aroclor products to the Organic division,” Mon-
      santo decided to prepare a statement “for use by marketing with customers who
      inquire about this publicity.” Further it began preparation of a press release
      and to give some thought to the “toxicological and pharmacological problem.”



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -52
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17016 Page 49 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    485


      Monsanto comforted itself that information was still relatively inexact and incom-
      plete: “two questions that kept coming back to our minds … were that in all of
      the propaganda published, there has been nothing about the levels that have been
      found particularly in the air and no one has deﬁned anything about what level
      would be considered harmful.” Gene Wilde of Monsanto’s general oﬃce oﬀered
      to help to “get these motions started and getting our information together so that
      we can make sure our Aroclor business is not aﬀected by this evil publicity” [81].
         In May 1968, Stanford University proposed a research project on the environmen-
      tal pollution caused by PCBs. Kelly rejected it as “another example of widespread
      interest in what appears to be a rather insigniﬁcant phenomenon: namely, the per-
      sistence of PCBs in some species…. I would be against our doing anything [about
      Stanford] at this time.” He proposed waiting until the US government acted: “I think
      it would be wiser for us to ﬁnd out what the government is doing and see where we
      go from there” [82].
         In the mid-1960s, Monsanto began to consider whether the danger from large
      doses of PCBs to industrial workers who were known to develop chloracne and
      liver disease were also true of “small quantities [of PCBs] existing in human fat”
      [83]. According to Kelly, “there is no question but that Aroclor does possess a cer-
      tain amount of toxicity.” He noted that “all our literature says this.” But “whether
      nanogram quantities mean anything is an entirely diﬀerent matter” [84]. Based on
      information that Kelly received from Dave Wood of Monsanto’s aﬃliate in Brus-
      sels, “The customers [in Europe] would like some reassurances on the toxicity of
      Aroclor.” Kelly acknowledged in February 1967, that “everybody over there is 100%
      convinced that what Jensen and Widmark found was Aroclor” [85]. But, based on
      concerns voiced by a Shell Oil Company scientist, fresh questions arose in early
      1967 about whether the materials that Jensen and Widmark found were, in fact,
      PCBs. These concerns were put to rest by early November 1967 when A. Richard-
      son of Shell informed Monsanto that it was, in fact, PCBs that were being identi-
      ﬁed in Europe. D.V.N. Hardy of Monsanto wrote, “Now that it is certain that the
      contamination by chlorinated biphenyls is taking place we are keen to follow up
      and determine just how and where the contamination is taking place” [86]. Despite
      their knowledge of the PCB pollution in Europe, the Monsanto Board of Directors
      approved spending almost $3 million for “expanding Aroclor facilities at the Anis-
      ton, Alabama, and W.G. Krummrich plants” [87].
         Aroclors were being introduced into more and more products that could lead to
      PCB pollution of the environment. One Monsanto publication in September 1967
      reviewed the brief but dramatic history of Aroclors: “We began operations 31 years
      ago, but in all probability you have never heard of Aroclor or its uses,” it began.
      “Mainly this is because it is sold in bulk to manufacturers who blend it with other
      chemicals to make many items used by you in your home or in your car.” The mate-
      rial was ubiquitous, being used in “…plastics, lacquers, paints, waxes, insecticides,
      adhesives, pigments, ballast on ﬂuorescent lights, carbonless carbon paper” [88].
      An internal Monsanto publication a few months later reviewed the use of PCBs
      in these products and articulated the goal of expanding these uses in the following
      year: “What we hope to accomplish during ‘68 centers on the following items (1)



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -53
Case 2:15-cv-00201-SMJ      ECF No. 385-1       filed 01/28/20    PageID.17017 Page 50 of 246
      486                                                             G. Markowitz, D. Rosner


      meet ‘68 sales requirements; (2) Start-up new manufacturing facilities to enable us
      to meet future sales requirements” [89].
         Monsanto was faced by two competing needs: the ﬁrst was to expand the mar-
      ket for Aroclors; the second was to ﬁgure out a way of protecting itself from the
      increasing evidence that PCBs were a widespread environmental pollutant. The
      environmental issue began to loom larger and larger in the thinking of Monsanto
      oﬃcials. In November 1968, an “Outline PCB Environmental Pollution Abate-
      ment Plan,” noted that PCBs were “already present in nature having done their
      ‘alleged damage’.” Monsanto worried about the “Legal Liability” and the pos-
      sibility of lawsuits because “All customers using the products have not been oﬃ-
      cially notiﬁed about known eﬀects nor [do] our labels carry this information.
      These are only a few of the possible legal implications which would best be cov-
      ered by the legal department” [90].
         Increasingly, Monsanto worried about its public image, an issue that would
      become increasingly prominent over the next few years. “The corporate image of
      Monsanto as a responsible member of the business world genuinely concerned
      with the welfare of our environment will be adversely aﬀected with increased
      publicity,” a report on the PCB Environmental Abatement Plan warned. “The evi-
      dence proving the persistence of these compounds and their universal presence as
      residues in the environment is beyond questioning. This combined with certain
      scare publications is certain to give an adverse image.” Monsanto was worried
      that PCBs would be linked in the public mind with the controversy then whirling
      around DDT and thus PCBs would be “guilty by association.” “Some customers
      who presently use these materials will be ‘scared’ [oﬀ] to other competitive prod-
      ucts. Products associated with the same name or ‘trademark’ will be adversely
      aﬀected.” The plan warned that Monsanto’s products, Therminol, Pydraul, and
      Aroclor would lose market share to competitors who “will use the information as
      a competitive advantage” [91].
         Monsanto had reason to be concerned. DDT was under attack and, in the words
      of one author in 1969,
        the tide has been running against DDT ever since Rachel Carson’s Silent
        Spring appeared in 1962. In fact, Carson speciﬁcally identiﬁed DDT as a
        possible human carcinogen. DDT production was at its peak then – 183
        million pounds – and by 1967 it shrank to 103 million, 70% of which was
        exported.


      Some of DDT’s defenders had “raised the possibility that DDT may be taking the
      rap for PCB…, a plasticizing agent widely used by industry” [91].
         By the end of 1968, the growing attention to environmental pollution led Mon-
      santo to focus more and more on the “legal-political problems facing Aroclor.” In
      a memo from W. R. Richard of Monsanto’s Research Center in the Organic Divi-
      sion to W. A. Kuhn, Richard noted “the accusations in the literature that chlorin-
      ated biphenyls are poisoning and killing wildlife.” This was not a trivial issue, he
      remarked, because “these wildlife people have to be taken seriously. They have taken
      the DDT industry to court in Wisconsin to prevent the use and sale of DDT …and


                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -54
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17018 Page 51 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    487


      if they win in that state DDT will be banned in many others …. The wildlife people
      are dedicated to the demise of DDT.” He noted that Monsanto had a real problem:
         Our problem is that Aroclor has been ‘identiﬁed’ along with DDT residues
         and hence we are almost certain of being drawn into the court records and may
         also be one of the scapegoats of the DDT defense. The wildlife people have
         accused Aroclor of doing all the bad things of DDT [92].
         There were three steps that Monsanto was taking to “protect ourselves.” First,
      studies with chickens fed with Aroclor were being done in the hope that Aroclor
      would not remain in their tissues. Second,
         E. Wheeler is having feeding tests done on animals to establish a ‘safe’ level
         for Aroclor feeding. If we can ﬁnd a ‘safe’ level Calandra’s Lab will do 2 year
         experiments on animals including eﬀects on succeeding generations. This will
         help a bit but the wildlife people won’t be stopped by this kind of evidence
         [92].


      Finally, they hoped “to minimize exposure to Aroclor, to reduce air and water pol-
      lution, to restrict Aroclor to uses which can be controlled. This is the only way I see
      to survive.” Richard believed that the Anniston plant was vulnerable to criticism as
      a possible polluter and that “Aroclor should be 100% controlled.” He also hoped to
      “demonstrate that Aroclor can be incinerated to harmless products for disposal” and
      wanted Monsanto to “help our customers dispose of oﬀ-grade or non-reworkable
      Aroclor, either by incinerating or by toxic dump.” Richard believed that it was the
      responsibility of the plasticizer group to “know where their product is going and be
      able to minimize exposure risk if Aroclor has truly been identiﬁed as a pollutant. We
      probably have 6 months to 1 year while they ﬁght out the DDT case. I want to use
      this time to minimize our exposure” [92].
         In early 1969, Monsanto and the world learned about a major industrial tragedy in
      Japan attributed to PCBs pollution: “…bran oil poisoning of quite a number of Japa-
      nese citizens … was attributed to Kareclor 400 (chlorinated biphenyl comparable to
      FR-2)” [93]. In 1968 in southern Japan, a thousand people “had eaten rice oil con-
      taminated with PCBs that leaked from a heat exchanger during manufacture.” These
      citizens had “developed darkened skins, eye discharge, severe acne, and other symp-
      toms of what came to be called Yusho oil disease….” Allan L. Hammond, an inde-
      pendent scientist, in an article published in Science, described the tragedy, pointing
      out the disturbing information that was gathered from this incident: “The PCBs can
      readily cross the placental barrier, and several infants were born with Yusho symp-
      toms, some to apparently unaﬀected mothers.” Hammond, citing scientists in Japan,
      wrote that “recovery appears to be diﬃcult… with symptoms still present in many
      cases 3 years later; no methods of treatment are known” [94].
         Monsanto understood the implications of this tragedy. Don Roush of the Func-
      tional Fluids Division, wrote that while the company believed they had “a good
      track record here in the States using Therminol FR … it only seems a matter of
      time until the regulatory agencies will be looking down our throats regarding the



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -55
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20     PageID.17019 Page 52 of 246
      488                                                             G. Markowitz, D. Rosner


      use of this material.” They were hopeful that their feeding studies would show
      results that would ease people’s minds. “Possibly, by the time this comes about,
      we will have completed feeding studies [with chickens] with chlorinated biphe-
      nyls that will allow us more exact data than has been available in the past.” Ulti-
      mately Roush believed that engineering could control the most serious aspects
      of the environmental problem. He wrote, “I can only suggest that you attempt to
      put [a colleague’s] mind at ease regarding the ‘toxic’ aspects of these chlorin-
      ated biphenyls by playing down the medical reports and playing up proper system
      design.” He concluded by asking Monsanto’s representative to show “some dis-
      cretion” in distributing this data [93].
         Back in the United States, Monsanto had hoped that incineration would break
      down PCBs, thus neutralizing their toxic eﬀects, and providing a means of dis-
      posing of PCBs in carbonless carbon paper and other products. But in March
      1969 they learned that the Aroclor present in the National Cash Register Com-
      pany’s (N.C.R.) carbonless copy paper was not destroyed by incineration. A study
      they sponsored revealed to Monsanto that “Aroclor is easily volatilized when
      N.C.R. paper is burned,” and “undergoes little, if any, decomposition.” This was
      bad news for the company: “Unfortunately, it appears that signiﬁcant air pollution
      can occur via burning of N.C.R. paper or other Aroclor containing materials even
      under more strenuous conditions” [95].
         The company soon received even more bad news with the publication of an
      article that they had read in draft form several months earlier. At the end of
      October 1968, Elmer Wheeler of Monsanto’s Medical Department wrote that a
      technical paper provided to him by Donald Spencer of the National Agricultural
      Chemical Association, reported that a researcher “has found PCBs along with
      chlorinated pesticides in a number of species of ﬁsh and birds along the Cali-
      fornia coast as well as in waters oﬀ Baja California and Central America” [96].
      The paper by R.W. Risebrough of the Institute of Marine Resources, Department
      of Nutritional Sciences, University of California, Berkeley, was published by the
      prestigious journal Nature in December 1968 and, according to Monsanto’s W. R.
      Richard, “has attacked chlorinated biphenyls in three ways” [96].
         First, the article made clear that PCBs were a “pollutant” that was “widely
      spread by air–water” and was “therefore an uncontrollable pollutant.” Second, it
      was clearly “a toxic substance—with no permissible allowable levels” and was
      “causing extinction of [the] peregrine falcon by induced hepatic enzymes which
      degrade steroids upsetting Ca [calcium] metabolism leading to reproductive
      weakness, presumably through thinner egg shells.” Finally, PCB was “a toxic
      substance endangering man himself.” The implications were dire: “the peregrine
      falcon is a leading indicator of things to come.” Even worse in some ways, was
      a report in another prestigious journal, Science, that the Environmental Defense
      Fund was seeking to “write new legal precedents in conservation law by hearings
      and court action.” Monsanto was in a bind. They believed that they could
        take steps to minimize pollution from our own chlorinated biphenyl plants,
        we can work with our larger customers in minimize pollution, we can con-
        tinue to set up disposal and reclaim operators. We can work for minimum



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -56
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17020 Page 53 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    489


         exposure in manufacture and disposal of capacitors, transformers and heat
         transfer systems, and minimize losses for large hydraulic users [96].
        But once the material was sold to other manufacturers and even consumers the
      company’s ability to control environmental pollution was lessened.
         We can’t easily control hydraulic ﬂuid losses in small plants. It will be still
         more diﬃcult to control other end uses such as cutting oils, adhesives, plastics,
         and N.C.R. paper. In these applications, exposure to consumers is greater and
         the disposal problem becomes complex. If chlorinated biphenyl is shown to
         have some long term enzyme or hormone activity in the ppm range, the appli-
         cations with consumer exposure would cause diﬃculty [96].
         Risebrough’s work presented Monsanto with real problems and Richard laid out
      the stark choice the company faced:
         Either his position is attacked and discounted or we will eventually have to
         withdraw product from end uses which have exposure problems. Since Rise-
         brough’s paper in ‘Nature’ Dec. 1968 has just been published, it is timely,
         perhaps imperative, that this paper and its implications be discussed with cer-
         tain customers. This is a rough one because it could mean loss of business on
         empty and false claims by Risebrough.
      He urged the company to engage in “well prepared discussion with Ind. Bio-Test
      [Industrial Bio-Test, a toxicological laboratory], Monsanto biochemists, the medi-
      cal and legal departments, and that such discussion must take place now.” Richard
      concluded his memo to Wheeler and others by asking them to examine the experi-
      ence of DDT manufacturers: “We are being accused of the same things attributed to
      DDT” [97].
         The threat was serious and Monsanto responded with a press release in March
      1969 that sought to raise doubts about both Risebrough’s and Jensen’s research.
      “The conclusions of these scientists are puzzling from several aspects,” the press
      release asserted. PCBs “are stable chemical compounds which are essentially insol-
      uble in water. Their use does not make them easily released into the natural environ-
      ment.” Monsanto claimed that they were primarily used in sealed systems such as
      transformers and capacitors, and also “in several plastic-type applications. Here the
      chemical is incorporated into the polymer as an integral part of the solid material.
      This applies whether the polymer is used as an adhesive, an elastomer or a surface
      coating….” The company claimed ignorance. “To our knowledge, [PCBs] are not
      sprayed or dusted on crops, woodlands or any other areas, as are pesticides.” They
      feigned surprise that it could be found widely dispersed in the environment. “It is,
      therefore, not only puzzling, but extremely diﬃcult to conceive how commercially
      produced PCB can show up in wildlife in the quantities reported.” Despite their
      private acknowledgment that what Risebrough and Jensen had found were PCBs,
      publicly, they raised “the question whether the substances identiﬁed in the Swedish
      work, and now in California, are actually PCBs—or whether they are compounds
      which, due to the metabolism or other materials in the marine environment, appear
      to be PCBs.” Monsanto took the position that what was needed was more research.



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -57
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17021 Page 54 of 246
      490                                                               G. Markowitz, D. Rosner


        Monsanto will continue to exercise the highest degree of control in its man-
        ufacturing, shipping, and storing of PCB – as we do with all products. The
        source of the marine life residue identiﬁed as PCB is not yet known. It will
        take extensive research, on a worldwide basis, to conﬁrm or deny these initial
        scientiﬁc conclusions [98].
          About the same time, Richard and other Monsanto personnel met with Indus-
      trial Bio-Test Laboratories (IBT) and created a list of possible academic consultants
      “who might be of help on this problem” [99]. Robert Metcalf, an entomologist at the
      University of Illinois, had been suggested as a consultant at the meeting with IBT
      and, evidently, accepted the oﬀer because he issued a Report to Monsanto about a
      “Meeting on Chlorinated Biphenyls in the Environment at Industrial Biotest Labora-
      tories” in Chicago on March 21, 1969. In his Report he noted that “the background
      data presented” at the meeting suggested that “something of the order of 80 million
      pounds” of PCBs were being produced annually. He wrote that “at ﬁrst thought it
      seems unlikely because of the major uses of PCBs in capacitors, transformer oils,
      [and] heat transfer ﬂuids in closed systems, that these materials could be the source
      of the substantial degree of environmental contamination reported.” But, Metcalf
      noted, “about 40 million pounds annually is stated to be used in plasticizers, hydrau-
      lic ﬂuid, adhesives, and in carbon paper.” He concluded therefore, that “a very sub-
      stantial percentage must escape into the environment as waste” [100].
          Further, making the situation worse was the “apparent high stability of PCB,”
      which meant that the PCBs “entering the environment would be degraded very
      slowly and it seems possible that at least 10 million pounds annually may become
      environmental contaminants.” He noted that PCBs had been in production for
      40 years and “if this has averaged 50 million pounds per year, then about 2 × 109
      [two billion] pounds have been made and perhaps 2 × 108 [two hundred million
      pounds] have entered the environment.” He further concluded that because of the
      “apparent stability” of PCBs “most of the PCBs that entered the environment may
      still be circulating in the global ecosystem.” He concluded his report to Monsanto
      with the following warning:
        It seems to the writer that the evidence regarding PCB eﬀects on environ-
        mental quality is suﬃciently substantial, widespread, and alarming to require
        immediate corrective action on the part of Monsanto. The defensive measures
        presently underway will do little if anything to refute the evidence already pre-
        sented [100].
         He suggested that Monsanto undertake a major eﬀort to begin “a substantial
      analytical program to monitor air and water eﬄuents from Monsanto plants pro-
      ducing PCB and also those of major customers.” He also suggested “prompt cor-
      rection of eﬄuent conditions where PCB can be demonstrated.” Further, Metcalf
      suggested to Monsanto that “serious consideration of curtailing sales of PCB for
      uses such as plasticizers, adhesives, and carbon paper where waste is certain to
      enter [the] environment.” In addition to suggesting that Monsanto review its own
      disposal and recovery methods for PCBs in “capacitors, transformers, heat transfer
      ﬂuids, and hydraulic ﬂuids,” he told Monsanto that the company should “emphasize



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -58
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17022 Page 55 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    491


      to customers [the] importance of preventing environmental contamination.” (It took
      almost a year for Monsanto to issue such a warning to its customers.) He suggested
      that Monsanto conduct a “thorough investigation of environmental fates of various
      PCBs, including petrochemical oxidations, chlorination in water systems, etc.” Fur-
      ther, he proposed that Monsanto conduct a “biochemical and electron microscopic
      study of levels of PCB ingestion which cause proliferation of endoplasmic reticulum
      and induction of multifunction oxidases in chickens and rats.” Finally, Metcalf sug-
      gested to Monsanto that the company “begin investigations of possible biodegrad-
      able substitutes for PCBs as plasticizers, adhesives, ﬁre resistant hydraulic ﬂuids,
      etc., anticipating loss of these markets as a necessary corollary of environmental
      problems” [100].
         Monsanto’s own experiments revealed that one of the major uses of their PCBs,
      carbonless carbon paper, was contributing to environmental pollution through a pri-
      mary disposal method: burning. In March 1969, they learned that PCBs were “Eas-
      ily volatized when burned,” and underwent “little decomposition.” Their conclusion
      was that “Unfortunately it appears that signiﬁcant air pollution can occur… burning
      of N.C.R. paper [or] other Aroclor containing materials” [95].
         While Metcalf was providing Monsanto with his assessment of the “alarming”
      environmental contamination caused by PCBs, Monsanto itself was discussing ways
      to measure the environmental impact of PCBs through a study of a test site at the
      University of Florida. In 1938, Monsanto had mixed Aroclors 1242, 1248, and 1254
      in test soil on the University grounds at the Gainesville campus. Elmer Wheeler sug-
      gested that the company might “look into the possibility of obtaining samples of
      these plots for measurement of loss or ‘degradation’.” [24]
         Monsanto, recognizing that environmental pollution presented a major threat to
      their business, began, in the spring of 1969, to consider working with major com-
      panies to control pollution. W.R. Richard wrote that in order “to defend the Aroclor
      position, it seems that we should provide for disposal of and incineration of oﬀ-
      grade ﬂuid and work with Westinghouse and Findett on the disposal of the oﬀ-grade
      capacitors as well.” He believed that the “control of the total material balance for
      Aroclor will be important for future operation. We should therefore help control the
      entire cycle of a capacitor.” Already, the company was reclaiming used Aroclor to
      put into new Pydraul hydraulic ﬂuid. But this presented a problem for the company.
      It would not, in Richard’s words, “satisfy pollution people” and would “just bring
      the focal point to hydraulic ﬂuids that much sooner” [101].
         Even as they were learning about the threats that Aroclors presented to the envi-
      ronment, Monsanto’s Corporate Development Committee learned that the presi-
      dent of the company “advised that he would recommend to the Board of Directors
      for approval $1,100,000 for solid Aroclor expansion [at] Anniston” [102]. Despite
      knowing that Aroclors were endangering the environment and that they were in the
      eﬄuents of their plants, Paul Hodges of Monsanto’s General Oﬃces, wrote that the
      company had “generally taken the position that, before any expensive projects are
      undertaken to halt sewering of Aroclors, we should know what levels exist in the
      receiving waters” [103].
         The information about the various ways that PCBs were entering the environ-
      ment built up rapidly at the end of the 1960s. Monsanto faced the problem of how


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -59
Case 2:15-cv-00201-SMJ      ECF No. 385-1       filed 01/28/20     PageID.17023 Page 56 of 246
      492                                                               G. Markowitz, D. Rosner


      to provide information to both the public and the government about the dangers of
      Aroclors speciﬁcally and PCBs in general. It was at this time that Elmer Wheeler
      learned of a conversation between Dave Nelson of Monsanto’s Research Center
      and Bob Day in the Cincinnati Laboratories of the National Air Pollution Control
      Administration. Day had called Nelson asking “for any information Monsanto might
      have relating to what might happen to chlorinated biphenyls in products that might
      be incinerated.” Nelson was immediately taken with Day for he felt that this public
      employee “was not a ‘Knight on a White Horse’ but was reasonable and objective.”
      Soon, Nelson found out an aspect of Day’s past that explained part of the reason
      he was “reasonable and objective.” Nelson told Wheeler that “Day ﬁnally told me
      that he is a Monsanto employee from Pensacola fulﬁlling his military commitment
      as a member of the Commission Corps. in the Public Health Service.” Nelson was
      pleased with the conversation and told Wheeler that Day would “send word back to
      Washington which will then be related to the members of Congress that the PCBs
      are not used in some of the applications which have been indicated in the public
      press and in general try to present Monsanto’s views to wit: ‘We cannot conceive
      how the PCBs can be getting into the environment in a widespread fashion and that
      the company is actively involved in research programs to try to shed some light on
      the situation’.” [104] This spin on the information provided to the government was in
      spite of years of information about the environmental eﬀects of PCBs during which
      the mechanisms by which PCBs entered the environment were being described in
      detail to Monsanto itself [105].


      “Sell the hell out of them as long as we can”: 1969

      While they publically questioned Jensen, Widmark, and Risebrough’s identiﬁca-
      tion of widespread contamination by PCBs, in private company oﬃcials acknowl-
      edged the huge problem they faced. By August 1969, the concerns about PCBs had
      become so severe that Monsanto set up a Task Force that became the “Aroclor ‘Ad
      Hoc’ Committee.” At its ﬁrst meeting, the PCB Task Force reviewed the growing
      evidence that PCBs were in a wide range of products in diﬀerent states and in previ-
      ously unidentiﬁed locales. The Georgia and West Virginia health departments had
      found it in milk; Japan had found Aroclor 1248 in bran; Therminol was being used
      for heat transfer ﬂuids; it was in detergent; a government lab found PCBs in soap; it
      was in Electrosol dishwasher liquids; over 10% of samples identiﬁed PCBs in Lake
      Michigan; it was in mud samples in Pensacola, Florida; and, of course, in San Fran-
      cisco Bay. The notes from the meeting indicated that the “subject is snowballing.”
      In hand-written notes, a Task Force member summarized the sense of the meeting:
      “where do we go from here” and listed the “alternatives” as “(1) Go out of business.
      (2) sell the hell out of them as long as we can and do nothing else” and “(3) try to
      stay in business in controlled applications—control contamination levels” [106].
         The Aroclor Ad Hoc Committee’s meeting on September 5, 1969 was chaired
      by E. P. Wheeler, at the time Monsanto’s Manager of Environmental Health. The
      other members of the committee were W.R. Richard, manager of Research and
      Development of the Organics Division, E. V. John, Director of Public Relations, P.


                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -60
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17024 Page 57 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    493


      V. Hodges, manager of Environmental Engineering, and M.W. Farrar, of Organics
      Research. The Committee agreed on three objectives: “(1) Permit continued sales
      and proﬁts of Aroclors and Terphenyls. (2) Permit continued development of uses
      and sales. (3) Protect image of Organic division and of the Corporation [Mon-
      santo].” In their background discussion, they noted that environmental damage
      had been quite extensive to that point: “PCB has been found in: a. Fish, oysters,
      shrimp, birds. b. Along coastlines of industrialized areas such as Great Britain,
      Sweden, Rhine River, low countries, Lake Michigan, Pensacola Bay, in West-
      ern wild life (eagles). It may be a global contaminant,” they remarked. They also
      noted, “PCB has been tied to DDT in eﬀects on disappearance of wild birds that
      have ﬁsh diets.” The Committee also argued that Aroclors “have been shown to
      be safe in man in reasonable exposure concentrations” and Monsanto was “testing
      100 ppm [of PCBs] in diet of rats and dogs on a rule-of-thumb basis that 1/100 of
      the toxicity level is safe and 1 ppm is probably the upper limit in total diet.” The
      company oﬃcials acknowledged privately that there had been a
         test at Pensacola where 5 ppb was found to be toxic to shrimp in 18 days
         exposure. One problem we are facing is to keep the ‘safe level’ (?) for
         shrimp from being applied to e.g. Lake Michigan where more tolerant ﬁsh
         species probably exist. We need to show the safe level in shrimp, clams,
         oysters and several species of ﬁsh [107].
        The Committee then discussed what they should do about reducing the toxic
      waste from the Anniston and Krummrich plants where PCBs were being dis-
      charged into nearby streams.
         The question of exactly how far to reduce (how much money to spend) is
         not yet clear and expenditures to date have been comparatively small. It was
         agreed that, until the problems of gross environmental contamination by our
         customers have been alleviated, there is little object in going to expensive
         extremes in limiting discharges from the plants.


      Their position was that Monsanto’s own pollution was minimal in comparison to the
      contamination caused by their customers. “In one application alone (highway paints)
      one million lbs/year are used. Through abrasion and leaching we can assume that
      nearly all of this Aroclor winds up in the environment.” Although the minutes do not
      give any details, the Committee had a discussion about the “philosophy of control-
      ling sales or working with customers to prevent pollution by PCBs” [107].
         That same week W.R. Richard wrote a memo to Elmer Wheeler entitled “Defense
      of Aroclor—F. [Functional] Fluids.” For Monsanto, the PCB issue was fast
      approaching a crisis point. On the one hand, Richard suggested that they should,
      as a “general policy… Make the Govt., States and Universities prove their case,
      but avoid as much confrontation as possible.” The company should “let govern-
      ment prove its case, on case by case basis.” Monsanto should “question evidence
      against us; Question shrimp toxicology especially other toxic chemicals” as well as
      raise doubts about the implications for regulation of a broad range of materials of



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -61
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17025 Page 58 of 246
      494                                                               G. Markowitz, D. Rosner


      condemning Aroclors: “If Aroclor [is] bad, others must be worse,” he argued. On
      the other hand, the company should “Comply and work with public oﬃcials to meet
      or exceed requirements ahead of time.” The Company should “keep track of how
      much contamination—which sources.” They believed that the “probable outcome”
      was that they could “prove some things are OK at low concentration,” and that this
      would “give Monsanto some defense.” It was clear to Richard that the company
      could not “defend vs. everything,” because, “Some animals or ﬁsh or insects will
      be harmed.” The company also had to acknowledge that “Aroclor degradation rate
      will be slow,” and that this information would be “tough to defend against.” Richard
      was beginning to conceptualize a defense against the complete ban of PCBs: He
      suggested that “Higher chlorination compounds will be worse [than] lower chlorine
      compounds. Therefore we will have to restrict uses and clean-up as much as we can,
      starting immediately” [108].
         By 2 October 1969, the Ad Hoc Committee had drafted a conﬁdential report
      that outlined the profound depths of the emerging crisis over PCBs. The com-
      mittee reaﬃrmed goals enunciated at the ﬁrst meeting, but added the additional
      objective to “Protect the image of the Organic Division and the Corporation as
      members of the business community recognizing their responsibilities to prevent
      and/or control contamination of the global ecosystem.” By this date the commit-
      tee believed that
        there is little probability that any action that can be taken will prevent the
        growing incrimination of speciﬁc polychlorinated biphenyls (the higher
        chlorinated – i.e. Aroclors 1254 and 1260) as nearly global environmental
        contaminants leading to contamination of human food (particularly ﬁsh),
        the killing of some marine species (shrimp) and the possible extinction of
        several species of ﬁsh eating birds [109].
         And it also acknowledged that “there is no practical course of action that can so
      eﬀectively police the uses of these products as to prevent completely some envi-
      ronmental contamination.” But despite these acknowledgments, the draft report sug-
      gested that there were “a number of actions which must be undertaken in order to
      prolong the manufacture, sale and use of these particular Aroclors as well as to pro-
      tect the continued use of other members of the Aroclor series.” In particular, they
      believed that while the continued use of highly chlorinated biphenyls could not be
      defended, “The continued use of the lower chlorinated biphenyls (less than 5 chlo-
      rines) and the chlorinated terphenyls in applications [were] amenable to such con-
      trol that there is practically zero losses to the environment.” Further, they asserted
      the old toxicological principle that there was a level of exposure below which any
      product, no matter how toxic, could be made safe: “In the interim we would hope
      to establish by appropriate research eﬀorts ‘tolerance’ or safe levels for particular
      Aroclors in the environment.” In light of this belief, they ﬁrst recommended notify-
      ing customers who were using the more highly chlorinated biphenyls Aroclor 1254
      and 1260 “of the environmental contamination problem.” “Legal and moral” con-
      siderations led them to this policy: “As the alarm concerning the contamination of
      the environment grows it is almost certain that a number of our customers or their



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -62
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17026 Page 59 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    495


      products will be incriminated. The company could be considered derelict, morally if
      not legally, if it fails to notify all customers of the potential implication” [109].
         About 2 weeks later in a document marked “Company Conﬁdential—Attor-
      ney- Client Privilege” a second draft of the above report was sent by the commit-
      tee to Rodney Harris, Jr., Director of Monsanto’s Law Department. This report
      reviewed the growing knowledge of chlorinated pesticides as well as PCBs over
      the previous ﬁfteen years. The experience with DDT provided a model for the
      environmental damage that PCBs were causing:
         For the last ﬁfteen years there has been growing world-wide concern regard-
         ing the persistence of chlorinated pesticides (particularly DDT) and their
         universal presence in man, food, animals, ﬁsh, birds, air, water, and soil.
         DDT and its metabolites have been found in virtually every living organism
         and matter around the globe – including penguins in the Antarctic and the
         polar ice cap.
      Similarly, during just the last few months,
         PCBs have been reported in: a. Milk in Georgia, b. Waters of Lake Michi-
         gan, c. Fish in Connecticut, d. Sea food along the gulf Coast (toxic – fatal to
         shrimp at Pensacola), e. Electric dishwashing compounds, f. Milk in Mary-
         land, g. Bald Eagles from the mid-west and h. Mother’s milk (rumor – not
         conﬁrmed) in Denver [110].
      The ﬁrst and a major conclusion of the committee was “That the identiﬁcation
      of the PCBs as a contaminant of the environment is certain.” [Emphasis in orig-
      inal] In addition the committee acknowledged, “There is no question as to the
      non- or low-biodegradability of the PCBs—particularly the higher chlorinated
      Aroclors 1254 and 1260 and probably 1248.” It asserted that this was clearly an
      industry created problem as “the possibility of [other] origins of the PCBs … is
      so remote that it is not a satisfactory explanation for their presence.” The report
      also acknowledged that the highly chlorinated compounds, particularly 1254 and
      1260, were widely identiﬁed in the literature as contaminants [110].
         While the environmental issue was clearly identiﬁed in this document, the
      committee also acknowledged that “possible toxic eﬀects” could result if workers
      were exposed to this material.
         There have been a limited number of cases of occupational disease where
         workmen have been exposed to excessive vapor inhalation or repeated and
         prolonged skin contact with subsequent development of skin manifestations
         (‘chloracne’) or more serious involvement of the liver and kidneys.
      In their evaluation the committee asserted that “PCBs may be ‘moderately toxic’
      to man.” They believed that their own toxicological studies on rats and dogs,
      along with a new study of three generations of rats, to be conducted by their con-
      sultant, Industrial BioTest Laboratories, will be made “available to the U.S. Food
      and Drug Administration and other federal and state agencies” and would “con-
      ﬁrm that the levels of PCBs being found in nature—and particularly in human



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -63
Case 2:15-cv-00201-SMJ      ECF No. 385-1       filed 01/28/20    PageID.17027 Page 60 of 246
      496                                                             G. Markowitz, D. Rosner


      food—do not constitute a serious threat to public health.” Studies with ﬁsh, how-
      ever, presented problems for the company. Fish “can concentrate/accumulate per-
      sistent chlorinated hydrocarbons in their tissue. For example, trout raised in water
      containing 1 part per billion will contain 1 part per million in their tissues in
      6 weeks.” This buildup presented potential problems where ﬁsh consumption was
      high. “In Sweden and other Scandinavian countries, where ﬁsh make up a large
      portion of the daily diet, the use of DDT has been temporarily or permanently
      banned,” the committee noted. Similarly, several states have taken action to ban
      the sale of ﬁsh and “bills have been presented in Congress to outlaw the sale
      and use of DDT.” The committee noted that just in the previous summer, “the
      U.S. Food and Drug Administration seized and destroyed Cohoe Salmon caught
      in Lake Michigan” [110].
         The committee also worried about a second consequence, the “alleged eﬀect
      on species of coastal and other ﬁsh-eating birds.” These data were “interpreted
      by a number of scientists (and seized upon by the conservationists-pseudo-sci-
      entists)” as evidence that certain “birds face elimination or absolute extinction
      because of persistent chlorinated hydrocarbons in ﬁsh which make up the major
      portion if not all of their diet.” One troubling aspect of this problem was that
      bald eagles were identiﬁed as a bird at risk by the US Department of the Interior.
      “Now the emblem of the heritage of the United States is threatened!” The grow-
      ing body of evidence that indicated that birds, ﬁsh and even shrimp were accumu-
      lating or being threatened by PCBs presented serious problems for the industry
      and particularly tended to undermine their hope that a threshold level could be
      found below which PCBs were not harmful [110]. (Emphasis [on extinction] is in
      the original.)
         The committee acknowledged the diﬃculty of preventing environmental pol-
      lution even at Monsanto’s own plants. They noted that in one plant “up to three
      gallons per day was being lost to the river from the use of Pydraul AC in air
      compressors.” Despite all the ambiguity in the data that indicated that there might
      not be a well-deﬁned threshold limit, the committee suggested that “PCBs are
      ‘moderately’ toxic to man” but that “a probably safe level for Aroclor 1254 and
      1260 in the diet will be something less than one part per million.” The commit-
      tee also argued that while adult birds or ﬁsh were not grossly aﬀected, “the ‘safe
      long term’ or ‘chronic dose’ is less than 100 ppm insofar as reproduction is con-
      cerned.” It also argued that shrimp were “safe” when exposed to Aroclor 1254
      at levels “less than ﬁve parts per billion.” They took solace from the conclusion
      that “we may be able to show some kind of reasonable numbers for ‘safe levels’
      of Aroclor 1254 and 1260 (and other chlorinated biphenyls) in some species” but
      worried that “there are other species of life in the ecosystem where a zero to 5
      parts per billion limit for Aroclor 1254 and 1260 … will be the tolerance level”
      [111]. [Emphasis is in the original.]
         The committee remarked on the changing political context and speciﬁcally the
      inﬂuence of the growing environmental movement on their image and ultimately,
      the market for their products. As of that moment, in late 1969, “there are no
      restrictions which control the current uses of our Aroclors or PCBs.” They were



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -64
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17028 Page 61 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    497


         faced, instead with pressure being applied relatively to persistent chlorinated
         hydrocarbon pesticides in general and speciﬁcally DDT. The evidence proving
         the persistence of these compounds and their universal presence as residues in
         the environment is beyond question.
      While the Committee believed that the importance of this fact was unclear, “the
      development of ‘lunatic fringe’ post-Rachael Carson has led to a domination of the
      media by scare publications in the public and scientiﬁc press.” They warned that the
      business community in general had to pay attention to this: “Only the most myopic
      individual in the business world could be unaware of the overwhelming interest and
      inﬂuences being directed at preventing contamination of the environment. The prin-
      cipal groups with an apparent avowed mission of providing a world of pristine pure
      food, water and air include many in academic and political ﬁelds who recognize the
      headline value of statements supporting these ideals.” This was particularly impor-
      tant for those concerned about PCBs:
         as environmental contaminants, the committee believes that Monsanto is faced
         with a barrage of adverse publicity in all elements of the news media – includ-
         ing those with national coverage. Factual basis will be sparse or non-existent
         but guilt by association (with DDT) will provide background and prevail.
      The committee was pessimistic: “The public and legal pressure then to eliminate or
      prevent global contamination are inevitable and probably cannot be contained suc-
      cessfully” [110].
         But the threats would not come from the environmentalists or regulators alone, for
      the producers of DDT and other chlorinated pesticides “will not be loathe to incrim-
      inate the PCBs as being culprits in the development of misleading data relative to
      their concentrations as residues.” Also “the manufacturers of competitive products
      will seize any opportunity to point out to our customers their potential problems if
      they continue to use products containing Aroclors. This has already occurred in the
      case of our Pydrauls.” Monsanto oﬃcials were increasingly concerned about pos-
      sible laws and regulations governing dangerous products, particularly food additives
      [110].
         The committee concluded that “the identiﬁcation of PCBs as an environmental
      contaminant is certain” and that the “toxicity to some biological species at extremely
      low levels (a few parts per billion) is signiﬁcant.” The committee also concluded
      that PCBs “are persistent once they become a part of the environment and the rate
      of degradation is extremely low.” The committee also ruled out the “likelihood that
      the PCBs appear in the environment as a result of ‘natural’ origin on the metabolism
      or degradation of other chlorinated hydrocarbons.” The dismal conclusions of the
      committee led one participant to state in his handwritten notes that Monsanto should
      “contact all customers” to “assure them that there is no way to contaminate without
      detection” [110].
         At the end of October 1969 Monsanto “conﬁrmed the adequacy of work by Wid-
      mark and Jensen and others” that pointed to PCBs as a “world-wide ecological prob-
      lem.” [Emphasis in the original] They also noted that while Aroclors 1254 and 1260
      were clearly a problem, “other Arolcors may contribute, but have not been identiﬁed



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -65
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20    PageID.17029 Page 62 of 246
      498                                                               G. Markowitz, D. Rosner


      yet.” The company recognized that this problem had multiple eﬀects on Monsanto,
      including that its “business potential [was] at stake on a world-wide basis,” that it
      faced “legal responsibility,” that its “public image” was at stake, and that it could
      have an “eﬀect on other product areas.” The company was also concerned about the
      eﬀect of this problem “on Customers and Ultimate Consumers.” This would include
      the “entire electrical industry—capacitors and transformers,” food processing, dye
      casters, and other ‘hot metal’ working industries, a “wide range of plastics and adhe-
      sive applications,” as well as a “wide range of paints and coatings.” It acknowledged
      that the “main sources of pollution” were
        diﬃcult to deﬁne, but Aroclor 1254 and 1260 are used in electrical devices,
        heat transfer, plastics, adhesives, coatings, and industrial ﬂuids…. Manufactur-
        ing plants also a vulnerable contributing factor, but less signiﬁcant in quantity
        than customer or end user losses.
      Although Monsanto thought that it was “possible to control” the PCB pollution in
      electrical and heat transfer units “with eﬀort and reclamation,” “industrial ﬂuids,
      plastics, coatings and adhesives are very diﬃcult, if not impossible to control. Sub-
      stitute products needed” [111].
          In early December 1969, R.H. Munch of Monsanto’s Organics Research Divi-
      sion wrote to W.R. Richard about the dilemma that Monsanto faced with regard to
      the future of PCBs. Don Olsen had raised a fundamental question: “How we should
      go about reaching our objective of being the world leader in the Aroclor business.”
      Munch suggested reformulating the question: “Under present conditions this ques-
      tion should probably be changed to: How should we go about achieving maximum
      proﬁt from dielectric ﬂuids or dielectrics in general?” He argued that “there are two
      reasons for changing the question. One is the environmental pollution problem.
      The other is that technological needs in the dielectrics area are changing with ever
      increasing rapidity. Both are compelling reasons” [112].


      Publicly acknowledging environmental danger: 1970

      By the early 1970s it was impossible to publicly maintain that PCBs were not an
      environmental pollutant as researchers, newspapers, environmental groups, govern-
      ment agencies and congressmen detailed the wide variety of ways PCBs were con-
      taminating the Great Lakes, rivers and streams in Alabama, ﬁsheries, milk supplies
      in Ohio, shrimp in the Gulf of Mexico, birds on the west coast, New York’s Hudson
      River and other regions of the country. This section outlines Monsanto’s acknowl-
      edgment of this environmental pollution, its eﬀorts to limit the use of PCBs and
      ultimately its phase out of what they termed “open uses” in the American market.
         By the beginning of the new decade, Monsanto was receiving more and more bad
      news. In January 1970, Monsanto representatives met with General Electric Cor-
      poration, perhaps Monsanto’s biggest customer of dielectric ﬂuids, to discuss “the
      PCB-Pollution Problem.” General Electric had “requested and we were pleased to
      give Dr. Murphy their Environmental Control man, a list of all GE and other loca-
      tions receiving Pyranol shipments in 1969.” Monsanto estimated that these locations


                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -66
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17030 Page 63 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    499


      accounted for “about 16 million pounds of askarel ﬂuids with economic worth of
      near 2.5 million dollars.” Of special concern was that they had shipped this material
      to “244 diﬀerent locations of which 115 were GE plants and service shops scattered
      throughout the country…” and that “Environmental Sources of PCBs from Dielec-
      tric Applications” polluted the environment from “1. Spills; 2. Disposal of waste;
      3. Ultimate disposal of product—for failed apparatus; 4. Ventilation of operation
      for employee protection; 5. Waste from containers; 6. Field on service failures; 7.
      Repair and return apparatus ‘service shops’.” [113]
          Now, their largest customers were pushing back against the argument that Mon-
      santo had used only a year before—that Aroclors were used almost exclusively in
      “closed” systems that the company couldn’t imagine would enter the environment.
      This was not sustainable. Benignus told Monsanto’s corporate leadership of the
      enormous contamination produced in the electric industry itself:
         Estimated Annual Amounts of Contaminated and Scrap PCBs from the elec-
         trical Industry; 1. From the Transformer Industry:….Near 2 million pounds a
         year of transformer askarels are sold to service and repair shops….As these
         service shops are devoted primarily to repairing faulty transformers, we can
         assume that as much as 1.0 million pounds annually of ‘scrap’ is generated.
         Most of this has been dumped or disposed of in streams.” “2. From the Capaci-
         tor Industry: a) Collectable waste from normal capacitor impregnation opera-
         tions amounts to about 850,000 lb annually [113].
         Mr. Wheeler reported “on chronic animal toxicity tests and animal reproducibility
      studies underway” which had turned out to be “not as favorable as we had hoped
      or anticipated.” Wheeler wrote that it was “particularly alarming” that the chicken
      studies (referred to earlier) of Aroclor 1242, 1254, 1260 found “evidence of eﬀect
      on hatchability and production of thin egg shells regards white leghorn chickens.”
      Wheeler concluded that “some of the studies will be repeated to arrive at better con-
      clusions” [113].
         At the same time Monsanto oﬃcials learned of new, even more troubling infor-
      mation. Elmer Wheeler of the Medical Department reported that the company’s ani-
      mal toxicity studies showed that PCBs were “exhibiting a greater degree of toxic-
      ity … than we had anticipated.” In addition, the problems with PCBs were “about
      the same as DDT in mammals.” Even more worrisome was “additional interim data
      which will perhaps be more discouraging. We are repeating some of the experiments
      to conﬁrm or deny the earlier ﬁnding and are not distributing the early results at this
      time” [114].
         By mid-February 1970, oﬃcials at Monsanto’s headquarters in St. Louis were
      paying close attention to Aroclor’s environmental problems. In a “Pollution Letter”
      addressed to about twenty representatives in a variety of oﬃces in the United States
      and throughout the world, N.T. Johnson suggested ways by which Monsanto repre-
      sentatives could talk to their customers about the PCB problem. Johnson suggested
      “a list of questions and answers which may be asked of you by customers receiving
      our Aroclor-PCB letter.” He told his representatives that when asked questions, that
      representatives “give verbal answers; no answers should be given in writing.” He
      suggested that if a question were asked that the representative could not answer, “or


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -67
Case 2:15-cv-00201-SMJ       ECF No. 385-1        filed 01/28/20     PageID.17031 Page 64 of 246
      500                                                                G. Markowitz, D. Rosner


      if he wants an answer in writing, then send his question to me and we will answer it
      from here” [115].
          Foremost, Johnson wrote, “We want to avoid any situation where a customer
      wants to return ﬂuid.” New “reformulated products will be available within a
      month,” he wrote, and “we would prefer that the customer use up his current inven-
      tory and purchase [alternate Pydraul products] when available.” He argued that over
      a period of time the customer will “top oﬀ with the new ﬂuid and eventually all Aro-
      clor 1254 and 1260 will be out of his system.” Of paramount importance, he empha-
      sized in his letter, was “We don’t want to take ﬂuid back. [emphasis in the original]
      Sell him the replacement” [115].
          Johnson saw this as a positive, even progressive move on Monsanto’s part. “We
      must be very positive in our approach with each customer …. We (your customer
      and Monsanto) are not interested in using a product that may present a problem to
      our environment. We certainly have no reason to be defensive or apologetic about
      making this change. … No one has forced us to make this change.” He told the rep-
      resentatives to “be positive. Take the oﬀense. Don’t let a customer or competitor
      intimidate you.” He argued that the company had to act responsibly: “We should
      also recognize (point this out to your customer) we must clean up. The Chemical
      Week article gives him an idea of laws in eﬀect in his state. Read this yourself. Be
      familiar with the data of each state in which your customers are located. Use this in
      your discussions.” Monsanto still had a major problem: “We have no replacement
      products for Aroclor 1254 and Aroclor 1260. We will continue to make these prod-
      ucts; however,” he pointed out, “customers will have to use their own judgment on
      continued use.” His ﬁnal comments were most telling: “We can’t aﬀord to lose one
      dollar of business. Our attitude in discussing this subject with our customers will
      be the deciding factor in our success or failure in retaining all our present business.
      Good luck” [115].
          The January decision to focus attention on the highly chlorinated Aroclors—
      namely 1254 and 1260—was reﬂected in a letter sent out to customers concerning
      newspaper and magazine articles that highlighted the dangers of PCBs. On Febru-
      ary 18, 1970, Donald Olsen, the Director of Sales of Monsanto’s Functional Fluids
      Group, wrote to customers about “newspaper and magazine articles” that reported
      that PCBs had “been discovered at some points in some marine, aquatic and wild-
      life environments. The quantities detected are said to be in the parts per million and
      parts per billion categories.” Olsen pointed out that “PCBs found [in the environ-
      ment] strongly resemble chlorinated biphenyls containing 54 and 60% chlorine by
      weight. He went on to point out the various products that Monsanto produced that
      contained these Aroclors and that Monsanto was one of “several other companies
      around the world” that produced these chlorinated biphenyls. Olsen was somewhat
      reassuring to his customers, writing that there are many products that Monsanto pro-
      duced that “are not formulated with Aroclor 1254 or 1260.” He also advised his
      customers that “PCBs with a chlorine content of less than 54% have not been found
      in the environment and appear to present no potential problem to the environment”
      [116].
          Even so, Olsen said, “all possible care should be taken in the application, process-
      ing and eﬄuent disposal of these products to prevent them becoming environmental


                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -68
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17032 Page 65 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    501


      contaminants.” In public, Monsanto maintained that PCBs that were in closed sys-
      tems did not represent a threat to the environment. But Olsen painted a very diﬀer-
      ent picture in this private communication to Monsanto’s customers. He suggested
      that the buyers of “transformers and other electrical equipment containing dielectric
      ﬂuids which include Aroclor 1254 and 1260” be aware that “although these ﬂuids
      are sealed into such equipment it is recognized that occasionally the ﬂuid may be
      lost through leaks resulting from equipment misuse or equipment repair necessitat-
      ing replacement of the ﬂuid.” He concluded his letter by saying that while Monsanto
      was not contacting each individual purchaser of electrical equipment, manufacturers
      of these end products should do so [117].
         The information that Monsanto received about its toxicological studies contin-
      ued to be bad for the company. In early March 1970, Elmer Wheeler, Manager for
      Environmental Health at Monsanto, wrote to Joseph Calandra of Industrial BioTest
      about Calandra’s view of the toxicity data of “three Aroclors in the rats, dogs and
      chickens. I think we are surprised (and disappointed?) at the apparent toxicity at the
      levels studied” [117].
         William Papageorge, who had been “given the full-time assignment of coordinat-
      ing all of the eﬀorts on the PCB problem,” [117] wrote to a company representative
      in Tokyo about Monsanto’s plans for handling the Aroclor problem. He told J. R.
      Durland of the company’s decision to “reduce the amount of Aroclors in the plant
      eﬄuents to essentially zero. Lacking any positive guidelines, we have tentatively
      selected a target of 10 ppb.” He reiterated the company’s “original plans to move
      toward discontinuance of 1254 and 1260.” But Monsanto re-evaluated even this lim-
      ited response after “meeting with representatives of General Electric, [where] this
      decision to discontinue 1254 and 1260 was challenged. The G.E. representatives,”
      Papageorge reported, “believe that the beneﬁts of these Aroclors in transformers
      far outweighs the yet considerable threat to the environment.” The new position of
      Monsanto that they planned to present to the Corporate Management Committee
      was that “in those situations where control is practical, such as transformer usage,
      we could continue to supply Aroclor 1254 and 1260” [118].
         Papageorge noted the continuing problem of the PCBs used in N.C.R.’s carbon-
      less copy paper where “the ultimate destination of this product is diﬃcult to control.
      Normal incineration vaporizes the Aroclor which eventually is found somewhere in
      the environment.” In contrast to the concern that Wheeler expressed about the IBT
      studies, Papageorge wrote that the studies of the “eﬀects of Aroclor 1221, 1242 and
      1260 on rats, dogs and chickens … so far, have been inconclusive” [118].
         But published studies were not inconclusive: Science News reported in late March
      1970 that David B. Peakall, a researcher at the Langmuir Laboratory at Cornell Uni-
      versity, found that PCBs “act in much the same way as DDT in causing a decrease
      of birdlife through action on eggshells.” He also found that PCBs behaved similarly
      to DDT in other ways: “They are very stable and nondegradable, they are concen-
      trated by passing from the fatty tissues of one organism to another as they move up
      the food chain, and levels of them are nearly as high as DDT levels in some areas”
      [119].
         Papageorge got even more bad news at the end of March 1970 when Emmet
      Kelly wrote him about a communication Kelly had received from “a Dr. Hill of


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -69
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17033 Page 66 of 246
      502                                                               G. Markowitz, D. Rosner


      the Ohio State Board of Health.” Hill reported to Kelly that he had found “Aroclor
      1254 in samples of milk from at least three herds in Ohio,” which he had traced
      back to the silos where the feed grain had been stored. “The silos are concrete silos
      whose interior surfaces were painted in 1967 using a formulation that contained
      1254.” For Kelly this raised “a very serious point” that had legal and public relations
      implications.
        When are we going to tell our customers not to use any Aroclor in any paint
        formulation that contacts food, feed, or water for animals or humans? I think
        it is very important that this be done. It may be that some of the customers
        will assure themselves on the basis of non-extractability that a particular for-
        mulation might be safe but I think we should make a blanket recommendation
        against these uses [120].
          Despite the growing concern about the environmental and human health impli-
      cations of PCBs as related in their internal documents, Monsanto downplayed the
      dangers in public. The stakes were raised for Monsanto in April when Congressman
      William F. Ryan, (D-N.Y.) “called for a ban on polychlorinated biphenyls…. [He]
      asked the Department of Agriculture to ban the use of PCBs in insecticides. He also
      asked the Food and Drug Administration to set food tolerance levels for PCBs and to
      conduct a study to determine if a ban is necessary” [121, 122].
          In a press release issued in response to Ryan’s attack, the Company began by
      acknowledging the public concern over PCBs: “Monsanto Company said today it
      was well aware of the concern over possible environmental contamination by pol-
      ychlorinated biphenyl (PCB), an industrial chemical made by the company.” But
      Monsanto argued that it was on top of the problem, having begun “a six-point pro-
      gram in 1968 to properly identify and measure PCB in the environment.” In addition
      they argued that “Steps have been taken to strictly control use of the chemical and
      replace those grades of PCB which linger in nature.” The press release argued that
      Monsanto was a responsible company that was doing all that it could to address the
      problem of PCB environmental pollution [123].
          The press release quoted Howard L. Minckler, Monsanto’s Vice President and
      General Manager of its Organic Chemicals Division who assured the public that
      “PCBs is not a household product, as some have suggested.” This was not true, as
      it ignored the fact that PCBs were a critical constituent, for example, of N.C.R.’s
      carbonless copy paper, a widely distributed consumer product. Minckler said “to
      our knowledge it is not used in plastic food wraps, house paints, cellophane, asphalt
      or tires.” Minckler maintained that “the principal market is electrical applications
      where the chemical performs a vital function as an insulating ﬂuid.” Despite the pri-
      vate concerns about the “occasional leakage” the press release argued that in these
      electrical applications “PCB is completely sealed in a metal container,” and “other
      major markets employ similar closed systems.” The press release tried to limit pub-
      lic concern about PCBs. Their research, it said, showed that the only real problem
      was with “the higher chlorinated materials” and that their “animal feeding stud-
      ies [showed] PCB is not a highly toxic material” [123]. In April 1970, Monsanto
      acknowledged that it was not only in the air, water, ﬁsh, milk, mud sediment and in
      Lake Michigan but also in nine U.S. rivers and ﬁnally, in human fat [124].


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -70
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17034 Page 67 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    503


         In April 1970, the growing body of concern about PCBs reached the top of Mon-
      santo’s leadership group, the Corporate Development Committee. Until this point
      the Organic Division and the Medical Department were the most actively engaged in
      developing “facts and knowledge about PCBs through gathering information, visits
      to universities, and work with industrial test laboratories.” They had kept in contact
      with “other worldwide producers, and other industrial collaborators” and had fol-
      lowed closely the scientiﬁc and other popular literature that addressed the problems
      of PCBs and environmental pollution. They had also funded “a toxicological and
      analytical test program in excess of $100 M.” Now the leaders of the Functional Flu-
      ids and Plasticizer Business Groups, and the Medical and Law Departments made
      a presentation to the Corporate Development Committee to discuss their ﬁndings,
      and to provide the US Centers for Disease Control (CDC) with the information it
      would need to develop a long-term and short-term strategy for dealing with the PCB
      crisis. The group began with a brief review of PCBs and their relationship to Mon-
      santo’s bottom line. Monsanto’s “worldwide Aroclor business” amounted to over
      104 million pounds of which 70 million were functional ﬂuids and 34 million were
      plasticizers. This resulted in $22 million in sales per year for a gross proﬁt of $10
      million per year. They then explained the Aroclor product line ranging from Aroclor
      1221 which was a thin liquid to Aroclor 5460 which was a solid. The complete list
      included:

      •   Monochlorobiphenyl—Aroclor 1221—Thin Liquid
      •   Dichlorobiphenyl—Aroclor 1232—Thin Liquid
      •   Trichlorobiphenyl—Aroclor 1242—Oily Liquid
      •   Tetrachlorobiphenyl—Aroclor 1248—Oily Liquid
      •   Pentachlorobiphenyl—Aroclor 1254—Heavy Molasses
      •   Hexachlorobiphenyl—Aroclor 1260—Thick Tar
      •   Heptachlorobiphenyl—Aroclor 1262—Thick Tar
      •   Octachlorobiphenyl—Aroclor—1268—Thick Tar
      •   Decachlorobiphenyl—Aroclor 1270—Solid
      •   Terphenyls—Santowax—Solid
      •   Chlorinated Terphenyl—Aroclor 5460—Solid

         They informed the CDC that a signiﬁcant part of Monsanto’s business was now
      “being threatened not by competition but by recently found pollution problems,” and
      that “possible adverse legal and public relations problems [could be] leveled against
      Monsanto” [125, 126].
         The leadership of the Functional Fluids and Plasticizer Business Groups, and
      the Medical and Law Departments presented four “Alternative Courses of Action”
      for the company executives to consider. The ﬁrst alternative was “Do Nothing” but
      this “was considered unacceptable from a legal, moral, customer & public relations
      & company policy viewpoint.” It was considered “also the quickest route to being
      forced out of business.” The second alternative was to “Go out of Total Aroclor
      business,” and while this was considered unacceptable from a Divisional viewpoint
      it was presented as a possibility from a corporate viewpoint. Here the committee was
      asked to consider a partial solution to the company’s problem: “All Aroclor products


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -71
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17035 Page 68 of 246
      504                                                               G. Markowitz, D. Rosner


      are not serious pollutants.” The committee was told that “many degrade,” but also
      “there is too much customer/market need and selﬁshly too much Monsanto proﬁt
      to go out” of the business completely. “To go out would require a write-oﬀ of Aro-
      clor net investment of $7 M [billion] (10 cents/share) or if biphenyls [was] included
      $8.8 M [billion] (12 cents/share).” In addition, the company would have to face the
      problem of what to do with their inventory, “the continuing cost of utilities and back
      up capital and serious manpower & resources reallocation at Anniston” [125].
         “Markets—1969 Sales [in millions of pounds]—Major Aroclor used”

      •     Carbonless carbon paper—8.8—Aroclor 1242
      •     Hot melt adhesives—5.7—Aroclor 5460
      •     Swimming pool paints—1.7—Aroclor 1254; 5460
      •     Protective Coatings—5.3—Aroclor 1254; 5460
      •     Emulsion Adhesives—1.5—Aroclor 1254; 1260
      •     Sealants—3.0—Aroclor 1254;1262
      •     Wax Modiﬁcation—2.0—Aroclor 1254; 5460
      •     Miscellaneous—5.0—Aroclor 1248; 1254 [125].

          The third alternative was even more limited. The company could get out of the
      more highly chlorinated PCB business speciﬁcally Aroclor 1254 and 1260. “[T]
      his was seriously considered and may eventually occur by our actions and customer
      actions,” but they still felt “that segments of this business are defensible or are so
      ‘conﬁned’ in use that speciﬁc plans of action are called for this portion [of the mar-
      ket].” This alternative was also rejected. The fourth alternative was to “Develop spe-
      ciﬁc action plans ‘tailored’ to each business group and each customer/market situa-
      tion to ‘clean up’ the mess.” This “was the alternative selected at this point of time
      and based on our knowledge from a Divisional viewpoint as making Monsanto act
      in the most positive, responsible way to society and our customers as well as our
      interests.” However, “because of the magnitude and seriousness of this problem and
      its total implications for corporate Monsanto your guidance and approval is needed”
      [125].
          The Functional Fluids and Plasticizer Business Groups and the Medical and
      Law Departments proposed what they called a “Joint Action Plan” to the CDC
      that included the following: Appointment of a Project Manager (the Project Man-
      ager position would be held by William Papageorge), who would be “responsible
      for the overall management of the Aroclor pollution problem. He [the Project Man-
      ager] would be assisted by a Task Force from members of each Business Group plus
      Medical, Law, Engineering and Manufacturing.” Further “all Aroclor customers of
      PCBs” would be notiﬁed about possible pollution problems and all containers would
      be re-labeled “within 60 days,” and Monsanto would “educate customers on need for
      clean-up at their plants—within 4 months.” Within a year the action plan called for a
      “Clean up” of the eﬄuents from Monsanto plants. Aroclor 1254 and 1260 would be
      repackaged within six months and Monsanto would develop replacement products
      for Aroclor 1254/1260. Monsanto would “continue and expand [its] biodegradation
      test program …[its] toxicological test program … [its] analytical test program,” its
      search for alternatives for Aroclors 1242 and 1248, its study of incineration as a


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -72
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17036 Page 69 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    505


      means of disposal and its methods for developing Fluid Reclamation and Recovery.”
      The company was hopeful that
         through this Action Program, Monsanto would expect to: 1. retain or convert
         a good portion of our business and proﬁts …. 2. Gain further valuable knowl-
         edge …. 3. Clean up the major contributing PCB pollution factors. 4. Mini-
         mize customer complaints and hardships [12].
         The CDC accepted the proposed action plan. To implement it Monsanto initi-
      ated a series of actions aimed at reducing the amount of PCBs it would produce in
      the future. It committed itself to “Reduce and eﬀectively control the PCB content
      of all eﬄuent from Monsanto plants” with the aim of achieving “50 ppb in eﬄuent
      by January, 1971” and “10 ppb by September, 1971.” It reported that the “New-
      port, Anniston and Sauget plants [had] reduced losses considerably” but that “losses
      [were] still above the 50 ppb target.” Another of its objectives was to “Inform cus-
      tomers of the PCB problem and the importance of preventing environmental pol-
      lution both at their plants or by their customers.” Speciﬁcally, it aimed to “Inform
      customers in U.K., Canada and Japan by May 1, 1970; Europe and South America
      as indicated.” The company believed that it had met this goal with regard to Canada
      and the U.K. as “Customers in Canada and the U.K. were informed by July 1, 1970.”
      They lagged a bit with regard to “Customers in Japan, Europe and South America”
      who “have not been informed pending coproducer actions.” Also, the company had
      aimed to end distribution of Aroclors as plasiticizers by September 1970, replace
      1242 in N.C.R. paper coating “for U.S. applications by May, 1970…and for U.K.
      applications by July, 1970” and was pleased it was on target to achieve this goal. It
      had also found “acceptable substitutes” for Aroclor 1254 and Aroclor 1260 sealants
      and coatings and found other acceptable substitutes, allowing for the eventual phas-
      ing out of “persistent Aroclor-containing industrial ﬂuids” which it planned to com-
      plete by April 1971. Pydraul 312 and Pydraul 150 still “pose major problems.” It
      sought to discontinue sales of polychlorinated biphenyls for cutting oils, pesticides,
      medicinals, and dental and cosmetic use by June 1970 and believed it was close to
      accomplishing it [127].
         In mid-July 1970, Monsanto announced that it had “decided to restrict sales of the
      chemical because of mounting evidence that it can induce birth defects in animals.”
      In a letter to Representative Ryan, Monsanto said that it “would no longer sell PCB
      for use as a water-resistant plasticizer or as a hydraulic ﬂuid.” The company wrote
      that it would continue to sell PCBs “for use as a coolant in electrical transform-
      ers because of its ‘unique properties’ and because its emission into the environment
      could be controlled in a ‘closed system’ such as a transformer.” New York Times
      reported that “the primary use of PCB has always been as a lubricant in transform-
      ers, the purpose for which Monsanto would continue to make it. The chemical also
      appears in a number of paints and adhesives that require a high degree of corrosive
      resistance” [128].
         Berkeley’s Robert Risebrough, one of the ﬁrst researchers to identify the envi-
      ronmental impact of PCBs, responded to Monsanto’s assurances that the product
      could be used safely since it would henceforth be used “only as insulating ﬂuids
      in electrical and heat transfer systems where the PCBs are completely enclosed


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -73
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20     PageID.17037 Page 70 of 246
      506                                                             G. Markowitz, D. Rosner


      and thus not likely to get into the environment.” Risebrough said “’I’m not very
      optimistic. This electrical equipment is going to be thrown away eventually. With
      an expanding technology, I am afraid we will continue to have large amounts of
      these chemicals entering in the environment’.” According to an article in Science
      News Monsanto was still refusing Representative Ryan’s request to provide a list
      of all of PCBs uses. Monsanto was also refusing to provide “statistics on amounts
      of PCBs manufactured. A Monsanto spokesman admitted both charges this week,
      saying secrecy was necessary because Monsanto is the sole producer of PCBs”
      [129]. News reports did not mention that carbonless copy paper contained PCBs.
         Whatever words were used to assuage public fear about PCB pollution, just a
      week later, Monsanto’s R.E. Keller of the Organic Research Division, acknowl-
      edged internally that the problem might be quite widespread. In a study of 167
      samples of various environmental materials, Monsanto researchers detected
      “PCBs typical of our Aroclor products … in water and sediment from nine US
      rivers, one UK river and Lake Michigan, air … at the Anniston plant, ﬁsh from
      Lake Michigan and three midwest rivers, … milk from Maryland and Ohio dairy
      farms,” and perhaps most distressingly, “human fat from a midwest biopsy speci-
      men.” Further, Keller wrote that “The water, sediment and air samples contain
      PCBs typical of Aroclor 1242, 1248, 1254, and/or 1260. The milk, human fat and
      ﬁsh samples contain PCBs most typical of Aroclor 1254.” The problem was not
      just the Aroclor 1254 and 1260 [130].
         In the same month, William Hunt from Monsanto’s Medical Division wrote to
      Kelly and Wheeler about developments in the rat reproduction and ﬁsh toxicity
      studies that Industrial BioTest was conducting. He reported that the ﬁsh toxicity
      studies conducted on catﬁsh and bluegills were about 2–3 weeks behind schedule
      because of some unexpected results. He said that “doses [of Aroclor] which were
      believed to be OK produced 100% kill. At levels of 1–10 ppm for both 1242 and
      1254, for 50 ﬁsh per level, all died. For 1260 at levels of 10 and 100 ppm, there
      were a few survivors at 10 but all were dead at 100 ppm” [131].
         By the summer of 1970, Monsanto executives visited at least some of their
      customers “to discuss the PCB problem” and ways of avoiding at least some of
      the environmental pollution. After one such visit, Papageorge sought to reassure
      an uneasy executive at the Espey Manufacturing Company that his visit
        did not intend to cause undue alarm or create any panic concerning the use
        and handling of polychlorinated biphenyls. We were primarily interested in
        sharing our current knowledge of the situation with you and oﬀered to help
        wherever we could.
      Up to this point, Papageorge explained, the PCBs “which are present in Monsan-
      to’s Aroclors,” did “aﬀect some species of birds and marine life,” but were “not
      acute poisons to humans and other mammals.” He suggested a variety of means
      that could be employed so that workers could be protected from exposure to Aro-
      clors, and he pointed to methods that should be used to protect the environment.
      He also oﬀered to “help our customers with their liquid disposal problems” by
      accepting “for future incineration scrap liquid Aroclors” for $.03/lb plus the cost



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -74
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17038 Page 71 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    507


      of shipping. He closed his letter with an admonition that voluntary action was
      preferable to government regulation. He was
         certain that you will do all that you can to reduce the escape of PCBs from
         your operation. When all of us succeed in this objective, I am certain that no
         regulatory agency will be compelled to take precipitous action regarding the
         use of PCBs in vital operations [132].
         In 1970 articles started to appear in the popular press about PCBs. One such arti-
      cle in the July 9th issue of the Miami Herald described PCB as a “DDT-like poison.”
      In response, Monsanto’s Assistant Director of Public Relations, shot oﬀ a letter to
      the editor objecting to several “inaccuracies” in the article, including its assertion
      “that the manufacturer, Monsanto Company, is organizing ‘at federal request’ a cam-
      paign to reduce leaks of the chemical.” Monsanto objected that its actions were “not
      at government request. It was started in 1968 when we ﬁrst discovered PCB might
      be a problem to the environment and long before many scientists or politicians knew
      of the issue.” Monsanto also objected to a “reference to a major PCB ﬁsh kill in Ala-
      bama last year,” stating that “there have been no major ﬁsh kills in the area of our
      Alabama plant since 1966, when heavy rains caused damage to our plant.” Seeking
      to defend their product, the company argued that “investigations showed that kill
      was not caused by PCB.” Most particularly, Monsanto objected to the characteriza-
      tion of PCBs as a poison but implicitly acknowledged the dangerous properties of
      PCBs by saying, “we are withdrawing it from sale where it is not used within a
      closed system.…” [133]
         Monsanto concluded their July 14, 1970 Letter to the Editor by arguing that the
      company had only recently become aware of the concern about PCBs because of
      technological advancements. “Scientiﬁc instruments capable of detecting small
      amounts of chemicals have not been available too long. But more to the point, no
      one bothered to use them to examine organisms in the food chain until a couple
      of years ago.” When it became aware of the problem, Monsanto argued that it had
      taken action: “Since that time, Monsanto, as a responsible company, has taken the
      initiative in solving the problem without pressure from government or organized
      groups.” Monsanto maintained that the company was providing a vital public ser-
      vice by producing PCBs that were critical materials “in nearly all electrical trans-
      formers.” To remove PCBs from production “would result in major power failures
      throughout the world” [133].
         Two days after sending the letter, Monsanto issued a “news release on PCBs that
      dealt with Monsanto’s recent actions to curb the use of PCB” and to rebut “recent
      stories that PCB caused birth defects.” It also “included a complete background of
      voluntary actions taken to solve the PCB problem. Copies went to all news media
      who have carried PCB stories in the past 2 years” [134].
         They also sent a letter to Congressman Ryan that the company “would no longer
      sell PCBs for use as a water resistant plasticizer or hydraulic ﬂuid,” but that it would
      “continue to sell PCBs for use as a lubricant in transformers and for paints and adhe-
      sives.” Monsanto also said that it would refuse “to make public a list of all the prod-
      ucts in which the PCBs were used” [135]. In August, Monsanto increased the use
      of its July 16th Press Release. They were pleased that “our practice of following up


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -75
Case 2:15-cv-00201-SMJ       ECF No. 385-1        filed 01/28/20     PageID.17039 Page 72 of 246
      508                                                                G. Markowitz, D. Rosner


      each PCB story with our news release—to those media who did not receive the ini-
      tial mailing—seems to be paying dividends. The Booth Newspaper chain in Michi-
      gan was the ﬁrst to run our release. Other major dailies include the Austin States-
      man, Milwaukee Journal, San Francisco Examiner, Akron Beacon Journal, St. Louis
      Post -Dispatch and the St. Louis Globe-Democrat. Trade publications using the
      release were the Oil Daily, Chemical Week, OP&D and C&E News.” At the same
      time, the company said it ceased shipping Aroclors for use as plasticizers in a vari-
      ety of products [136].
         While publicly the company sought to assuage growing concerns about Aroclors,
      privately oﬃcials were absorbing more and more bad news. One internal report on
      the Anniston plant in Alabama which had been the focus of the Herald article, told
      of massive losses of Aroclor to the environment. “Aroclor losses from the Anniston
      plant for the period April 15 through June 30, 1970, averaged 16 lbs./day,” noted
      E.C. Wright in a report on “Aroclor Losses at the Anniston Plant” in mid-July 1970.
      “This is a considerable improvement over the losses of > 250 lbs./day for a com-
      parable period during 1969,” he wrote. But even this good news was tempered by
      the fact that this information excluded the majority of the period April 21 to June
      20, 1970 when “the losses ran very high” because the “acid neutralization pit was
      being cleaned out” and no speciﬁc measurements were being taken. Also, a number
      of samples “were collected from Snow and Choccolocco Creeks at various times”
      indicating other problems. “They show that Aroclors are present in the Choccolocco
      Creek even above where the Monsanto eﬄuent enters the creek. They also indicate
      signiﬁcant amounts of Aroclor in the mud and water of Choccolocco and Snow
      Creeks a considerable distance (15–20 miles) downstream from the Anniston plant.
      In fact, Aroclor concentrations can probably be found in the Coosa River system”
      [137].
         Two weeks later the Company learned that the US Food and Drug Administration
      (FDA) was ﬁnding “high levels of PCB in ﬁsh taken from Choccolocco Creek down-
      stream from its conﬂuence with Snow Creek.” They were assured by Joe Crockettt,
      Secretary of the Alabama Water Improvement Commission, that he would “try to
      handle the problem quietly without release of the information to the public at this
      time.” Monsanto was told that Crockett believed “that FDA will not act precipitately
      [sic] in this matter,” but that he was not sure “how FWQA [Federal Water Quality
      Association] might react. Dr. Myers, Director of Public Health of Alabama, wants
      toxicity information on PCBs and this will be conveyed personally to him by Jack
      Garrett next week” [138].
         By September 1970, the company was losing faith that new data “might show
      an improvement over the 1st week in September and thus demonstrate a favorable
      trend to Crockett. Instead, the emissions are considerably increased with 9/13/70 at
      6.25 ppm, (or about 80 lbs. of PCB for the day).” Potential legal liability for the pol-
      lution led the company to consider restricting access to the information they were
      gathering:
        From the Legal standpoint, there is extreme reluctance to report even the
        relatively low emission ﬁgures because the information could be subpoe-
        naed and used against us in legal actions. Obviously, having to report these



                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -76
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17040 Page 73 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    509


         gross losses multiplies, enormously, our problems because the ﬁgures would
         appear to indicate lack of control [139].
         While Monsanto was learning of the widening environmental problems it faced
      in Anniston, a PCB conference was being held in Stockholm. One of the papers
      detailed the long history of knowledge of dangers to the workforce of chlorinated
      biphenyls:
         Already in 1899 Hersheimer described a condition that he called chloracne,
         which was caused by chlorinated biphenyls or chlorinated naphthalenes.
         Chloracne is a type of follicular pyodermatitis, e.g. pyongenic inﬂammation
         in the sebaceous glands of the skin…. Around 10 cases of fatal intoxication
         with chlorinated biphenyls or naphthalenes have since been described. They
         all showed liver atrophy and necroses. Histological examination revealed
         fatty degeneration, necroses and cirrhosis. All cases involved persons who
         handled or were exposed to these compounds in their occupations.
      Subsequent toxicological experiments “conﬁrmed that chlorinated biphenyls and
      naphthalenes can produce liver damage of this kind....” The author reported that
      in comparisons between chlorinated naphthalenes and the biphenyls, “the biphe-
      nyls are more toxic.” The paper detailed the environmental impact on birds and
      ﬁsh, and described the growing body of evidence that showed that PCBs had a
      “tendency to accumulate in body fat and in the lipid-containing tissues of the
      brain. That is about all we know. Our knowledge about the metabolism of these
      compounds is minute.” Mathe Berlin, the author, concluded that
         There is strong suspicion that chlorinated biphenyls can be retained and
         accumulated in the body with chronic exposure. Present data do not per-
         mit evaluation of the risk of organ damage in the body at diﬀerent doses
         of deﬁned chlorinated biphenyls. There is a strong need for studies of the
         metabolism of chlorinated biphenyls in the body, as well as the mechanism
         of the toxic eﬀect due to those substances [11, 140].
         As the evidence of environmental and possible human damage continued to
      grow, Monsanto learned that the PCBs that were placed in the ground in 1938
      on the Gainesville campus of the University of Florida were still there. Over the
      thirty year period the PCBs had hardly degraded at all. Monsanto’s “Manager of
      Environmental Control,” W. B. Papageorge, wrote about the discovery of PCBs
      persistence and the reasonableness of disposing of PCBs in public landﬁlls:
         The laboratory information I was waiting for relates to a study made by
         Monsanto in the Gainesville, Florida area in 1938. Aroclor 1242 was one
         of several materials applied to soil in holes 15” in diameter and 16” deep.
         The walls were sprayed with a solution of Aroclor 1242 and the soil was
         replaced with each layer sprayed with additional Aroclor 1242. When the
         hole was completely ﬁlled, the remaining solution was poured on top. A
         total of 4 oz of Aroclor was applied. We have estimated that the Aroclor
         content was about 2200 ppm.” The previous year, he reported, the company



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -77
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17041 Page 74 of 246
      510                                                               G. Markowitz, D. Rosner


        returned to the site to measure the remaining Aroclor and discovered that
        at 6 inches below the surface there were 2820 ppm, and at 6” to 16” inches
        510 ppm and at 16” to 26” there were 26 ppm still present.
      To Monsanto the conclusion was clear: “This data would indicate that after 30 years
      the Aroclor has not migrated to any signiﬁcant degree.” Although not commented
      on, the data also indicated that the Aroclor 1242 did not degrade [141].
          In his monthly report on environmental problems, W. B. Papageorge began
      by emphasizing the fear of law suits as a motivation for the company’s actions in
      removing PCBs from some of their markets: he emphasized “to all remaining users
      of PCBs the importance of preventing escape to the environment.” He pointed out to
      Monsanto oﬃcials that “we must ensure that these warnings are fully documented
      so that they will support the action we have taken in this area should we become
      involved in legal actions.” The company continued its eﬀorts to ﬁnd substitutes for
      PCBs in certain products but ran into diﬃculties with N.C.R. copy paper and indus-
      trial/hydraulic ﬂuids. He also reported that “the withdrawal of Aroclor plasticizers
      from the market appears to have been completed with very few loose ends” and,
      remarkably, “our distributors are well on their way to zero inventories of the Aro-
      clors, having pretty well matched their purchases from Monsanto with ﬁrm orders
      with their customers.” He was pleased that “it does not appear that there will be any
      extensive returning of unsold materials.” He also reported that the public relations
      eﬀorts appeared to be bearing fruit as their July news release “stating our position to
      withdraw from certain PCB markets, was used in whole or in part by 13 more major
      newspapers….” [142]. Papageorge was referring to their August 1970 decision to
      stop selling PCBs as plasticizers [143].
          In regard to Monsanto’s eﬀorts to inform their customers of the environmental
      problems associated with PCBs and their plans to build an incinerator to dispose of
      the material, Randall Graham, Monsanto’s Senior Fluids Specialist wrote customers,
      “No longer can we dump scrap Aroclor or spent transformer [?] down the sewer.
      Indiscriminate dumping of such material can lead to serious repercussions for the
      electrical industry. For this reason Monsanto is building an incinerator which will be
      ready some time during the ﬁrst part of 1971” [144].
          Meanwhile, Monsanto continued to produce PCBs and to try to ﬁnd new markets
      for its product. In October 1970, Monsanto, faced by the prospect of losing some
      of the US market, considered approaching the Indian government about “the desir-
      ability of the manufacture of [PCBs] in India.” The company considered the “great
      potential of India” where it “identiﬁed …areas where it [could] bring its technol-
      ogy to participate in and foster the economic growth of the country.” Speciﬁcally
      Monsanto identiﬁed “India’s fourth 5-year plan” as providing “for signiﬁcant growth
      of electric power generation and use which in turn presages a growing demand for
      products with the dielectric properties of PCBs” [145]. Monsanto also sought to
      maintain its reputation by counteracting occasional news stories that appeared in
      the local and national press. In one such incident, reported E.V. John of Monsanto’s
      world headquarters, “The Anniston Star, Anniston Ala., somehow obtained ﬁgures
      from the FDA which showed unusually high levels of PCB in ﬁsh samples taken
      from Choccoloco Creek. A Star reporter,” he noted, “contacted the Anniston plant



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -78
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20      PageID.17042 Page 75 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                511


      for comments on the data and information about our PCB production operations
      there.” John was pleased by the way that the Anniston plant management was able
      to convince “the reporter to visit the plant for a ﬁrsthand view of what the plant was
      doing to eliminate PCB escape to the environment.” He especially pleased by the
      result:
         A factual front-page feature appeared in the Star’s Sunday, November 22, edi-
         tion reﬂecting the value of cooperation with news media planning PCB sto-
         ries. Quoting both plant management and the Alabama Water Improvement
         Commission, the feature emphasized the PCB problem was relatively new, was
         being solved by Monsanto and, at this point, was no cause for public alarm
         [146].
         But such stories indicated the mineﬁeld that Monsanto was navigating, espe-
      cially as the company learned of the continuing pollution problems at the Anniston
      plant. In a memo from Papageorge to J. R. Savage at Monsanto’s General Oﬃce,
      Papageorge reported on the continuing environmental pollution problems plaguing
      the Anniston plant: “One very important objective of our PCB environmental con-
      trol program was to control the losses of PCB in our plants to achieve a maximum
      of 50 ppb in the waste water eﬄuent by 1-1-71 and 10 ppb by 9-1-71,” he noted.
      But, “during the month of September, Newport [Monsanto’s facility in the United
      Kingdom] reported an average of 246 ppb. During November Anniston reported
      1410 ppb and the Krummrich Plant reported 495 ppb.” He emphasized that “because
      of the seriousness of the PCB problem this level of performance cannot be allowed
      to continue. I do not recall that any of the plants have been denied a resource they
      requested to achieve the stated objectives.” “We do not have the luxury of unlim-
      ited time to combat this problem,” he remarked. “What do we need to reduce losses
      quickly?” [147]



      Limiting damage to the environment and to the company: 1971–1975

      This section explores the growing crisis that Monsanto faced as the dimensions of
      environmental pollution expanded and as questions arose about the impact of this
      pollution on human health.
         Despite all the eﬀorts to limit environmental damage, Monsanto continued to pro-
      duce PCBs and even to consider developing highly chlorinated Aroclors. In an inter-
      nal memo from January 1971, one oﬃcial expressed his concern about this prospect,
      given the haunting history he recalled of the early chloracne outbreaks in the 1930s:
         When I learned at our meeting today that we might begin to produce Aroclor
         1272, I thought that I should pass on to you some of the things I heard years
         ago about production of highly chlorinated Aroclor, either 1270 or 1272. I
         have been told that about 1930 (Swann) Aroclor 1270 or 1272 was produced in
         our Aroclor department in Anniston. The people who were directly involved in
         the production of this product began to break out in a rash after some period of



                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -79
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17043 Page 76 of 246
      512                                                               G. Markowitz, D. Rosner


        time. Later sores began to show up on the face, neck, arms and body of these
        people. Medication did not seem to have much eﬀect on these sores.


      He related that “This operation apparently did not last too long and these people
      were transferred to other jobs, however their condition did not seem to show much
      improvement even with the medical treatment prescribed.” He went on,
        After possibly three or four years, several of these people sued the company
        and they were awarded several thousand dollars each. I believe $5000 was
        the most any one received. I remember four of the people ﬁling suit. Their
        names were Craig Slaughter, Ollie Slaughter, James Hartsﬁeld and a man
        named Henderson [148].
          Also in January 1971, Monsanto began to understand how diﬃcult it would be to
      reach their “target of 10 ppb of PCBs in our plant waste streams which we expected
      to achieve by the third quarter 1971.” Papageorge explained that “during the year
      as the plants gained tighter control of known sources of PCB pollution it became
      increasingly obvious that high levels would continue because of the PCBs trapped
      in the oil and the sewer systems.” He pointed out how expensive achieving such a
      goal would be, arguing that “Clean-up of these sources can be economically imprac-
      tical.” The reason for his gloomy outlook was that the company’s hopes for clean-
      ing up the streams in Anniston would provide a method for “removing PCBs from
      isolated small waste streams.” But the problem was much bigger than this, for “it
      appears that the PCB contamination is so widespread that all of the plant’s eﬄuent
      must be treated. This would result in a system more complex and costly than anyone
      had anticipated and approaches tertiary treatment which at W.G. Krummrich plant
      is scheduled for completion by 1973.” Papageorge proposed new goals: “For 1971
      I am proposing that 1 lb per day of PCB in the water eﬄuent be achieved in our
      plants by Sept. 1972 and 1 lb per day to the atmosphere by year end. These are levels
      which I believe the regulatory agencies might tolerate” [149].
          In mid-1971, Monsanto reviewed the toxicological studies “being carried out
      at Industrial Biotest Laboratories under sponsorship of the Monsanto Company.”
      In a private memorandum, the Deputy Head of the Division of Toxicology con-
      cluded that “the summary of data to date indicates several areas of concern.” He
      pointed to the studies of dogs, rats, and chickens exposed to Aroclors 1242, 1254
      and 1260 and the “primary” area of worry was “the apparent eﬀects on repro-
      ductive processes of the PCBs.” He noted that “while results vary for the three
      Aroclors studies, for the 1242 eﬀects on hatchability were noted at levels as low
      as 4 ppm in the diets of parents. For the rat decreases of litter size or increases in
      stillborns are seen at levels of 100 ppm in parents fed 1254 and 1260.” He fretted
      that “It is possible that successive generations may show an increased severity in
      eﬀect.” The results gave him reason to be troubled, for they undermined any seri-
      ous eﬀort to develop adequate standards for controlling contamination.
        Our conclusions at this time are that pending completion of studies in pro-
        gress we are in a poor position to recommend guideline levels for contami-



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -80
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17044 Page 77 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    513


         nation. This lack of complete toxicological data when coupled with our
         essential lack of information about background levels of contamination in
         foodstuﬀs in general, make it all the more imperative that we resist setting
         guidelines on anything more than a case by case basis at this time [150].
         This might have been especially disheartening to Monsanto oﬃcials as they
      believed that the company possessed “probably the world’s best reference ﬁle on
      the PCB situation. This includes reprints from the literature beginning in 1935 to
      reports issued last week” [151].
         In late July 1971, there was a spate of bad publicity that began when the Wash-
      ington Post reported that “a ‘signiﬁcant proportion’ of the chickens raised in 12
      states have been contaminated with a DDT-like compound.” The U.S. Depart-
      ment of Agriculture reassured consumers that it had “‘no evidence’ that any of
      the birds have reached consumers” but the article went on to identify the contami-
      nant as PCBs. The chickens had been found to have high levels of PCBs in their
      tissue as a result of contamination of ﬁsh meal that was “caused by leakage of
      PCB being used as the heat exchange mechanism in a sterilizing machine” [152,
      153]. Several days later the Washington Post reported that “millions of chickens
      fed on ﬁsh meal contaminated with a DDT-like chemical had been sold in stores
      in the Washington area and much of the rest of the country” [154, 155].
         In early August 1971, the Senate Commerce subcommittee on Energy, Nat-
      ural Resources, and the Environment made public a report from the Alabama
      Department of Conservation that “showed that polychlorinated biphenyls, known
      as PCB, in amounts as high as 360 parts per million, or 72 times the guideline
      set by the Food and Drug Administration, had been found in various species of
      ﬁsh.” Dr. Robert Risebrough testiﬁed before the subcommittee that “such chemi-
      cals had ‘become widespread pollutants in the global environment’.” He advised
      against “eating those ﬁsh.” An article in the New York Times noted that Mon-
      santo had withdrawn PCBs “from the market except for use in closed systems,
      such as electrical equipment systems and heat transfer units in which the chemi-
      cal is used as a coolant.” Despite Monsanto’s assurances that such “closed sys-
      tems” were safe, it is apparent that it was such a “closed system” that polluted
      the feed that ultimately ended up in the meal for the contaminated poultry. “Holly
      Farms of Wilkesborough, North Carolina found that its hatching of eggs had been
      impaired. It traced the trouble to the ﬁshmeal, and notiﬁed the federal agencies.
      Holly Farms then destroyed about 88,000 chickens” [156]. In an earlier article
      reporting on the contamination the number of chickens destroyed was estimated
      at 77,000 [157]. Also, in 1971, Campbells Soup found that it had 180,000 lb of
      contaminated chicken that it had to destroy [158].
         A subsequent article in Science revealed that the contamination of the ﬁsh meal
      had been “detected only after the hatchability of eggs from chickens fed the meal
      began to diminish alarmingly…. Although the leak began in late April 1971, PCBs
      were allowed to drip into the ﬁsh meal until the defect was discovered in mid-July.
      In the intervening period of two and a half months, approximately 16,000 tons of
      ﬁsh meal had been distributed to more than 60 companies in ten states.” In mid




                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -81
Case 2:15-cv-00201-SMJ      ECF No. 385-1        filed 01/28/20     PageID.17045 Page 78 of 246
      514                                                               G. Markowitz, D. Rosner


      August 1971, after consumer activist Ralph Nader pressed the FDA to investigate,
      and the Agency
        revealed that it had seized over 75,000 eggs because tests had detected exces-
        sive amounts of PCBs in eggs from chickens that had consumed the contami-
        nated ﬁsh meal. On 16 August – a month after the leak was detected—USDA
        took its turn and ‘detained’ more than 50,000 lb of frozen-egg products in
        which the level of PCBs was high.


      Nader and Representative Ryan were not satisﬁed with the government’s actions and
      “conducted their own ad-hoc investigation and to their dismay, discovered that con-
      taminated eggs had reached the consumer. The FDA, on 18 August, conﬁrmed that a
      shipment of 60,000 contaminated eggs had reached the retail market and apparently
      been consumed in the Washington D.C. area…” Science magazine pointed out that
        PCBs intrusion into the environment is diﬃcult to regulate because of a lack of
        federal laws and because no one is quite sure how much PCBs had been pro-
        duced. EPA [US Environmental Protection Agency] and FDA oﬃcials point
        out that at present, they have no legal authority to halt Monsanto’s present uses
        of PCBs. Last year PCBs in pesticides were banned by USDA Pesticide Regu-
        lation Division, now a part of EPA. According to a spokesman, FDA has, in
        the past, indicated to Monsanto that it would not allow PCBs to be used in
        food as an additive [159].


      In the midst of the chicken and egg controversy, Representative Ryan announced a
      broader bill than his previous one that would “ban all use of a DDT-like compound
      that has contaminated human and wildlife food chains in the U.S. and around the
      world.” Ryan’s congressional aide said, “’this latest case convinces us there is no
      safe way for the stuﬀ to be used’.” Monsanto responded that “the use of PCBs is
      ‘absolutely essential’ for heavy electrical equipment and that the company had taken
      ‘very stringent measures’ to control use of the compound.” Further, the company
      announced that the previous year (1970) in August, Monsanto had
        withdrawn PCBs from sale for any purpose other than as the insulating ﬂuid in
        electrical capacitors, as a coolant in transformers or as a ﬁre-resistant ingredi-
        ent in industrial heating and cooling systems. The embargo also applies to the
        United Kingdom in which Monsanto also has a monopoly in PCBs.


      The Washington Post cited the April 1971 New Scientist and Science Journal for its
      statement that “Monsanto’s recognition of PCBs as an ecological hazard and its vol-
      untary ban on their use except in ‘closed-system’ equipment is very nearly unique in
      industry” [160].
         At the same time that the drama was unfolding in Washington, Monsanto’s pol-
      lution control engineer received a report from two consultants who were studying
      “the PCB residue data” of Choccolocco Creek, the Coosa River, and tributaries.



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -82
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17046 Page 79 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    515


      The consultants did not have good news for the company: “considering the favora-
      ble publicity Monsanto Company recently received as a result of the congressional
      sub-committee report, we felt it imperative that we submit an interim report to Mon-
      santo Company.” They reported that “We must conclude that for Analysis I that
      no improvement in ﬁsh residue levels, all species combined, is indicated.” For the
      second analysis, “the results are not good since both analyses show us that Aro-
      clor 1254 residues have not decreased as we had hoped they would. Considering
      the residual nature of PCBs we were certainly optimistic to say the least.” The third
      analysis showed that with regard to “each of ﬁve ﬁsh species … [in] each instance
      the residue levels were higher in the experimental area than in the control area.
      … At this point we would have to say that the data are detrimental to Monsanto.”
      Their fourth and ﬁnal analysis warned that “In the future we must be able to demon-
      strate considerable decreases in residue levels here if we are to show environmental
      improvement” [161].
         The researchers had been following the eﬀects of PCBs on ﬁsh in the area for a
      number of years and had found “that the greatest number of deformed ﬁshes have
      been found at Marth Williams (Station 7) and stations immediately below 7. We
      also see the greatest number of ﬁshes that are either sick or listless in these areas.”
      While it was diﬃcult to ‘prove’ the causes of the deformities and problems faced
      by the local ﬁsh, the researchers knew that something was very wrong: “Of course
      visual observations won’t tell us what caused these ﬁshes to become deformed or
      sick but we must consider the total observations as a crude indication that some-
      thing is indeed wrong in these areas.” The data were damning: “In summary, there
      is nothing we can do with the residue data at this point that would allow Monsanto
      to counteract the unfavorable public opinion that may result from the congressional
      sub-committee report (which we have not seen).” They held out the hope that “per-
      haps the June 1971 data will show a decrease that is not apparent at this point—we
      can only hope that this will be the case” [161].
         They also suggested
         one additional aspect of the problem that might allow Monsanto Company to
         derive some favorable publicity. It is our impression that your plant data will
         show that the plant eﬄuent has been cleaned up tremendously and that on a
         pound for pound basis you are putting very little residue into Choccolocco
         Creek at the present time in comparison with past years.


      They concluded that they “are very sorry that we can’t paint a brighter picture
      at the present time. However, we all know that we have to study these situations
      carefully and that we must be able to document any claims of environmental
      improvement before they are released for public consumption” [161].
         The unfavorable publicity and the bad news they were receiving about the
      impact of residual PCBs on ﬁsh and other animals led Monsanto to consider
      changing its “strategy on Aroclor 1221 in view of the increasing number of PCB
      episodes and the potential involvement of this product.” They had previously
      believed that Aroclor 1221, because it was less chlorinated than 1254 and other
      Aroclors, “was not a key oﬀender on the PCBs found in the environment and, as


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -83
Case 2:15-cv-00201-SMJ      ECF No. 385-1       filed 01/28/20    PageID.17047 Page 80 of 246
      516                                                             G. Markowitz, D. Rosner


      such, we elected to continue to sell direct and in plasticizer blends. This is still
      the policy in force today.” As part of their plan to clean up the Anniston plant,
      H.S. Bergen, Director of the Special Products Group at Monsanto, noted that
      the company was “planning to move production of Aroclor 1221 from Anniston
      [Alabama] to Krummrich [St. Louis plant] so there will be no more liquid PCBs
      of any variety made in Anniston…. This will cost us a considerable amount of
      extra freight money for plasticizer blends but we feel it is the best political and
      practical solution to this problem.” They acknowledged that they had a substi-
      tute—MCS 1109—which was “considerably more ecologically safe than Aroclor
      1221 and more biodegradable.” Bergen asked “is it now time to decide to convert
      Aroclor 1221 to MCS1109? Or, should we wait until after the FDA/Dr. Berger
      meeting?” [162]
          In September 1971, The New York Times (NYT) reported that the President’s
      Oﬃce of Science and Technology and the President’s Council on Environmental
      Quality had formed a study group “to investigate the presence of PCB in food and
      other compounds.” The EPA and representatives of Departments of Commerce,
      Agriculture, Interior and the Food and Drug Administration were described by
      the NYT as “expressing increasing concern over the possible health hazards of a
      colorless, odorless liquid named PCB.” In describing why the Interagency Task-
      force had been set up, William D. Ruckelshaus, the Administrator of the EPA,
      told the NYT that “’it is the sudden accumulation of information about PCB that
      gives us concern because it is used so widely in the environment’.” Monsanto
      was cited by the NYT as being in the process of “conducting a two-year study of
      the eﬀects of the chemical on rats and dogs. A company spokesman said that no
      ill-eﬀects had yet been detected” [163]. This was in spite of an internal memo-
      randum from H. Blumenthal, Monsanto’s Acting Deputy Director, Division
      of Toxicology to Leo Friedman, Director, Division of Toxicology which spoke
      of the company’s observations that the Industrial Biotest studies sponsored by
      Monsanto of dogs, rats, and chickens indicated numerous reproductive problems
      including reduced litter sizes, reduced “hatchability,” and increased numbers of
      stillborn pups [150].
          At about the same time the National Academy of Sciences appointed a special
      panel headed by Dr. Edward D. Goldberg, a chemistry professor at Scripps Insti-
      tution of Oceanography at La Jolla, to examine the PCB problem as well. While
      acknowledging that there was some reason why companies would want to protect
      trade secrets, Goldberg pointed out that the National Academy of Sciences panel
      “also feel that there are times when it is not in the public interest for government
      to maintain as privileged data that are necessary for research into the state of our
      environment and for an assessment of its condition” [164]. By the end of Septem-
      ber, all this publicity led Monsanto to agree to “stop selling” PCBs “to food and
      feed processing plants” [165].
          In October 1971, Monsanto learned from an EPA scientist, Renate D. Kim-
      brough, about disturbing new studies that indicated rats fed Aroclor 1260 had
      developed “malignant anaplastic carcinoma of the bladder” [166]. Other studies
      continued to document environmental eﬀects [167].



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -84
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17048 Page 81 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    517


        The end of 1971 was a busy time for the Monsanto PCB group. And Papa-
      george, the coordinator of the response to the PCB crisis, acknowledged that
         It is the Company’s position with respect to possible PCB contamination of
         the Environment that our responsibilities should and do include not only con-
         sideration of our employes, [sic] shareholders and customers but also consid-
         eration of all other persons who may eventually be aﬀected by such contami-
         nation [168].
         In addition, Monsanto noted its on-going problem with leaks from the storage
      drums used to transport PCBs to their customers. Benignus was aware that even
      the transportation of PCBs was a source of continuing pollution. Benignus quoted
      a letter from their representative in Brazil: “All Monsanto customers are complain-
      ing that too many drums arrive leaking. They state that our drums are much lighter
      than the German drums. This means that we use a too-thin walled drum more easily
      punctured.” Benignus complained that this had been a problem for “many years”:
         I don’t know for how many years now I have reported that our drums are infe-
         rior to our competitors’ packages both from the standpoint of strength and
         quality…. More recently we have emphasized that the PCB pollution problem
         does not allow us to take liberties with leaking drums domestic or interna-
         tional. This drum thing has been in the mill a long time. For reasons given
         above we must now act [169].
         In early 1972, there was growing attention to the environmental pollution caused
      by PCBs. In an article published in Science in January 1972, Allan Hammond, the
      research news editor at the magazine, noted that unlike DDT, PCBs “were seldom
      deliberately released into the environment.” This raised a new and problematic situ-
      ation for scientists, policymakers, and industry alike. PCBs
         presence and persistence [in the environment] reemphasize the likelihood that
         any widely used industrial chemical may become an environmental pollutant,
         and increase the responsibility for public disclosure of production quantities
         and use patterns when similar situations occur in the future [170].
         The seriousness of the problem can be gauged by the fact when the National
      Institute of Environmental Health Sciences (NIEHS) at Research Triangle Park,
      North Carolina launched its journal, Environmental Health Perspectives, it devoted
      the entire ﬁrst issue to, in its words, “the extent of the PCB story.” In devoting its
      ﬁrst issue to PCBs, the journal editors said that “our hope is that this volume will
      contribute a new perspective to the study of PCBs and will help as well to engender
      a renewed vigilance about other ‘inert’ chemicals which are so pervasive a part of
      the environment of man.” The articles included in the issue were “originally pre-
      pared for a conference on PCBs, sponsored by NIEHS at the request of an interde-
      partmental taskforce on the subject.” The conference was held in North Carolina on
      December 20–21, 1971 [171–179].
         By early 1972 Monsanto was informing all of its aﬃliates that the Monsanto
      Board of Directors had approved the “discontinuance of sales of polychlorinated



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -85
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17049 Page 82 of 246
      518                                                               G. Markowitz, D. Rosner


      biphenyls and terphenyls for certain end uses in the domestic market.” In a note to
      executives of Monsanto aﬃliates throughout the world, Edmund Greene, from Mon-
      santo Industrial Chemical Corporation headquarters in St. Louis, explained how
      company representatives should address the concerns of its customers. He pointed
      out that some might be upset that they were “being put to a lot of expense and trou-
      ble by our decision.” But, “in our personal contacts, you must convince him that
      we sold him material in good faith, and that only the most compelling reasons have
      forced us to this decision. But ultimately conversion and disposal are his problem.
      You should be helpful but avoid accepting any direct responsibility for successful
      conversion and safe disposal. The stakes are simply too high for us to accept any
      such risks” [180].
         He also warned of the risks involved in promising too much to customers con-
      cerned about proper disposal of the PCBs they had purchased, especially for over-
      seas buyers. “We also cannot oﬀer overseas the disposal service oﬀered in the US,
      and it is doubtful that the kind of high temperature incineration (2000F) facilities
      necessary are available in your areas.” Monsanto would not accept responsibility for
      the disposal of their customers’ PCBs:
        The business group has agreed to prepare a description of suitable disposal
        techniques for the guidance of your customers as far as this may be possible.
        We certainly cannot accept responsibility for supervising each customer’s
        disposal, but we will try to tell him methods to avoid, at least. Obviously, he
        should avoid sewering, any possibility of contamination of water supplies,
        feeding areas for wildlife, open dumps where scavengers might have access
        to the ﬂuids or materials or containers which have had contact with the ﬂuids.


      Finally, he suggested that “your customer would ﬁnd himself in the most secure legal
      position if he seeks out and follows the advice of local authorities.” He cautioned the
      representatives that they needed to make sure that customers understood the serious-
      ness of their eﬀorts by avoiding any appearance that this was a “sales gimmick” for
      new alternative Monsanto products: “recommending another Monsanto ﬂuid simul-
      taneously with the withdrawal of the FR series might make the whole exercise look
      like a sales gimmick,” he noted, “and dilute the sense of urgency we wish to convey
      to our customers” [180].
         Monsanto decided to continue to sell PCBs for specialized uses in closed sys-
      tems, including to General Electric which depended on PCBs “because of certain
      desirable ﬂame resistant and insulator properties.” Monsanto, however, sought to
      insulate itself from any legal liability for damage done to humans, animals, or the
      environment and asked General Electric to sign a contract holding Monsanto harm-
      less in case of future problems. The contract stated that General Electric “acknowl-
      edges that it is aware and has been advised by Monsanto that PCBs tend to persist in
      the environment, that care is required in their handling, possession, use and disposi-
      tion; that tolerance limits have been or are being established for PCBs in various
      food products.” It continued,




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -86
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17050 Page 83 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    519


         Accordingly Buyer hereby covenants and agrees that with respect to any and
         all PCBs sold or delivered by or on behalf of Monsanto to Buyer on or after
         the date hereof and in consideration of any such sale or delivery, Buyer shall
         defend, indemnify and hold harmless Monsanto, its present, past and future
         directors, oﬃcers, employees and agents, from and against any and all liabili-
         ties, claims, damages, penalties, actions, suits, losses, cost and expenses aris-
         ing out of or in connection with the receipt, purchase, possession, handling,
         use, sale or disposition of such PCBs by, through or under Buyer, whether
         alone or in combination with other substances including without implied limi-
         tation, any contamination of or adverse eﬀect on humans, marine and wildlife,
         food, animal feed or the environment by reason of such PCBs [181].
         All these agreements and decisions were taking place in a rapidly evolving US
      political environment. As indicated above, in 1971 the federal government, under
      pressure from environmental groups, Representative William Ryan of New York
      and others, established the Interdepartmental Task Force (ITF) consisting of repre-
      sentatives from the Departments of Agriculture, Commerce, Health Education and
      Welfare, Interior, as well as the EPA. In May 1972, it issued a 181 page report that
      recommended that PCBs be “restricted to essential or nonreplaceable uses which
      involve minimal direct human exposure.” The EPA reported that “it would curb
      industrial discharges of PCB” [182].
         The Report described the “ubiquitous” contamination of the environment that
      was caused by the open burning or incomplete incineration of solid wastes, munici-
      pal, and industrial wastes, the vaporization from paints, coatings, plastics, etc., the
      discharge into municipal and some industrial sewers, accidental spills or improper
      waste disposal practices, the direct application to the environment as ingredients of
      pesticides or as carriers for pesticides, the dumping of sludge, solid waste on land
      and at sea and the migration from surface coatings and packaging materials to foods
      and feeds [183]. Newspaper reports continued throughout that spring, summer, and
      fall on the continuing environmental and consumer impacts of PCBs. PCBs were
      being found in food, rivers, ﬁsh and feeds [184–189].
         Meanwhile, Monsanto continued to get bad news about the contamination of
      ﬁsh in the creeks surrounding the Anniston plant. In June 1972, Royal Suttkus and
      Gerald Gunning, biological consultants, told Monsanto that “it [was] obvious that
      the ﬁshes below the source of PCBs in Choccolocco Creek have concentrated the
      residue to a greater degree than those ﬁshes resident upstream from the source.”
      They concluded that “the data for the ﬁrst year of the survey indicate clearly that the
      ﬁshes below the Monsanto outfall have concentrated the PCB residues to a very high
      level.” They continued “to ﬁnd deformed, sick, and lethargic ﬁshes in our collections
      particularly at Stations 7, 8 and 10. Since the residue levels are highest at these sta-
      tions, it is apparent to us that there is a cause and eﬀect relationship,” and “the resid-
      ual nature of PCBs complicates the environmental problem, as well as the very large
      quantity of PCBs that have been added to Choccolocco Creek in past years” [190].
         Monsanto closed the Anniston plant on May 1, 1972 [191] and less than a year
      later found signiﬁcant improvements in the ecology of the Choccolocco creek: “The
      September 1972 data reﬂect a very signiﬁcant decrease in PCB residue levels, more



                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -87
Case 2:15-cv-00201-SMJ      ECF No. 385-1       filed 01/28/20    PageID.17051 Page 84 of 246
      520                                                             G. Markowitz, D. Rosner


      than I had ever hoped for quite frankly—I was indeed surprised to see such a tre-
      mendous drop in such a very short time,” reported Gerald Gunning. In his report to
      Monsanto, Gunning noted,
        As stated many times previously Consultants have found a rather large num-
        ber of deformed ﬁshes below the point of eﬄuent discharge, as well as many
        ﬁshes that were hemorrhaging or exhibiting various degrees of nervous system
        damage. These instances are on record at the Monsanto plant, Anniston. Since
        these ﬁshes are found in parts of the stream that were characterized by high
        PCB levels, one must admit the possibility that debilitation is due directly to
        PCBs or to other products manufactured to Monsanto Company [192].
          As Monsanto became more concerned about the environmental impact of PCBs,
      it faced the problem of disposal. Incineration was their ﬁrst choice but the limited
      number of appropriately equipped incinerators and the diﬃculty of transporting and
      paying for the incineration itself, meant other methods of the disposal were also
      considered. At the International Dielectrics Symposium in September 1974, W. B.
      Papageorge talked about the disposal of PCB materials in both liquid and solid form.
      He spoke of the fact that liquids “can be handled by (1) Chem-Trol Pollution Ser-
      vices, located in and headquartered in Model City, N.Y., (2) Rollins Environmen-
      tal Services … in Wilmington, Delaware.” Papageorge acknowledged that for solid
      PCBs “landﬁlls are a reluctant second choice for disposal.” One major problem with
      both incineration and landﬁll disposal was transportation. E.M. Potter acknowledged
      “Problems occurred with the bottom of drums collapsing on long hauls about three
      years ago. Spillage could cause food contamination” [193].
          Meanwhile, Monsanto continued to document the damage to ﬁsh pulled from the
      Choccolocco Creek in Alabama. At one location, their biological consultants found
      a goldﬁsh with “a deformed stub” where a ﬁn should have been and a skull with
      “the eyes… popping out of the sockets.” “In general,” the consultants explained,
      “the goldﬁsh, when we lifted them from the net in the ﬁeld, hemorrhaged from the
      gills. We have observed this in the ﬁeld on many other occasions, in the past years
      of course.” The consultants concluded that “The goldﬁsh feeds oﬀ the bottom and
      hence is particularly subject to picking up larger amounts of PCB residues.” Despite
      the fact that the Anniston plant had stopped producing PCBs for over two years at
      this point, the consultants found that “In summary, we would have to say that we did
      not ﬁnd any more or any less abnormalities than in previous years of the survey”
      [194].
          In October 1974, the National Institute for Occupational Safety and Health
      (NIOSH) was concerned that studies to “evaluate long term health eﬀects in humans
      from either acute or chronic exposure to PCBs are not available” but that research
      showed that PCBs caused “serious impairment of the functions of the liver” and “a
      recent article by Mobuyuki, Nagoski, et al.…suggests PCBs are carcinogenic in ani-
      mals.” NIOSH wrote to Emmet Kelly at Monsanto suggesting a meeting “to discuss
      the inclusion of PCB-exposed active and inactive workers at Monsanto in a planned
      retrospective cohort study” [195].
          Less than six months later, in March 1975, Monsanto responded to a list of ques-
      tions from Westinghouse about the coolant Inerteen, a product containing PCBs that


                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -88
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20      PageID.17052 Page 85 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                521


      Monsanto had sold them. Papageorge told the staﬀ supervisor at Westinghouse Elec-
      tric Corporation he could not “overemphasize the need to properly control the use
      and handling of Inerteens to prevent their escape into the environment.” Although
      Papageorge “emphasized” that “over 40 years of experience” had shown “no human
      harm,” and that “the proper handling of Inerteens should pose no environmental or
      human health problems, permitting society’s continued use of a very valuable mate-
      rial,” he laid out the very real dangers that PCBs represented for people and the
      environment. He warned that “the polychlorinated biphenyls in Inerteen can have
      permanent eﬀects on the human body,” and that there was a dose response relation-
      ship. “In general,” he argued, “a single exposure for a few minutes to atmospheric
      concentrations that cause irritation to the eyes and/or respiratory tract would not be
      expected to cause either the skin eruptions or demonstrable liver injury. The prob-
      lem arises from repeated and prolonged exposure to atmospheric concentrations in
      excess of the accepted Threshold Limit Levels or repeated and prolonged skin con-
      tact” [196].
          And yet, the information Monsanto had about possible exposure routes was trou-
      bling and led to real problems: “Animal data and human experience indicate that
      the toxic eﬀects are similar whether exposure results from ingestion, inhalation of
      vapors, or absorption of the liquid through the unbroken skin.” These exposures, in
      turn, could have “potential toxic eﬀects in humans from excessive exposure to poly-
      chlorinated biphenyls includ[ing] injury to the liver and chloracne.” Westinghouse
      posed a diﬃcult question. “Since Inerteen aﬀects birds and other animals, if there
      is no real eﬀect to human beings, how do you explain it to employees in such a way
      that they will understand why it can kill a bird and not a human?” to which Papa-
      george responded, “There is potential real eﬀect to humans.” But, he argued that it
      was possible to explain that birds might have a more serious reaction to the PCBs:
         Due to diﬀerences in metabolism of food (and food contaminants) in birds and
         humans (and particularly the diﬀerence in the reproduction process in birds
         and mammals – including humans), birds are particularly sensitive to many
         chlorinated hydrocarbons including polychlorinated biphenyls [197].



      Death Knell for PCBs: the controversy over cancer, 1976-1980

      Underlying the eﬀorts to control environmental pollution was the implication that
      PCBs, once in the environment, would aﬀect human health. This section describes
      the fear that PCBs were carcinogenic and Monsanto’s eﬀorts to allay or even deny
      academic studies that raised this possibility. The passage of the Environmental Pro-
      tection Act that established the EPA, and the increasing attention to industrial pol-
      lution as a cause of cancer in humans, raised the prospect that Congress would pass,
      and the EPA would enforce, laws that would limit if not ban PCBs. Along with the
      enormous negative publicity that was attaching to Monsanto’s name, these federal
      initiatives led Monsanto to terminate production of PCBs in 1977 in the United
      States.



                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -89
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20     PageID.17053 Page 86 of 246
      522                                                             G. Markowitz, D. Rosner


         While Monsanto had acknowledged that PCBs were an environmental threat
      to birds, shrimp, and other wildlife and that they also were a liver toxin and an
      acute threat for skin disorders, its management still hoped that PCBs would not
      prove to be a human carcinogen. Industrial BioTest, the organization with which
      Monsanto had contracted to conduct animal studies of Aroclor 1260, reported in
      March that while Aroclor 1260 “appears to be slightly tumorigenic at levels of
      100 ppm when fed continuously in the diet for 2 years,” [197] IBT also concluded
      that “Aroclor 1260 does not appear to be carcinogenic in rats fed for two years at
      levels up and including 100” [198].
         This distinction between “tumerigenic” and “carcinogenic” was controversial
      because other studies identiﬁed PCBs as carcinogens. IBT laid out the scientiﬁc
      debate over what constituted a carcinogen that was then evolving, and told the
      company that “we are prepared to assist Monsanto in any adversary situation in
      and out of government.” IBT was concerned because an investigator, Dr. Renate
      Kimbrough, a physician with the Centers for Disease Control in Atlanta, had con-
      ducted a toxicological study that concluded PCBs were carcinogens. Other inves-
      tigators who conducted toxicological studies of PCBs identiﬁed pre-cancerous
      “nodules” that may or may not develop into cancers. The problem for Monsanto
      was that the ﬁeld of toxicology was itself undergoing a rapid change in its view of
      what constituted carcinogenesis. “Workers in the ﬁeld have published extensively
      on the pathogenesis of hepatocellular carcinoma in recent years and the concepts
      have undergone considerable changes since the preparation of the ﬁnal BIO-TEST
      report on chronic oral toxicity studies,” J. C. Calandra, the President of BioTest,
      reported to Monsanto. As recently as the early 1960s, for example, “studies on
      Aramite… postulated that hyperplastic nodules were transformed into hepatocel-
      lular cancer; however, this concept was not generally accepted by the scientiﬁc
      community.” But, this was changing. Calandra cited “an excellent paper” in the
      Archives of Pathology in 1974 that “‘highlights some newer developments of our
      understanding of liver carcinogenesis’.” But Calandra warned that
        If the concepts presented in this paper as well as those of Squires, Saﬃoti
        [the head of the National Cancer Institute] and others are accepted, a num-
        ber of substances would have to be reclassiﬁed as liver carcinogens. Carried
        to extreme, we could argue that any substance that results in stimulation of
        liver microsomal enzymes or possesses a hepatocytoxic properties to any
        degree is a potential liver carcinogen [199].
         IBT sought to hold the line to maintain a narrow conception of carcinogenesis.
      While BioTest’s “position was and remains that the PCBs were not shown to be
      liver carcinogens in its studies,” it “has no means at its disposal to dispute the
      ﬁndings of Kimbrough that Aroclor 1260 in female Sherman rats is a liver car-
      cinogen except on the basis of experimental design” [199].
         In the 1970s and 1980s, Industrial BioTest was exposed as being incompetent
      and possibly criminal. The trade association for the chemical industry, the Manu-
      facturing Chemists Association, of which Monsanto was a member, did its own
      internal investigation on IBT’s research on vinyl chloride’s eﬀect on rats, mice,
      and hamsters and concluded that “the study by IBT is scientiﬁcally unacceptable”


                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -90
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17054 Page 87 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    523


      [200]. An MCA internal audit raised further suspicions about the integrity of
      IBT as a scientiﬁc research group, suggesting that their vinyl chloride study was
      “conducted in an extremely sloppy fashion” and that “foul play by IBT” was a
      possibility [201]. In 1983, these concerns became public when Chemical Week
      reported that over the years IBT had “systematically falsiﬁed test data collected
      on scores of drugs and chemicals.” The journal quoted one observer that IBT’s
      practices were the “‘most massive scientiﬁc fraud’ in American history” [202].
      Monsanto’s dependence on IBT was certainly not helpful in future years.
         Even the defense of PCBs as “slightly tumorigenic” was inadequate from Mon-
      santo’s point of view. Monsanto wrote IBT, “In 2 instances [the reports on Aroclor
      1260 and 1242] the previous conclusion of ‘slightly tumorigenic’ was changed to
      ‘does not appear to be carcinogenic’. The latter phrase is preferable. May we request
      that the AROCHLOR 1254 report be amended to say ‘does not appear to be carcino-
      genic” [203]. IBT complied with Monsanto’s request [204].
         A year later, in 1976, Monsanto received even more troubling news, as investi-
      gators at the University of Wisconsin reported on studies of monkeys exposed to
      PCBs. Paul L. Wright of Monsanto’s Department of Medicine and Environmental
      Health wrote to George Roush, Jr. now Monsanto’s Medical Director, about “Studies
      conducted under the direction of Dr. J. R. Allen, University of Wisconsin.” These
      found “speciﬁc toxicity manifestations following prolonged PCB administration to
      Rhesus monkeys. These reports have been used to support the conclusion that the
      subhuman primate is much more sensitive to PCB than is the rat. The greater sensi-
      tivity of man is implied,” Wright explained. “One toxic manifestation reported was
      impaired reproduction performance in the treated females….” Not only was repro-
      duction impaired but “a no–eﬀect level was not determined in the subhuman pri-
      mate,” a fact that “may have future critical implications for Monsanto,” Wright wor-
      ried in this internal assessment [205].
         In the fall of 1975, concerns about PCBs in the environment made headlines in
      the leading US newspapers. The Wall Street Journal’s front page story, for example,
      captured the nation’s mood about the threat of PCBs: “Persistent PCBs; Industrial
      Pollutants May be Worse Threat than DDT to Ecology; They Linger Longer and are
      Toxic at Lower Levels Than Had been Thought; Sick Monkeys, Minks and Men.”
      The article detailed the nature of these “ubiquitous pollutants” which were “far more
      resistant than even DDT to degradation by natural forces.” PCB pollution was dis-
      covered “far from industrial plants” and one EPA oﬃcial was quoted as saying “our
      overall concern about PCBs is greater than ever before.” That concern was based
      upon “the fact that a three-year-old voluntary restriction on PCB application has
      failed to reduce pollution.” The stakes were being raised said the Journal because,
      “as a result of the apparent failure of voluntary controls, environmentalists are urg-
      ing a ban on PCBs.” Barry Commoner, the author of Science and Survival and other
      environmental science critiques, and Director of Washington University’s Center for
      the Biology of Natural Systems called “the lack of environmental caution in intro-
      ducing PCBs … ‘an absolutely shocking and staggering case history’.” The Journal
      also cited the “soon to be published study by Renate D. Kimbrough,” a toxicolo-
      gist with the Centers for Disease Control, as providing “the strongest indication to
      date that PCBs can cause liver cancer in rats” [206]. The Washington Post noted the


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -91
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17055 Page 88 of 246
      524                                                               G. Markowitz, D. Rosner


      EPA’s concern that “PCBs are widely contaminating the environment … three years
      after the government thought it had them ‘well in hand’.” [207]
         Even though Monsanto was questioning Kimbrough’s study, their own people
      at IBT agreed with her ﬁndings. At a meeting at the US National Cancer Institute
      (NCI) on January 31, 1975, attended by Kimbrough, two representatives of the NCI,
      two from IBT, and George Levinkas of Monsanto, they reviewed Dr. Kimbrough’s
      study. The representatives of Industrial BioTest “reviewed sections of liver from all
      animals in the study.” They concluded, “to a large extent, substantially the same type
      of lesions were observed in both [IBT’s and NCI’s] studies except that the lesions
      seemed to be more advanced in Kimbrough’s study. Although there was some varia-
      tion in terminology, the ﬁndings were reasonably close.” Unambiguously, Levinskas
      wrote, “there were deﬁnite liver adenocarcinomas in Kimbrough’s study. Dr. Richter
      [IBT] expressed the view later that two animals in our study approached the type of
      lesion Kimbrough had observed….” [208]. Levinskas saw this as a defeat: “as an
      observer, I wanted to get the reaction of BIO-TEST’s pathologist before deciding
      what to do. There was no opportunity to caucus while at NCI. After we left, and they
      conceded the occurrence of hepatic carcinomas, there was little else to do” [208].
         In November 1975, the EPA sponsored a three-day conference of over 400 fed-
      eral, state, local oﬃcials, public interest and environmental organizations [209] in
      Chicago on PCBs where it was disclosed by Thomas E. Kopp, a chemist with the
      EPA’s Oﬃce of Toxic Substances, that plants were discharging PCBs directly into
      rivers and streams in New Bedford, Massachusetts; Bloomington, Indiana; Sharon,
      Pennsylvania; Pickens, South Carolina; Pittsﬁeld, Massachusetts; Fort Edward, New
      York; Hudson Falls, New York; and Totowa, New Jersey. In addition, Monsanto
      and another company were discharging PCBs into the sewage treatment systems of
      Sauget, Illinois, and Bridgeport, Connecticut [210]. The conference also heard that
      “perhaps 41–45% of all Americans had … PCBs in their tissues” and that PCBs
      “had also been found in human milk” [211].
         Two scientists from the EPA’s ecological monitoring branch reported that that
      percentage had risen from 35.1% in 1973 [209]. On the ﬁnal day of the conference
      in November 1975, Nathaniel Reed, the Assistant Secretary of the Interior, raised
      the stakes even further when he stated that “the Federal Government must impose
      a ban on the use … [of PCBs] except in certain electrical equipment.” He said that
      PCBs “should be conﬁned to electrical transformers and capacitors” because “the
      nation’s rivers and lakes were ‘in mortal danger’” from PCBs. Even this limited use
      should be considered temporary and “all substitutes must be evaluated so that PCBs
      can be completely eliminated from industrial use.” The Assistant Secretary contin-
      ued, that he was “’deeply shocked by the pervasiveness by PCBs; they are literally
      everywhere’. He said he was ‘very troubled by the exceedingly high levels found in
      ﬁsh from all our drainage systems’.” [212]
         Monsanto’s internal memo regarding an EPA press conference the following
      month (December 1975) included “EPA’s comment: PCBs are 20 times more persis-
      tent than DDT. They cause tumors in animals. They are laying in the environment,
      in the sediment in the bottom of lakes and rivers where they are like a delayed action
      time bomb waiting to go oﬀ. We may have to live with them for the rest of our lives”
      [213]. Around this time Canada reduced its allowable limit of PCBs in ﬁsh to two


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -92
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17056 Page 89 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    525


      parts per million forcing the FDA to consider lowering its allowable limits which
      stood at ﬁve parts per million [214].
         Also in early December 1975, Dow Chemical “disclosed plans to market a new
      insulating ﬂuid that it said could replace the controversial chemicals known as …
      [PCBs], in high-voltage-power capacitors.” Dow estimated that this new ﬂuid could
      “replace perhaps six to eight million of the estimated forty million pounds of the
      PCBs produced in the U.S. annually” [215]. The EPA-sponsored conference, accord-
      ing to the Los Angeles Times, helped to stimulate “a growing body of opinion that
      PCBs represent an increasing health hazard and should be banned entirely.” The Los
      Angeles Times noted that although the conference “took no formal stand on the ban
      of the chemical,” some organizations such as the National Fisheries Institute, Inc.,
      the “lobbying organization for 550 companies that package and market seafoods”
      also endorsed “a total ban” [209].
         By the end of 1975, Russell Train, the EPA Administrator, was calling for a vol-
      untary ban on PCBs noting that although the EPA didn’t have “any authority to order
      that PCB use be discontinued,” it could “control their discharge into the nation’s
      waterways.” He was quoted by the Wall Street Journal as saying that “the public
      has to understand that we have a hell of a problem and nothing this agency can do
      will solve it for a long time” [216]. The Chicago Tribune quoted Train as describing
      PCBs as “a signiﬁcant hazard to human health and the environment.” According to
      the paper, he “urged moving ‘toward totally eliminating the use of polychlorinated
      biphenyls (PCBs) as rapidly as possible’” [217]. Train called for dramatic actions
      in order to stem the problem of environmental pollution from PCBs. He noted that
      since the beginning of its production in 1929, there had been approximately, 700
      million pounds of PCBs produced of which 300 million pounds still “remain in the
      air, water and soil.” PCBs, he noted, “caused tumors, skin lesions, gastric disorders
      and miscarriages in mammals.” He announced an “’action plan’ to reduce levels of
      production and discharge and to seek an eventual halt of all production and use in
      the United States.” Train “directed EPA Regional Oﬃces to crack down on PCB
      discharge by manufacturers and large scale users of the chemicals, and has called for
      voluntary self regulation by both groups” [218].
         The tremendous public attention to PCBs and their impact on the environment in
      late 1975—and the calls for banning PCBs—led Monsanto to consider getting out of
      the PCB business entirely. The pressure was building. The Vice President and Man-
      aging Director of Monsanto’s Industrial Chemicals Company, Francis J. Fitzgerald,
      told the Chairman, President and Chief Executive Oﬃcer of Monsanto, John W.
      Hanley, of these mounting pressures. For one thing, “the EPA has called Chicago
      hearings with the idea of making Monsanto an example.” For another, Fitzgerald
      explained that “the issue is coming to a head because of a series of recent tests ten-
      tatively show PCB’s [sic] when building in animals apparently create a carcinogenic
      eﬀect.” [Emphasis in the original] In response, Hanley asked Fitzgerald “to consider
      using the Corporate PR Department to make a judgment as to PCB’s [sic] adverse
      impact on Monsanto. The study should address the point as to whether we should
      get out of the PCB business as a deliberate move” [219, 220].
         Six weeks later, the Monsanto “PCB Study Group” presented its report “con-
      cerning the past, current and future impact upon Monsanto’s image of PCB


                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -93
Case 2:15-cv-00201-SMJ       ECF No. 385-1       filed 01/28/20     PageID.17057 Page 90 of 246
      526                                                               G. Markowitz, D. Rosner


      manufacture.” Up to that time, the “negative impact… has been minimal measured
      against the highly visible environmental and political controversies which had occu-
      pied so much national attention in recent years.” But the news was not all good.
      “Negative environmental eﬀects and/or potential health hazards always leave a resi-
      due of ill will with most audiences and publics and this negative reaction must be
      fully recognized.” The Study Group then asked the question “is the adverse impact
      now, or in the future, likely to be greater than the beneﬁts derived from staying in
      the business?” [221]
         In answer to this question, the Study Group noted that “the Toxic Substances
      [Control] Act will become law in 1976 and by year-end mechanisms will be in place
      to ban or restrict PCB use to closed systems.” Also, “additional lawsuits may well
      occur… [and] the fact of the litigation will help keep the controversy alive.” Con-
      tinuing research will lead to “serious questions … be[ing] raised in regard to the
      potential human health hazard and such medical and research data will build.” Earle
      Harbison, the General Manager of the Special Chemicals Division, learned that
      “media attention, which has ﬂuctuated in the past 5 years, will remain high and con-
      stant. Monsanto’s customers will bear the brunt of the criticism; media pressure will
      build for strict control if not a total ban. Monsanto will receive an increasing share
      of the criticism in the absence of a publicly stated intention to withdraw from PCB
      manufacture. The Study Group concluded: “These conditions suggest, in answer to
      the question at hand, the negative impact on Monsanto’s image will, indeed, exceed
      the beneﬁts derived from staying in the business.” They considered how, “during the
      period ahead to minimize the negative impact on Monsanto’s image.” The principal
      one was that “Monsanto must not be viewed as being forced into a decision to with-
      draw from PCB manufacture by either government action or public pressure. Rather,
      key audiences must perceive Monsanto as having initiated responsible action in a
      manner consistent with its past reputation and practices” [221].
         In January 1976, Monsanto “announced today that it plans to phase out the man-
      ufacture” of PCBs. “F.J. Fitzgerald, a corporate Vice President, said he could not
      give an exact timetable for the phase-out but ‘it could be in a planned and orderly
      manner’” [222, 223]. Shortly after, in March 1976, the much anticipated Toxic Sub-
      stances Control Act was passed by the Senate. It went to the House and passed in
      August and was signed into law by President Gerald Ford in October. Signiﬁcantly,
      the Act empowered the EPA to regulate PCBs and other chemicals introduced into
      the environment, speciﬁcally saying “no person may manufacture any poly chlorin-
      ated biphenyl after 2 years after the eﬀective date of this act and no person may pro-
      cess or distribute in commerce any polychlorinated biphenyl after two and one-half
      years after such date” [224]. A week before the Act was signed into law, Monsanto
      announced that they were ceasing production of PCBs on August 31, 1977 [225].
         Despite Monsanto’s decision to phase out of the PCB market, and to allay the
      possible negative public relations and regulatory impact on the company, the Com-
      pany continued its eﬀorts to control the narrative about PCBs. In 1978, the National
      Cancer Institute reported the ﬁndings of a study of rats to assess the “possible car-
      cinogenicity of Aroclor 1254.” The study animals were fed PCBs for about 2 years.
      The NCI reported “the combined incidences of lymphomas and leukemias showed
      a signiﬁcant dose-related trend in males…. However, the direct comparisons with


                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -94
Case 2:15-cv-00201-SMJ          ECF No. 385-1          filed 01/28/20          PageID.17058 Page 91 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                    527


      each dosed group with those of the matched controls were not statistically signiﬁ-
      cant, and the tumors cannot clearly be related to administration of with [sic] Aroclor
      1254” [226].
         The Report went on,
         hepatocellular adenomas and carcinomas were found in the dosed groups, but
         not in the controls…. Additionally, a high incidence of non-neoplastic hyper-
         plastic nodules were noted in the dosed animals…. Although the incidences
         of tumors were not signiﬁcant, the occurrence of the hyperplastic nodules
         appeared to be related to administration of the chemical.


      Further,
         in the stomach, jejunum or cecum, adenocarcinomas were observed in two
         dosed females as well as a carcinoma in one dosed male. None of these lesions
         were found in controlled animals in this study. Historical incidences of these
         tumors at this laboratory … suggest that the lesions – although not statistically
         signiﬁcant – may be related to the administration of Aroclor 1254.


      The NCI concluded,
         that under the conditions of this bioassay, Aroclor 1254 was not carcinogenic
         in Fischer 344 rats; however, a high incidence of hepatocellular proliferative
         lesions in both male and female rats was related to administration of the chem-
         ical. In addition, the carcinomas of the gastrointestinal tract may be associated
         with administration of Aroclor 1254 in both males and females [226].


      The NCI study was carefully worded to meet scientists’ criteria for asserting causa-
      tion. Hence, their conclusions indicated that statistical causation “under the condi-
      tions of this bioassay” could not show absolute certainty. While there was evidence
      of a relationship between Aroclor 1254 and the development of tumors and even
      cancers, more research would have to be done to establish a statistically valid con-
      clusion. Monsanto, however, wanted to use the study to say that the NCI had given
      Aroclor a clean bill of health insofar as cancer was concerned [227].
         They prepared a press release that stated “NCI has determined that Monsanto’s
      PCB is not carcinogenic in a two-year animal feeding study.” Their own scientists,
      however, told Monsanto that it was inappropriate to make such a statement, given
      what the NCI itself had actually said. Peter E. Berteau of Monsanto’s Department of
      Medicine and Environmental Health, suggested that Monsanto’s statement about the
      NCI’s conclusion “should be avoided” and was “requesting advice from a statisti-
      cian concerning some of the statements” in the NCI report. “You want to say what
      NCI said,” he pointed out, “not merely express Monsanto’s opinion.” If the state-
      ment were “released to the public,” he noted, it might generate objections from the
      NCI.” Monsanto’s interpretation of the study was “too strong” [227].




                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -95
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20    PageID.17059 Page 92 of 246
      528                                                            G. Markowitz, D. Rosner


          Berteau did consult a statistician, A.W. Dickenson from Monsanto’s General
      Oﬃces, who provided his assessment of both the NCI Bioassay and Monsanto’s
      proposed statements about it. Dickinson wrote, “it is deﬁnitely not legitimate to
      state that ‘NCI has determined that Monsanto’s PCB is not carcinogenic’. All
      they have done,” Dickenson explained, “is fail to demonstrate conclusively that
      it is carcinogenic. If we must make some statement, I would prefer your [Ber-
      teau] ‘there is no conclusive evidence that PCBs cause cancer’.” Dickenson was
      even more circumspect. “I would have some qualms about releasing this state-
      ment without the qualifying (p. 62) ‘it is suggested that Aroclor 1254 may be a
      tumor promoter’.” He concluded “perhaps the best position is to make no public
      statement.” Dickenson explained the bar that statisticians set for claiming causa-
      tion was high and that the fact that the NCI study did not meet the criteria, may
      have simply been because of the small sample size. “In view of the fact that the
      power of the individual comparisons is limited by the small group sizes, I would
      view the presence of the positive dose-related trend as a strong warning that the
      substance may be carcinogenic.” In the handwritten note at the top of Dickinson’s
      memo, one of the Monsanto people who received these reports wrote: “You sure
      these guys work for us?” [228]
          Despite having solicited the opinions of their own in-house experts and having
      received very explicit warnings about what they could and could not say about the
      NCI study’s conclusions, Monsanto’s Director of Communications, Dan Bishop,
      saw ﬁt to ignore their advice. In a letter to H.L. Stevenson, the Editor-in-Chief
      and Vice President of United Press International, the news service that distrib-
      uted information and articles to hundreds of news outlets throughout the country
      and the world, Bishop complained about “stories treating the subject of PCBs
      [that] repeatedly referred to them as ‘cancer-causing agents’.” Bishop wrote that
      “according to no less an authority than HEW’s National Cancer Institute, PCB is
      not a cancer-causing agent.” He claimed that while environmental pollution was a
      real concern, his correction was “an honest attempt to set the record straight and
      avoid creating needless, unwarranted further alarm. You could aid us greatly in
      the endeavor by communicating this information to your bureaus” [229].
          Bishop continued to try to allay concerns about PCBs relationship to cancer.
      In a memo to a group of Monsanto’s public relations directors in October 1980,
      Bishop enclosed a memo, “PCB Hazards-Facts and Fallacies,” that said “we cir-
      culated… widely, last week to local news media contacts in an all-out attempt
      to get them oﬀ the ‘cancer-causing’/‘deadly toxin’ kick. And, I’m happy to
      report, with guarded optimism, that we’re making some headway.” The enclo-
      sure, a “Note to Editors from Monsanto Company,” argued “the ‘cancer-causing’
      label resulted from a single animal study conducted by a Public Health Service
      researcher in 1975—and later discredited by peer review. The cancer stigma has
      persisted, however, despite this and the results of a later animal study performed
      by the National Cancer Institute [226]. The conclusion of the NCI study was that
      PCBs were not cancer-causing compounds” [emphasis in the original] [230].
          In an internal newsletter for workers at Monsanto’s Krummrich plant that pro-
      duced PCBs from the 1930s through the mid-1970s, Monsanto sought to calm
      workers’ concerns about the material they worked with every day. One worker


                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -96
Case 2:15-cv-00201-SMJ           ECF No. 385-1          filed 01/28/20       PageID.17060 Page 93 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                   529


      had written to the editors that he “worked in aroclors department… for almost ten
      years. I am concerned about my health, because the newspapers describe PCBs
      as ‘human cancer-causing agents and deadly toxins’.” The newsletter addressed
      his concerns by reviewing a number of studies including the NCI study: “In April
      of 1978, the National Cancer Institute published a report of an animal feeding
      study in which laboratory rats were fed PCBs for 105 weeks.” The management
      once again misrepresented the data: “NCI concluded that PCBs were not cancer-
      causing compounds as a result of these studies” they calmly misinformed their
      workforce [231].


      Looking backwards: 2018

      The story of PCBs is the story of missed opportunities and Monsanto’s unwill-
      ingness to live up to its and US industries’ own stated principles. From early in
      the twentieth century, as the country became a major industrial power, industrial
      leaders promulgated certain rules of the road through their own trade associa-
      tions. If this new industrial model was to function with minimal government reg-
      ulation in a ‘free market’ economy, industry had responsibilities to the public that
      they could not forsake. Chief among them were industry’s obligation to maintain
      safe workplaces, test their products for safety, and to educate workers and the
      public how to use their products safely if there were intrinsic dangers [232]. The
      fact that virtually every human being in the United States, if not the world, now
      has PCBs in their bodies and the International Agency for Research in Cancer
      (IARC) now states unequivocally, “PCBs are carcinogenic to humans (Group 1)”
      [emphasis in the original] tells of the price we have paid for Monsanto’s decisions
      [233].
         There are lessons for public health practitioners that can be gleaned from this
      history. First, we should be aware that when we introduce new chemicals into our
      environment, we have an obligation to make sure that we apply the fundamental
      principles of public health: that we need to test products before they are intro-
      duced into our environment and into our bodies. If we wait for ﬁnal epidemiologi-
      cal or statistical ‘proof’ that a substance will be dangerous, it very well may be
      too late. As Bradford Hill famously said in lecture to the Royal Society of Lon-
      don in 1965, “All scientiﬁc work is liable to be upset or modiﬁed by advancing
      knowledge. That does not confer upon us a freedom to ignore the knowledge we
      already have, or to postpone the action that it appears to demand at a given time”
      [234]. Second, as a society we cannot entrust those with self-interests to be the
      judge and jury of what is and what is not a danger. As we learned here, that can
      only lead to compromised science, a questionable decision-making process, and a
      potentially polluted world.


      Open Access This article is distributed under the terms of the Creative Commons Attribution 4.0
      International License (http://creativecommons.org/licenses/by/4.0/), which permits unrestricted use,




                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -97
Case 2:15-cv-00201-SMJ           ECF No. 385-1           filed 01/28/20        PageID.17061 Page 94 of 246
       530                                                                           G. Markowitz, D. Rosner


       distribution, and reproduction in any medium, provided you give appropriate credit to the original
       author(s) and the source, provide a link to the Creative Commons license, and indicate if changes were
       made.




       References
         1. National Cancer Institute. Formaldehyde and cancer risk. https://www.cancer.gov/about-cancer/
            causes-prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet. Accessed 8 May 2018.
         2. Gross L. Flame retardants in consumer products are linked to health and cognitive problems.
            Washington Post. April 15, 2013. https://www.washingtonpost.com/national/health-science/
            ﬂame-retardants-in-consumer-products-are-linked-to-health-and-cognitive-problems/2013/04/15/
            f5c7b2aa-8b34-11e2-9838-d62f083ba93f_story.html?noredirect=on&utm_term=.53e11018c13f.
            Accessed 8 May 2018.
         3. CDC. National Biomonitoring Program, Biomonitoring Summary, “Non-Dioxin- Like Polychlorin-
            ated Biphenyls”. https://www.cdc.gov/biomonitoring/NDL-PCBs_BiomonitoringSummary.html,
            Accessed 10 Jan 2018.
         4. Spears EG (2014). Baptized in PCBs: race, pollution, and justice in an all-American Town. Univer-
            sity of North Carolina Press, Chapel Hill.
         5. Greenburg L. Chlorinated naphthalenes and diphenyls. Ind Med. 12(Feb 1943), 520–522.
         6. President. Monsanto to Stockholders: Announces “acquisition of the controlling interest in the
            Swann Corporation”. July 26, 1933. https://cdn.toxicdocs.org/re/rer6Yz8dDkaV72LZLV18jm1Jq/
            rer6Yz8dDkaV72LZLV18jm1Jq.pdf. Accessed 10 Sept 2018.
         7. Swann Chemical Company. A brief description of the Aroclors. Feb 2, 1931. https://cdn.toxicdocs.
            org/qa/qaL0x5YMZL16B2KaMo24OmDKK/qaL0x5YMZL16B2KaMo24OmDKK.pdf. Accessed
            13 Sept 2018.
         8. Swann Use Codes. Jan 1, 1935. https://cdn.toxicdocs.org/MG/MGVoRNV6zzv2jag30gmorLvoa/
            MGVoRNV6zzv2jag30gmorLvoa.pdf. Accessed 10 Sept 2018.
         9. Diphenyl and Chlorinated Diphenyl Derivatives. June 1935. https://cdn.toxicdocs.org/ba/baaaY
            yD2zXZ2ednN3rMpo2q16/baaaYyD2zXZ2ednN3rMpo2q16.pdf. Accessed 19 Oct 2018.
        10. Report of Dr. Frederick B. Flinn of Patch Tests Made on Material Received from Swann Research,
            Inc. May 25, 1934. https://cdn.toxicdocs.org/O3/O3bQLg07EgokJVZ77XOmgLxzX/O3bQL
            g07EgokJVZ77XOmgLxzX.pdf. Accessed 10 Sept 2018.
        11. David B. Peakall and Jeﬀrey Lincer (1970) Polychlorinated Biphenyls, Another Long-Life Wide-
            spread Chemical in the Environment, Bioscience, 20(Sept 1, 1970), 958.
        12. PCB Presentation to the Corporate Development Committee. April, 1970. https://cdn.toxicdocs.
            org/K6/K6ZYN6ormbxMavj944QxJVjjX/K6ZYN6ormbxMavj944QxJVjjX.pdf. Accessed 10
            Sept 2018.
        13. Drinker Cecil, et al. The problem of possible systemic eﬀects from certain chlorinated hydrocar-
            bons. J Ind Hyg Toxicol. 19(Sept 1937), 283–311.
        14. Drinker C et al (1937) The problem of possible systemic eﬀects from certain chlorinated hydrocar-
            bons. The Journal of Industrial Hygiene and Toxicology, 19(Sept 1937), 301.
        15. Drinker C, et al. The problem of possible systemic eﬀects from certain chlorinated hydrocarbons. J
            Ind Hyg Toxicol. 19(Sept 1937), 302.
        16. Drinker C, et al. The problem of possible systemic eﬀects from certain chlorinated hydrocarbons. J
            Ind Hyg Toxicol. 19(Sept 1937), 303.
        17. Drinker C, et al. The problem of possible systemic eﬀects from certain chlorinated hydrocarbons. J
            Ind Hyg Toxicol. 19(Sept 1937), 307.
        18. Watt LA. Internal memorandum. Oct 11, 1937. https://cdn.toxicdocs.org/3Q/3QmvryyBGy
            G9mMZdvd9yZ0Mwy/3QmvryyBGyG9mMZdvd9yZ0Mwy.pdf. Accessed 10 Sept 2018.
        19. Drinker CK. Report to the Monsanto Chemical Company. Sept 15, 1938. https://cdn.toxicdocs.
            org/gb/gb1MarmweN6vgZ1LjkbjNLZJV/gb1MarmweN6vgZ1LjkbjNLZJV.pdf. Accessed 12 Sept
            2018.




                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -98
Case 2:15-cv-00201-SMJ           ECF No. 385-1          filed 01/28/20        PageID.17062 Page 95 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                     531


       20. Drinker CK. (1939) Further observations on the possible systemic toxicity of certain of the chlo-
           rinated hydrocarbons with suggestions for permissible concentrations in the air of workrooms.
           Journal of Industrial Hygiene and Toxicology, 21(May 1939), 158, 157.
       21. Monsanto Chemical Company. Salesmen’s manual, Aroclor. Oct 1, 1944. https://cdn.toxicdocs.org/
           x5/x5vY9RVKoG8v4w0MoL8naJZgb/x5vY9RVKoG8v4w0MoL8naJZgb.pdf. Accessed 10 Sept
           2018.
       22. Fairhall LT. Industrial Toxicology. Baltimore: The Williams & Wilkens Company; 1949. p. 256.
       23. Strachan MN to Barrett JW. “Aroclor Toxicity Summary of References” Monsanto Chemicals Lim-
           ited Inter-Oﬃce Memo (handwriting at bottom of ﬁrst page: “Copies passed to Dr. Newman”. Aug
           30, 1949). https://cdn.toxicdocs.org/Qk/QkR612D7YGa1gR171BpyR26k/QkR612D7YGa1gR1
           71BpyR26k.pdf. Accessed 10 Sept 2018.
       24. Wheeler EP to Richard WR. Aroclor degradation in soil. April 8, 1969. https://cdn.toxicdocs.org/
           JJ/JJVkyeLmz5q8Gqx3E5j6G279K/JJVkyeLmz5q8Gqx3E5j6G279K.pdf. Accessed 10 Sept 2018.
       25. Manufacturing Chemists Association. “Legal Principles,” in To Class A Members, National Paint,
           Varnish and Lacquer Association. July 18, 1939. https://cdn.toxicdocs.org/Lp/Lp4857a7Q99rBDQ
           3azOzB6RJQ/Lp4857a7Q99rBDQ3azOzB6RJQ.pdf. Accessed 13 Sept 2018.
       26. Manufacturing Chemists Association. Manual L-1: a guide for the preparation of warning labels
           for hazardous chemicals. Chem Eng News. 1945;23: 992–6, 1 (adopted 1945, revised April 1946).
       27. Kaplan SA. “Development of Material Data Sheets,” paper delivered at the 191st National Meeting
           of the American Chemical Society, New York, NY, April 1986. http://jrm.phys.ksu/safety/kapla
           n.html. Accessed 4 Dec 2014.
       28. Holden FR. What the foundation plant surveys are disclosing. IHF, Seventh Annual Meeting of
           Members, Pittsburgh, PA, November 10–11, 1942.
       29. Smyth HF, Mellon Institute. Solving the problem of the toxicity of new chemicals in industry. W
           Va Med J. 1946;7(42):177.
       30. Monsanto Chemical Company. Press Release. Oct 7, 1947. https://cdn.toxicdocs.org/zd/zd230
           4q0gZL73rK3YL5zr3NpB/zd2304q0gZL73rK3YL5zr3NpB.pdf. Accessed 10 Sept 2018.
       31. Garrett JT. Toxicity considerations in pollution control. Ind Wastes. 1957;1–2:17.
       32. Hueper WC. Occupational tumors and allied diseases. Springﬁeld, IL: Charles C. Thomas; 1942.
       33. Survey of Compounds which Have Been Tested for Carcinogenic Activity. Jonathan Hartwell,
           National Cancer Institute, abstracted in Industrial Hygiene Foundation Digest, 21, 1942, No. 467.
       34. FOUND! Three Industries that can’t use Aroclors. Monsanto ad, Saturday Evening Post, 1946.
           (P-343; P3242).
       35. Monsanto Chemical Company. A guide for formulating Santobane, Monsanto DDT. 1951. https://
           cdn.toxicdocs.org/O1/O1G53Y0V09OJJZB7Rxv1njGvQ/O1G53Y0V09OJJZB7Rxv1njGvQ.pdf.
           Accessed 19 Oct 2018.
       36. Benignus PG. Technical sales report. June 30, 1955. https://cdn.toxicdocs.org/Y2/Y20b3ReRRp
           V7KvQ1eYNrGdqK/Y20b3ReRRpV7KvQ1eYNrGdqK.pdf. Accessed 12 Sept 2018.
       37. Sherwood LW, Monsanto, to Benignus “Aroclor Use to Increase the Insecticidal Life of Lindane”,
           Aug 30, 1957. https://cdn.toxicdocs.org/M4/M4KD86NGVZbB0YeNbBQbDR9jM/M4KD8
           6NGVZbB0YeNbBQbDR9jM.pdf Accessed 10 Sept 2018.
       38. Kelly RE. Medical director to Dr. Louis W. Spolyar, Director, Indiana State Board of Health,
           Division of Industrial Hygiene. Feb 14, 1950. https://cdn.toxicdocs.org/k9/k9EaY2kRgwKNN14
           VGEVZ0eGMJ/k9EaY2kRgwKNN14VGEVZ0eGMJ.pdf. Accessed 10 Sept 2018.
       39. Monsanto. The handling of Aroclors (chlorinated diphenyl). https://cdn.toxicdocs.org/06/065j8
           wyyB7nQ8vV5KN9mDb6LJ/065j8wyyB7nQ8vV5KN9mDb6LJ.pdf. Accessed 10 Sept 2018.
       40. Benignus PG to Smith TK Jr. Agreement between the U.S. Public Health Service and the manu-
           facturers of chlorinated naphthalenes, chlorinated diphenyls and chlorinated diphenyl oxides, Feb
           29, 1952. https://cdn.toxicdocs.org/YG/YGM9MXYokEZnVJjkJ9Z6RJ9b0/YGM9MXYokEZnVJj
           kJ9Z6RJ9b0.pdf Accessed 10 Sept 2018.
       41. Richards HB Jr. “Report No. 2892, Interim Report on Aroclor in Gases” Research Department–
           Phosphate Division, Anniston, Alabama, June 17, 1953. https://cdn.toxicdocs.org/VK/VKjgK
           J4QoOYJ93eEDanN8p9YN/VKjgKJ4QoOYJ93eEDanN8p9YN.pdf. Accessed 10 Sept 2018.
       42. Wheeler EP to Mather E. “Aroclors: toxicity”. Sept 1, 1953. https://cdn.toxicdocs.org/jm/jmKNq
           2VbxokweDbQyMOJ2y1Yp/jmKNq2VbxokweDbQyMOJ2y1Yp.pdf. Accessed 10 Sept 2018.
       43. Seven Workers Develop Chloracne in Plant Using Aroclor. Typescript copy of excerpt of JAMA
           article, from 1954. https://cdn.toxicdocs.org/ga/ga9ydddbMRozdvLeVrGed91oe/ga9ydddbMR
           ozdvLeVrGed91oe.pdf. Accessed 10 Sept 2018.



                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -99
Case 2:15-cv-00201-SMJ           ECF No. 385-1          filed 01/28/20        PageID.17063 Page 96 of 246
      532                                                                          G. Markowitz, D. Rosner


       44. Hamer WE to Barrett JW. Aroclor toxicity. Feb 27, 1954. https://cdn.toxicdocs.org/e1/e1kyw
           V7kvgy7Q59odw0YdQR6e/e1kywV7kvgy7Q59odw0YdQR6e.pdf. Accessed 10 Sept 2018.
       45. Kelly RE to Newman NR. Feb 12, 1954. https://cdn.toxicdocs.org/b5/b5Y48nv2wB80KBVj6mk1
           B6q10/b5Y48nv2wB80KBVj6mk1B6q10.pdf. Accessed 10 Sept 2018.
       46. Report No. 2970, Final. Report on Aroclor in Gases, H. B. Richards, Jr, Research Department–
           Phosphate Division, Anniston, Alabama; “Conﬁdential”. March 15, 1954. https://cdn.toxicdocs.
           org/3B/3BJL9LYxN6B7zX8o69EN227D/3BJL9LYxN6B7zX8o69EN227D.pdf. Accessed 10 Sept
           2018.
       47. Mather E. Process for the production of Aroclors, Pyranols, etc at the Anniston and at the Wm. G.
           Krummrich plant. April 1955—includes an excerpt from The Chemist Analyst, vol 36, pp 33 of the
           J. T. Baker Chemical Co., Phillipsburg, NJ, Sept 1947. https://cdn.toxicdocs.org/k9/k96G32oKpn
           6zMvQdjX5qayDQE/k96G32oKpn6zMvQdjX5qayDQE.pdf. Accessed 10 Sept 2018.
       48. Kelly E to Barrett JW. London re, Aroclor toxicity. Sept 20, 1955. https://cdn.toxicdocs.org/v1/
           v10vq2xmvg6p61woxM3k8QKGb/v10vq2xmvg6p61woxM3k8QKGb.pdf. Accessed 10 Sept
           2018.
       49. Garrett JT to Patrick HB, Krummrich Plant; “Department 246 (Aroclors)”. Nov 14, 1955. https
           ://cdn.toxicdocs.org/dQ/dQVwkBkzx75p85Q89950Z34n5/dQVwkBkzx75p85Q89950Z34n5.pdf.
           Accessed 10 Sept 2018.
       50. Treon JF et al. The toxicity of the vapor of Aroclors 1242 and 1254. The Kettering Laboratory.
           June 22, 1955. https://cdn.toxicdocs.org/G5/G5kLvqYjvwKpv5Ekp0X2RyXY4/G5kLvqYjvw
           Kpv5Ekp0X2RyXY4.pdf. Accessed 19 Oct 2018.
       51. Treon JF, et al. The toxicity of the vapors of Aroclor 1242 and Aroclor 1254. Ind Hyg Quart. June
           1956;17:204–13.
       52. Litzsinger HS. Monsanto, St. Louis, to J.T. Garrett, St. Louis, Subject “Pydraul 150”. May 29,
           1956.        https://cdn.toxicdocs.org/Ra/Rakn17nOBDMoE15KDjnNn1Gr8/Rakn17nOBDMoE15
           KDjnNn1Gr8.pdf. Accessed 10 Sept 2018.
       53. Kelly RE to Langenfeld FH. St. Louis, “Pydraul 150”. June 7, 1956. https://cdn.toxicdocs.org/
           M4/M4XBy0yvj0ze55NkNgyJOa8ZM/M4XBy0yvj0ze55NkNgyJOa8ZM.pdf. Accessed 10 Sept
           2018.
       54. Wheeler EF to Sido GR. Pydraul 150- U.S. Navy. Dec 26, 1956. https://cdn.toxicdocs.org/15/1556y
           bx8K9ZM4GnobEVK0jd2d/1556ybx8K9ZM4GnobEVK0jd2d.pdf. Accessed 10 Sept 2018.
       55. Kelly RE to Armstrong HI. St. Louis, “Pydraul 150”. Jan 21, 1957. https://cdn.toxicdocs.org/nk/
           nkYzag0mBQq7wexX7kN0nYM16/nkYzag0mBQq7wexX7kN0nYM16.pdf. Accessed 10 Sept
           2018.
       56. Sido RS to Wheeler EP. Sept 11, 1957. https://cdn.toxicdocs.org/zo/zopG487Q77BoGNOd2G5r
           8g4eg/zopG487Q77BoGNOd2G5r8g4eg.pdf. Accessed 10 Sept 2018.
       57. Wheeler E to Slayton PL. Toxicity of Pydraul 150. Sept 25, 1957. https://cdn.toxicdocs.org/v1/
           v1gZLjObE3956r197MvV25L6Z/v1gZLjObE3956r197MvV25L6Z.pdf. Accessed 10 Sept 2018.
       58. Wheeler E to Lofstrom J. April 8, 1957. https://cdn.toxicdocs.org/bB/bBzqYVJ6N34Jv0ed293E
           VpYr6/bBzqYVJ6N34Jv0ed293EVpYr6.pdf. Accessed 10 Sept 2018.
       59. Monsanto Technical Bulletin 0-124. Aroclor resins and plasticizers for chlorinated rubber. May
           1957. Available at: https://cdn.toxicdocs.org/Ed/EdB0JgEaondJQnyDXgz4jqRMN/EdB0JgEaon
           dJQnyDXgz4jqRMN.pdf. Accessed 10 Sept 2018.
       60. Smith DF to Minteer BA. Pydraul Labeling. Dec 5, 1958. https://cdn.toxicdocs.org/6J/6JBbV0pgde
           12mrGdZL3XOVnm/6JBbV0pgde12mrGdZL3XOVnm.pdf. Accessed 10 Sept 2018.
       61. Kelly RE to Heasel OF. St. Louis. June 23, 1959. https://cdn.toxicdocs.org/2N/2N2LJV6V7k
           OaVZ643V5Gw8vbp/2N2LJV6V7kOaVZ643V5Gw8vbp.pdf. Accessed 10 Sept 2018.
       62. Garrett J. Industrial hygienist, Medical Department to S. Facini, Engineering Dept, Chicago Pneu-
           matic Tool Co. Aug 29, 1960. https://cdn.toxicdocs.org/2j/2jnOe3n883vaGoXBb4QkvVQor/2jnOe
           3n883vaGoXBb4QkvVQor.pdf. Accessed 10 Sept 2018.
       63. Kelly RE to Davis R. St. Louis. Feb 2, 1961. https://cdn.toxicdocs.org/wq/wqaGvXynaKpQmKJ
           8bKDYQXOX3/wqaGvXynaKpQmKJ8bKDYQXOX3.pdf. Accessed 10 Sept 2018.
       64. Allen JP. Hexagon Laboratories to Monsanto Chemical Co, St. Louis, Attn: Kelly. Feb 14, 1961.
           https ://cdn.toxic docs.org/DG/DG9dr RGoMn BEOzz Jk61k ZOEoQ /DG9dr RGoMn BEOzz Jk61k
           ZOEoQ.pdf. Accessed 10 Sept 2018.
       65. Davis R to File, The Frito Company. Oct 18, 1960. https://cdn.toxicdocs.org/oe/oebdGO1Yjbdor0p
           oGX1j3MEJ3/oebdGO1Yjbdor0poGX1j3MEJ3.pdf. Accessed 10 Sept 2018.




                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -100
Case 2:15-cv-00201-SMJ           ECF No. 385-1           filed 01/28/20        PageID.17064 Page 97 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                      533


       66. Shaw S. Monsanto, to Frito Lay. June 17, 1965. https://cdn.toxicdocs.org/Jv/JvvdQeB5gvdOxdm
           dqX8wg3KZB/JvvdQeB5gvdOxdmdqX8wg3KZB.pdf. Accessed 10 Sept 2018.
       67. Kelly RE to Marcus Key, US PHS. March 15, 1962. https://cdn.toxicdocs.org/2q/2qv9K3rJVO
           kqq6p8M199V91M5/2qv9K3rJVOkqq6p8M199V91M5.pdf. Accessed 10 Sept 2018.
       68. Wheeler EP to Nemitz FT. Re: Aroclor 1232 federal hazardous substances labeling act. May 27,
           1964.     https://cdn.toxicdocs.org/DG/DGBRV6dBOVdrYZ6nDjOzaoR95/DGBRV6dBOVdrYZ6
           nDjOzaoR95.pdf. Accessed 10 Sept 2018.
       69. Wheeler E to Davis R. Aroclor 1242-Reliance Electric and Engineering Company, Cleveland. Sept
           3, 1965. https://cdn.toxicdocs.org/Xz/Xz5JaqrLo3kwmq8z8oqk7M74w/Xz5JaqrLo3kwmq8z8oqk
           7M74w.pdf. Accessed 10 Sept 2018.
       70. Kelly RE to Singer IM. Du Pont. July 1, 1965. https://cdn.toxicdocs.org/re/rexwyJ2RRkM3b0r
           RxKZxEnV8E/rexwyJ2RRkM3b0rRxKZxEnV8E.pdf. Accessed 10 Sept 2018.
       71. Jensen S, Widmark G. University of Stockholm, “Presence of Polychlorinated Biphenyls at Resi-
           due of Biological Samples”. Sept 1, 1966. https://cdn.toxicdocs.org/n9/n9GpoKmeX3w4GkV
           Y6vp7z3OJm/n9GpoKmeX3w4GkVY6vp7z3OJm.pdf. Accessed 10 Sept 2018.
       72. Palm O to Wood D. Monsanto Europe. Nov 28, 1966. https://cdn.toxicdocs.org/aB/aBXzXwOEv3
           oKGjVQZzm0EZXmB/aBXzXwOEv3oKGjVQZzm0EZXmB.pdf. Accessed 10 Sept 2018.
       73. Wood D to Buchanan G. Monsanto St. Louis. Dec 1, 1966. https://cdn.toxicdocs.org/rx/rxqzve8zae
           7V081vXNn0R7mnJ/rxqzve8zae7V081vXNn0R7mnJ.pdf. Accessed 10 Sept 2018.
       74. Ferguson DE. Professor Zoology at Mississippi State University, to L.C. Fuhrmeister. Oct 5, 1966.
           Available at: https://cdn.toxicdocs.org/k6/k6dx8oN5V6D2YGbqXprxL5Yo0/k6dx8oN5V6D2YGb
           qXprxL5Yo0.pdf. Accessed 10 Sept 2018.
       75. Ferguson DE to Fuhmeister LC. Technical Services Supt, Monsanto, Anniston. Nov 2, 1966. https
           ://cdn.toxicdocs.org/3m/3maM85Qok7e6kM7ywvKaJgk6/3maM85Qok7e6kM7ywvKaJgk6.pdf.
           Accessed 19 Oct 2018.
       76. Hardy DVN. Monsanto London to Monsanto oﬃcials in St. Louis, NY, Brussels and London. Jan
           12, 1967. https://cdn.toxicdocs.org/7R/7RDNr66Gmo4moLE8obg8J7YMB/7RDNr66Gmo4moLE
           8obg8J7YMB.pdf. Accessed 10 Sept 2018.
       77. Wood D. Brussels, Monsanto to G.R. Buchanan, St. Louis, Monsanto. Jan 26, 1967. https://cdn.
           toxic docs.org/15/15J9Q N1eZ1 GGrMz 3n7ko wOom/15J9Q N1eZ1 GGrMz 3n7ko wOom.pdf.
           Accessed 10 Sept 2018.
       78. Hardy DVN. Research services manager, Monsanto Chemicals Limited to Borden Chemicals Ltd.
           Feb 2, 1967. https://cdn.toxicdocs.org/pm/pmk8EyLpQXEjwr8yKJMm5OBY7/pmk8EyLpQX
           Ejwr8yKJMm5OBY7.pdf. Accessed 10 Sept 2018.
       79. Kelly RE to Wood D. Feb 10, 1967. https://cdn.toxicdocs.org/Dv/DvwQmw6nwO6bL6xXxxYB
           Zmq8N/DvwQmw6nwO6bL6xXxxYBZmq8N.pdf. Accessed 10 Sept 2018.
       80. Wilde G to Kelly RE. Evil publicity on chlorinated biphenyls. Feb 13, 1967. https://cdn.toxicdocs.
           org/Z8/Z82Yr704gwZM6jG95wM1oDrLJ/Z82Yr704gwZM6jG95wM1oDrLJ.pdf. Accessed 10
           Sept 2018.
       81. Wilde G to Kelly RE. Evil publicity on chlorinated biphenyls. Feb 13, 1967. Available at: https://
           cdn.toxicdocs.org/Z8/Z82Yr704gwZM6jG95wM1oDrLJ/Z82Yr704gwZM6jG95wM1oDrLJ.pdf.
           Accessed 10 Sept 2018.
       82. Kelly RE to Anaganostopoulous LE. May 6, 1968. https://cdn.toxicdocs.org/nk/nkY61Og1mL
           wwXqGZBLJ36Dz31/nkY61Og1mLwwXqGZBLJ36Dz31.pdf. Accessed 10 Sept 2018.
       83. Kelly RE to Thomas NCR. Research division. Feb 27, 1967. https://cdn.toxicdocs.org/em/em4oJ
           M1XX9y2OMo3OxR2Bj9Ye/em4oJM1XX9y2OMo3OxR2Bj9Ye.pdf. Accessed 10 Sept 2018.
       84. Kelly RE to Wood D. Feb 27, 1967. https://cdn.toxicdocs.org/9J/9JG8217oVEY6Zqa1j2EvxVgx5
           /9JG8217oVEY6Zqa1j2EvxVgx5.pdf. Accessed 10 Sept 2018.
       85. Kelly RE to Wilde G. Feb 21, 1967. https://cdn.toxicdocs.org/wq/wqy7Y53x87Ex7OLMRNYj
           x9qq3/wqy7Y53x87Ex7OLMRNYjx9qq3.pdf. Accessed 10 Sept 2018.
       86. Hardy DVN to Henderson A. Shell chemicals, England. Nov 3, 1967. https://cdn.toxicdocs.org/Lg/
           Lgr1vg560N7ovYE7aeydd7Qm5/Lgr1vg560N7ovYE7aeydd7Qm5.pdf. Accessed 10 Sept 2018.
       87. [Monsanto] Board of Directors Meeting. Nov 22, 1967. https://cdn.toxicdocs.org/pe/peN1XxVawV
           bjgQaqOOR10Zdya/peN1XxVawVbjgQaqOOR10Zdya.pdf Accessed 10 Sept 2018.
       88. Monsanto pamphlet. Aroclor Department 246. Sept 9, 1967. https://cdn.toxicdocs.org/zQ/zQmwM
           wBmnarnnEDVn7ZEZeZv7/zQmwMwBmnarnnEDVn7ZEZeZv7.pdf. Accessed 10 Sept 2018.
       89. “The Word on Aroclor”. Issue No. 1, 1st Quarter 1968 [Ca. April 1968]. https://cdn.toxicdocs.org/
           zo/zo2GJnzNEOe23bzZ7J315GBzn/zo2GJnzNEOe23bzZ7J315GBzn.pdf. Accessed 10 Sept 2018.



                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. ROSNER Expert Testimony -101
Case 2:15-cv-00201-SMJ          ECF No. 385-1           filed 01/28/20       PageID.17065 Page 98 of 246
      534                                                                         G. Markowitz, D. Rosner


       90. Monsanto. “Outline PCB Environmental Pollution Abatement Plan”, Nov 10, 1968. https://cdn.
           toxicdocs.org/wD/wDV5agbV16rQYMZzEw265kL76/wDV5agbV16rQYMZzEw265kL76.pdf.
           Accessed 10 Sept 2018.
       91. Ingersoll B. DDT on trial in Wisconsin-part II. Bioscience. 19(Aug 1969), 735–736.
       92. Richard WR. Research Center to W. A. Kuhn “Aroclor-Wildlife. Dec 30, 1968. https://cdn.toxic
           docs.org/wg/wgr1q 5kryv MEODM VrL84 5ZM8Q /wgr1q 5kryv MEODM VrL84 5ZM8Q .pdf
           Accessed 10 Sept 2018.
       93. Roush D. Monsanto to JJ Roder, Chicago. Feb 14, 1969. https://cdn.toxicdocs.org/MM/MMqLk
           VbpJEaQjNBr79vXdzqgz/MMqLkVbpJEaQjNBr79vXdzqgz.pdf Accessed 10 Sept 2018.
       94. Hammond AL. Chemical pollution: polychlorinated biphenyls. Science. 175(Jan 14, 1972), 156.
       95. Tucker ES. Research and Development Laboratories, Monsanto, to W. R. Richard, “Arolcor-Wild-
           life: Incineration of N.C.R. Paper”. March 4, 1969. https://cdn.toxicdocs.org/N2/N2NwrKxyeD
           RzyQmME0OJwXxn8/N2NwrKxyeDRzyQmME0OJwXxn8.pdf. Accessed 10 Sept 2018.
       96. Wheeler E to Richard WR. Polychlorinated biphenyls in the environment. Oct 21, 1968. https
           ://cdn.toxic docs.org/r6/r60vq 1G4DY d6Lor QzJ7xo75Ba /r60vq 1G4DY d6Lor QzJ7xo75Ba .pdf.
           Accessed 10 Sept 2018.
       97. Richard WR to Wheeler E. Aroclor wildlife accusations. March 6, 1969. https://cdn.toxicdocs.
           org/70/70DJR KByON VpEXLYQppp Vw8MV /70DJR KByON VpEXLYQppp Vw8MV.pdf.
           Accessed 10 Sept 2018.
       98. Final Draft. Statement from Monsanto Company. March 3, 1969. https://cdn.toxicdocs.org/MG/
           MGkrMaxGjzGv68ZK9ZkLxd1aa/MGkrMaxGjzGv68ZK9ZkLxd1aa.pdf. Accessed 10 Sept
           2018.
       99. Richard WR to File. Notes on meeting 3/6/69 Industrial Bio-Test Laboratories, Inc Aroclor-Wild-
           life. March 10, 1969. https://cdn.toxicdocs.org/Zd/Zdj2B78O7pRvEXMBKxEwmrZL/Zdj2B
           78O7pRvEXMBKxEwmrZL.pdf. Accessed 10 Sept 2018.
      100. Metcalf RL. Report and comments on meeting on chlorinated biphenyls in the Environment at
           Industrial Biotest Laboratories, Chicago. March 21, 1969. April 2, 1969. https://cdn.toxicdocs.
           org/2J/2JqOqNKQJDM8xMogejnbDepeg/2JqOqNKQJDM8xMogejnbDepeg.pdf. Accessed 10
           Sept 2018.
      101. Richard WR. Research Center, to P. Benignus, “Disposal and Incineration of Aroclor”. April 14,
           1969. https://cdn.toxicdocs.org/3e/3ezJ6MYzGZGxbB83LpzK4pzx3/3ezJ6MYzGZGxbB83LpzK
           4pzx3.pdf. Accessed 10 Sept 2018.
      102. Monsanto. Minutes of meeting of the corporate development committee. April 28, 1969. https://
           cdn.toxic docs.org/pe/peLEk jB3jv Xmma3 mdZ1J 4e4Na /peLEk jB3jv Xmma3 mdZ1J 4e4Na .pdf
           Accessed 10 Sept 2018.
      103. Hodges PB to Kuhn WA. Aroclors clean-up from plant eﬄuents. May 12, 1969. https://cdn.toxic
           docs.org/15/15XzzwZndbE1pVwOVwkp1eJZd/15XzzwZndbE1pVwOVwkp1eJZd.pdf. Accessed
           10 Sept 2018.
      104. Elmer Wheeler to W.R. Richard, May 26, 1969. Available at: https://cdn.toxicdocs.org/Rj/Rj5ja
           zjo6ExgBqV0rN2K264va/Rj5jazjo6ExgBqV0rN2K264va.pdf Accessed 10 Sept 2018.
      105. Tucker ES. Monthly summary-Aroclor Wildlife. Anal Stud. June 24, 1969. https://cdn.toxicdocs.
           org/5D/5D2Z4G2xkN5nK8jV8Rjow58pe/5D2Z4G2xkN5nK8jV8Rjow58pe.pdf.
      106. Handwritten Notes, Monsanto. PCB committee. Aug 25, 1969. https://cdn.toxicdocs.org/X7/
           X7JKvq01ExZb77QZ857rM8y7d/X7JKvq01ExZb77QZ857rM8y7d.pdf. Accessed 10 Sept 2018.
      107. Wheeler EP. Monsanto. Minutes of Aroclor Ad Hoc committee, ﬁrst meeting. Sept 5, 1969.https
           ://cdn.toxicdocs.org/j6/j6G5oJ35mr wLQDX08NwX58e5/j6G5oJ35mr wLQDX08NwX58e5.pdf.
           Accessed 10 Sept 2018.
      108. Richard WR to Wheeler E. Defense of Aroclor-F. ﬂuids. Sept 9, 1969. https://cdn.toxicdocs.org/
           G9/G9N4ELOXXMxZE0Bm05ZrOx24/G9N4ELOXXMxZE0Bm05ZrOx24.pdf. Accessed 10
           Sept 2018.
      109. Wheeler EP to Bergen HS. Jr. and Springate JE. Monsanto, “report of Aroclor Ad Hoc commit-
           tee. Oct 2, 1969. https://cdn.toxicdocs.org/aJ/aJm5R2kKwQ8QygwNr5aG2v8XN/aJm5R2kKwQ
           8QygwNr5aG2v8XN.pdf. Accessed 10 Sept 2018.
      110. Wheeler EP to Harris R. Jr. Report of Aroclor Ad Hoc committee (Second Draft). Director, Law
           Department. Oct 15, 1969. https://cdn.toxicdocs.org/jm/jmE5a5X6OzKOedmG0pmDko7gp/jmE5a
           5X6OzKOedmG0pmDko7gp.pdf. Accessed 10 Sept 2018.
      111. Monsanto. Executive summary, PCB pollution. Oct 29, 1969. https://cdn.toxicdocs.org/dQ/dQV9j
           e46E955K3V2qqmLL00VB/dQV9je46E955K3V2qqmLL00VB.pdf. Accessed 10 Sept 2018.



                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -102
Case 2:15-cv-00201-SMJ           ECF No. 385-1            filed 01/28/20        PageID.17066 Page 99 of 246
      Monsanto, PCBs, and the creation of a “world-wide ecological…                                       535


      112. Munch RH. St. Louis Organic Research to W.R. Richard, “Future posture-dielectrics”. Dec 5,
           1969.        https://cdn.toxicdocs.org/a4/a4VOBNroOoZMG6rYzVxxVpbv9/a4VOBNroOoZMG6r
           YzVxxVpbv9.pdf. Accessed 10 Sept 2018.
      113. Benignus. Jan. 21-22, 1970, The PCB-pollution problem: St. Louis Meeting with General Electric.
           Jan 26, 1970. https://cdn.toxicdocs.org/Ed/EdoyOJrmzBNJpQnGg36Oj3Y2j/EdoyOJrmzBNJpQn
           Gg36Oj3Y2j.pdf. Accessed 10 Sept 2018.
      114. Wheeler E. Medical department, to D.S. Cameron, Brussels “Status of Aroclor Toxicological Stud-
           ies”. Jan 29, 1970. https://cdn.toxicdocs.org/2j/2jL8M95xdp5RY8KpddQ1R64wp/2jL8M95xdp
           5RY8KpddQ1R64wp.pdf. Accessed 10 Sept 2018.
      115. Johnson NT. St. Louis, to number of people “Pollution Letter”. Feb 16, 1970. https://cdn.toxicdocs.
           org/71/71G3veKoobQbDwNV44ROELbZg/71G3veKoobQbDwNV44ROELbZg.pdf. Accessed 10
           Sept 2018.
      116. Olson DA. Director of sales, functional ﬂuids groups “Dear Sir”. Feb 18, 1970. https://cdn.
           toxic docs.org/O1/O1VwQ 9o4VZ GDdop Ba17E abzkL /O1VwQ 9o4VZ GDdop Ba17E abzkL .pdf.
           Accessed 10 Sept 2018.
      117. Wheeler E. Manager, Environmental health to Dr. Joseph C. Calandra, IBT on upcoming meeting
           March 4, 1970. https://cdn.toxicdocs.org/pB/pBk162eLMLdXJ3K7yMEG9L8Xk/pBk162eLML
           dXJ3K7yMEG9L8Xk.pdf. Accessed 10 Sept 2018.
      118. Papageorge WB. St. Louis to J.R. Durland, Tokyo “Aroclor Environmental Program”. March 6,
           1970. https://cdn.toxicdocs.org/3e/3eV1qnedEeMD9LZxwgq6RbG8D/3eV1qnedEeMD9LZxwgq6
           RbG8D.pdf. Accessed 10 Sept 2018.
      119. Industrial Wastes: Nondegradable Additive. Science News, 97(March 28, 1970), 321.
      120. Kelly RE to Papageorge WB. March 30, 1970. https://cdn.toxicdocs.org/qk/qkND3varrKwwQVw
           Qqbm5Okq3x/qkND3varrKwwQVwQqbm5Okq3x.pdf. Accessed 10 Sept 2018.
      121. Call for PCB’s. Science, 168(May 1, 1970): 557.
      122. Bird D. Curb Urged in Use of PCB Chemical. New York Times. April 11, 1970, p. 30.
      123. Monsanto Press Release. Monsanto replies to charge that PCB threatens environment. April 10,
           1970.         https://cdn.toxicdocs.org/n0/n067kxNXvb99wEYwgOgQD8Gw/n067kxNXvb99wEY
           wgOgQD8Gw.pdf. Accessed 10 Sept 2018.
      124. Keller RE to Papageorge WB. Environmental materials analyzed by Monsanto for PCBs. “Personal
           and Conﬁdential”. Apr 17, 1970. https://cdn.toxicdocs.org/Rj/RjgD4Nok1qaNnz8pEB3xzJjMv/
           RjgD4Nok1qaNnz8pEB3xzJjMv.pdf. Accessed 10 Sept 2018.
      125. Monsanto. PCB presentation to the corporate development committee. April, 1970. https://cdn.
           toxic docs.org/K6/K6ZYN 6ormb xMavj 944Qx JVjjX /K6ZYN 6ormb xMavj 944Qx JVjjX .pdf.
           Accessed 10 Sept 2018.
      126. Monsanto. Report by organic division, “Minutes of Corporate Management Committee.” April 20,
           1970.     https://cdn.toxicdocs.org/v6/v6j0b6aQnReQJbOREOvze7y6Z/v6j0b6aQnReQJbOREOvz
           e7y6Z.pdf. Accessed 10 Sept 2018.
      127. Monsanto. Performance review: 1970 objectives-polychlorinated biphenyl environmental prob-
           lem. [ca. mid-1970]. https://cdn.toxicdocs.org/9J/9Jo8Ga9bZLD4br6XBrjqvMBXD/9Jo8Ga9bZL
           D4br6XBrjqvMBXD.pdf. Accessed 10 Sept 2018.
      128. Rosenbaum D. Monsanto Plans to Curb Chemical. New York Times July 15, 1970, p. 27.
      129. First DDT, Now PCB. Science News, 98(Oct 24, 1970), 332.
      130. Keller RE. St Louis Organic Research to Papageorge. April 17, 1970. https://cdn.toxicdocs.org/Rj/
           RjgD4Nok1qaNnz8pEB3xzJjMv/RjgD4Nok1qaNnz8pEB3xzJjMv.pdf. Accessed 10 Sept 2018.
      131. Hunt WH to Kelly RE and Wheeler E. April 29, 1970. https://cdn.toxicdocs.org/zo/zoVoeBQ8Zz
           28Qm3jbgYGL6ZXz/zoVoeBQ8Zz28Qm3jbgYGL6ZXz.pdf. Accessed 10 Sept 2018.
      132. Papageorge WB. Manager, Environmental Control to D.E. Cavenaugh, Espey Manufacturing
           Co., Saratoga Springs, NY. July 6, 1970. https://cdn.toxicdocs.org/zQ/zQyeOyQ32jpNkDb9jB2G
           oX4Dm/zQyeOyQ32jpNkDb9jB2GoX4Dm.pdf. Accessed 10 Sept 2018.
      133. McKee JE. Jr. Assistant Director of Public Relations, to the Miami Herald. Letter to the Edi-
           tor. July 14, 1970. https://cdn.toxicdocs.org/yb/yb75rpV0xLDpXBw0Qd3bnmJxn/yb75rpV0xL
           DpXBw0Qd3bnmJxn.pdf. Accessed 10 Sept 2018.
      134. Papageorge WB. PCB environmental problem july status report. Aug 18, 1970. https://cdn.toxic
           docs.org/VK/VKj39 R9XJd 6geMo dReJB MwoRw /VKj39 R9XJd 6geMo dReJB MwoRw .pdf.
           Accessed 10 Sept 2018.
      135. PCB’s: Monsanto Reduces Sales. Science News, 98(July 25, 1970), 69.




                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -103
Case 2:15-cv-00201-SMJ            ECF No. 385-1          filed 01/28/20        PageID.17067 Page 100 of
                                                       246
     536                                                                          G. Markowitz, D. Rosner


     136. Papageorge WB. PCB environmental problem August status report. Sept 8, 1970. https://cdn.toxic
          docs.org/ZB/ZBrOvyzgGk5vakmObmNyzj6VO/ZBrOvyzgGk5vakmObmNyzj6VO.pdf. Accessed
          10 Sept 2018.
     137. Technical Service Department, Progress Report, Anniston Alabama Plant, “Aroclor Losses at the
          Anniston Plant”. July 21, 1970. https://cdn.toxicdocs.org/50/50aGY46yM7pO5Ra0Gj8NNQ82J
          /50aGY46yM7pO5Ra0Gj8NNQ82J.pdf. Accessed 10 Sept 2018.
     138. Hodges P. St. Louis, General Oﬃces to H.S. Bergen, Jr., “Anniston-PCB-Cleanup Program Con-
          ﬁdential-F.Y.I. and Destroy”. Aug 7, 1970. https://cdn.toxicdocs.org/4v/4vMxmYzO4gw3oYR
          QJoE5n8qLV/4vMxmYzO4gw3oYRQJoE5n8qLV.pdf. Accessed 10 Sept 2018.
     139. Hodges PB to Bell T. Anniston “Conﬁdential”. Sept 18, 1970. https://cdn.toxicdocs.org/JJ/JJ93Q
          D6VwQK7pd5B5O8EmgkQX/JJ93QD6VwQK7pd5B5O8EmgkQX.pdf. Accessed 10 Sept 2018.
     140. PCB Eﬀects on Mammals. by M. Berlin, Institute of Hygiene, University of Lund, Sweden, PCB
          Conference, Stockholm. Sept 29, 1970. https://cdn.toxicdocs.org/zo/zooDK16qnY8r7pbGGoqV
          5y0gR/zooDK16qnY8r7pbGGoqV5y0gR.pdf.
     141. Papageorge WB to Villand FR. Senior buyer transformer division westinghouse corporation. Oct
          1, 1970. https://cdn.toxicdocs.org/OE/OEBn7am8ynNOEbwVLDdJ3pr2e/OEBn7am8ynNOEbw
          VLDdJ3pr2e.pdf. Accessed 10 Sept 2018.
     142. Papageorge WB. St. Louis, “PCB Environmental Problem September Status Report,” Oct 6,
          1970. Available at: https://cdn.toxicdocs.org/b1/b1gV7ZZ6Z4OzyVND5VEJLRNg/b1gV7ZZ6Z4
          OzyVND5VEJLRNg.pdf Accessed 10 Sept 2018.
     143. Papageorge W. Internal Memo, “PCB Environmental Problem, July Status Report”. Aug 18, 1970.
          https ://cdn.toxic docs.org/VK/VKj39 R9XJd 6geMo dReJB MwoRw /VKj39 R9XJd 6geMo dReJB
          MwoRw.pdf. Accessed 10 Sept 2018.
     144. Graham R. Senior Fluids Specialist “Dear ____”. Oct 12, 1970. https://cdn.toxicdocs.org/DD/
          DDndyqror0RoeB7MgE6MVYjyO/DDndyqror0RoeB7MgE6MVYjyO.pdf. Accessed 10 Sept
          2018.
     145. Auzine MJ. Project manager, to the secretary, ministry of industrial development and internal
          trade. “Draft – 10/15/70”. https://urldefense.proofpoint.com/v2/url?u=https-3A__cdn.toxicdocs.
          org_b5_b5Bwe XqR31 j1jaX 7O8g5 MxJVo _b5Bwe XqR31 j1jaX 7O8g5 MxJVo .pdf&d=DwMFA
          g&c=G2MiL lal7S XE3Pe SnG8W 6_JBU6F cdVjS sBSbw 6gcR0 U&r=RiKflvrvOb bh5s4 T1hP_
          jScFx O4COY kmf6e xFNFY Rho&m=w-G9CyI lXF59 rKkAr j5C_zdtUG 07rAD 4MQLz fZ93t
          rA&s=b32ulJZJeM9CnOjqF1orC63JKVLOHKK3jTLG_KWL-eM&e. Accessed 11 July 2018.
     146. John EV. World headquarters to Papageorge, WPAPA “November PR Report”. Nov 30, 1970. https
          ://cdn.toxicdocs.org/xj/xj0oOZK0ZerrxJyeEpmZ1Gwnm/xj0oOZK0ZerrxJyeEpmZ1Gwnm.pdf.
          Accessed 10 Sept 2018.
     147. Papageorge WB to Savage JR. Dec 7, 1970. https://cdn.toxicdocs.org/NE/NEgK6NokkpaoajR
          9Y8ObqLOJb/NEgK6NokkpaoajR9Y8ObqLOJb.pdf. Accessed 10 Sept 2018.
     148. William M to Severson BO. Jan 20, 1971.
     149. Papageorge WB to Savage J. PCB in Plant Eﬄuent. Jan 29, 1971. https://cdn.toxicdocs.org/ym/
          ymJLLXwMG4415RZO5VyOjmp3X/ymJLLXwMG4415RZO5VyOjmp3X.pdf. Accessed 19 Oct
          2018.
     150. Blumenthal H. Acting deputy director, division of toxicology, to Leo Friedman, Director, Division
          of Toxicology, “Memorandum for the Record: Updated Review of Toxicity Studies in Progress
          with Polychlorinated Biphenyls (Aroclor 1242, 1245 and 1260)”. July 30, 1971. https://cdn.toxic
          docs.org/by/by3bJ1o2dLjw1QmJG7mxM4mK1/by3bJ1o2dLjw1QmJG7mxM4mK1.pdf. Accessed
          10 Sept 2018.
     151. Wheeler EP to Otto D. PCB Literature Search. Aug 6, 1971. https://cdn.toxicdocs.org/pB/pB60N
          8mMjyO72oZdo5nL4EaZX/pB60N8mMjyO72oZdo5nL4EaZX.pdf. Accessed 10 Sept 2018.
     152. Burchard H. Chemical Found in Chickens. Washington Post, July 24, 1971. p.B-1.
     153. Farm Unit, Producers Hunt for Chickens Tied to Contaminated Feed. Wall Street Journal, July 26,
          1971, p.15.
     154. Burchard H. Millions of Chickens Tainted. Washington Post, July 29, 1971, p. A-1.
     155. Burchard H. Chickens Fed Tainted Meal Termed Safe. Washington Post, July 30, 1971, p. D-1.
     156. Blair WM. Senate Unit Told of Fish Tainting. New York Times, Aug 5, 1971, p. 22.
     157. Blair WM. Poultry Found Safe for Eating Despite Contamination of Feed. NY Times, July 30,
          1971, p. 15.
     158. Early J to Papageorge WB. Feb 2, 1971. https://urldefense.proofpoint.com/v2/url?u=https-3A__
          cdn.toxic docs.org_mp_mpx8b Nqz5n R8qEo q9YKm 78n3B _mpx8b Nqz5n R8qEo q9YKm 78n3B



                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -104
Case 2:15-cv-00201-SMJ              ECF No. 385-1           filed 01/28/20         PageID.17068 Page 101 of
                                                          246
     Monsanto, PCBs, and the creation of a “world-wide ecological…                                          537


            .pdf&d=DwMFA g&c=G2MiL lal7S XE3Pe SnG8W 6_JBU6F cdVjS sBSbw 6gcR0 U&r=RiKfl
            vrvObbh5s4T1hP_jScFxO4COYkmf6exFNFYRho&m=BuGhldDlnueN6W2Zwq2Qhv5q8TbQP_
            bg9oqL91dqjrA&s=0y5Ii-seHHmf9tLIYZNd8sj4U1m5oqhON4-SfkOz4_g&e=. Accessed 12
            Sept 2018.
     159.   Pichirallo J. PCB’s: leaks of toxic substances raise issues of eﬀects, regulation. Science. 173(Sept
            3, 1971), 900–901.
     160.   Burchard H. Law Sought to Ban DDT-Like Chemical. Washington Post, July 25, 1971, p. 50.
     161.   Suttkus RD. Gunning GE. Independent biological consultants to Eugene Wright, pollution control
            engineer, Monsanto. Aug 15, 1971. https://cdn.toxicdocs.org/by/byrdRJe2meej4G7Rd4Dnypdyo/
            byrdRJe2meej4G7Rd4Dnypdyo.pdf. Accessed 10 Sept 2018.
     162.   Bergen HS. Memo, “Aroclor 1221”. Sept 3, 1971. https://cdn.toxicdocs.org/nB/nBbQamyorE
            QOzk66v4xbD5x8/nBbQamyorEQOzk66v4xbD5x8.pdf. Accessed 10 Sept 2018.
     163.   Lyons RD. Panel Organized to Study DDT-Like Compound for Environmental Hazards. New York
            Times, Sept 23, 1971, p. 32.
     164.   Bassett J. A New Chicken and Egg Riddle: PCB Pollution. Los Angeles Times, Sept 19, 1971, p.
            16A.
     165.   Monsanto Limits Food Plants’ Use of Chemical PCB. Washington Post, Sept 30, 1971, p. 18.
     166.   Levinskas GJ. Medical Department, to ﬁle. “Aroclor 1260”. Oct 13, 1971. https://cdn.toxicdocs.
            org/94/94Qp81dz9DGqVLYNOBdavnqV/94Qp81dz9DGqVLYNOBdavnqV.pdf. Accessed 10
            Sept 2018.
     167.   Dahlgren RB, Greichus YA, Linder RL. Storage and excretion of polychlorinated biphenyls in the
            pheasant. J Wildl Manag. 35(Oct 1971), 823–828.
     168.   Papageorge WB to Risebrough R. Nov 4, 1971. https://cdn.toxicdocs.org/NE/NEMx8dgr5d
            DLbKGjLgbNEBZXV/NEMx8dgr5dDLbKGjLgbNEBZXV.pdf. Accessed 10 Sept 2018.
     169.   Begninus PG to Potter EM. Aroclor drums. Dec 17, 1971. https://cdn.toxicdocs.org/R0/R0y0M
            rRegm10rkxgyNJmeJ2k/R0y0MrRegm10rkxgyNJmeJ2k.pdf. Accessed 10 Sept 2018.
     170.   Hammond AL. Chemical pollution: polychlorinated biphenyls. Science. 175(Jan 14, 1972), 156.
     171.   Editorial. Perspective on PCBs. Environ. Health Perspect. 1972;1(April, 1972):1.
     172.   Price HA, Welch RL. Occurrence of polychlorinated biphenyls in humans. Environ Health Per-
            spect. 1(Apr 1972), 73–78.
     173.   Peakall DB, Lincer JL, Bloom SE. Embryonic mortality and chromosomal alterations caused by
            Aroclor 1254 in ringdoves. Environ Health Perspect. 1(Apr 1972), 103–104.
     174.   Vos JG. Toxicology of PCBs for mammals and for birds. Environ Health Perspect. 1(Apr 1972),
            105–117.
     175.   Stalling DL, Mayer FE Jr. Toxicities of PCBs to ﬁsh and environmental residues. Environ Health
            Perspect. 1(Apr 1972), 159–164.
     176.   Kolbye AC Jr. Food exposures to polychlorinated biphenyls. Environ Health Perspect. 1(Apr 1972),
            85–88.
     177.   Fries GF. Polychlorinated biphenyls residues in milk of environmentally and experimentally con-
            taminated cows. Environ Health Perspect. 1(Apr 1972), 55–59.
     178.   Bitman J, Cecil HC, Harris SJ. Biological eﬀects of polychlorinated biphenyls in rats and quail.
            Environ Health Perspect. 1(Apr 1972), 145–149.
     179.   Hammer DI, et al. Polychlorinated biphenyl residues in the plasma and hair of refuse workers.
            Environ Health Perspect. 1(Apr 1972), 83.
     180.   Greene E to Berndt JP, et al. Jan 14, 1972 https://cdn.toxicdocs.org/xz/xz9yM9ba8zwkQ8VeK1nn
            0MKDQ/xz9yM9ba8zwkQ8VeK1nn0MKDQ.pdf. Accessed 10 Sept 2018.
     181.   General Electric Company and Monsanto Company. Special undertaking by purchasers of poly-
            chlorinated biphenyls. Jan 21, 1972. https://cdn.toxicdocs.org/jB/jBewELOz9YVb0gvpvGbm
            JGB9O/jBewELOz9YVb0gvpvGbmJGB9O.pdf. Accessed 10 Sept 2018.
     182.   Mead WB. EPA Vows to Curb Discharge of PCB.Washington Post. May 14, 1972, p.A-21.
     183.   Interdepartmental Task Force on PCBs. Polychlorinated biphenyls and the environment. May,
            1972.        https://cdn.toxicdocs.org/X7/X7R2kX908p1xLR1k1KNVaYD4w/X7R2kX908p1xLR1
            k1KNVaYD4w.pdf. Accessed 10 Sept 2018.
     184.   Rensberger B. Foods Still carry a Toxic Chemical. NY Times. Sept 5, 1972, p.15.
     185.   Willard H. River Reveals High PCB Dose. Washington Post. Sept 7, 1972, p. F-1.
     186.   PCB is Discovered in 17 of 39 States. Washington Post, Sept 20, 1972, B-3.
     187.   FDA Curbs Chemicals in Feeds. Washington Post, July 7, 1973, p. A-3




                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude D. ROSNER Expert Testimony -105
Case 2:15-cv-00201-SMJ             ECF No. 385-1           filed 01/28/20         PageID.17069 Page 102 of
                                                         246
     538                                                                             G. Markowitz, D. Rosner


     188. Severo R.: State Says Some Striped Bass and Salmon Pose a Toxic Peril. NY Times. Aug 8, 1975,
          p. 57.
     189. Severo R. Reports of Chemical in Fish Initially Withheld. NY Times. Aug 17, 1975, p. 44.
     190. Suttkus RD. Gunning G. Independent biological consultants to Mr. JT Bell, Plant Chief Chemist,
          Monsanto Company. June 9, 1972. https://cdn.toxicdocs.org/yp/ypBJKae7G1M5Vzx6O4gbVK5zn
          /ypBJKae7G1M5Vzx6O4gbVK5zn.pdf. Accessed 10 Sept 2018.
     191. Jesse GL. Plant manager, Monsanto to John C. White, director, EPA. July 5, 1972.
     192. Gunning GE. An independent biological consultant to JT Bell, Monsanto plant chief chemist.
          “Final Progress Report to Monsanto Company, Residue Data, November 1970–November 1972”.
          Feb 27, 1973. https://cdn.toxicdocs.org/5L/5L0K5mZ5RYOyav2N28RR7wrN/5L0K5mZ5RY
          Oyav2N28RR7wrN.pdf. Accessed 10 Sept 2018.
     193. Bryant JG to Wood D. Minutes of ‘safe handling of PCB ﬂuids and materials for disposal of waste
          ﬂuids’ and ‘industrial beneﬁts of polychlorinated biphenyl dielectric ﬂuids’. Sept 27, 1974. https://
          cdn.toxicdocs.org/7O/7Oy5RXaDXZb018k1o5NqK655B/7Oy5RXaDXZb018k1o5NqK655B.pdf.
          Accessed 10 Sept 2018.
     194. Gunning GE to Monsanto Industrial Chemicals Company, Att: Edward E. Stewart. Oct 4, 1974.
          https ://cdn.toxic docs.org/n9/n9YyM wXYRx zmkzM BKMGQ O28Kw /n9YyM wXYRx zmkzM
          BKMGQO28Kw.pdf. Accessed 10 Sept 2018.
     195. Wagoner J. Director, division of ﬁeld studies and clinical investigations, NIOSH, to Emmet Kelly,
          MD, Monsanto Chemical Corporate. Oct 15, 1974. https://cdn.toxicdocs.org/MG/MGevg3bVbz
          6kryyzzgaM5N8nL/MGevg3bVbz6kryyzzgaM5N8nL.pdf. Accessed 10 Sept 2018.
     196. Papageorge WB. Manager, product acceptability specialty and process chemicals, Monsanto to
          Dan A. Albert, staﬀ supervisor, personnel relations, Westinghouse Electric Corporation. March
          18, 1975. https://cdn.toxicdocs.org/vV/vVdo1v3dp2jyxgRLzX36djv2R/vVdo1v3dp2jyxgRLzX36
          djv2R.pdf. Accessed 10 Sept 2018.
     197. Calandra JC. President, industrial bio-test to George Levinskas, Monsanto, Re: IBT No. 641-06672
          evaluation of liver sections 1260, “Report to Monsanto Company Two Year Chronic Oral Toxicity
          Study with Aroclor 1260 in Albino Rats, Histiopathological Evalaution of Additional Liver Sec-
          tions”. March 24, 1975[1]. https://cdn.toxicdocs.org/99/996yXwe061E4oYrgzYe9G7Mj6/996yX
          we061E4oYrgzYe9G7Mj6.pdf. Accessed 10 Sept 2018.
     198. Calandra JC. President, industrial bio-test to George Levinskas, Monsanto, Re: IBT No. 641-06672
          evaluation of liver sections 1260, “Report to Monsanto Company Two Year Chronic Oral Toxicity
          Study with Aroclor 1260 in Albino Rats”. March 24, 1975[2]. https://cdn.toxicdocs.org/99/996yX
          we061E4oYrgzYe9G7Mj6/996yXwe061E4oYrgzYe9G7Mj6.pdf. Accessed 10 Sept 2018.
     199. Calandra JC to Roush G. Review of Meeting. April 18, 1975. https://cdn.toxicdocs.org/by/byRK2
          EN3dLdGxoD31mJGp4996/byRK2EN3dLdGxoD31mJGp4996.pdf. Accessed 10 Sept 2018.
     200. Lucille C. Henschel, Acting Project Manager, Vinyl Chloride Research, MCA, to Vinyl Chloride
          Audit Task Group, Jan 11, 1979, cited in Gerald Markowitz and David Rosner, Deceit and Denial:
          The Deadly Politics of Industrial Pollution, (University of California Press/Milbank, 2002), p. 215.
     201. West B. Associates, Inc., Conﬁdential and privileged review and audit of IBT”. May 10, 1980,
          cited in Markowitz and Rosner, Deceit and Denial, p. 215.
     202. Tighter Controls on Toxics Testing. Chemical Week, 145 (Aug 24, 1983): 32–39.
     203. Levinskas GJ. PhD manager, environmental assessment and toxicology, Monsanto, to Dr. J. C.
          Calandra, BIOTEST. Re: AROCLOR 2-year Rat Feeding Studies”. July 18, 1975. https://cdn.
          toxicdocs.org/K6/K67gZNYO4dK3R2jo2q6YDxBMN/K67gZNYO4dK3R2jo2q6YDxBMN.pdf.
          Accessed 10 Sept 2018.
     204. Calandra JC to Levinskas G. Aug 4, 1975. https://cdn.toxicdocs.org/nz/nzz2RE67Zbg1a3nQ2q7M
          0Yw1/nzz2RE67Zbg1a3nQ2q7M0Yw1.pdf. Accessed 10 Sept 2018.
     205. Wright PL. Department of Medicine and Environmental Health, Monsanto, to George Roush, Jr.
          “Toxicity Studies with PCB in Primates,” March 24, 1976. https://cdn.toxicdocs.org/mw/mwbvm
          eY2rgnxyBLYxdEzn0Bb/mwbvmeY2rgnxyBLYxdEzn0Bb.pdf. Accessed 19 Oct 2018.
     206. Tannenbaum JA.. Persistent PCBs; Industrial Pollutants May be Worse Threat than DDT to Ecol-
          ogy. Wall Street Journal, Oct 10, 1975, p. 1.
     207. Mintz M. Toxic Agents Polluting Environment. Washington Post, Oct 25, 1975, p. A-2.
     208. Levinskas G. Aroclor 1260: meeting at NCI, Jan 31, 1975. 1975. https://cdn.toxicdocs.org/Vb/
          VbnXbEV6Qq1ykxy3doBn32v4/VbnXbEV6Qq1ykxy3doBn32v4.pdf. Accessed 10 Sept 2018.
     209. Ward F. Health Hazard from PCBs Seen Rising. Los Angeles Times, Dec 12, 1975, p. K1.
     210. Severo R. EPA Aide Warns of Toxic Leakage. New York Times, Nov 20, 1975, p. 20.



                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -106
Case 2:15-cv-00201-SMJ             ECF No. 385-1           filed 01/28/20         PageID.17070 Page 103 of
                                                         246
     Monsanto, PCBs, and the creation of a “world-wide ecological…                                         539


     211. Severo R. Chemical Threat Held Widespread. New York Times, Nov 21, 1975, p. 24.
     212. Severo R. Interior Aide Urges Curbs on Use of PCB Chemical. New York Times, Nov 22, 1975, p.
          60.
     213. Bishop DR to 14 Monsanto Oﬃcials, [including Papageorge, Harbison, Roush, and Patton], Re:
          “EPA/PCB Press Conference”. Dec 22, 1975. https://cdn.toxicdocs.org/85/85XxDg2beZbar4L
          mveLaKEzOa/85XxDg2beZbar4LmveLaKEzOa.pdf. Accessed 10 Sept 2018.
     214. FDA Weighs a Cut in the Limit of PCB it Allows in Fish. New York Times, Nov 29, 1975, p. 31.
     215. Dow Chemical to Sell Substitute for PCBs in Power Capacitors. Wall Street Journal, Dec 3, 1975,
          p. 22.
     216. Halt to Using PCB Chemicals Sought by EPA. Wall Street Journal, Dec 23, 1975, p. 2.
     217. Bukro C. EPA Urges End to PCB Poisons. Chicago Tribune, Dec 23, 1975, p. 12.
     218. EPA Acts on PCB’s, Pesticides. Science News, 109 (Jan 17, 1976), 40.
     219. Memo for the Record. “Subject: FJF Views on PCB’s [sic]”. Oct 28, 1975. https://cdn.toxicdocs.
          org/N2/N2eLXeMjGb7pa85n5dXe91Q3w/N2eLXeMjGb7pa85n5dXe91Q3w.pdf. Accessed 10
          Sept 2018.
     220. Organizational Chart, Monsanto Company. Nov 3, 1975. https://cdn.toxicdocs.org/KJ/KJyke
          dBNBxXOnB3yy7pkajQXx/KJykedBNBxXOnB3yy7pkajQXx.pdf. Accessed 19 Oct 2018.
     221. Wilkins PR to Harbison EH. Report by PCB Study Group. “Conﬁdential,” Dec 10, 1975. https
          ://cdn.toxicdocs.org/oD/oD9eaBXegaJmXyazyogR05pGE/oD9eaBXegaJmXyazyogR05pGE.pdf.
          Accessed 10 Sept 2018.
     222. Phase-out is set of PCBs chemical. New York Times, Jan 27, 1976, p. 54.
     223. Monsanto to eliminate PCB ﬂuid production. Wall Street Journal, Jan 27, 1976, p. 2.
     224. Public Law 94-469. Toxic Substances Control Act, Oct 11, 1976. https://www.gpo.gov/fdsys/pkg/
          STATUTE-90/pdf/STATUTE-90-Pg2003.pdf. Accessed 12 July 2018.
     225. Potter RG. Business director, functional products to General Electric. Oct 4, 1976. https://cdn.toxic
          docs.org/7M/7MbwDeeLQpM0bwK8k97bnX7g/7MbwDeeLQpM0bwK8k97bnX7g.pdf. Accessed
          19 Oct 2018.
     226. National Cancer Institute, Carcinogenesis, Technical Report Series, No. 38, “Bioassay of Aroclor
          1254 for Possible Carcinogenicity,” CAS No. 27323-18-8, NCI-CG-TR-38, 1978. https://cdn.toxic
          docs.org/5b/5beZ9pzNzYdOo0R16NM4EEyq8/5beZ9pzNzYdOo0R16NM4EEyq8.pdf. Accessed
          10 Sept 2018.
     227. Berteau PE. Monsanto department of medicine and environmental health to R. C. Isham, “NCI
          Study of PCB”. May 30, 1978. https://cdn.toxicdocs.org/rY/rYw1onnVqezxQkxwbpbdDz7q/
          rYw1onnVqezxQkxwbpbdDz7q.pdf. Accessed 10 Sept 2018.
     228. Dickinson AW. Monsanto statistician, to P.E. Berteau. June 2, 1978. https://cdn.toxicdocs.org/Rj/
          RjrGqkvBkJbG2bBZZLapv86LV/RjrGqkvBkJbG2bBZZLapv86LV.pdf. Accessed 10 Sept 2018.
     229. Bishop DR. Monsanto director of communications to H.L. Stevenson. Dec 6, 1979. https://cdn.
          toxicdocs.org/ZJ/ZJDD6zM9vRJevNg1MRdvmK1YO/ZJDD6zM9vRJevNg1MRdvmK1YO.pdf.
          Accessed 10 Sept 2018.
     230. “Note to Editors from Monsanto Company: PCB Hazards-Facts & Fallacies”. Sept 23, 1980, enclo-
          sure, Dan R. Bishop to OpUnit PR Directors, Subject PCBs, October 3, 1980. https://cdn.toxic
          docs.org/0V/0Ve4pmDBp20zJ9xn4Ko71ZGb/0Ve4pmDBp20zJ9xn4Ko71ZGb.pdf. Accessed 10
          Sept 2018.
     231. WGK Today. Monsanto Company [newsletter] Sept 19, 1980. https://cdn.toxicdocs.org/pe/pejpm
          vYqJwazYKd6aGejxk9mD/pejpmvYqJwazYKd6aGejxk9mD.pdf. Accessed 10 Sept 2018.
     232. Rosner D, Markowitz G. Educate the individual…to a sane appreciation of the risk: a history of
          industry’s responsibility to Warn of Job Dangers before the occupational safety and health adminis-
          tration. Am J Public Health. 106(Jan 2016), 28–35.
     233. World Health Organization. International Agency for Research on Cancer, “Polychlorinated Biphe-
          nyls and Polybrominated Biphenyls,” IARC Monographs on the Evaluation of Carcinogenic Risks
          to Humans, v. 107, (IARC, Lyon France, 2016). p. 439. http://monographs.iarc.fr/ENG/Monog
          raphs/vol107/mono107.pdf. Accessed 2 Feb 2018.
     234. Hill AB. The environment and disease: association or causation? Proc R Soc Med.
          1965;58:295–300.




                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude D. ROSNER Expert Testimony -107
Case 2:15-cv-00201-SMJ            ECF No. 385-1          filed 01/28/20         PageID.17071 Page 104 of
                                                       246
     540                                                                           G. Markowitz, D. Rosner


     Gerald Markowitz Ph.D., is Distinguished Professor of History at John Jay College of Criminal Justice
     and the Graduate Center, City University of New York, and Adjunct Professor, Sociomedical Sciences,
     Mailman School of Public Health, Columbia University. He is the recipient of numerous grants from pri-
     vate and federal agencies, including the Milbank Memorial Fund, National Endowment for the Humani-
     ties, and the National Science Foundation. Together with David Rosner, he has authored and edited books
     and articles on the history of public health, environmental health, and occupational safety and health,
     including The Contested Boundaries of American Public Health, New Brunswick: Rutgers University
     Press, 2008, with James Colgrove and David Rosner; Are We Ready? The Public Health Response to
     9/11, Berkeley: University of California Press, 2006; Dying for Work, Bloomington: Indiana Univer-
     sity Press, 1987; and Slaves of the Depression: Workers’ Letters about Life on the Job, Ithaca: Cornell
     University Press, 1987. He is a member of the US National Academy of Medicine and a member of
     the JPHP Editorial Board.

     David Rosner MS. (Public Health), Ph.D., is Ronald Lauterstein Professor of Sociomedical Sciences
     at Columbia’s Mailman School of Public Health and Professor of History at Columbia University and
     Co-director of the Center for the History and Ethics of Public Health at Columbia’s Mailman School of
     Public Health. He is the 2014 recipient of Sigma Xi’s John P. McGovern Science and Society award and
     of a John Simon Guggenheim Fellowship and recipient of numerous grants from private and federal agen-
     cies, including the Milbank Memorial Fund, National Endowment for the Humanities, and the National
     Science Foundation. In addition to his works co-authored with Gerald Markowitz, he has authored and
     edited “Hives of Sickness”: Epidemics and Disease in New York, New Brunswick, NJ: Rutgers Uni-
     versity Press, 1995 and A Once Charitable Enterprise: Hospitals and Health Care in Brooklyn and New
     York, New York: Cambridge University Press, 1982. He is a member of the US National Academy of
     Medicine and a member of the JPHP Editorial Board.




                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude D. ROSNER Expert Testimony -108
Case 2:15-cv-00201-SMJ   ECF No. 385-1     filed 01/28/20    PageID.17072 Page 105 of
                                         246




                         EXHIBIT B




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -109
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20           PageID.17073 Page 106 of
                                                                   246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  1       12/31/1930 Research Laboratory Swann Research Incorporated, Anniston Alabama,            PCB-ARCH0287220
                     Review of Aroclor Situation from Stand-Point of Uses by H.J. Krass
  2        2/20/1931 Swann Chemical Company, A Brief Description of the Aroclors                   PCB-ARCH 0222096
  3        3/1/1931 The Toxicity of Certain Benzene Derivatives and Related Compounds by           LEXOLDMON001780
                     Henry Field Smyth, M.D., Dr. P.E.; Vol. 13 No. 3 The Journal of Industrial
                     Hygiene
  4        4/28/1932 Chemical Week Monsanto Advertisement, Skydrol… up there with more             PCB-ARCH0232846
                     and more big names!
  5        2/10/1933 Ltr from F.P. Cummings to Swann Chemical Company Aroclor Wax for              DSW 312171
                     Rendering Certain Papers Transparent of Moisture proof
  6        2/10/1933 Swann Chemical Company, "Aroclor as a Dielectric"                             PCB-ARCH0222114
  7        2/10/1933 Swann Chemical Company, "Aroclor Adhesives"                                   PCB-ARCH0222116
  8        2/10/1933 Swann Chemical Company, “Aroclor as a Lubricant” by F.P. Cummings"            PCB-ARCH0222131
  9        2/10/1933 Swann Chemical Company, “Aroclor for Extreme Pressure Lubrication” by         PCB-ARCH0222132
                     F.P. Cummings
  10       7/26/1933 Ltr from Eugene M. Quincy to Stockholder of Monsanto Chemical Co. re:         DSW 331347
                     Company earnings; increased earnings due to Swann Corp. acquisition
  11       5/25/1934 Report of Dr. Fredrick Flina of Patch Tests Made on Material Received         DSW 002969
                     from Swann Research, Inc.
  12        1/1/1935 Monsanto Chemicals of Swann Products Division - Product Reference             HARTOLDMON0000444
                     Guide
  13        1/1/1935 Index 1001 - 1601-725; Swan Chemical Company Swann Diphenyl 1/1/35,           PCB-ARCH0222057
                     Technical Description and Properties; Diphenyl Uses and Applications;
                     Swan Chemical Company Diphenyls as an Indirect Heating Medium 1/1/35
  14      1/1/1935    Swann Chemical Company, “Biphenyl as an Indirect Heating Medium”             PCB-ARCH0222064
  15      1/1/1935    Swann Chemical Company, “Various Uses of Aroclors”                           PCB-ARCH0222073
  16      1/1/1935    Swann Chemical Company, “Aroclor in Lacquers” Original 2/10/1933             PCB-ARCH0222118
  17      1/1/1935    Swann Chemical Company, “Aroclor as Saturants”                               PCB-ARCH0222128
  18      1/1/1935    Monsanto, Monsanto, Thirty Fourth Annual Report                              PCB-ARCH0239651
  19      1/1/1935    The Swann Chemical Company Aroclor Use Code                                  STLCOPCB4072104
  20      5/16/1935   Ltr from Monsanto President to Stockholders of Monsanto Chemical             PCB-ARCH0239818
                      Company re: Merger approval
  21       6/1/1935   Diphenyl and chlorinated Diphenyl Derivatives                                DSW 001279
  22       1/1/1936   Journal article entitled an Acneform Dermatergosis by Jones and Alden        MON-MT-003090
  23       1/1/1936   F.B. Flinn and N.E. Jarvik, “Action of Certain Chlorinated Naphthalenes on   PCB-ARCH0132069
                      the Liver,” Proceedings of the Society for Experimental Biology and
                      Medicine, 35 (1936), 118-120.
  24      1/15/1936   1935 Annual Report of Research and Development Department Monsanto           WASHARCH 00028
                      Chemical Company and Subsidiaries by G. DuBois, F.J. Curtis
  25      3/16/1936   A Preliminary Report of the Dermatological and Systemic Effects of           MONS 076193
                      Exposure to Hexachloro-Naphlthalene and Chloro-Diphenyl Special
                      Bulletin No. 43
  26       6/1/1936   Louis Schwartz - Dermatitis from Synthetic Resins and Waxes, June 1936       WATER_PCB-SD0000032465
  27      10/1/1936   Chemical Industries - New Nonflammable - type hydraulic fluid Vol. 39 No.    No Bates
                      4 Jan-Dec 1936
  28      5/21/1937   Aroclor - Occupied by Sales Department-Phosphate Division                    PCB-ARCH0089906
  29      7/21/1937   Liver Lesions Caused by Chlorinated Naphthalene by Frederick B. Flinn        DSW 245935
                      and Norman E . Jarvir




                                                                1 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -110
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1             filed 01/28/20           PageID.17074 Page 107 of
                                                                      246
Exhibit   Doc Date Description                                                                        Beg Bates
Number
  30       9/1/1937    Journal Article in Journal of Industrial Hygiene and Toxicology by Drinker     MONS 096643
                       et al. dated September 1937 titled “The Problem of Possible Systemic
                       Effects from Certain Chlorinated Hydrocarbons”
  31      10/11/1937   L.A. Watt Memo                                                                 MONS 061332
  32       1/1/1938    Monsanto sets up test site at U of Fla for soil tests – 1242; 1248; 1254       MONS 089532
  33       2/1/1938    Article in The Journal of Industrial Hygiene and Toxicology - Morphological    LEXOLDMON008285
                       changes in the livers of rats resulting from exposure to certain chlorinated
                       hydrocarbons, Volume 20, February 1938, Number 2, pages 97-123
                       Bennett and Drinker
  34      9/15/1938    Report to the Monsanto Chemical Company - Cecil Drinker M.D. Harvard           MONS 048123
                       School of Public Health
  35       2/1/1939    The Journal of Industrial Hygiene and Toxicology Vol. 21 #2 The Systemic       WATER_PCB-00054552
                       Effects Resulting from Exposure to Certain Chlorinated Hydrocarbons by
                       Leonard Greenburg, May R. Mayers and Adelaide Ross Smith
  36       5/1/1939    Drinker et al., Further Observations on the Possible Systemic Toxicity of      TOXSTUDIES0085
                       Certain of the Chlorinated Hydrocarbons with Suggestions for Permissible
                       Concentrations in the Air of Workrooms, The Journal of Industrial Hygiene
                       and Toxicology, Vol. 21, No. 5
  37      6/28/1939    Termite Soil Poison Tests - Gainesville, Florida by Ira Hatfield               TOWOLDMON0060992
  38      7/18/1939    Ltr from Ernest Trigg to Class a Members re: Confidential - Toxic material     NCA 0 02901
                       with problems
  39       5/1/1940    Plasticizers and Resins Monsanto Chemicals Serving Industry.. Which            TOWOLDMON0039017
                       Serves Mankind
  40       8/1/1940    Parlon New Paint Ingredient… Improves Many Finishes ad                         No Bates
  41       1/1/1941    Survey of Compounds Which Have Been Tested for Carcinogenic Activity           PLTEXP034258
                       from the Industrial Hygiene Digest
  42      12/1/1941    Monsanto, W. E. Alexander, “General Information Concerning the                 PCB-ARCH0388979
                       Handling of Aroclor 1254”
  43       1/1/1942    Occupational Tumors and Allied Diseases by W.C. Hueper, M.D. from the          PLTEXP023196
                       Balor University College of Medicine Library
  44      10/14/1942   Trip Report 214 Westinghouse Electric and Manufacturing Company East           DSW 331019; PCB-ARCH0239528
                       Pittsburgh, PA October 14-15, 1942
  45      11/10/1942   Industrial Hygiene Foundation of America, Inc. Seventh Annual Meeting of       MT-001490
                       Members
  46      5/15/1943    An Outbreak of Halowax Acne (Cable Rash) Among Electricians by Louis           DSW 033795
                       Schwartz, M.D. - Aroclors
  47       7/1/1943    Alice Hamilton, “The Toxicity of the Chlorinated Hydrocarbons,” Yale
                       Journal of Biology and Medicine, 15 (July 1943), 787-801.
  48       8/1/1943    Article in Rubber Age Vol. 33 No. 5, Aug. 1943, titled "Observations on the    PCB-ARCH0027965
                       Toxic Effects Resulting from Exposure to Chlorinated Naphthalene and
                       Chlorinated Phenyls with Suggestions for Prevention" by Dr. H. Von
                       Wedel, Dr. William A. Holla, and Dr. James Denton, pgs. 419-426
  49       8/1/1943    Article - Chlorinated Naphthalenes and Diphenyls Lenard Greenburg              TOWOLDMON0054689
  50       1/1/1944    Greenburg, Leonard, “Precautions in the Use of Chlorinated Naphthalenes        PCB-ARCH0449114
                       and Diphenyls,” Chemical Industry
  51       1/1/1944    Annual Research Report 1944 from Washington Archive                            WASHARCH 00261
  52       4/8/1944    Ltr from J.L. Howerton to Mr. Barker re: General Electric is demanding too     PCB-ARCH0239052
                       many tests on Aroclors and Pyranols




                                                                  2 of 49
                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                                   To Exclude D. ROSNER Expert Testimony -111
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20           PageID.17075 Page 108 of
                                                                     246
Exhibit   Doc Date Description                                                                        Beg Bates
Number
  53      8/18/1944 Article by Miller in United States Public Health Service, 1944, entitled          MONS 098124
                     “Pathologic Changes In Animals Exposed To A Commercial Diphenyl”
  54      10/1/1944 Salesmen's Manual Aroclor - Monsanto Chemical Company                             MONS 092643
  55       1/1/1945 Warning Labels published by Manufacturing Chemists' Association of the            No Bates
                     United States Adopted 1945/Revised April 1946
  56      6/18/1945 Application Data Bulletin No. P-115, The Aroclors - Physical Properties and       TOWOLDMON0005503
                     Suggested Applications 1946
  57       1/1/1946 "Development Department Annual Research Report - 1946," Confidential              WASHARCH 00078
                     Annual Research Report, 1946
  58       1/16/1946 ANSI Committee C107 Use and Disposal of Askarel and Askarel-Soaked               PCB-ARCH0233556
                     Materials in Electrical Equipment Meeting Minutes Jan. 12 & 13, 1976
  59        3/1/1946 Monsanto Plasticizers and Resins Specifications and Application Data             DSW 579787
  60        4/1/1946 MCA, L-1 Manual - Manufacturing Chemists Association, “Manual L-1 A              RSV0030574
                     Guide for the Preparation of Warning Labels for Hazardous Chemicals,”
                     Chemical Engineering News 23, no. 11 (1945): 992–996
  61        7/1/1946 The West Virginia Medical Journal article, Solving the Problem of the            PLTEXP035285
                     Toxicity of New Chemicals in industry by Henry F. Smyth, Jr.
  62       9/30/1946 Memo from M.A Pierle to J.C. Weber re: PCB's - ANSI-107                          PCB-ARCH0530403
  63       10/1/1946 Frederick B. Flinn, “Industrial Exposures to Chlorinated Hydrocarbons,”          MONS 097318
                     American Journal of Medicine
  64      10/1/1946 Chemical Engineering Oct./ Dec. 1946 Ad for Monsanto Plasticizers and
                     Resins and Aroclors
  65      11/1/1946 Monsanto Chemicals Soap and Sanitary Chemicals Enduring Quality; For              WATER_PCB-SD0000083162
                     Livestock DDT Sprays Santobane
  66       3/1/1947 Industrial Hygiene Foundation, Abstract of H. Smyth, “Solving the Problem         03118653
                     of Toxicity of New Chemicals in Industry,” Industrial Hygiene Digest,
                     March, 1947
  67       3/1/1947 “Look on the Bright Side,” Johnson’s Glo-Coat, March 1947
  68       9/1/1947 The Chemist Analyst Vol. 36, No. 2, page 33, J.T. Baker Chemical Co.,             MONS 031540
                     September 1947 - On the Toxicity of the "Aroclors" Robert M. Brown
  69      10/7/1947 Monsanto News Press Release with highlighted text - R. Emmet Kelly                WASHARCH 00011
                     stated "health problems associated with the nation's newer technology
                     have emphasized the need for more immediate physiological and
                     biological investigations."
  70      12/30/1947 Letter from P. G. Ponieous (Development Department of Monsanto) to               MONS 089439
                     Central Research Laboratory, Celanese Corporation of America (NJ)
  71        1/1/1948 Aroclors as Used in Chlorinated Rubber Technical Bulletin No. P-124              TOWOLDMON0005065
  72       1/29/1948 Santobane (DDT) Data compiled by H.C. Godt, Jr. Private Consultant               HARTOLDMON0000304
  73        3/1/1948 Aroclors as Used in Polite S-5 Monsanto Technical Bulletin No. P-126             DSW 322919
                     3/1/1948
  74       4/27/1948 Final Report on Aroclor Data Book Report # 2215, Job No. 171-451; File           HARTOLDMON0004843
                     No. 141-27.1 Research Dept. Phosphate Division by: R.R. Knight;
                     Chemists: A.M. Ellenburg, R.R. Knight
  75        7/1/1948 Benignus to E.E. Knipling, U.S. Dept of Ag., Washington, DC re:                  PCB-ARCH0043460
                     discussion about further field testing of Aroclors at the Orlando, Florida and
                     Kerrville, Texas stations
  76        9/1/1948 Monsanto Technical Bulletin No. P-132 Aroclors - As Used to Extend or            DSW 322957
                     Substitute Carnauba Wax




                                                                  3 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -112
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20            PageID.17076 Page 109 of
                                                                   246
Exhibit   Doc Date Description                                                                  Beg Bates
Number
  77      11/1/1948 Monsanto Technical Bulletin No. P-134 Aroclor 1254 Co-Plasticizer with        DSW 550931
                     DOP for Vinyl Organosols and Pastes
  78       1/1/1949 Chlorinated Diphenyl and the Chloro-naphthalenes, Toxicity in Industrial MONS 046928
                     Toxicology by L. T. Fairhall, (Public Health, Inc.), 1949
  79       1/1/1949 L. Fairhall, “Chlorinated Diphenyl and the Chloronaphthalenes,” Industrial No Bates
                     Toxicology, pp. 257-258, (1949 ed)
  80      3/24/1949 S.A. Rohwer, Acting Chief of Bureau US Dept of Ag, Agricultural Research PCB-ARCH0043430
                     Administration, Bureau of Entomology and Plant quarantine to Monsanto
                     chemical Company.
  81      3/28/1949 Monsanto Technical Bulletin No. P-137 Aroclor A Nonflammable Hydraulic DSW 322987
                     Fluid for Die-Casting Systems
  82       4/4/1949 Monsanto technical bulletin P-138, April 4, 1949 Aroclor 1254 Lubricants MONS 078331
                     and plasticizer in the manufacture of paper draperies
  83      4/25/1949 Ltr from Philip P. Wallace to Bailey B. Pepper, New Jersey Agricultural       MONS 087735
                     Experiment Station re: the Investigation and development of mosquito
                     larvacides and repellents
  84       7/1/1949 An Indirect Aroclor Heater for Unit Chemical Operations by Meade              DSW 260892
                     McArdle, L.C. Garrett, and P.G. Benignus
  85       7/9/1949 E.F. Knipling, U.S. Dept of Ag to Benignus, Development Department re: PCB-ARCH0043458
                     We appreciate receiving the information regarding the solubility of DDT in
                     various aroclor compounds
  86      8/30/1949 Memo from Strachan to Barrett re Aroclor Toxicity Summary of References MONS 095208
  87       9/1/1949 An Indirect Aroclor Heater for United Chemical Operation Monsanto             DSW 550940
                     Technical Bulletin No. P-130
  88      10/18/1949 Minutes, Board of Directors of Manufacturing Chemists Association held on
                     Oct. 11, 1949 - Members were presented with copy of the revised Manual
                     L-1, ‘Warning Labels.’ Labeling principles
  89       2/6/1950 Memo from R.B. K. for file re: Aroclor - concerning the toxicity of two       MONS 095143
                     workers who were involved with Aroclor vapors
  90       2/6/1950 Ltr from Louis W. Spolyer to Toxicology Department re: Indiana industries PCB-ARCH0569778
                     is using your Aroclor 1248 (tetrachlorodiphenyl) as a heat transfer media in
                     the extrusion of Tenite 2 plastic
  91       2/14/1950 Letter from Emmet Kelly to Dr. Spolyar regarding toxicity of aroclor; cc:    M11678
                     Benignus; Presentation of the PCB Management Plan, 1970
  92       2/17/1950 Aroclors Used in Combination with Santophen* 20 (Pentachlorophenol           TOWOLDMON0034627
                     Technical) In the Preparation of Wood-Treating Formulation and Soil-
                     Poisons Monsanto Technical Bulletin No. P-141
  93       2/28/1950 Almost every American benefits every day from the products of Borg-          PLEXP0051119
                     Warner & This was Adam's Bug Killer
  94        5/1/1950 Aroclor A Nonflammable Hydraulic Fluid for Die-Casting Systems -             MONS 074294
                     Monsanto Technical Bulletin No. P-137
  95       10/1/1950 Cumar Barrett Paracoumarone -Indene Resin Price Schedule                     WATER_PCB-SD0000079910
  96        1/1/1951 A Guide for Formulating Santobane, Monsanto DDT St. Louis                    PLEXP0051306
  97       1/20/1951 Chemical Industries Week - New Nonflammable - type hydraulic fluid Vol.
                     68 Jan-June 1951                                                             DFP000048
  98      11/15/1951 MCA, Minutes of Meeting, Plastics committee re: Chemicals in Foods…. CMA 078134
  99      11/17/1951 Chemical Week article "Proof of Pydraul F-9 Safety" Vol. 69 July - Dec.
                     1951                                                                       DFP000050




                                                                4 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -113
       Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20          PageID.17077 Page 110 of
                                                                    246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  100     12/17/1951 Aroclors: Toxicity - Haywood, Hamer, Ritchie, Newman, Kulifay, Weddell,       MONS 095204
                     Marshall, Mather - follow up letter to 12/11/1951 re: Toxicity
 101       2/16/1952 Chemical Week Feb. 16/ Chemical & Engineering News Feb. 25, 1952              PCB-ARCH0232843
                     Articles, Phenylacetic acid and derivates worth investigating; 5 reason for
                     Santomerse No. 1; For Metal Surfaces to to bottom protection; Plasticizer
                     HB-40 Ok for vinyls
 102       2/29/1952 Letter from P.G. Benignus to T.K. Smith, Jr. re agreement between the         MONS 094551
                     U.S. Public; Agreement between the U.S. Public -- Service & the
                     manufacturers of chlorinated naphthalenes, chlorinated diphenyls and
                     chlorinated diphenyl oxides - T.K. Smith, Jr., Benignus
 103        3/3/1952 American Paint Journal article titled All-around protection, dated March 3    PCB-ARCH0232840
                     and August 25, 1952
 104       9/30/1952 Press Release, Agricultural Research Administration, U.S. Department of       PCB-ARCH0042593
                     Agriculture.
 105       11/3/1952 Lindale-chlorinated polypenyl insecticide combinations (Bureau of             PCB-ARCH0042860
                     Entomology and Plant Quarantine, U.S. Dept. Agriculture)
 106      11/26/1952 Lindane-Aroclor Combinations Monsanto Chemical Company Phosphate              PCB-ARCH0042604
                     Division
 107       12/3/1952 Memo from Benignus to E.P. Rucker re: Aroclors - Biological Applications      PCB-ARCH0042833
 108        1/1/1953 Saturday Evening Post Ad: Found! Three industries that can’t use              No Bates
 109        2/3/1953 Monsanto Lindane-Aroclor* Combinations Bulletin No. EX-43                     TOWOLDMON0037820
 110       2/20/1953 Ltr from R. Emmet Kelly to Mr. Donald F. Starr re: Toxicity of Aroclor 5460   PCB-ARCH0042819
 111        4/1/1953 Monsanto Plasticizers in Synthetic Resin Adhesives Technical Bulletin No.     DSW 579692
                     0-99
 112       6/17/1953 Monsanto Interim Report on Aroclor in Gases, Research Department              MONS 058945
                     Phosphate Division Report No. 2892 Job No. 171-1089 by H.B Richards
                     Jr., H.B. Richards Jr.
 113       6/29/1953 Monsanto, Phosphate Division, Sales Department, Benignus. To “all             PCB-ARCH0095474
                     Phosphate Division Salesmen. Subject: Arolcor—Extreme Pressure
                     Lubricating Additive for Greases and Gear Oils."
 114       6/30/1953 Progress Report Job No. 117-2542 Reported by Philip P. Wallace, William       PCB-ARCH0043106
                     E. Spring, Paul D. McDonald Title: Insecticide Special Problems - Aroclor
                     Combinations
 115       7/13/1953 Memo from PG Benignus to All Phosphate Division Salesmen re: Aroclor          PCB-ARCH0090423
                     Patents with attachment Patents Relating to the Use of Aroclors as
                     Plasticizing Flameproofing and Pacifying Agents for Plastics, Particularly
                     Vinyl Plastics
 116        9/1/1953 Letter in response to ATB memo - 8/11/53 from Elmer P. Wheeler to             MONS 095187
                     Mather; cc: Smith, Beauregard, Benignus, Barrett, Gardner, Strickley,
                     Dyson
 117        9/9/1953 Scientific Associates Certificate of Analysis subject: The Chlorance          PCB-ARCH0069697
                     Producing Potential of Aroclor 5460, Lots 83 and 113 by Fred M. Younger
 118       10/1/1953 Monsanto Technical Bulletin No. P-116 Montar Revised 8/56                     TOWOLDMON0034383
 119       11/1/1953 Monsanto Technical Bulletin, No. P-149, “Aroclors in formulating High         TOWOLDMON0004832
                     Styrene Copolymer Surface Coatings”
 120        1/1/1954 Seven Workers Develop Choracne in Plant using Aroclor                         MONS 037714
 121        2/8/1954 Hamer of Monsanto to J.W. Barrett, London, “Aroclor Toxicity,”                MONS 095192
 122       2/12/1954 Letter from Emmet Kelly to Newman - Newport, England                          MONS 095193
 123       3/15/1954 Monsanto Final Report 2970 on Aroclor in Gases                                DSW 147758
 124       3/15/1954 Aroclor toxicity in paints - Ellenburg to Mather                              MONS 095186


                                                                5 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -114
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20          PageID.17078 Page 111 of
                                                                     246
Exhibit   Doc Date Description                                                                       Beg Bates
Number
  125     3/18/1954 Letter from Mathor to Dr. J. W. Barrett (London) re Aroclor Toxicity, dated      MONS 095184
                    March 18, 1954
 126      4/24/1954 Meigs J.W. AlBom J.J. and Kartin B.L. (1954) Chloracne from an unusual           MONS 097316
                    exposure to Aroclor. Journal of American Medical Association, 154, 1417 –
                    1418
 127       6/1/1954 Charles Henri Hine and N.W. Jacobsen, “Safe Handling Procedures for              No Bates
                    Compounds Developed by the Petro-Chemical Industry,” (Shell),
                    [American] Industrial Hygiene quarterly, 14 (June 1954), 141-144
 128      6/10/1954 Salesman's Report and Contract Data Mylan, Inc; Buyers: Mr. V.J. Mylan,          PCB-ARCH0042594
                    M.D. Schoenbeck, and R.L. Wolfe, G.E. Gibson, & H.I. Armstrong re: 1200
                    pounds of Aroclor 1262
 129      6/28/1954 How Monsanto Controls Air and Water Pollution by Dr. H.E. Morriss                WATER PCB-SD0000054823
 130      9/13/1954 Scientific Associates Certificate of Analysis subject: The Toxicological         STLCOPCB0005503
                    Investigation of Fluid OS-57 Test Conducted for Monsanto
 131      9/28/1954 Ltr from Jos F. Stickley to Dr. J.A. Gardner re: Effect of Aroclors on           PCB-ARCH0577540
                    Vegetation
 132       1/1/1955 Sales of Aroclor, 1955 Sales Value by Application                                HARTOLDMON0000355
 133       1/1/1955 Sanford J. Hill (DuPont), “The Manufacturing Chemists Association
                    Labeling Program,” Transactions of the Seventeenth Annual Meeting of the
                    American Conference of Governmental Industrial Hygienists, April 23-26,
 134       4/1/1955    Process for the Production of Aroclors, Pyranols, Etc. At the Anniston and    MONS 045979
                       At the WM. G. Krummrich Plant - E. Mather
 135      4/12/1955    Warren Easley, Monsanto, Washington, DC to Elmer Wheeler, Main office         PCB-ARCH0621806
                       “U.S. Navy: Hydraulic fluids,” re: Navy is testing Pydraul 150 for possible
                       use in submarines
 136      6/22/1955    Kettering Report - The Toxicity of the Vapor of Aroclors 1242 and 1254        MONS 050202
 137      6/30/1955    Technical Sales Report, U.S. Department of Agriculture, dated June 30,        MONS 034033
                       1955
 138       7/5/1955    Kettering Report - The Toxicity of the Mist Generated by the Aspiration of    MONS 050186
                       Pydraul
 139      7/25/1955    Ltr from Chas Williams to Mr. J.M. Magner Org. Development Dept. re:          PCB-ARCH0042917
                       Aroclor-Insecticide Customers
 140      8/19/1955    Letter to J.W. Barrett - Aroclors - Toxicological Examination                 MONS 095215
 141      8/29/1955    Letter from Elmer P. Wheeler to Joseph F. Teron re: Correspondence            MONS 09839
                       regarding Pydraul F-9 and Pydraul 150 not containing the same
                       components
 142       9/8/1955    Aroclor toxicity in paints - Barrett to H.K. Mason CC: Dr. Newman             MONS 095194
 143      9/20/1955    Aroclor toxicity in paints - Emmet Kelly to Barrett - Response to memo        MONS 095196
                       September 8 to Mr. Nason
 144      11/14/1955   Department 246 (Aroclors) - Letter from Jack Garrett to Patrick (Krummrich    MONS 093616
                       Plant); cc: Creasce, Lieben, Webber
 145      11/16/1955   20th Annual Meeting - Industrial Hygiene Foundation Transactions Bulletin
                       No. 29 - The Economics of Industrial Health by A.R. Fisher
 146      11/23/1955   A.M. Ellenburg, Monsanto, Organic Chemicals Division, “Final Report on        HARTOLDMON0005136
                       Aroclor 1248 as a Heat Transfer Medium in a Lamont Forced Circulation
                       Heater,”
 147      12/6/1955    Toxicological Examination - Aroclor Toxicity in Paints, Hardy to Barrett      MONS 095188
 148      1/1/1956     Brief Description of Aroclors, Their Sales and Uses                           PCB-ARCH0163243




                                                                 6 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -115
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20          PageID.17079 Page 112 of
                                                                     246
Exhibit   Doc Date Description                                                                       Beg Bates
Number
  149     1/31/1956 “Federal Food, Drug and Cosmetic Act (Chemical Additives in Food)”
                     Hearing before a Subcommittee of the Committee on Interstate and
                     Foreign Commerce, House of Representatives, 84th Cong. 2nd Sess.
                     (Washington: GPO, 1956)
 150        4/1/1956 Ad in Modern Plastics for Plasticizers, including Aroclors Apr./ June, Oct.,
                     Dec. 1956
 151      4/10/1956 Letter from E. P. Wheeler to Dr. R. E. Kelly (Main Office): Hydraulic Fluid      MONS 095628
                     Discussion with Captain Stone – U. S. Navy
 152        5/1/1956 The proper handling of aroclors and their mixtures in the electrical industry   TOWOLDMON0002680
 153       5/29/1956 Monsanto Memo - Pydraul 150                                                     MONS 095631
 154        6/1/1956 Presentation by Treon of Kettering Laboratory dated 4/26/56 entitled “The       MONS 096370
                     toxicity of the vapors of Aroclor 1242 and Aroclor 1254
 155        6/7/1956 Monsanto Memo - Pydraul 150                                                     DSW 148006
 156       7/25/1956 Letter from Wheeler to H.W. Speicher Industrial Hygiene Westinghouse re:        GBRN003396
                     reference to Treon study in June 1956 issue of AIHA notes Treon proposal
                     of standards for 1242 and 1254 but not similar data on Aroclor 1260
 157       8/15/1956 Development Department Monsanto Organic Chemicals Division Report -             HARTOLDMON0000346
                     Liquid Dielectrics and Aroclor Market Survey by John S. Harris 8/15/1956
                     O.D. 1134
 158        9/1/1956 Aroclor Obsolete 9/56                                                           MONS 071541
 159       10/1/1956 Pydraul AC Fire-Resistant Compressor Lubricant Monsanto Technical               PCB-ARCH-EXT0020868
                     Bulletin No. O-133
 160      12/26/1956 Pydraul 150 - U.S. Navy, Letter from Elmer Wheeler to Sido; cc: Davis,          MONS 095637
                     Langenfeld, Litzsinger; bcc: Treon
 161       1/1/1957 Toxicity Considerations in Pollution Control by Jack Garrett Garrett 1957        WATER_PCB-SD0000078531
                     article
 162       1/21/1957 Letter from R. Emmet Kelly to Mr. H. I. Armstrong re Pydraul 150                MONS 095640
 163       2/20/1957 Ltr from Kelly to C.D. Pepperman, Crucible Steel Company re: Requested          PCB-ARCH0621926
                     to send toxicity data on Pydraul 150.
 164       3/1/1957 Chemical Specialties Data Report Monsanto Aroclor Resins for Insecticide         PCB-ARCH0736491
                     Formulations
 165       3/21/1957 Letter from Richard Davis to Jake Arbogast re: Using Pydraul 150 in             WATER_PCB-SD0000043378
                     hydraulic system of forging manipulator manufactured by Salem Brosius of
                     Pittsburgh
 166        4/1/1957 Aroclors as Agricultural Chemicals by J. M. Magner OD 1149                      PCB-ACRH0043485
 167        4/1/1957 Henry F. Smyth, “The Communications Lines and Problems of a
                     Toxicology Laboratory Working for Industry,” AMA Archives of Industrial
                     Health, 15 (April, 1957), 269-273.
 168       4/8/1957 Ltr from Wheeler to James O. Lofstrom re: toxicity date on Pydraul y-9,          MONS 091001
                     Pydraul 150, Pydraul 600, ad Pydraul AC fluids
 169       4/15/1957 Ltr from Wheeler to F.S. Nisson, Pure Oil Company re: Monsanto had              PCB-ARCH0622876
                     been asked for toxicity data on Pydraul AC
 170      4/20/1957 Chemical Week, Aroclor 5460 Making New Specialty Markets for                     No Bates
                     Inspections pg. 13 & See for yourself why Monsanto is your best source for
                     detergent chemicals
 171        5/1/1957 Aroclor - Resins and Plasticizers for Chlorinated Rubber Technical Bulletin     TOWOLDMON0046084
                     O-124
 172        6/3/1957 Ltr from Elmer P. Wheeler to Allen D. Brandt re: Toxicity data on Pydraul       MONS 091006
 173        7/9/1957 Letter from P.G. Benignus to Ed Schwerth re: Aroclor Heater for Donuts          DSW 343531



                                                                 7 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -116
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20          PageID.17080 Page 113 of
                                                                   246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  174      8/30/1957 PGB Sales Information Bulletin 8-27-57 OD 1149 - "Aroclors As                 MONS 092048
                     Agricultural Chemicals", 4-1-57 by JMM - Aroclor Use to Increase this
                     Insecticidal Life of Lindane - Benignus, Caspari, Koehler, Magner, Maxwell,
                     Starrett, Throdahl, Sherwood
 175       9/11/1957 Pydraul 150 - Langenfeld, Litzsinger, Wheeler, Sido                           MONS 095645
 176       9/25/1957 Toxicity of Pydraul 150 - Letter from Wheeler to Slayton; cc: Lungenfelt,     MONS 095646
                     Litzsinger
 177       11/4/1957 Ltr from George Dean & C.L. Morris to P.G. Benignus re: Oct. 31 10%           PCB-ARCH0043097
                     recommendation of 100 pounds of Aroclor 5460
 178       1/14/1958 Ltr from Roger E. Hatton to Elmer P. Wheeler re: Toxicity Studies: 05-95      DSW 586278
 179      2/24/1958 Ltr from E.L. Hedworth, Anniston to Benignus,”Ohio Brass Company               PCB-ARCH0393067
                     Aroclor Pumps” re: Use 2 types of pumps in the Aroclor refining section.
 180       5/1/1958 Agricultural Chemical Product Development Call Report re: Aroclors             PCB-ARCH0043081
 181        6/1/1958 Engineering Heat Transfer Data for use with Aroclor 1248 a fire-resistant,    PCB-ARCH-EXT0021038
                     heat-transfer agent that operates up to 600F in the liquid phase
 182       6/26/1958 Ltr from H.S. Litzsinger to Wheeler re: field evaluation of OS-95 underway    PCB-ARCH0623437
                     to become a sales item by the first of the year
 183        7/8/1958 Ltr from Wheeler to Mr. H. Stu Litzsinger re: Toxicity of OS-05               MONS 095674
 184       8/18/1958 Ltr from Kelly to E.E. Edmondson, Jr., Safety Director, Texas Eastern         HARTOLDMON0025971
                     Transmission Corp re: “OS-81"
 185       8/26/1958 Letter from Emmet Kelly to George Saunders re: Labeling materials with        MONS 090882
                     chlorinated hydrocarbons "Do not breathe fumes"
 186      8/27/1958 Note from R. Emmet Kelly re: Mobil Nyvac A is to go on the drums of            PCB-ARCH0621962
                     Pydraul F-9 or Pydraul 150
 187      12/1/1958 Hervey B. Elkins, ed., The Chemistry of Industrial Toxicology, p. 152-3:       MONS076152
                     chlorinated Diphenyls: “Harmful effects: Irritation, Liver Damage; Degree:
                     Can be Serious.
 188       12/5/1958 Letter from D.F. Smith to R.D. Minteer re: Pydraul labeling law changes       MONS 100151
 189      12/15/1958 Notification re: Advising of harmful toxic pydraul vapors from compressed     WATER_PCB-SD0000043379
                     air piping systems
 190      12/19/1958 Ltr R.D. Minteer & R. Emmet Kelly, M.D. to D.F. Smith re: Labeling            PCB-ARCH0187652
 191      12/29/1958 Ltr from Elmer P. Wheeler to Mr. Litzsinger re: Toxicity Reports on OS-95     MONS 098069
 192       1/28/1959 Letter from Richard Davis to M.K. Chapin regarding Precautionary labeling     MONS 088387
                     on Pydraul containers
 193       6/22/1959 Monsanto, Research Dept., Dayton, OH, “Report on Instrumental                 HARTOLDMON0004980
                     Analytical Conference, New Developments, Held at R & E Division,
 194       6/22/1959 Monsanto Research Dept. Report on Instrumental Analytical Conference          PCB-ARCH0293104
                     New Developments Held at R&E Division, Dayton June 22, 23, 1959
 195       6/23/1959 Pydraul AC - Letter from Emmet Kelly to O. F. Hessel; cc: Camargo,            MONS 098053
                     Langenfeld
 196       9/30/1959 Ltr from Emmet Kelly to H.H. Boettocher, Air Products, Inc. re: concerns      MONS 091023
                     about the effect of Pydraul in stream pollution
 197      10/23/1959 Letter from Elmer P. Wheeler of Monsanto, to H. Wilbur Speicher of            MONS 090349
                     Westinghouse
 198       11/5/1959 Memo from Richard Davis to R.E. Kelly - A-2-S re: Air products, Inc.          WATER_PCB-SD0000043387
                     Allentown, PA
 199      11/16/1959 Letter from Jack T. Garrett to H.H. Boettcher re: Pydraul AC in water         WATER_PCB-SD0000043388
 200        1/8/1960 Organic Chemicals Division Research; St. Louis Research Report #2420;         HARTOLDMON0005218
                     Final Report on Assistance to Sales and Development Departments on
                     Aroclors, Biphyenyl and related Products - 1954 written by A.M. Ellenburg


                                                                8 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -117
       Case 2:15-cv-00201-SMJ               ECF No. 385-1          filed 01/28/20         PageID.17081 Page 114 of
                                                                 246
Exhibit   Doc Date Description                                                               Beg Bates
Number
  201      2/4/1960    Memo from Jack Bonavogella to Dr. Kelly (handwritten in) re: Allied          MONS 097895
                       Chemical & Dye Corporation
 202       2/8/1960    Allied Chemical & Dye Corporation Aroclor 1254 - Wayeheff, Zeppenfild, MONS 097894
                       Benaveglis, Emmet Kelly
 203      2/15/1960    Ltr from Elmer P. Wheeler to Anna M. Baetjer, The Johns Hopkins              MONS 088363
                       University re: chlorinated diphenyls or Aroclors involved in the Halowax
                       difficulties in the mid and late 30's
 204       3/4/1960    Product Questionnaire to be filled in by Chemist - Aroclor compound No. MONS 089820
                       1260
 205      3/17/1960    Part 121 – Food Additives: Subpart A ... Substances Migrating from           PCB-ARCH0549971
                       Adhesives Used in Food Packaging, Federal Register, p. 2203-04
 206      5/1/1960     The Aroclor Compounds, Monsanto, hand dated 5.60 and 5.62 obsolete TOWOLDMON0005563
 207      8/29/1960    Monsanto Letter Garrett to Facini -Pydraul Fluids Hydrocology                MONS 091044
 208      9/1/1960     Adhesives Age 1-3 1958-60 New compounding guidebook shows how 25 LEXOLDMON004119
                       Monsanto Plasticizers can help solve many adhesives problems
 209       9/1/1960    Ltr from Wheeler to Stephen B. Logan, American Mutual Liability Insurance MONS091119
                       Co., Louisville, KY
 210      10/18/1960   Ltr from Richard Davis to the Frito Company                                  STLCOPCB4083960
 211       12/1/1960   Technical Bulletin No. PL-306, December 1960                                 TOWOLDMON0046268
 212       1/1/1961    Modern Plastics 12/1960 - How to "Build In" High Resistance to Fire and
                       Chemicals with Low-Cost Aroclor Plasticizers and Resin Extenders 1/1961 TOWOLDMON0047972
 213      1/1/1961     Monsanto Genie of 1001 compounding jobs                                      TOWOLDMON0047967
 214      1/13/1961    Salesman’s Call Report, Pittsburgh Metallurgical Co, Calvert City, KY re: MONS080376
                       Re use of Pydraul A-200.
 215      1/31/1961    Salesman's Call Report - Customer Pittsburg Netallurgical Co., Contacted - MONS 080376
                       Paul Prozeller re: Prydraul A-200, 150, encountered difficulties using
                       Pydraul A-200 in their furnace at low temperature following a weekend shut-
                       down
 216       2/1/1961    Plasticizer Patter 1961 - for Salesman's Use Only                            627503
 217       2/2/1961    Letter from R. Emmet Kelly to Mr. Richard Davis - interoffice memo - Mr. MONS 097419
                       Allen Hexagon Laboratories
 218      2/14/1961    Letter from Joseph P. Allen to Dr. Kelly - Hexagon Laboratories attention to MONS 089413
                       Dr. Emmet Kelly
 219      2/16/1961    Ready to work for you .. Aroclors, "Genie" of a Thousand and One             TOWOLDMON0047970
                       Engineering Feats
 220      2/17/1961    Ltr from Emmet Kelly to Joseph P. Allen re: response letter regarding        MONS 089412
                       employees exposure and hospitalization to Aroclor vapors
 221       3/1/1961    Monsanto Aroclor Resins for Insecticide Formulations No. CS-6; Monsanto DSW 313529
                       Chemical Specialties Data Report
 222      6/19/1961    Ltr from Elmer P. Wheeler to Ken R. Doremis re: Two reprints of the          MONS 090353
                       publication by Joe Treon on the toxicity of Aroclors 1242 and 1254.
 223      7/18/1961    Eby letter to Bergen                                                         MONS 096859
 224       8/3/1961    Letter from Elmer P. Wheeler to Dr. Kenneth H. Maddy (General Offices): MONS 097909
                       Aroclor 1242 -- Article by Professor B. J. Odell," August 3, 1961
 225       9/1/1961    Maddy letter to Wheeler                                                      DSW 554431
 226      9/12/1961    Part 121 Food Additives; Adhesives, Federal Register, pp. 8509 - 8513        PCB-ARCH0549972
 227      10/23/1961   Letter from C. J. Eby re Aroclors - FDA                                      MONS 096860
 228       12/1/1961   Adhesives Age Ad 4-5 1961-62 The Ubiquitous Aroclor "Genie" Does it          No Bates
                       Again



                                                              9 of 49
                                                                             Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude D. ROSNER Expert Testimony -118
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20           PageID.17082 Page 115 of
                                                                   246
Exhibit   Doc Date Description                                                                    Beg Bates
Number
  229      1/1/1962   McCune EL, Hydropericardium and Ascites in Chicks Fed a Chlorinated            MONS 096116
                      Hydrocarbon, Poultry Science, 1961, 41, 295-299
 230       1/1/1962   Rachel Carson, Silent Spring p. 58: “Seemingly moderate applications of
                      insecticides over a period of years may build up fantastic quantities in soil.
                      Since the chlorinated hydrocarbons are persistent and long- lasting, each
                      application is merely added to the quantity remaining from the previous
 231       1/19/1962 Wheeler letter to Jackson                                                    DSW 554432
 232       3/13/1962 Letter from R Emmet Kelly, M. D. to File re: Dr. Marcus Key, U. S. Public    MONS 096766
                     Health Service, Division of Occupational Health stated he was in St. Louis
                     to investigate a chloracne epidemic at the International Bent Glass
 233       3/15/1962 Letter from R. Emmet Kelly to Marcus Key re Aroclor Plasticizers;            MONS 088309
                     Presentation of the PCB Management Plan, 1970
 234       3/20/1962 McHugh, Knapp, Roush, Organic Chemicals Division, St. Louis, “Heat           PCB-ARCH0089410
                     Transfer Fluids”
 235       3/27/1962 Letter from K. H. Moddy (General Office, Monsanto) to H. S. Bergen, Jr.      MONS 097442
 236        4/9/1962 Kelly to Bill Maddox, Monsanto, NY (telegram) re: not expect that a starch   PCB-ARCH0069571
                     adhesive containing 35 to 40 per cent Aroclor 5460 would require a
                     warning label
 237       4/25/1962 Letter from H Wilbur Speicher to Wheeler re: Maximum temperature for         MONS 087904
                     capacitor inerteens and transformers inerteens can be heated before local
                     exhaust ventilation is provided
 238        5/4/1962 Message by A.W. Mempelmann, Seattle re: Dr. Emmet Kelly & Richard            MONS 071292
                     Davis R. re: May 3, 1962 ltr J.E. Flynn M.D. Everett Clinic - Patient
                     exposed to vapors from a pydraul product
 239       5/14/1962 Letter from J. E. Flynn (The Everett Clinic) to R. Emmet Kelly re exposure   MONS 091076
                     to Pydraul AC
 240       7/11/1962 Memo from Elmer P. Wheeler to Mr. Thomas Jacobs, Prairie States Oil          PCB-ARCH0069575
                     and Grease Company re: Aroclor 5460 is terpyenyl, chlorinated to the
                     extent of 60%
 241       7/13/1962 Younger Laboratories Certificate of Analysis Subject: Toxicological          PCB-ARCH0069723
                     Investigation of: Aroclor 5460 Monsanto Sample Number 48, Monsanto
                     Project Number Y-62-46
 242       7/17/1962 Ltr from Richard Davis to “All District Managers” “Therminol – Industrial    TOWOLDMON0055780
                     heat Transfer fluid Program re: “Effective August 1, 1962 Aroclor will no
                     longer be offered for heat transfer applications. We will instead market
                     these fluids under the trademark Therminol ....”
 243        8/1/1962 Fire-Resistant Fluids Give new Safety to Heat Transfer,” Reprinted from      PCB ARCH 0088703
                     Factory Insurance Association, FIA Sentinel
 244       10/1/1962 The Desolate Year - Monsanto Magazine                                        No Bates
 245      10/12/1962 Complaint No. 110-Q-62; Product Pydraul AC, Boeing; “Type of Complaint:      WATER_PCB_SPO00000228
                     Carbonizing”; “Has customer checked equipment to determine if there has
                     been any accidently product leakage past the piston rings which when
                     combined with our product could cause the carbon deposits on the
                     compressor exhaust valves.”
 246      11/27/1962 Letter from R. Emmet Kelly to FILE re exposure from molten aluminum          MONS 098084
                     dropping into puddles of Pydraul A-200
 247      12/18/1962 Ltr from Kelly to Richard Body, Steel Company of Wales re: Tox               PCB-ARCH0621718
                     information on Pydraul 150.
 248       1/1/1963 Monsanto's 1963 Annual Report                                                 MONS 352075



                                                               10 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -119
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20            PageID.17083 Page 116 of
                                                                     246
Exhibit   Doc Date Description                                                                        Beg Bates
Number
  249      1/1/1963    Irving Sax, Dangerous Properties of Industrial Materials, p. 25; 596 Table     PCB-ARCH0148361
                       7: Occupational Poisons which May Produce Abnormalities in Liver
                       Function,” “Chlorinated diphenyls”
 250       1/1/1963    Frank A. Patty, Industrial Hygiene and Toxicology re: Cites Drinker, Treon     PCB-ARCH0305839
                       et al.
 251      1/23/1963    Message by J. Orem Detroit re: Richard Davis - Having trouble with             MONS 071306
                       Pydraul A-200 Lines
 252      3/20/1963    Ltr from Wheeler to L.N. Rodenhouse, Acme Protection Equipment                 MONS091153
                       company, South Haven, MI re: Re: Pydraul A-200
 253       4/1/1963    Aroclor 1221, 1232, 1242 for Polyvinyl Acetate-Emulsion Adhesives,             PCB-ARCH-EXT0012892
                       Technical bulletin No. PL-321
 254      5/27/1963    Memo from Chas M. Williams to P.E. Heisler, Krummrich re: Electrical           PCB-ARCH0212207
                       Utilities, LaSalle, Illinois
 255      7/25/1963    Ltr from Emmet Kelly to A.R. Hempel re: request for composition of Aroclor     PCB-ARCH0736677
                       1254 and 5460
 256      11/1/1963    Chemical Specialties Data Report Aroclor Compounds                             0509197
 257      2/10/1964    Ltr from Wheeler to William L. Sutton, Eastman Kodak Company re: On            MONS090374
                       FR-1
 258      5/14/1964    Monsanto Appropriation Request to The Executive Committee: Sommer,             PCB-ARCH0015227
                       Christian, Gillis, Mueller, O'Neal, Thomas, Williams, Hoyer - Title: Expand
                       Aroclor Production at W.G. Krummrich and Anniston Plants
 259      5/27/1964    Letter from Elmer P. Wheeler to Frank T. Nemits: Aroclor 1232: Federal         MONS 097865
                       Hazardous Substances Labeling Act
 260      5/28/1964    Monsanto Meeting of the Board of Directors - 5/14/1964 Memo of Mr. R.          STLCOPCB4002928
                       M. Morris recommending expenditure of $750K to expand Aroclor
                       production at the Anniston plant
 261      6/1/1964     Wheeler to Charles J. DeSimone, Pratt & Whitney Aircraft, CT                   PCB-ARCH0569131
 262      6/24/1964    Letter from M. N. Johnson, M. D. to J. M. Campbell MCL - London re:            MONS 096861
                       replying to your inquiry concerning Aroclors
 263      7/30/1964    Ltr from Elmer P. Wheeler to Mr. J.O. Schiltz re: Toxicity and safe handling   STLCOPCB4008168
                       of Therminol FR products
 264       8/4/1964    Memo from J.W. Campell to Emilio re: S.A.E. De Condensadores De                MONS 097945
                       Trevoux
 265      11/4/1964    M. N. Johnson, MD to Ray Stone, Morningstar Paisley, Inc., Chicago, IL         PCB- ARCH 0069584
                       Re: “any hazard in the use of Aroclor 5460 as a plasticizer in P.V.A.
                       adhesives heated to 300F.”
 266      11/9/1964    Ltr from Jennings Fershing to Monsanto Chemical Company re: Medical            MONS 091163
                       Division Urgent; doctor identified Pydraul–901 in patient
 267      11/20/1964   Dave Wood, London to Benignus “Pyroclor”                                       PCB-ARCH0036868
 268       1/1/1965    Hygienic Guide Series Chlorodiphenyls                                          MONS 076148
 269       1/1/1965    Chlorodiphenyls 42'%-54% (or 60"/v) PCB; Warning label for PCB in the          PCB-ARCH0025009
                       environment Jan-Feb 1965
 270      1/14/1965    The Environment and Disease: Association and Causation? By Sir Austin          No Bates
                       Bradford Hill
 271      1/21/1965    Kelly to M.J. Monahan, Acorn Chemical Company, Cleveland, OH                   PCB-ARCH 0069585
 272      1/25/1965    Ltr from R. Emmet Kelly to Mr. Richard Davis re: Autoclave leakage into        MONS 098092
                       the insulation of Pydraul A-200
 273       3/1/1965    Ltr from T.M. Steadman to Monsanto Canada Ltd. Re: Ill effect of Inerteen      MONS 090434
                       in a persons skin and lungs



                                                                 11 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -120
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1             filed 01/28/20           PageID.17084 Page 117 of
                                                                      246
Exhibit   Doc Date Description                                                                         Beg Bates
Number
  274     3/1/1965    Receiving Report from Jack Cole, to J.C. Beard re: Inerteen PPO,                 PCB-ARCH0402494
                      damaged drum leak
 275      3/11/1965   Ltr from Elmer P. Wheeler to M.J. Monahan re: data for Aroclor 5460              PCB-ARCH0069586
 276      5/6/1965    Ltr from H.L. Gray to Mr. G.R. Sido re: Leaking drum from Therminol FR-2         PCB-ARCH0368130
                      was refused & returned to Monsanto
 277      5/14/1965   Richard Davis, Market Manager to Mr. J.M. Kerr re: Leakage of Pydraul            110309
                      and plunger lubricant from die casting machines flow
 278      6/15/1965   Therminol FR Fluid Heat Systems Engineering Heat Transfer Data                   TOWOLDMON003110
 279      6/17/1965   Shaw, Market Specialist, Functional Fluids, Monsanto to Frito Lay re:            PCB-ARCH0250690
 280      6/25/1965   William Hunt, General Offices, St. L. to File “Aroclor 5460”                     PCB-ARCH0069588
 281       7/1/1965   Ltr from Emmet Kelly to I.M. Singer, E. I. DuPont re: Toxicity and safe          STLCOPCB4005133
                      handling information on our fire resistant hydraulic fluid, Pydraul 150
 282      9/3/1965    Letter from Elmer P. Wheeler to Richard Davis re Aroclor 1242 Reliance           MONS 097873
                      Electric & Engineering Company, Cleveland, dated September 3, 1965
 283      11/3/1965   Monsanto Receiving Report from Malone Freight Lines received by T.C.             PCB-ARCH0318055
                      Beard Steel Drum Dykanol (drum link in route)
 284      11/9/1965   Ltr from H.L. Gray to H.L. Phillips re: Shipment arrived at Lyndhurst, New       PCB-ARCH0318054
                      York containing a leaking drum from a 4 inch slit
 285      3/1/1966    Monsanto Aroclor for Capacitors                                                  MONS 078556
 286      3/29/1966   Letter from T. Denton-Roberts to D. V. N. Hardy (London) re Turn right           MONS 097926
                      Controls – Aroclor 1248 - Handling, dated March 29, 1966
 287      4/4/1966    Letter from Elmer P. Wheeler from John Versack, Boeing Co. re:                   WATER_PCB-SPO00000407
                      forwarding the summary of toxicity safe handling information for hydraulic
                      fluid, Pydraul F-9
 288      4/15/1966   Ltr from Alvin W. Crow, U.S. Naval Station to Monsanto Chemical                  MONS090439
                      Corporation re: Crew worked on three 2400-208 transformers correcting
                      some leaks at the secondary lead busings
 289      5/1/1966    World Wide Strategy Capacitor-Dielectric Aroclor Bulletin                        LEXOLDMON006614
 290      5/10/1966   Memo from WK E. Ault to H.L. Gray re: Therminol FR-2 - Drums;                    PCB-ARCH0386327
                      Unacceptable Containers
 291      5/24/1966   Call report from Lever Brothers Company to G.R. Buchanan re:                     PCB-ARCH0250980
                      Consultation on problems which have developed relating to their Therminol
                      system in Baltimore
 292      6/15/1966   A Total Product Strategy Transformer Askarel Document, Revision #3,              PCB-ARCH0054133
                      Replaces Strategy date 6/15/1965
 293      7/18/1966   Ltr from Roush to Wheeler re: call regards to toxic aspects of Therminol         MONS 096887
                      FR-2 vapors
 294      9/1/1966    A Final Report - Investigation of Certain Pesticide-Wildlife Relationships in    TOWOLDMON0054663
                      the Choccolocco Creek Drainage (Sept. 1, 1966 - Aug. 31, 1967)
 295       9/1/1966   PCB Study from University of Stockholm                                           TRAN 056973
 296      9/13/1966   Division totals: Liquid Aroclors, 5 Yr. forecast (in thousands of Lbs.) 1967 –   PCB-ARCH0125992
                      70,239; 1968 74,449; 1969 79,363; 1970 83,548
 297      9/20/1966   Monsanto Complaint Investigation Log; No. S-79-K-66 to W.E. Ault-Wault           WATER_PCB-SPO00000230
                      re: Unacceptable Containers - Three drums have been examined and all
                      show failure due to metal fatigue.
 298      9/23/1966   Memo from S. Shaw to G.R. Buchanan/R. Davis re: Trip Report Aug. 29 -            PCB-ARCH0046759
                      Sept. 1 New York District




                                                                 12 of 49
                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                                   To Exclude D. ROSNER Expert Testimony -121
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20         PageID.17085 Page 118 of
                                                                   246
Exhibit   Doc Date Description                                                                    Beg Bates
Number
  299      10/3/1966 Telegram P. Gatens and D. T. Mayer re: "Customer [Pierce and Stevens         PCB-ARCH0196575
                     Chemical Company, Buffalo, NY] has complained relative to the failure of
                     several of the drums in this shipment
 300       10/5/1966 MSU letter to Monsanto re - water, mud and fish samples Ferguson letter      DSW 162355
                     to Fuhrneister, dated 10/5/66
 301      10/11/1966 Bill of Lading: [handwritten] "Drum leaking … tape over leak.”               PCB-ARCH0212957
 302      10/13/1966 Therminol Heat Transfer Food Industry Penetration document                   MONS 037782
 303      10/20/1966 Monsanto Outgoing Message from Don Pogue - Los Angeles to D. Roush           DSW 434990
                     St Louis re: Sample of FRZ from Fritolay on the way. Suspected
                     contamination due to leaking heat exchanger
 304      10/24/1966 Ltr from Richard Davis to G.R. Buchanan, National Tea Company the Food       STLCOPCB4096628
                     Industry re: Therminol sales
 305      10/31/1966 Aroclor Plasticizers O/PL-306, October 1966                                  PCB-ARCH0216396
 306       11/2/1966 MSU letter to Monsanto re - October Findings - Caging Experiments            DSW 162358
 307      11/28/1966 Letter from Henry Strand to Monsanto Europe, David Wood re: Aroclors         MONS 090520
                     (Soren Jensen)
 308       12/1/1966 Monsanto Europe Brussels letter to G.R. Buchanan, Monsanto US re-            MON-MT-008548
                     Aroclor Sweden
 309      12/12/1966 Letter from Emmet Kelly to D. Wood - Aroclor Sweden; cc: Arpino,             NEV 023924
                     Buchanan, Hardy, Steenrod
 310      12/15/1966 Report of a New Chemical Hazard                                              MONSFOX00003427
 311      12/27/1966 Letter to Mr. Bruce Bradbear from P.G. Benignus re: A Swedish publication    HARTOLDMON0000794
                     newspaper article referring to Polychlorinated Pi-Phenols and not
                     Polychlorinated Biphenyls
 312      12/29/1966 Letter from University of Stockholm to Ford, Monsanto Re - PCB Study         MONS 089196
 313       1/12/1967 Aroclor - Sweden - Memo from Hardy to Benignus, Buchanan, Cameron,           MONS 097068
                     Kelly, Graham, Steenrod, Wood, Evans, Barter
 314       1/26/1967 Letter from D. Wood to G. R. Buchanan - St. Louis re: Sweden, Aroclor        MONS 098136
 315        2/2/1967 Ltr from Hardy to Border Chemicals Ltd. Or the attention of Mr. Fuller RE:   MONS 090529
                     the safe handling & toxicology of Monsanto Aroclors I
 316       2/10/1967 Letter from R. Emmet Kelly, M. D. to Mr. D. Wood (London), February 10,      MONS 097918
                     1967
 317       2/13/1967 Letter from Gene Wilde (General Offices, Monsanto) to R. Kelly, M. D.,       MONS 097089
                     dated February 13, 1967
 318       2/21/1967 Letter from D. V. N. Hardy to Dr. R. Kelly (St. Louis) re Sweden, Aroclor    MONS 096494
 319       2/21/1967 Monsanto letter RE - how to deal with Swedish PCB study Kelly to Gene        MONS 096495
                     Wilde
 320       2/22/1967 Letter from D. Wood to E. Kelly re: Soren Jensen's, original papers in       TOWOLDMON0003200
                     English
 321       2/27/1967 Letter from Dr. R. Emmet Kelly to Dr. M.J. Thomas of NCR attaching a         HARTOLDMON0000798
                     photostat of paper by Dr. Jensen's of Sweden's original paperwork relating
                     to PCBs
 322       2/27/1967 Letter from D. Wood to D.V.N. Hardy re: GB small samples of various          MON-MT-008561
                     isomers of Aroclor
 323       2/27/1967 Letter from R. Emmet Kelly, M. D. to Mr. Dave Wood                           MONS 097694
 324       3/16/1967 Gene Wilde to Kelly re: In contact with Widmark and following this.
                     Chemical engineering had a story about Sweden and PCBs                       PCB-ARCH0289728
 325       4/20/1967 Memo from J.G. Bryant to R.G. Moody re: Split Chime on Aroclor Drum          PCB-ARCH0291997
 326       5/22/1967 Ltr from S. Shaw to Clinton C. Boushell re: Therminol for food application   PCB-ARCH0579082
 327       7/11/1967 Industrial Bio-Test Laboratories, Inc. Report to Monsanto Company 21-        PCB-ARCH0069732


                                                              13 of 49
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude D. ROSNER Expert Testimony -122
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20          PageID.17086 Page 119 of
                                                                   246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  328      8/1/1967  Monsanto's Here's How to Get More Performance and Save Money When             TOWOLDMON0035698
                     Specifying Transformers book
 329       9/1/1967 Memo from M. Schuitema to V.J. Heroufosse re: complaints from Piet             MONS097949
                     Smith that some of their workers go skin irritations when handling
                     Sontotherm
 330        9/7/1967 Anniston - Increase Aroclor Capacity Expansion Plan                           TOWOLDMON0043842
 331       9/9/1967 Aroclor Dept. 246 welcome letter                                               STLCOPCB4044374
 332       9/13/1967 Memo from W.E. Gordon to K.L. Gray re: Inerteen                               PCB-ARCH0386292
 333      10/21/1967 Chlorinated Hydrocarbons in British Wildlife by D.C. Homes, J.H. Simmons      MONS 083030
                     , J. O'G Tatton Laboratory of the Government Chemist, London
 334       11/1/1967 Letter from Jack T. Garratt to H. Wilbur Speicher re: Letter from Jack T.     NEV 011709
                     Garratt to H. Wilbur Speicher re: Inerteen warning labels for any
 335      11/2/1967 Letter from A. Richardson (Shell Chemicals) to Dr. V. N. Hardy (Monsanto) MONS 091211
 336      11/3/1967 Letter from D.V. H. Hardy to Mr. Richardson, Shell Chemicals              TOWOLDMON0054632
 337      11/6/1967 Letter from Dick Hamil (Atlanta) to Stan Shaw (St. Louis): Frito Lay Boiler    MONS 097765
                     Accident, Monday, October 30, 1967
 338       11/7/1967 Ltr from Don Roush to T.C. White, Shurtenda Steaks re: Therminol Sample       STLCOPCB4096647
 339      11/15/1967 Letter from Gene Wilde to Emmet Kelly re: Adverse publicity in Europe on      MONS 097067
                     chlorinated hydrocarbons & article regarding polychlorinated compounds
                     detected in British wildlife from Mr. Hardy
 340      11/16/1967 Letter from Dr. R. E. Kelly to Gene Wilde                                     MONS 096492
 341      11/22/1967 Meeting of the Board of Directors - expansion of arolcor facilities           TOWOLDMON0054630
 342      11/29/1967 Progress Report Tittle: Aroclor and Aroclor Blends: Process Improvement       PCB-ARCH0207819
                     Plan by R.M. McCuthchan (J.W. Molloy)
 343      12/21/1967 Ltr from William H. Hunt to R.M. Parks re: Aroclor 5460 Egg Hatchability      PCB-ARCH0069746
                     and Chick Viability
 344      12/30/1967 Organochlorine Pesticides in Seals and Porpoises by A.V. Holden; K.           WATER_PCB-00054579
                     Marsden; Nature Vol. 216
 345        1/1/1968 1968 Handwritten Aroclor Usage by State & Map                                 STLCOPCB4052347
 346        1/1/1968 2nd Quarter 1968 “the Word on Aroclor, Issue No. 2.                           TOWOLDMON0057300
 347        1/1/1968 Organic Chemical Division 1968 Ed. Philosophy of the 1968                     WATER_PCB-SD0000087441
                     Reorganization
 348        1/8/1968 S. A. Heininger, St.L to C.E. Anagnostopoulos [Functional fluids] and         TOWOLDMON 0003775
                     Robson re: studies to be undertaken by WARF on identification of
                     ‘chlorinated hydrocarbons’ residues in gulls and various shore bird species
 349       2/20/1968 Work Proposal: WGK Plant” Aroclor/Blends, Fume Removal System re:             PCB-ARCH 0133986
                     Statement of Problem: Aroclor, biphenyl and HCl fumes are irritating and
                     must be removed from the work area. Personnel are exposed when
 350       2/23/1968 Memo from D.V.N. Hardy to W.R. Richard re: Aroclors                           PCB-ARCH0577266
 351       3/15/1968 Pesticides: Transatlantic Movements in the Northeast Trades Cience Vol.       MONS 087284
                     159
 352       3/18/1968 W.J. Gissendanner, Organic Chemicals Division to L.A. Owen re: letter to      PCB-ARCH0069611
                     confirm the toxicological data for our Aroclors 1254 and 5460
 353       3/26/1968 Letter from Don Roush (St. Louis, General Offices) to D. Wood (Brussels):     MONS 097447
                     Therminol/Santotherm Contamination of Cooking Oil - Smith Potato Crisps,
                     Holland
 354        4/1/1968 The Word on Aroclor Issue No. 1, 1st Qtr. 1968 by Virgil & Harry              DSW 248373
 355        4/4/1968 Document titled “Parlon Promotion Means Aroclor Opportunities”                DSW 592513




                                                               14 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -123
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1           filed 01/28/20          PageID.17087 Page 120 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  356     4/22/1968 Minutes of Meeting of the Corporate Development Committee - Present C.          TOWOLDMON0001287
                     H. Sommer - Chairman, E. J. Bock, J. L. Christian , J. L. Gillis, R. K.
                     Mueller, E. A. O'Neal, M. C. Throdahl, R. K. Fliteraft - Secretary
 357      4/28/1968 Letter from R. Emmett Kelly to Dave Fritz, Kaiser Aluminum, Trentwood           WATER_PCB-SPO00000397
                     Works re: Forwarded toxicity and safe handling information on fire resistant
                     hydraulic fluid, Pydraul 312
 358       5/6/1968 Letter from R. Emmet Kelly to C. E. Anagnostopoulos and E. S. Robson re         MONS 097072
                     Aroclor residues in Fish and Fowl
 359      5/20/1968 Letter from W. R. Richard (Research Center) to R. Davis                         MONS 097071
 360      5/23/1968 Letter from Richard Davis to W.R. Richard re: Aroclor into sewers and           WATER_PCB-SD0000043410
                     streams from Industrial fluids applications is in industrial hydraulios
 361       6/5/1968 Letter from Emmet Kelly to Wayne Thornburg re: Subacute oral toxicity on        MONS 087907
                     chlorinated biphenyls & Aroclor 5460 carried out on chickens along with
                     unpublished data on 20 Day subacute dermal toxicity to Rabbits
 362      6/18/1968 US Bureau of Commercial Fisheries - Aroclors                                    MONS 097094
 363      6/26/1968 A Monsanto Business in Fluid Heat Transfer Systems Functional Fluids            PCB-ARCH0005606
                     Business Group
 364      7/31/1968 Memo from C. Paton to Richard, Kelly, Wheeler, Keller re: "New Scientist"       TOWOLDMON0046260
                     article from Dec. 15, 1966 Article on PCB Aroclor toxicity
 365       9/9/1968 Otis Fancher, IBT to Wheeler re: Letter including protocols for studies of      MONS091215
                     Aroclors, including 2 year chronic Toxicity studies.
 366       9/10/1968 Memo from R.W. Ehrhardt to W.E. Gordon re: Bridgeport, Connecticut             PCB-ARCH0377679
                     Aroclor 1242 - Electrical Grade
 367       9/12/1968 Ltr from William F. Randolph to Dr. R. Emmet Kelly re: Food Additive           PCB-ARCH0015469
                     Petition No. 8B2306
 368       9/20/1968 Receiving Report from Maline Freight Lines, Inc. to J.H. Powell re:            PCB-ARCH0294474
                     Returned drums leaking Aroclor 1254
 369       9/25/1968 Memo from Meeting Committee S. Shaw, R. Meyer, R. Steenrod, L.                 WATER_PCB-SD0000079981
                     Bradford re: Aroclor - Long Range Objectives Marketing Plan
 370       10/1/1968 Japanese PCB – 1000 sickened.
 371       10/9/1968 Professor R. W. Risebrough's Pre-publication: Chlorinated Hydrocarbons         MONS 083014
                     In Marine Ecosystems,"
 372      10/14/1968 H. L. Williams, Anniston to W. A. Kuhn, St. L “Aroclor Complaints” Item 4 –    PCB-ARCH0377086
                     leakage … Aroclor 1242 Westinghouse – Bloomington…. Car damaged by
                     railroad in transit.”
 373      10/16/1968 Ltr from W.A. Kuhn to W.B. Papageorge re: Fluids Group business                PCB-ARCH0207618
                     objective for 1969
 374      10/21/1968 Polychlorinated Biphenyls in the Environment - Letter from Wheeler to          MONS 097123
                     Richard; cc: Kelly, Tucker, Keller, Payton, Bergen, Johnson
 375      11/26/1968 Call Report - Organic Division Marketing Department: Customer Al Olney;        WATER_PCB-SD0000078379
                     To: Norm Johnson; re: Follow-up on impending Therminol Systems with
                     Jersey Maid
 376       12/4/1968 Letter from D. A. Olson to W. R. Richard: Aroclor Toxicity                     MONS 096341
 377       12/6/1968 Memo from L.D. Press to file re: Plasticizer call report Kimberly - Clark      MONS 080382
                     12/4/1968
 378       12/9/1968 Ltr from W.R. Richard to Ralph Munch re: Defense of Aroclor                    MONS 097304
 379       12/9/1968 Ltr from Kazuo Hoshino to D.A. Olson re: Bran Oil Poisoning by Kaneclor        STLCOPCB4039495
 380      12/10/1968 James H Schuch to File, re: Aroclor 4465                                       MONS 096767




                                                               15 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -124
       Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20           PageID.17088 Page 121 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  381     12/14/1968 Article by Risebrough, Nature, vol. 220, 12/14/68 titled “Polychlorinated      DSW 280820
                     Biphenyls in the Global Ecosystem
 382      12/20/1968 Letter from E. P. Wheeler to Dr. Joseph C. Calandra, Industrial Bio-Test       MONS100163
                     Laboratories, Inc.
 383      12/30/1968 Aroclor - Wildlife - to: Kuhn from Richard (Research Center) cc: Bergen,       MONS 097307
                     Hodges, Wheeler, Tucker, Olson, Kounts, Davis, Johnson
 384       1/1/1969 Clinical Toxicology of Commercial Products Acute Poisoning Marion N.            PCB-ARCH0305786
                     Gleason, Robert E. Gosselin, Harold C. Hodge, Roger P. Smith
 385        1/3/1969 Memo from D.E. Roush re: Therminol FR System Experience and Design             DSW 201202
                     Considerations for Food Applications
 386       1/14/1969 Letter from D. A. Olson to Kazuo Hoshino MMK, Tokyo re: Aroclor Toxicity       MONS 096369
 387       1/17/1969 Memo from W.R. Richard to W. Kuhn re: Krummrich toxic dump was                 PCB-ARCH0303696
 388       1/23/1969 Monsanto Memo - Aroclors in Plant Effluent                                     DSW 014282
 389       1/30/1969 Memo from O.N. Mueth to Mr. Elmo Campbell re: Recent Drum Failures             PCB-ARCH0195758
 390      1/30/1969 Call Report, Organic Division, National Can Co., Danbury, CT re: “They
 391       2/14/1969 Monsanto Memo - Inquiry from vapor corporation on toxic effect of              MONS 096865
                     chlorinated biphenyl
 392       2/18/1969 Monsanto Memo - Tokyo                                                          MONS 097691
 393       2/19/1969 Tom C. Ford to Walter E. Schalk re: Proposed response to SF Ch. Art.           PCB-ARCH0052948
 394       2/24/1969 Progress Report - Waste Audits                                                 DSW 014277
 395       2/24/1969 Articles from S. F. Chronicle titled "A Menacing New Pollutant" and "Bay       MONS 030310
                     Scientist's Pollutant Warning".
 396       2/25/1969 Monsanto Memo - Aroclor Wildlife Tucker to Richard and Wheeler                 MONS 097108
 397       2/26/1969 Letter from E. Scott Tucker to L. R. Stark (General Offices) re Aroclor        MONS 098149
                     Water Solubility
 398       2/27/1969 Letter from Jack T. Garrett re Aroclors - San Francisco Bay Regional           MONS 096366
                     Water Quality Board, Aroclor - Wildlife File
 399       2/27/1969 Draft Memo and Answers to Press Inquiries;                                     MONS 097609
 400       2/28/1969 Monsanto Statement, draft                                                      MONS 087893
 401       2/28/1969 R.E. Keller to Richard re: Rough Draft of response.                            PCB-ARCH0289331
 402       2/28/1969 H.L. Minkler to Mrs. Sidney DeGoff, San Francisco re: Mr. E.J. Bock,           STLCOPCB4052554
                     President of Monsanto, has asked that I, as division manager responsible
                     for the marketing and manufacture of Aroclor, respond to your note of
                     February 24th regarding the article about our product which appeared on
                     February 24 in the San Francisco Chronicle.” Attaches “our comments
                     which we are releasing for public and trade use.”
 403       3/1/1969   Report, Applied Sciences Section Functional Fluids: Aroclor Environmental     MONS035992
                      Studies
 404       3/3/1969   Functional Fluids Group sent letter to 31 major Aroclor Customers in          MCL000001
                      transformers and capacitor applications
 405       3/3/1969   Letter from Tom C. Ford to Mr. Harry M. Bennett (Sherman Oaks) and Mr.        MONS 097499
                      Linton von Beroldingen (San Francisco) (response to menacing new
                      pollutant)2
 406       3/3/1969   Statement from Monsanto Company re Feb. 24 San Francisco Chronicle            No Bates
                      article.
 407       3/3/1969   Question and Answer Sheet on Polychlorinated Biphenyl                         PCB-ARCH0000256
 408       3/4/1969   Letter from E. S. Tucker to W. R. Richard: Aroclor - Wildlife: Incineration   MONS 097053
                      of NCR Paper
 409       3/6/1969   Letter from W. R. Richards to E. Wheeler re - Aroclor Wildlife Accusations    MONS 096509; MONS 097232
 410       3/6/1969   Letter from Tom C. Ford to Mr. H. H. Bible, Mr. E. J. Bock, Mr. J. L.         MONS 097978


                                                               16 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -125
       Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20           PageID.17089 Page 122 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  411     3/7/1969    Memo from WR Richard to file copying Scott Tucker and Dr. Keller,             LEXOLDMON000639
                      Wheeler and Kelly.
 412      3/10/1969   Monsanto Memo - Industrial Bio-test lab, Aroclor - Wildlife                   MONS 097709
 413      3/11/1969   Forrestal to Bergen letter re Polychlorinated Biphenyls, date 3/11/69         DSW 583754
 414      3/12/1969   March 12, 1969 Waychoff letter to Schalk, attaching March 12, 1969 Paton      DSW 593169
                      letter to Schalk
 415      3/12/1969   Paton letter to Waychoff, re Future Plans for Aroclor Plasticizers, dated     DSW 593170
                      3/12/69
 416      3/13/1969   Ford letter to Arbogast dated 3/13/69                                         DSW 282057
 417      3/18/1969   Letter from Elmer P. Wheeler to Tom Ford re Monsanto’s Statement on           MONS 097606
                      PCB’s in Wildlife
 418      3/21/1969   Ford letter to Trimegistus                                                    DSW 201071
 419      3/21/1969   4/2/1969 Document titled “Report And Comments on Meeting on                   NEV 027182
                      Chlorinated Biphenyls in the Environment” at Industrial Biotest
                      Laboratories, Chicago, March 21, 1969 by Robert L. Metcalf
 420      3/24/1969   Letter from Jack T. Barrett (Pollution Abatement and Industrial Hygiene) to   MONS 090790
                      Harry Chatfield (Los Angeles County Air Pollution), BCC: Richard, Tom
                      Ford, Bergen, Springgate
 421      3/27/1969   Bergen letter to Dierker San Francisco RWQCB, dated 3/27/69 re:               DSW 280813
                      response to questions concerning PCBs manufactured by Monsanto
 422      4/2/1969    Report and comments on meeting on chlorinated biphenyls, Robert L.            MONS 037565
                      Metcalf
 423      4/8/1969    Wheeler letter to Richards re Aroclor Degradation in Soil, dated 4/8/69       TRAN 008733
 424      4/14/1969   Monsanto Memo - Disposal and incineration of aroclor                          MONS 100160
 425      4/15/1969   Letter from E. P. Wheeler to Dr. Joseph Calandra, Industrial Bio-Test         MONS 089170
                      Laboratories, Inc. re: Toxicity Studies on Aroclors
 426      4/16/1969   Memo from E.P. Wheeler to R.E. Soden re: Polychlorinated Biphenyls in         HARTOLDMON0007982
                      the Environment
 427      4/18/1969   Plasticizer Sales Call Report - Cumming Paton                                 MONS 080267
 428      4/28/1969   Minutes of Corporate Development Committee meeting                            TOWOLDMON0001312
 429       5/1/1969   Memo from A. F. Pier to R. M. Kountz re Disposal of Chlorinated Wastes.       DSW 013493
 430       5/6/1969   "Aroclor Toxicity Mtg” handwritten -- attendees: Wheeler, Kelly, Keller,
 431      5/12/1969   Monsanto Memo - Aroclor Clean-up from Plant Effluent                          DSW 013488
 432      5/19/1969   Letter from Elmer Wheeler to Dr. Goldberg re - safe usage of two of           NCR-FOX-0575886
                      Monsanto's aroclors
 433      5/22/1969   Meeting of the Board of Directors                                             DSW 128951
 434      5/23/1969   Memo from Randall Graham to J.R. Fallon re: Red Tag Maintenance               PCB-ARCH0062369
                      Program/Electrolux
 435      5/26/1969   Letter from Elmer P. Wheeler to W. R. Richard - Incineration of Aroclor       MONS 096344
 436      5/28/1969   Ford letter to the Gainsville Sun dated 3/28/69                               DSW 200973
 437       6/5/1969   Monsanto Chemicals Limited Product Toxicology - Aroclors by D.V.N.            PCB-ARCH0288855
                      Hardy Report summarizing present knowledge concerning chlorine-
                      containing residues in wild life and visits made to organization implicated
                      therewith during the period April 28th - May 1st, 1969
 438      6/10/1969   Springgate letter to Schalk dated 6/10/69                                     MONS 097841
 439      6/12/1969   R.E. Keller rough draft notes from part of European trip                      MONS 034748
 440      6/12/1969   Letter from Elmer P. Wheeler to Dr. Robert E. Keller re Report on "Human      MONS 086881
                      Poisoning with Kane-Chlor"




                                                               17 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -126
       Case 2:15-cv-00201-SMJ               ECF No. 385-1           filed 01/28/20           PageID.17090 Page 123 of
                                                                  246
Exhibit   Doc Date Description                                                                   Beg Bates
Number
  441     6/13/1969 Ltr from Tom C. Ford to Mr. Robert A. Hoving re: Alleged effect on the       MONS 087840
                    environment of PCB
 442      6/13/1969 Letter from Tom C. Ford Manager of Divisional Public Relations of            MONS 090761
                    Monsanto to Mr. Phillip Yaffee, Wall Street Journal
 443      6/18/1969 Memo from Cumming Paton to J.E. Springgate re: Aroclor 5460                  PCB-ARCH0176854
 444      6/24/1969 Tucker to Keller, “Monthly Summary - Aroclor Wildlife" Aroclor Degradation   MONS 097041
                    in Soil
 445      7/1/1969 Document titled “Quarterly Report", July, August, September 1969              MONS 036714
 446      7/1/1969 Document titled “The Death of Aroclor"                                        MONS 045497
 447      7/1/1969 Technical Bulletin No. O/PL-311A, Aroclor resins and plasticizers for         TOWOLDMON0035244
                    chlorinated rubber, date stamped March 24, 1974
 448      7/15/1969 Letter from Elmer P. Wheeler to John Teasley regarding requested Aroclor     GPFOX00045446
                    information
 449      7/17/1969 Monsanto Memo - Queeny Plant                                                 DSW 006369
 450      7/23/1969 Letter to Bruce Pyle (Department of Conservation and Economic                MONS 090798
                    Development from Elmer P. Wheeler (Environmental Health)
 451      7/24/1969 Memo from J.G. Bryant to H.S. Bergen re: Scrap Aroclor Disposal              PCB-ARCH0073232
 452      8/1/1969 Ingersoll B. DDT on trial in Wisconsin-part II. Bioscience. 19 (Aug 1969),
                    735–736
 453       8/5/1969 Letter from Jack T. Garrett (Medical Department) to Dr. E. S. Tucker         MONS 097464
 454      8/15/1969 Letter from Elmer P. Wheeler to J. R. Fallon re Therminol FR Series --       MONS 097763
                    Chlorinated Biphenyls Food Processing
 455      8/20/1969 Memo from B.O. Severson to H.L. Williams re: Toxicity Warning Label -        PCB-ARCH0025028
                    Aroclor
 456      8/25/1969 PCB Committee Meeting Notes                                                  DSW 164930
 457      8/25/1969 Letter from E.V. John to Martin W. Farrar, Paul B Hodges, Williams R.        MON-MT-003319
                    Richards, Elmer P. Wheeler re: Task Force appointed by the PCB
                    committee
 458      8/26/1969 Letter from Jack T. Garrett to Elmer P. Wheeler                              MONS 097989
 459       9/1/1969 Index - Sources of Scrap Electrical Aroclor Disposal Reclamation of          PCB-ARCH0059484
                    Aroclors for Use in Industrial Fluids; Bulk Versus Drum Shipments
 460       9/5/1969 Cumming Paton to H.E. Smith “Aroclor 5460 Quality" There are 3 apparent      PCB-ARCH0014207
                    problems with Aroclor 5460 that are disturbing in view of our hopes of
                    getting it FDA approved.
 461       9/5/1969 Minutes of Aroclor "Ad Hoc" Committee - First Meeting Farrar, Hodges,        STLCOPCB4024915
                    John, Richard, Wheeler
 462       9/9/1969 Defense of Aroclor - F. Fluids - from W. R. Richard to E. Wheeler            DSW 014256
 463      9/11/1969 Ltr from H.M. Frankton, Monsanto Limited re: Pyroclor - a recent incident    PCB-ARCH0577507
                    where men handling Pyroclor in link boxes of sealed transformers suffered
                    some ill effects such as skin irritation and sickness
 464      9/12/1969 Memo from Bergen to Kuhn, with attached memo dated 9/9/1969 from             MONS 097283
                    Richards to Wheeler re: Defense of Aroclor- F.. Fluids
 465      9/16/1969 Ltr from W.A. Kuhn to H.S. Bergen & W.R. Richard re: Defense of Aroclor      STLCOPCB4052824

 466      9/19/1969 Letter from W. A. Kuhn (St. Louis) to H. S. Bergen                           MONS 096384
 467      9/23/1969 Kuhn to H.L. Williams - Anniston “ Unsalable Finished Goods Inventory”       PCB-ARCH0014196
 468      9/25/1969 Letter from E. S. Tucker to R. E. Keller re Wisconsin Alumni Research        MONS 071163
                    Foundation Institute Trip Report - September 24, 1969




                                                              18 of 49
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude D. ROSNER Expert Testimony -127
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1           filed 01/28/20          PageID.17091 Page 124 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  469      9/29/1969 Memo from W.R. Krummrich Plant to Mr. W.A. Kuhn re: Current Size of            PCB- ARCH0302427
                     Aroclor Sewer Losses; Proposal to Reduce Losses
 470       10/2/1969 Report of Aroclor "Ad Hoc" Committee - from Farrar, Hodges, John,              TOWOLDMON0047671
                     Richard, Wheeler to Howard S. Bergen and James Springate
 471       10/6/1969 Memo from W.A. Kuhn to R.M. McCutchan re: Recovery of Aroclor Loses            STLCOPCB4057922
 472       10/9/1969 Monsanto Memo - Status report aroclors clean-up of the plant effluents         MONS 049095
 473       10/9/1969 C.F. Buckley, Krummrich Plant to T. W. Walton, “Pyranol in Transformers”       PCB-ARCH0302419
 474      10/10/1969 Memo from Elmer P. Wheeler to E. J. Bock re Background for                     TRAN 058839
 475      10/13/1969 Call Report, Jiffy Fry Foods, Crookston, Minn re: Report of “leaks were        PCB-ARCH0250867
                     found in each of the four coils” need test for contamination.
 476      10/15/1969 Report of Aroclor "Ad Hoc" Committee second draft                              DSW 164905
 477      10/17/1969 Ltr from H.A.F. Allison, Mill Haven Fibers Ltd. to T.W. Oneson, Monsanto       MONS 089406
                     Canada
 478      10/22/1969 Letter from H. S. Bergen (St. Louis) to Dr. R. S. Gordon re Aroclors - PCB -   MONS 096389
                     Washington Conference on Food Nutrition and Health
 479      10/27/1969 Call Report, Organic Division Marketing Department, Johnson and                MONS 072120
                     Johnson, New Brunswick, NJ ”Started “manufacturing a new disposal
                     paper product for hospital use. The system utilizing Therminol FR-1
                     developed severe leakage and the resultant fumes caused a labor walk out
                     and shut down of the plant.”
 480      10/29/1969 “Executive Summary PCB Pollution” Problem, dated 10/29/69 with                 MONS 034081
                     attachment
 481      10/29/1969 Statement from Monsanto Company, St. Louis, MO                                 MONS 060342
 482      10/30/1969 Executive Summary PCB Pollution Bergen to C. J. Smith and T. K. Smith -        LEXOLDMON000161
                     attachments
 483      10/30/1969 Letter from HN Dahlstrom (Brussels) to Distribution List cc: JJ Spano re:      MONS 096387
                     Toxicity of Chlorinated Diphenyls October 30, 1969.
 484      11/3/1969 “Call Report, Organic Division Marketing Department, Johnson and
                     Johnson, New Brunswick, NJ” re: “The purpose of this call was to follow
                     the previous weeks activities with Johnson & Johnson relating to the
                     difficulties and work stoppage that resulted from excessive leaks in their
                     Therminol system.”
 485      11/10/1969   E.S. Tucker - Aroclor Wildlife Problem - rough draft                         MONS 034612
 486      11/10/1969   Outline - PCB Environmental Pollution Abatement Plan - Rough Draft           MONS 035310, PCB-ARCH0240444
 487      11/10/1969   PCB Environmental Pollution Abatement Plan                                   MONS 035372
 488      11/14/1969   Monsanto Memo E. G. Wright Anniston to Papageorge - Aroclor Spill on         DSW 014093
                       March 6 1969
 489      11/17/1969   Elmer Wheeler's presentation to the CMC                                      MONS 034245
 490      11/17/1969   Minutes of Meeting of the Corporate Development Committee -                  TOWOLDMON0051139
                       unredacted, contains warning language
 491      11/17/1969   PCB Presentation to Corporate Development Committee                          TOWOLDMON0052202
 492      11/20/1969   Monsanto Memo - Aroclor Spill on Nov 6 1969                                  DSW 013748
 493      11/24/1969   Memo from Ehlers, dated November 24, 1969, with copy of the minutes of       MONS 097556
                       the Corporate Development Committee meeting of 11-17-69




                                                               19 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -128
       Case 2:15-cv-00201-SMJ               ECF No. 385-1          filed 01/28/20         PageID.17092 Page 125 of
                                                                 246
Exhibit   Doc Date Description                                                               Beg Bates
Number
  494     11/26/1969 Paton to ?, “NCR/Aroclor 1242 Replacements” re: discussed NCR with           MONS 097975
                     Pete Maier today. 1. Monsanto Plasticizer Line. In March/April we
                     submitted 22 standard plasticizers to NCR for evaluation. They were all
                     esters with the exception of HB-40 and represented each of the ester
                     classes we produce. They were all turned down by NCR on the basis of ‘no
                     color development’. In the case of DMP and HB-40 this conflicts with the
                     data developed by Kern. ... Pete will try to get more specific answers as to
                     why our standard plasticizers failed and will also try to get us PVMMA resin
                     for our work ”
 495      12/1/1969 Possible Press Queries Resulting from Anticipated Lawsuit by Southeast PCB-ARCH0621022
                     Fisheries Association, Inc. Against Monsanto (Pensacola Plant)
 496       12/3/1969 Letter from E. S. Tucker to C. Paton and J. T. Garrett re Aroclor-Wildlife, MONS 096522
                     NCR Water Samples
 497      12/5/1969 Future Positions - Dielectrics (1)                                            MONS 096339
 498       12/5/1969 Letter from P. G. Benignus to D. A. Olson re PCB Toxicity Problem, Proper MONS 100159
                     Disposal of Scrap Aroclor
 499      12/8/1969 Aroclor Waste Disposal                                                        MONS 100155
 500      12/11/1969 Progress Report Job No. 91341:4119 Personnel M. Pierle (C.F. Buckley) PCB-ARCH0105436
                     Title: Water Pollution: Aroclor Control Problem: Report status of
                     measurement and control work
 501      12/12/1969 Ltr to Kevin P. Shea, Environment Magazine re: planned Jan. 1970             PCB-ARCH0176900
                     publication on "environmental contamination by polychlorinated biphenyls
                     (PCBs)
 502      12/15/1969 Letter from Edward V. John to Kevin P. Shea re paper to be published re M13521
                     environmental contamination by PCBs.
 503      12/15/1969 Letter from Jack T. Garrett (Manager, Industrial Hygiene) to Mr. Newton E. MONS 087832
                     Whitman, Homer Research Laboratories
 504      12/15/1969 Letter from Jack T. Garrett (Manager, Industrial Hygiene) to Mr. Newton E. MONS 087832
                     Whitman, Homer Research Laboratories
 505      12/16/1969 Letter from Jack T. Garrett to Howard S. Bergen                              MONS 096520
 506      12/16/1969 Memo from Jack t. Garrett re: Therminol FR-2 File                            MONS 099933
 507        1/1/1970 Dept 246 Operation Report Aroclors 1969                                      PCB-ARCH0123779
 508        1/4/1970 Transcript of Elmer Wheeler's Comments on Soundings - Broadcast over PCB-ARCH0000384
                     Canadian Broadcasting Company Week of January 4, 1970
 509      1/13/1970 Aroclor Effluent - Visit to NCR                                               MONS 056715
 510      1/15/1970 Memo from D.E. Roush to John Heilala re: Leak in the back coil on their 3- PCB-ARCH0483868
                     coil Vapower Therminol heater
 511       1/21/1970 The PCB-Pollution Problem Summary of January 21 and 22, 1970 St.             PCB-ARCH0290212
                     Louis Meeting with General Electric Company
 512       1/23/1970 Memo from H.S. Bergen to W.B. Papageorge re: Sanitary Lands Fills or PCB-ARCH0054443
                     Toxic Dumps for PCB
 513       1/26/1970 The PCB-Pollution Problem, St. Louis Meeting with General Electric Co., PCB-ARCH0064836
                     January 21-22, 1970
 514       1/28/1970 Call Report, Organic Division, Lever Bros., Inc., Los Angeles, CA re: At     PCB-ARCH0250928
                     several points during the meeting, there was further evidence, particularly
                     by Maintenance people, that such contamination of the Therminol had
                     occurred. In one instance, it was reported that Therminol was seen pouring
                     form one of the process pumps. Although the pump was tested for leaks,
                     and none were found, it is obvious that Therminol was finding its way into
                     the product and vice versa.”



                                                             20 of 49
                                                                             Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude D. ROSNER Expert Testimony -129
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1             filed 01/28/20            PageID.17093 Page 126 of
                                                                      246
Exhibit   Doc Date Description                                                                        Beg Bates
Number
  515     1/29/1970 Letter from Elmer P. Wheeler to D.S. Cameron, Barrett, Papageorge re              MONS 098480
                    Status of Aroclor Toxicological studies
 516       2/2/1970 The Transformer Askarel Fluid Market by Donald R. Pogue                           LEXOLD MON006496
 517       2/9/1970 Letter from Donald A. Olson to customers re: waring them of newspaper             MCL000005
                    and magazine articles stating PCBs have been discovered in marine,
                    aquatic and wildlife environment
 518       2/9/1970 Minutes of the Technical Meeting of the B.I.T/Askarels Frankfurt 9th Feb.         PCB-ARCH-EXT0013623
                    1970
 519      2/12/1970 Memo from Papageorge to E. P. Wheeler re PCB Levels - Plant Effluent.             DSW 013214
 520      2/16/1970 Patton letter Re: “PCB Publicity” dated 2/16/70                                   DSW 318222.55
 521      2/16/1970 Handwritten letter Re “PCB Publicity”                                             DSW 318257
 522      2/16/1970 Pollution Letter - from N.T. Johnson Monsanto approved talking points and         MONS 100123
                    tips regarding customer discussions
 523      2/16/1970 Memo from P.G. Benignus to E.P. Wheeler re: Transformer Askarels Calls            PCB-ARCH0544802
                    in the San Francisco Area
 524      2/16/1970 Presentation to Field Sales - Personal and Confidential, 1970                     TOWOLDMON0046386
 525      2/18/1970 Letter from Donald A. Olson to all fluids customers                               MCL000094
 526      2/19/1970 Schalk letter (undated) with attachment                                           DSW 318245
 527      2/19/1970 Mitsubishi Monsanto Chemical Co., Tokyo to Bergen, St. Louis, “Aroclor            PCB-ARCH0053354
                    Export” “MMK appreciates the action already underway which may lead to
                    exports to India. We are hopeful that other business can also be obtained.”
 528      2/19/1970 Ltr from W.E. Schalk to Mr. C.J. Turriff re: articles published indicating        PCB-ARCH0299469
                    PCBs have been discovered in some marine aquatic and wildlife
 529      2/27/1970 Monsanto letter to direct customers with attachment and client list               MCL000121
                    (plasticizer customer list)
 530       3/1/1970 Document titled “Extraction Of Aroclor 1254 From Painted Surfaces By              MONS 068229
                    Water” dated March 1970
 531       3/1/1970 Monsanto Technical Bulletin O/PL-306A, Aroclor Plasticizers, 1970                 TOWOLDMON0020776
 532       3/1/1970 Organic Div, Law and Med. Depts, “Report on Polychlorinated Biphenyls”
                    Conclusion: In light of environmental damage, “we should plan to
                    discontinue the manufacture of A 1254 and 1260. The Div is instructed to
                    develop a program to discontinue these products and report this to the
                    Committee.”
 533      3/2/1970    Letter from A. F. Pier to W. B. Papageorge re CEA 8042 - Waste Aroclor          DSW 187789
                      Disposal
 534      3/2/1970    Customer Notification Letter on PCBs in response to Plasticizer Group           MCL000129
                      mailing - Cumming Paton to Park & Papageorge (customer list)
 535      3/4/1970    Monsanto Letter from Elmer P. Wheeler to Joseph Calandra                        NEV 008441
 536      3/6/1970    Letter from Papageorge to Durland - Tokyo regarding Aroclor                     MONS 099591
                      Environmental Program
 537      3/6/1970    Kelly to Thomas Gibbs, Continental Can Co. re: On Aroclor 5460.”Based           PCB-ARCH 0069629
                      on the animal toxicity studies and the physical characteristics, it would not
                      appear that the use of this product should introduce any serious hazards.
                      We would recommend as a matter of good practice mechanical exhaust
                      ventilation if the material is to be used at temperatures where it would be
                      molten.”
 538      3/10/1970 Document titled “Report Of Meeting with Ministry of Agriculture, Fisheries & MONS 034203
                    Food”, dated 3/10/70




                                                                 21 of 49
                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                                   To Exclude D. ROSNER Expert Testimony -130
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20          PageID.17094 Page 127 of
                                                                   246
Exhibit   Doc Date Description                                                                    Beg Bates
Number
  539     3/18/1970 Company Confidential - Manufacturing Improvement Plan for Aroclor Dept.       MONS 055697
                    246 - Approved Jan. 29, 1970
 540      3/18/1970 Memo from Keller to R.A. Lidgett Raubon re: RAL 3/9/70 Memo to Rek            MONS 098460
 541      3/18/1970 Call Report from Customer to J.R. Fallan, Salesman J.S. Pullman re:           PCB-ARCH0483278
                    Special therminol FR-I rotating dryer
 542      3/23/1970 Letter from W. B. Papageorge to Christine Duncan re concern of                PCB-ARCH0000329
                    environmental contamination by PCBs
 543      3/25/1970 Ltr from J.S. Pullman to D.E. Roush re: call from Mrs. Pauls Company          PCB-ARCH0737324
                    regarding coil in their newest fryer to be hooked up in Braddrock Heights
                    failed
 544      3/26/1970 Ltr from W.E. Schalk to Mr. Charles M. Gore re: Aroclor 1248 present the      PCB-ARCH0484461
                    threat of environmental contamination
 545      3/28/1970 Industrial Wastes: Nondegradable Additive,” Science News, 97
 546      3/30/1970 Letter from Kelly to Papageorge; cc: Bergen, Minckler, Park, Springgate -     MONS 099541
                    Aroclor in Milk
 547      3/31/1970 Patton letter to “Product Group”, dated 3/31/70                               DSW 318184
 548       4/1/1970 Rough Draft - Management Plan Polychlorinated Biphenyl Environmental          MONS 033834
                    Problem, Papageorge's Exhibit No. 9, Maertin depo of November 12, 1997
 549       4/1/1970 Handwritten notes of Presentation of the PCB Management Plan, April           MONS 035393
 550       4/1/1970 Management Plan Polychlorinated Biphenyl Environmental Problem Final          PCB-ARCH0000292
 551       4/2/1970 John Mason to Springgate re: Now says that ok to disclose info to British     PCB-ARCH0054270
 552       4/2/1970 Memo from H.S. Bergen to W.B. Papageorge re: PCB - Electrical                 PCB-ARCH0054272
                    Customers D.A. Olson's Memo 4/1/1970
 553       4/3/1970 Memo from Cumming Paton to Bechtold, Brell, Brydon, Chew, Fording,            TOWOLDMON0051983
                    Fowler, Johnson, McNamara, Onians, Sperberg, Wilde re: Aroclor Bulletin
                    O/PL-306
 554       4/7/1970 Memo from W.B. Papageorge to H.S. Bergen, J. Mason, H.L. Minckler,            WATER_PCB-SD0000001340
                    C.J. Smith, T.K. Smith, J.E. Springgate re: Attached Management Plan
                    Polychlorinated Biphenyl Environmental Problem
 555       4/7/1970 Wheeler, “CMC Presentation”
 556       4/9/1970 Letter from John Mason to W. B. Papageorge re PCB’s Management Plan           MONS 098456
 557       4/9/1970 Ltr from William F. Ryan to Mr. Edward J. Bock                                PCB-ARCH0060394
 558       4/9/1970 Monsanto Call Report Customer Name Oil Base Incorporated to: J.R.             PCB-ARCH0483131
                    Fallon re: 8 Drums of FR 1 while had several small leaks
 559       4/9/1970 Call Report from customer Mrs. Paul's Kitchen to J.R. Fallan, Salesman        PCB-ARCH0483181
                    J.S. Paullman re: George Petrillos asking assistance to design a coller for
                    use with three fryers at the Braddock Heights Plant
 560      4/10/1970 Statement by Congressman William F. Ryan on A New Environmental               MONS 058516
                    Hazard
 561      4/10/1970 Monsanto, "Replies To Charge That PCB Threatens Environment," For             MONS 061139
                    Release Immediately, April 10, 1970
 562      4/10/1970 Donald T. Mayer to Arnie Nagel and Ben Williams re: Arnie – as usual, you     PCB-ARCH0006730
                    held situation well!.... However, policy on PCBs is NOT discuss w/any
                    “outside agency,” to any degree. – i.e. Question – Our Answer “I’m not
                    familiar with the details,” and refer to Buckley.
 563      4/11/1970 Curb urged in Use of PCB Chemical; Ryan Asks a Partial Ban on                 MONS 031347
                    Substance in Pesticides by David Bird, The New York Times Pg. 31, Sect.
 564      4/13/1970 Memo from Cumming Paton to Papageorge re: Document titled “Aroclor            MON-MT-003143
                    Plasticizer Survey”, dated 4/13/70



                                                              22 of 49
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude D. ROSNER Expert Testimony -131
       Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20          PageID.17095 Page 128 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  565     4/13/1970 Letter from Kelly to Hayes re: Publications on PCB and their presence in        MONS 088491
                    the Ecosystem
 566      4/13/1970 Memo from Papageorge to H.S. Bergen, M.W. Farrar, E.V. John, C. Paton,          TOWOLDMON0003409
                    W.R. Richard, J.R. Savage, J.E. Springgate; E.P. Wheeler; D.A. Olson re:
                    Aroclor Labeling
 567      4/15/1970 Outline - CMC Presentation PCB Environmental Problem.                           GPFOX00034589
 568      4/16/1970 Report of Meeting with Wiggins Teape at Beaconsfield, Bucks.                    MONSFOX00031834
 569      4/17/1970 Letter from R. E. Keller to W. B. Papageorge re Environmental Materials         DSW 228720
                    Analyzed by Monsanto for PCB's
 570      4/17/1970 Report of Meeting with Ministry of Agriculture, Fisheries and Food              MONSFOX00034522
 571      4/20/1970 Presentation of the PCB Management Plan, 1970                                   MONS 035424
 572      4/20/1970 Minutes of Meeting of the Corporate Management Committee - Present              TOWOLDMON0001319
                    Messrs. E. J. Bock - Chairman, H. H. Bible, J. R. Eck, J. L. Gillis, E. J.
                    Puzzell, C. H. Sommer, M. C. Throdahl, J. N. Ehlers - Secretary
 573      4/22/1970 Call Report - re: New competition for Aroclors- Introduce LJB to account,       LEXOLDMON006721
                    identify reasons for below budget purchases of Aroclors - Bechtold, W.R.
                    Grace - Construction Product Division
 574      4/23/1970 Letter from Cumming Paton (General Offices) to D. H. Bechtold, et al. RE        MONS 099535
                    Aroclor/Insecticides, PERSONAL AND CONFIDENTIAL
 575      4/23/1970 Heat Transfer - Therminol FR Series (Domestic) Assumption: Why we               PCB-ARCH0241323
                    should continue to produce and supply Therminol FR fluids
 576      4/24/1970 Lemkin, Los Angeles to Wright, St. L “Swift” re: The following is in
                    response to your request on various Swift locations in the adhesive
                    industry. I cover two locations – Vernon, Calif. And Hayward, Calif. The
                    latter is marginal as far as a producing location is concerned.” focus on
                    Vernon Potential – 1-1260 – 10,000 lbs; A-5460 750-1,000,000 lbs.
                    Pushing for direct purchase form Monsanto rather than from their
 577      4/28/1970 di  t ib from
                    Letter    t CJohnt Mason
                                        l S l tot Hon. William F. Ryan in the House of              MONS 098443
                      Representatives - response to letter of April 9 regarding PCB's, bcc Bock,
                      Eck, John, Papageorge, park, Pickard, Putzell, Rehfeld, Wheeler, Bergen,
                      Springgate
 578      4/29/1970   Monsanto Memo -From Hunt to Kelly re: Aroclors - 3 generation rat             PCB-ARCH0543995
                      reproduction and fish toxicity.
 579      4/30/1970   Letter from W. B. Papageorge to J. R. Savage re Aroclor Labels                MONS 099556
 580      4/30/1970   Memo from Emmet Kelly, M.D. to Mr. Wm. Papageorge regarding                   MONS 099818
                      conference call with Georgia State Dept of Agriculture
 581      4/30/1970   Label for Aroclor 1232 “New label Layout” (in handwriting) “Caution!          PCB-ARCH0513097
                      Contains Chlorinated hydrocarbons”
 582      5/1/1970    “News in Brief: Call for Ban on PCBs” Science, New Series, 168 (May 1,
                      1970, 557. “Congressman William F. Ryan (D-N.Y.) has called for a ban on
                      polychlorinated biphenyls (PCBs) an ingredient used in plastics, adhesives,
                      aluminum foil, cellophane, and insecticides.”
 583      5/1/1970    Dear Customer from W.E. Schalk, Director of Sales, Plasticizers
 584      5/1/1970    Stop sale of Pesticide extender
 585      5/4/1970    Ltr from D.A. Olson re: Therminol - PCB                                       PCB-ARCH0241363
 586      5/5/1970    Ltr from W.E. Schalk to Customer re: Using Aroclor 1254 in industrial         PCB-ARCH0227299
                      soaps and hand cleaner applications




                                                               23 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -132
       Case 2:15-cv-00201-SMJ                  ECF No. 385-1             filed 01/28/20              PageID.17096 Page 129 of
                                                                       246
Exhibit   Doc Date Description                                                                        Beg Bates
Number
  587     5/7/1970    Telegram from Alice Keen, Atlanta to Talley, Anniston “Sangamo Electric PCB-ARCH0356328
                      Company Pickens SC tank truck of Aroclor 1242 schedule to be picked up
                      5-7-70. Customer advises that he will be in tomorrow to pick up this
                      material. He was unable to pick up last week because of a leak in the
                      truck.”
 588      5/11/1970 Letter from Schalk to J.W. Schrage re: Allegations that certain PCBs found        MON-MT-008737
                    in environments are contaminants and notification to customers
 589      5/11/1970 Memo from John Mason to H.S. Bergen, J.E. Springgate & W.B.                       MONS 205085
                    Papageorge re: Charts used in presentation with CMC
 590      5/11/1970 Memo from H.S. Bergen to W. B. Papageorge re: the favorable CMC                   WATER_PCB-SD0000019999
                    reaction to the latest plan for Europe
 591      5/13/1970 Ltr from D.A. Olson to P.J. Marsh re: PCB action plans submitted to the           WATER_PCB-SD0000080317
                    CMC and their approval of these plans
 592      5/14/1970 Clark letter to Regional Managers dated 5/14/70 1200 series Aroclors;             MONS 098951
                    removal of products from market
 593      5/18/1970 Call Report – Organic Division – Jiffy Manufacturing Company, Hillside, NJ
                    re: Generally speaking, he [George Tasker of Jiffy] is very satisfied with
                    his FR installations. He does have a problem spot in Salem, …. Apparently
                    there has been some leakage there and much of the usual complaints.”
 594      5/19/1970 Letter to Barle from Jack Garrett regarding toxicity and safe handling            MONS 090400
                    statement covering Therminols in general
 595      5/19/1970 R.V. Johnson to Willis Clark, “Aroclor Key Customers” Lists 9 in California       PCB-ARCH0227267
                    and 2 in Oregon/Washington
 596      5/20/1970 Memo from W.R. Richard to R. Davis re: Monthly Summary Details - April,           WATER_PCB-SD0000041575
                    1970 Functional Fluids - Research with attached is our April, 1970 monthly
                    summary with details for Functional Fluids-Research
 597      5/25/1970 Letter from Schalk to McCall re: Allegations that certain PCBs found in           MCL000202
                    environments are contaminants with List of Distributors - American Mineral
                    Spirits Company, Central Solvents & Chemicals Company, Great Western
                    Chemical Company
 598      5/25/1970 Ltr from J.R. Fallon to Clay, Davidson & several other Monsanto people re:        MONS 099553
                    Therminol FR Fluids in Applications Related to Edible Materials
 599      5/25/1970 Call Report to Willis Clark contacted Bill Devine & Art Sauer, Salesman Jan       TOWOLDMON0053285
                    Smoke re: To Inform them of Aroclor plans; Essex received a sample
                    claimed to a blend of A-1242/A-1248
 600      5/27/1970 Memo from W.B. Papageorge to J.R. Durland re: PCB Environmental                   PCB-ARCH0000215
                    Problem
 601      5/27/1970 Memo from J.R. Fallon to J. N. Haggart, T. Katayama, T.W. Oneson, C.              PCB-ARCH0222453
                    Paton re: Therminol FR Fluids in Applications Related to Edible Materials

 602      5/27/1970   Papageorge to G. R. Sido
 603      6/1/1970    Letter discontinuing sales of PCB - Schalk                                      MCL000213
 604       6/1/1970   Monsanto Memo - PCB Losses to Atmosphere                                        MONS 098995
 605      6/2/1970    Ltr from W.B. Papageorge to Mr. M.N. Sprouse re: Discuss Askarel                PCB-ARCH0000197
                      transformers and their applications
 606      6/3/1970    Letter from J. R. Fallon (St. Louis General Office) to C. L. Clay, et al. re    MONS 099539
                      Therminol FR Systems – Containment And Disposal Of Leakage




                                                                  24 of 49
                                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                                     To Exclude D. ROSNER Expert Testimony -133
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20           PageID.17097 Page 130 of
                                                                     246
Exhibit   Doc Date Description                                                                       Beg Bates
Number
  607     6/3/1970    Sales Call Report Form from F. M. Luckett (salesman) to Bechtold,              TOWOLDMON0053982
                      Fording, Smoke, Waychoff, Wright, Burhmann & Darby regarding Aroclors
                      1254, 1260 & 1268
 608      6/5/1970    Letter from Z. J. Obara to Gentlemen re: a second letter from your             LEXOLDMON006712
                      company. Letter dated June 1 from Mr. W. E. Schalk, Director of Sales,
                      Plasticizers
 609      6/5/1970    PCB Plan - Total Europe - 1969 - 1971 Gross Profit Confidential                PCB-ARCH-EXT0013284
 610      6/5/1970    Sales Call Report Form from E. G. McCabe (salesman) to Walter Stroeble         TOWOLDMON0053377
                      & Wayne Waters regarding PCB containing Aroclors
 611      6/8/1970    Letter from John R. Fallon to customers indicating would discontinue sales     MONS 089805
                      for uses in food processing applications after July 31, 1970
 612       6/8/1970   Monsanto Memo - PCB Losses to Atmosphere                                       MONS 098935
 613      6/11/1970   Letter from Donald A. Olsen to Customers (mailing list enclosed) re:           MCL000231
                      Dangers of PCBs to the environment and their discontinuance of the sale
                      of PCB- containing for industrial applications effective Aug. 30, 1970
                      (customer list)
 614      6/11/1970   Letter from N.T. Johnson to Customers (distribution list attached) re: News    MCL000311
                      article on PCBs discovered in some marine, aquatic and wildlife
                      environments
 615      6/11/1970   Memo from Paul G. Benignus to D.A. Olson re: Capacitor Aroclor 1242,           PCB-ARCH0053158
                      MCS 1016
 616      6/17/1970   Outgoing Message from W.B. Papageorge to Blank - T. Katayama,                  PCB-ARCH0000138
                      Monkasei Tokyo re: Definition of Non-controllable end uses of PCB
                      include Polysulfide Plasticizer
 617      6/17/1970   Call Report, Organic Division Marketing Department, Frito-Lay                  PCB-ARCH0476196
                      Corporation, Dallas, TX re: [Sellers, of Frito-Lay] stated that they have FR
                      fluids in systems in Detroit, Chicago and Los Angeles, Calif. He also
                      indicated that they do everything possible to isolate the Therminol system
                      from the cooking and food products.”
 618      6/18/1970 Letter from William F. Ryan (Congress of the United States) to John Mason MONS 087863
                    (Monsanto)
 619      6/18/1970 Biodegradability of Aroclor - to: Howard, from: Kountz                     MONS 098507
 620      6/19/1970 W. R. Richard to Toby Bell, Anniston, “Chlorinated Biphenyl in Chlorinated
                    Terphenyl”
 621      6/22/1970 Memo from H.S. Bergen to W.B. Papageorge re; PCB Plan - Total Europe PCB-ARCH0055446
 622      6/22/1970 Memo W.R. Richard to E. M. Emery Polychlorinated Biphenyl Content of PCB-ARCH0103232
                    Aroclor 5460
 623      6/30/1970 Mason letter to Ryan, dated 6/30/70                                        TOWOLDMON0003954
 624       7/1/1970 Papageorge letter to Weimer, dated 7/1/70                                  MONS 089525
 625       7/1/1970 “General Policy Concerning Removal of Aroclors from the Market Place” PCB-ARCH0476196
                    Ca. July 1970 For getting credit for returned good – must be unopened.
 626       7/6/1970 Letter from Papageorge to D.E. Cavenaugh at Espey Manufacturing Co         DSW 018254
 627       7/7/1970 Letter from Papageorge to Robert Cochran re visit to plant on June 25th DSW 170493
                    and suggestions re disposal of PCBs
 628       7/7/1970 Letter from W. B. George to Mr. Gene Lewis (P. R. Mallory Company)         MONS 087413
 629       7/8/1970 Letter from Papageorge to Jenkins; cc: Benignus, Olson - re- Visit to      PCB-ARCH0000094
                    Brown St. Plant recommending disposal in landfill
 630      7/14/1970 E.S. Tucker to Papageorge, “PCB content of Mississippi Carp”PCBs found
                    in Mississippi river Carp                                                  PCB-ARCH0620991



                                                                25 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -134
       Case 2:15-cv-00201-SMJ               ECF No. 385-1           filed 01/28/20         PageID.17098 Page 131 of
                                                                  246
Exhibit   Doc Date Description                                                                   Beg Bates
Number
  631     7/14/1970 July 14, 1970 letter from James E. McKee Jr. to the Miami Herald re          MONS 088328
                    Richard Pothior's July 9 article on PCB - a "DDT-Like poison"
 632      7/14/1970 Letter from W.B. Papageorge to H.S. Bergen, J. Mason, J.K. Springate re:     MONS 098180
                    Call received from V.H. Schwindt, Naftone, Inc rep for Farbenfabriken
                    Bayer A.G about a rumor that Monsanto was discontinuing the
                    manufacture of Aroclors
 633      7/14/1970 Willis S. Clark to Papageorge
 634      7/15/1970 New York Times Article "Monsanto Plans to Curb Chemicals" by David           PCB-ARCH0056927
                    Rosenbaum
 635      7/16/1970 Press Release - Immediately 1970 - Monsanto Cities Actions Taken on          TOWOLDMON0007935
                    Environmental Issue
 636      7/17/1970 Ltr from W. B. Papageorge to H.S. Bergen re: Review of Biodegradation        DSW 280830
                    studies with Munch r. Kountz, S. Tucker, E. Emery and J. Savag
 637      7/18/1970 Sales Contract - Sold to: Westinghouse Electric Corporation from July1,      PCB ARCH0012281
                    1970 - June 30, 1973; Goods Aroclor 1242 (Inerteens PDS - 9818 - 1) by
                    Donald A. Olson
 638      7/20/1970 Monsanto Memo - Sampling of atmosphere and water for aroclor losses          DSW 015029

 639      7/20/1970 Ltr from James E. McKee Jr. to Richard J. Pothier re:                        PCB-ARCH0176793
 640      7/20/1970 E.C. Wright to [Anniston Personnel]
 641      7/21/1970 Progress Report from Technical Services Dept - Aroclor Losses at the         DSW 013791
                    Anniston
 642      7/22/1970 Ltr from E.V. John to J.E. McKee re: The Miami Herald reporting erroneous    PCB-ARCH0176756
                    information regarding PCB is a poison.
 643      7/23/1970 Call Report - Organic Division Marketing Department: Customer Koppers        WATER_PCB-SD0000078395
                    Research Center; To: W.F. Waychoff re: Gilbert and Stoner will coordinate
                    Aroclor reformulation work
 644      7/25/1970 Science News Article "Monsanto Reduces Sales"                                PCB-ARCH0440854
 645      7/27/1970 Monsanto Call Report - Organic Division, date of call 7-27-70                LEXOLDMON006717
 646      7/28/1970 Papageorge letter to Herman re: contribution of PCBs in paint to             MONS 087409
                    contaminate the environment
 647      7/28/1970 Papageorge letter to Mason, dated 7/28/70                                    MONS 098176
 648      7/28/1970 Call Report - Organic Division Marketing Department: Customer                WATER_PCB-SD0000078388
                    Redacted; To: Willis Clark re: Aroclor 1221 has proved far too volatile to
                    use in alkali dispersible hot melt formulation
 649       8/7/1970 Anniston - OCB - Cleanup Program: Confidential - FYI and Destroy             MONS 033851
 650      8/11/1970 Sales Call Report Form from E. G. McCabe (salesman) to Joe Giordano          TOWOLDMON0053038
                    regarding discontinued Aroclors and use of S-261
 651      8/14/1970 Letter to customers stating you have received our litters of Feb and June    PCB-ARCH0055469
                    concerning withdrawal of PCBs forwarding technical bulletin o/pl-306A
 652      8/14/1970 Schalk letter dated 8/14/70 During week of Aug 10 Monsanto sending to all    TOWOLDMON0003455
                    direct customers (DISTRIBUTORS) . . .info re Aroclor Plasticizers Bulletin
                    & General Policy Concerning Distributors' Return of Aroclors (with
                    attachments)
 653      8/18/1970 Memo Re - PCB Environmental Problem July Status Report                       MONS 044657
 654      8/20/1970 “PCB Newsletter; Occurrence: Gilman D. Veith and G. Fred Lee, University     PCB-ARCH0252691
                    of Wisconsin, Madison”
 655      8/24/1970 Roderick Cameron, Exec. Dir., Environmental Defense Fund To Pierre R.        PCB-ARCH0620583
                    Wilkins Manager, Press Relations, PR, Monsanto



                                                             26 of 49
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude D. ROSNER Expert Testimony -135
       Case 2:15-cv-00201-SMJ              ECF No. 385-1         filed 01/28/20        PageID.17099 Page 132 of
                                                               246
Exhibit   Doc Date Description                                                            Beg Bates
Number
  656      8/31/1970 Letter from W. B. Papageorge, Manager of Environmental Control of          MONS 087400
                     Monsanto, to Dr. B. M. Continelli
 657      8/31/1970 Papageorge to Benignus, et al. re: Attached first draft of suggestions for PCB-ARCH0000002
                     PCB control which I propose be made available to our customers in
                     helping us ‘close the loop.
 658        9/1/1970 Aroclor Waste Monthly Report - No day                                      DSW 013188
 659        9/1/1970 Polychlorinated Biphenyls Another Long-Life Widespread Chemical in the NEV 018759
                     Environment David B. Peakall and Jeffrey L. Lincer
 660        9/1/1970 Wheeler to R.C. Smith, TVA re: askarel fluids present any potential public PCB-ARCH0544865
                     health hazard
 661       9/2/1970 W. A. Krull, Technical Services Dept. to R. M. McCutchan                    PCB-ARCH0302277
 662        9/5/1970 Task Force Sept. 5 Meeting Handwritten Objectives                          PCB-ARCH0443096
 663        9/8/1970 Olson letter to Clark, dated 9/8/70                                        DSW 281137
 664        9/8/1970 Memo re - PCB Environmental Problem August Status Report                   MONS 099620
 665      9/14/1970 John Mason to Bergen, “PCB’s Review with CMC”                               PCB-ARCH0252628
 666       9/14/1970 Meeting Minutes of Corporate Management Committee                          TOWOLDMON0003483
 667       9/15/1970 Memo from E. S. Tucker to Papageorge re PCB Analysis of Florida Soil       MONS 099164
 668       9/18/1970 Confidential Memo from Paul B. Hodges to Toby Bell re proposed letter to DSW 014095
                     Joe Crockett on Increased Emissions
 669       9/21/1970 Letter from R. C. Neal and A. E. Peterson (J. F. Queeny Plant) to P. F.    MONS 098222
                     Gatens, et al. re Aroclor Use at JFQ, CONFIDENTIAL
 670       9/21/1970 Monsanto Call Report Customer Singer Manufacturing to N.T. Johnson re: PCB-ARCH0483916
                     fluid consumption from 9 die cast machines
 671       9/25/1970 Letter from J. R. Savage (General Office) to Mr. A. E. Peterson (J. F.     MONS 098221
                     Queeny Plant): PCB Pollution
 672      9/29/1970 PCB Effects on Mammals                                                      MONS 034661
 673      10/1/1970 Monsanto letter from Papageorge to Viland Westinghouse Electric Co. Re - MONS 089532
                     Disposal of Aroclor - Resolving the solid material disposal problem the PA
                     state agency
 674       10/5/1970 Letter from W. B. Papageorge to File                                       MONS 098491
 675       10/6/1970 Memo re - PCB Environmental Problem September Status Report                MONS 049234
 676       10/7/1970 Performance Review - 1970 Objectives - Polychlorinated Biphenyl            MONS 035463
                     Environmental Problem
 677      10/12/1970 Ltr from Randal Graham re: The polychlorinated biphenyl (PCB)              DSW 009724
                     Environmental Pollution problem
 678      10/13/1970 Letter from Elmer P. Wheeler (Medical Department) to W. B. Papageorge: PCB-ARCH0288488
                     PCB’s in Human Adipose Tissue
 679      10/15/1970 Ltr from Merlin J. Auzine to The Secretary, Ministry of Industrial         MONS 087792
                     Development and Internal Trade re: Polychlorinated Biphenyls
 680      10/15/1970 Sales Call Report Form from J.H. Gannon (salesman) W.S. Clark cc: Len TOWOLDMON0054521
                     Berlik regarding call Keith Cranker, Section Head Polysulfide Caulks and
                     Sealants; Murray Rosen & Don Lyons, Chemist to discuss status of Aroclor
                     1254 replacement program
 681      10/19/1970 Monsanto Appropriation Request to E. J. Bock, Title: Control,              MONS 036154
                     Reclamation, and Disposal of Aroclor Wastes
 682      10/24/1970 First DDT, now PCB; Science News 41-119 Wkly 110.500                       MONS 032385
 683      10/28/1970 Document titled “Public Relation Department”, Press Query, Source:         DSW 502601
                     Elmer Wheeler and Files, dated 10-28-70




                                                           27 of 49
                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude D. ROSNER Expert Testimony -136
       Case 2:15-cv-00201-SMJ                ECF No. 385-1          filed 01/28/20          PageID.17100 Page 133 of
                                                                  246
Exhibit   Doc Date Description                                                                   Beg Bates
Number
  684     11/5/1970 Request for Renewal of Contract dated November 5, 1970, between              PCB-ARCH0007980
                     Monsanto Company and Biological Consultants
 685      11/10/1970 Letter from W. B. Papageorge to P. J. A. Marsh, et al.: PCB Environmental   MONS 044665
                     Problem -- October Status Report
 686      11/10/1970 Memo from J. H. Gannon to J. J. McNamara, E. H. Fording & L. J. Berlik      TOWOLDMON0054529
                     regarding Aroclor Replacement Program
 687      11/11/1970 Letter from W. B. Papageorge to P. G. Benignus re "Letter Dated Oct. 27,    MONS 098192
                     1070, R. F. Casey, Ohio Edison to P. G. Benignus"
 688      11/13/1970 Outgoing Message Blank - Jerry Davidson to DE Roush re: Bob Parker of       TOWOLDMON0055319
                     Foremost detection of Therminol in cooking oil.
 689      11/19/1970 Letter from J.J. Kark to Donald L. Peyton, ANSI re: Proposed American       B000001
                     National Standards Committee on Disposal of Askarel Used in Electrical
                     Equipment
 690      11/30/1970 Monsanto Memo - PCBs from E.V. John to Papageorge                           MONS 099530
 691       12/1/1970 Monsanto - Standard Manufacturing Process for Pydraul A-200                 DSW 015034
 692       12/7/1970 Memo from W.B. Papageorge to J.R. Savage re: PCB environmental              DSW 347729
                     control program was to control the losses of PCB in our plants
 693       12/9/1970 Peter Nichols, “Facts on Pollution Said to be Withheld,” The Times,         PCB-ARCH0056407
                     Daily News Digest Service
 694      12/15/1970 Papageorge to Richard Malloy, McCulloch Corp., Los Angeles re: interest     MONS089535
                     and concern regarding the type and amount of pollution that can be
                     tolerated in a plant waste effluent
 695      12/15/1970 Letter to H. A. Vodden from Papageorge regarding delay in publication for   PCB-ARCH0000443
                     study that would hurt aroclor
 696      12/16/1970 Benignus to Bergen
 697      12/17/1970 Call Report - Customer Cherolet Grey Iron Foundry to N.T. Johnson,          PCB-ARCH0485991
                     Salesman G.F. Fague re: Answer trouble shooting calls - workers
                     complaining of fumes on Pydraul 312
 698      12/29/1970 Memo from A.E. Peterson to P.B. Hodges, W.B. Papageorge, J.R. Savage        PCB-ARCH0008584
                     re: Aroclor Loss - Status Report
 699        1/1/1971 Functional Fluids Business Group 1971 Objectives                            PCB ARCH0055519
 700        1/1/1971 “Specialty Products, “Aroclor Environmental Program”                        PCB-ARCH0297546
 701        1/1/1971 Item - 5 Attachment B PCB Returns 1971 Chart                                PCB-ARCH-EXT0046292
 702        1/6/1971 T. N. Carrico, Krummrich to G.L. Bratsch                                    PCB-ARCH0008582
 703       1/15/1971 Ltr from W.B. Papageorge to W. L. Luke re: Pydraul 312 classified as a      PCB-ARCH0487768
                     pollutant or non-pollutant
 704       1/20/1971 Letter to Severson                                                          MONS 099489
 705       1/21/1971 Letter to Hugh Lowrey from Willis Clark re- PR notice 70-25; USDA           MONS 089762
 706       1/25/1971 Letter from P. G. Benignus (St. Louis) to P. J. A. Marsh (Brussels)         PCB-ARCH0551540
 707       1/29/1971 Letter from W. B. Papageorge (St. Louis) to J. Savage re PCB in Plant       MONS 098414
                     Effluent
 708        2/1/1971 Specialty Products, “Aroclor Environment Program”                           MONS040382
 709        2/1/1971 MCS 1016 - An Environmental Compatible Aroclor; Analytical Chemistry        PCB-ARCH0178519
                     Special Study 71-2 Job. No. 13480
 710        2/2/1971 Letter from E. S. Tucker to W. B. Papageorge: Analysis of GE Pittsfield     MONS 099186
                     Milk Samples for Polychlorinated Biphenyls
 711        2/2/1971 Letter from Jack D. Early (Washington, D. C.) to W. B. Papageorge           MONS 100011
 712        2/3/1971 Letter from Dr. R. E. Kelly, Medical Director at Monsanto, to Dr. O. E.     MONS 089553
                     Quinby (Consulting Toxicologist, Wenatchee, Washington)



                                                              28 of 49
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude D. ROSNER Expert Testimony -137
       Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20          PageID.17101 Page 134 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  713     2/8/1971    Letter from W. B. Papageorge to P. J. A. Marsh, et al.: PCB Environmental     MONS 099646
                      Problem, January Status Report
 714      2/8/1971    “Call Report – Organic Division, National Lead Company, South Amboy,          PCB-ARCH0488402
                      NJ,” by J. S. Pullman, New York Office
 715      2/11/1971   Call Report - Customer Chevrolet-Tonawanda Plant, New York to N.T.            MONS 077567
                      Johnson; Salesman John Heilala re: call to discuss their findings on their
                      Pydraul 135 test
 716      2/12/1971   George C. Rankey, Jr. To Jim Thorne, et al, “PCB Article”                     PCB-ARCH0300282
 717      2/15/1971   Wheeler to Papageorge, “Administrative Proposal for Control of Toxic          PCB-ARCH0175978
 718       3/1/1971   “Info used by J. Mason to report to CMC in March 1971. No written             TOWOLDMON0051179
                      commentary was prepared” “from the desk of W.B. Papageorge”
 719      3/4/1971    Document from Papageorge re: Info used by J. Mason to report to CMC in        TOWOLDMON0051179
                      March 1991 - Non-Controllable Ends Uses (Plasticizers)
 720      3/8/1971    M.N. Johnson, MD, Medical Department to Papageorge                            PCB-ARCH0621168
 721      3/8/1971    Minutes of Meeting of the Corporate Management Committee on March 8,          TOWOLDMON0003486
                      1971
 722      3/24/1971   Cancer and Chlorinated Biphenyls - JN Haggart - Brussels                      MONS 099948
 723      3/26/1971   Letter from John Mason to Hon. William F. Ryan, House of                      MONS 089842
                      Representatives, re progress in implementing programs referred to in his
                      letter dated 6-30-70
 724      3/26/1971   “Call Report – Organic Division, AIRCO Vacuum Metals, Berkeley, CA”           PCBARCH0485103
 725      3/30/1971   Letter from R. E. Keller to File: Aroclor – Michigan Department of Health –   MONS 100033
                      Dr. Price
 726      4/1/1971    Aroclor resins and plasticizers for chlorinated rubber; Technical Bulletin    PCB-ARCH0232767
                      No. O/PL-311
 727       4/2/1971   Management Plan - 1971 Polychlorinated Biphenyl Environmental Problem         MONS 041654
 728       4/5/1971   Clark letter to Morlock                                                       MONS 099749
 729       4/6/1971   Financial Times, “Sweden Regulates Use of PCB”                                PCB-ARCH0049196
 730       4/8/1971   Ltr from James J. Roder to C. Boutin, Santa Clara re: Possible increase in    PCB-ARCH0076536
 731      4/15/1971   Letter from Papageorge to H. S. Bergen re PCB-Solid Waste Incinerator         DSW 171159
 732      4/15/1971   Sales Call Report Form from J. M. Van Gelder (salesman) to Tom Toomey         TOWOLDMON0053052
                      regarding Aroclor replacements, inventory and new polysulfide products
 733      4/15/1971   Ltr from C. Larry Bradford re: Urged that care be taken to prevent the        WATERPCB0000052874
                      escape of hydraulic fluids containing PCBs into the environment
 734      4/19/1971   Ltr Mr. Joseph Giordano to W.B. Papageorge re: status on our chlorinated      PCB-ARCH0488860
                      terphenyl product line
 735      4/19/1971   Papageorge to A.J. Rego, Cincinnati
 736      4/21/1971   Letter from Willis S. Clark to M. J. Harrison (London): Swift and Company,    MONS 098562
                      LTD
 737      4/21/1971   Chemical Week - Pollution cop's lot not 'appy Despite complaints from         NEV 018908
                      government and customers, Monsanto is pushing ahead with 2-million plan
                      to curb pollution by PCB; Monsanto Plays Policeman to Solve
                      Environmental Problem article Chemical WeeK
 738      4/21/1971   Papageorge, “Management Plan – 1971: Polychlorinated Biphenyl                 PCB-ARCH0033703
                      Environmental Problem”
 739      5/1/1971    Letter from A.M. Salazar, ANSI Committee, C107 to EPA re: Monsanto and        NPC00006499
                      NEMA formation of American National Standards Committee developing
                      procedures for the use, maintenance, and disposal of askarel and askarel-
                      soaked materials



                                                               29 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -138
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20          PageID.17102 Page 135 of
                                                                     246
Exhibit   Doc Date Description                                                                       Beg Bates
Number
  740      5/7/1971 Monsanto Call Report, dated 5/7/71                                               TOWOLDMON0053999
  741     5/13/1971 Partial Listing of Therminol Heat Transfer Fluid Users with Reference to         PCB-ARCH0636322
                    Typical Instructions
 742      5/19/1971 “PCB’s – Environmental Hazard – Should be Banned,” Rep. William F.               PCB-ARCH0543081
                    Ryan, Congressional Record, House, H4112.
 743      5/24/1971 Press Query by Bill Gray Metro -East Journal Question & Answer                   PCB-ACRH0046113
 744      5/25/1971 Call Report 5/25/1971 Customer Name Benjamin Moore Company to J.R.               PCB-ARCH0203203
                    Fallon, L.D. Shand, P.L. Slayton re: Problems with leaky bungs on
                    Therminol drums
 745      5/26/1971 Daily News Record, “Federal Bill would Ban Use of Polychlorinated                PCB-ARCH0543095
                    Biphenyls”
 746       6/3/1971 Kelly to Vodden, Ruabon                                                          PCB-ARCH0177686
 747      6/15/1971 Report to Monsanto Company Toxicity, Reproduction and residue Study              PCB-ARCH0144476
                    with Aroclor 1242, Lot #AK-255 in white Leghorn Chickens 6/15/1971 IBT
                    No. J8746 from J.C. Calandra to Elmer P. Wheeler
 748       7/1/1971 Document titled “Monsanto Company Policy Statement”, dated 7/71                  DSW 117325
 749       7/2/1971 Ltr from Orville Mueth to Don Mayer re: Customers Problem Report Intl-8-2        PCB-ARCH0203210
                    Investigation in to leaking filled drums of Therminol FR 1
 750      7/12/1971 Papageorge to Jasper USDA:                                                       PCB-ARCH0000723
 751      7/16/1971 Letter from T. L. Gossage to J. R. Fallon: Therminol FR Fluids                   MONS 098400
 752      7/19/1971 Letter from John Mason to J. R. Fallon: Therminol FR Series Products             MONS 098252
 753      7/19/1971 JM, “Procedure for Handling Therminol FR Series Sales”                           PCB-ARCH 0007865
 754      7/21/1971 Ltr from J. J. Roder to Cliff Boutin re: use of FR in plastic wrap application   PCB-ARCH0076406
                    suggested replacing with Therminol 55 or 66
 755      7/22/1971 Memo from P.G. Benignus to C.L. Curtis re: Askarel Inspection and                PCB-ARCH0012145
                    Maintenance Guide
 756      7/23/1971 “Call Report – organic Division, AIRCO Vacuum Metals, Berkeley, CA”              PCB- ARCH0485106
 757      7/25/1971 The Washington Post "Law Sought to Ban DDT-Like Chemical" by Hank                PCB-ARCH0562210
                    Burchard
 758      7/26/1971 Farm Unit, Producers Hunt for Chicken Tied to Contaminate Feed The               MONS 031780
                    Wall Street Journal Staff Reporter
 759      7/26/1971 John Kriss to J. J. Roder                                                        PCB-ARCH0077983
 760      7/27/1971 Ltr from Willis S. Clark to Cumming Paton re: Mexico/Aroclor 1254                PCB-ARCH0064815
 761      7/28/1971 J.R. Fallon, Product Manager, Heat Transfer, Dielectyrics and Process
                    Fluids to Coffee Division, Great Atlantic and Pacific Tea Company                PCB-ARCH0048637
 762      7/29/1971 Millions of Chickens Tainted Washington Post by Hank Burchard                    PCB-ARCH0046137
 763      7/30/1971 Memorandum for the Record - Updated review of toxicity studies of PCB's          M 42593
                    to Dr. Leo Friedman
 764      7/30/1971 Blair WM. Poultry Found Safe for Eating Despite Contamination of Feed.           MONS031907
                    NY Times , July 30, 1971, p. 15.
 765      7/30/1971 Robert Brell, Product Manager, specialty Plasticizers, to Robert J. Stirn,       PCB- ARCH0489952
                    United Resin Corporation, Brooklyn, NY
 766      7/30/1971 New York Times "Poultry Found Safe for Eating Despite Contamination of           PCB-ARCH0132704
                    Feed by William M. Blair
 767       8/1/1971 Organic Chemicals Division, Confidential, “Environmental Analytical              MONS058618
                    Studies Jan-Aug 1971
 768       8/1/1971 J.J. Roder, Product Supervisor, Heat Transfer Fluids to “Gentlemen”              PCB-ARCH0738052




                                                                30 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -139
       Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20           PageID.17103 Page 136 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  769     8/2/1971    Letter from Bernard H. Falk to All Representatives of Member Companies        TOWOLDMON0001321
                      in the Transformer Section and Capacitor Setion re: H. R. 10085 - A Bill to
                      Prohibit PCB
 770      8/3/1971    James J. Roder, Product supervisor, Heat Transfer Fluids to George            PCB- ARCH0076371
                      Farmer, National Can company, Baltimore, MD
 771      8/3/1971    D. E. Roush to Field Salesmen, “Board & Paper Coating Equipment”              PCB-ARCH0077969
 772      8/4/1971    Senate Unit Told of Fish Tainting                                             MONS 031910
 773      8/4/1971    Statement of Robert Rosebrough before the committee on Commerce               MONS 212803
                      United States Senate
 774      8/6/1971    Letter from J.J. Roder to OEM List re: Equipment which may contain one        MCL00842
                      or more of the Therminol FR series heat transfer fluids
 775       8/6/1971   E. Wheeler to D. Otto re- PCB Literature search                               MONS 029656
 776      8/10/1971   Ltr from P.G. Benignus to E.M. Potter re: Leaky Drums                         PCB-ARCH0012107
 777      8/10/1971   Meeting Summary 8/10/1971 Goodyear Tire & Rubber Co.                          PCB-ARCH0077930
 778      8/15/1971   Letter from Biological consultants re - PCB residue analysis                  DSW 013391
 779      8/16/1971   Memo from John Mason to Mr. J.R. Eck re: Therminol FR Series Fluids           PCB-ARCH0738095
 780      8/18/1971   Memo from Bob Bevacqua to D. R. Hansen re phone call from Dave                DSW 178169
 781      8/19/1971   “60,000 Tainted Eggs Eaten in 2 Weeks Here,” Washington Post                  MONS031776
 782      8/23/1971   JM, “Proposed Completion of Mr. J.R. Eck’s Statement”                         PCB-ARCH0242238
 783      8/24/1971   Memo from E.R. Hendrick to R.D. Sadow re: Aroclor - Therminol Usage -         PCB-ARCH0033722
                      Texas City
 784      8/25/1971   Papageorge, “PCB Environmental Problem, July Status Report,”                  PCB-ARCH0033480
 785      8/26/1971   Call Report, Organic Division, Oregon Steel Mills, Portland, OR               PCB-ARCH0060394
 786      8/26/1971   Call Report, Organic Division, Kaiser Aluminum, Tacoma, Washington
 787      8/30/1971   “FDA, USDA Face Problem of Widespread PCB Contamination,” Food                PCB-ARCH0499880
                      Chemical News.
 788      9/1/1971    Organic Chemicals Division, Confidential, “Environmental analytical           MONS057074
 789      9/3/1971    Ltr from H.S. Bergen to J. Mason, C.J. Smith, J.E. Springgate re: change      MONS 098973
 790      9/3/1971    Science American Association for the Advancement of Science Vol. 173          PCB-ARCH0441430
                      No. 4000
 791      9/3/1971    Science Vol. 173. No. 4000; PCB's: Leaks of Toxic Substances Raises           PCB-ARCH0441430
                      Issues of Effects, Regulation by Joe Pichirallo; Combined List 240
 792      9/7/1971    Memo from W.R. Richard to John Mason re: Polychlorinated Biphenyls            PCB-ARCH0055400
                      Research Summary
 793      9/14/1971   Papageorge presentation to ANSI committee meeting September 14,               TOWOLDMON0001218
                      1971; Papageorge presentation to ANSI committee meeting September
 794      9/19/1971   Los Angeles Times "A New Chicken and Egg Riddle: PCB Pollution" by            PCB-ARCH0058665
                      James Bassett
 795      9/22/1971   A DDT-Like Liquid Studied for Hazards by Richard D. Lyons; Panel              MONS 033675
                      Organized to Study DDT-Like cont. article
 796      9/22/1971   Cumming Paton, "H.E.W. News Release on PCBs," Sales Information               MONS 071467
                      Bulletin No. 54, September 22, 1971
 797      9/23/1971   Richard K. Weil, “Health Peril Seen in GE Transformer oil,” The Berkshire     PCB-ARCH 0593397
                      Eagle
 798      9/29/1971   “Food and Drug Administration” [From FDA]                                     PCB ARCH 0055817-9
 799      9/30/1971   “Monsanto Limits Food Plants’ Use of Chemical PCB,” Washington Post,
                      Sept. 30, 1971, p. A25.                                                       PCB-ARCH0473245




                                                                31 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -140
       Case 2:15-cv-00201-SMJ               ECF No. 385-1          filed 01/28/20          PageID.17104 Page 137 of
                                                                 246
Exhibit   Doc Date Description                                                                  Beg Bates
Number
  800      9/30/1971 Attached handouts from the FDA press conference sent by Sam Pickard -      TOWOLDMON0003493
                     Statement by Charles C. Edwards, M.D. PCB Press Press Briefing
                     September 29, 1971
 801      10/1/1971 Organic Chemicals Division, Confidential, “Environmental Analytical         MONS058632
 802       10/4/1971 Papageorge to Ralph Allen, Anaconda Aluminum Co                            PCB-ARCH0001407
 803       10/6/1971 Letter to W. R. Richard from H. A. Vodden re: pond experiment              PHGNCR-2001738
 804       10/7/1971 Pogue to Keller (EI DuPont)                                                PCB- ARCH0485948
 805       10/8/1971 Ltr from W.B. Papageorge to Dr. M.W. Miller re: Study of the total PCB     PCB ARCH0001391
                     problem
 806      10/10/1971 E. F. Porter, “Contamination from PCB is Traced to its Source” St. Louis
                     Post-Dispatch
 807      10/11/1971 Copy of The Menace of PCB, Time Article                                    MONS 031710
 808      10/11/1971 Papageorge to Kenneth Smith, American Dehydrators Association, Kansas      PCB-ARCH0001368
                     City, MO                                                                   PCB-ARCH0001369
 809      10/11/1971 Letter from James J. Roder to C. Paton Re: Trip Reports FR System          PCB-ARCH0008950
                     Conversions
 810      10/12/1971 Papageorge to Dr. Virginia Stout, National Marine fisheries Service,       PCB-ARCH0001365
 811      10/13/1971 Monsanto Memo - Aroclor 1260                                               MONS 098891
 812      10/13/1971 Memo from John to J.G. Frederiksen re: PCB Problem Disposal of Askarel     PCB-ARCH0421902
                     Type Fluid
 813      10/14/1971 Letter from Cumming Paton (Monsanto) to H. R. Ford, et al. re Status of    MONS 098558
                     PCBs
 814      10/14/1971 Cumming Paton, Functional Fluids, Sales Information Bulletin No. 58,”      PCB-ARCH0007776
                     Subject: Dielectric Fluids – Environmental Safety”
 815      10/21/1971 Letter from F. J. Holzapfel to Plant Managers: PCB Potential               MONS 099485
 816      10/26/1971 Letter from P. G. Benignus (Monsanto) to General Electric                  MONS 098309
 817      10/26/1971 Chronology of Communications to PCB Customers                              PCB-ARCH0455549
 818      10/27/1971 Michael W. Palmer, Staff Attorney, EDF to Papageorge                       PCB-ARCH0246505
 819       11/4/1971 Papageorge letter to Risebrough dated 11/04/71                             DSW 171513
 820       11/4/1971 Ltr from W.B. Papageorge to Paul Thompson re: PCBs contamination           MONS 093991
 821       11/8/1971 Sales Call Report from J. H. Gannen (salesman) to Beightol, Fording,       TOWOLDMON0054537
                     Morlock, Berlik & Bechtold regarding determine status of replacement of
                     Aroclor 1254 in polysulfite caulks and sealant
 822       11/8/1971 Call Report Customer W.R. Grace Construction Products Division to W.S.     TOWOLDMON0054537
                     Clark re: Determine status replacement of Aroclor 1254 in polysulfite
                     caulks and sealants
 823      11/11/1971 Letter from D. B. Hosmer to Monsanto, J. T. Garrett, D. B. Hosmer, G. L.   MONS 040070
                     Jessee, and J. P. Landwehr: Meeting at Southwest Regional Office of
                     EPA, COMPANY CONFIDENTIAL
 824      11/11/1971 Letter from R. E. Keller to W. B. Papageorge: PCB’s In Products,           MONS 098331
                     CONFIDENTIAL
 825      11/11/1971 PCBs - The Electrical Industry Steering Committee - ANSI - C107            PCB-ARCH0226446
 826      11/12/1971 November 11, 1971 Meeting at Southwest Regional Office of EPA.             DSW 014380
                     Subject: PCB Effluents from Anniston Plant to Snow Creek, Choccolocco
                     Creek, Etc., by D. B. Hosmer




                                                             32 of 49
                                                                             Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude D. ROSNER Expert Testimony -141
       Case 2:15-cv-00201-SMJ               ECF No. 385-1          filed 01/28/20         PageID.17105 Page 138 of
                                                                 246
Exhibit   Doc Date Description                                                                  Beg Bates
Number
  827     11/18/1971 Memo from P.G. Benignus to All Members of the Special Working Groups ADM 007379
                     to Prepare Preliminary Recommendations for the Capacitor and
                     Transformer Subcommittees, of the Ansi Committee, C107, on Use and
                     Disposal of Askarel and Askarel-soaked Materials; Working Group on
                     Transformers; Working Group on Capacitors re: Agenda for the
                     Wednesday, December 15, 1971 Meetings
 828      11/22/1971 James J Roder, Product Supervisor, Heat Transfer Fluids to T. N.Robson, PCB-ARCH0080024
                     Chemetron Corporation, Huntington, WV
 829      11/29/1971 Report on a Bureau International Technique (BIT) Meeting on PCB            MONS 042750
                     Pollution by PJA Marsh
 830      11/29/1971 Engman, Krummrich to Bratsch “PCB Potential Contamination”                 PCB-ARCH0268527
                                                                                                PCB-ARCH0268528
 831      11/30/1971 Letter from Papageorge to Risebrough with 11-30-71 press release titled No Bates
                     "Monsanto Releases PCB Production Figures to Department of
 832       12/1/1971 John Mason, Director, Functional Products Groups, Draft Letter to Heat     MONS087665
                     Transfer Customers
 833       12/1/1971 Memo from P.G. Benignus to E.M. Potter re: Leaky Askarel Drums             PCB-ARCH0008304
 834       12/1/1971 Bioassay Report by Bionomics, Inc. Acute toxicity of Aroclor 1016, Aroclor PCB-ARCH0049460
                     1242, and DDT to bluegill (Lepomis macrochirus) and channel catfish
                     (Ictalurus punctatus) during 21 days continuous exposure to the chemicals
                     in water
 835       12/7/1971 PCB Manufacture and Sales Monsanto Industrial Chemicals Company            PCB-ARCH0050219
                     1963 thru 1971
 836       12/8/1971 Memo from C.L. Bradford/J.H. Davidson to T.L. Gossage re: Industrial       PCB-ARCH0032651
                     Hydraulic Fluids Transition Plan
 837       12/9/1971 North Wilkeksboro, N. C. Journal-patriot, Holly Farms Sues For $68 Million MONS 069839

 838      12/15/1971 Letter from Howard Bergen to Customers (Directors of Purchases) re: no     MCL001107
 839      12/15/1971 Meeting of Capacitor and Transformers Working Groups; of the ANSI          TOWOLDMON0047765
                     Committee, C107, on the Use and Disposal of Askarel and Askarel-Soaked
                     Materials
 840      12/16/1971 Meeting Minutes - Meeting with Monsanto on Interteen; Monsanto &           WATER_PCB-SD0000026426
                     Westinghouse 12/16/1971 at St. Louis
 841      12/17/1971 Memo from P. G. Benignus to E. M. Potter re leaking drums                  DSW 180357
 842      12/17/1971 Paton and Clark letter to directors of marketing, etc., dated 12/17/71     DSW 204764
 843      12/17/1971 Heat Transfer Accounts - Key Customers to Monsanto or because of           TOWOLDMON0057964
                     Therminol Fr Fluid Volumes
 844      12/17/1971 Letter from C Paton to Regional Managers, Field Salesman, & Papageorge     TOWOLDMON0058800
                     re: Changes in PCB Product Line
 845      12/22/1971 Ltr from P.G. Benignus to R.S. Hill re: Aroclor Drums                      PCB-ARCH0012434
 846      12/23/1971 R. B. Spanholtz “Leaking Aroclor Drums, Department 246”                    PCB-ARCH 0202288
 847      12/29/1971 Ltr from W.B. Papageorge to Mr. C.K. Shuman re: Discovery of PCBs in       MONS 093997
                     horse feed
 848      12/30/1971 Letter from J. F. McAllister to Edward J. Burger re Benefits of PCB Use,   MONS 201797
                     with an attached PCB report.
 849      12/31/1971 Memo from E.R. Boquist to Geines, Jr., Herwald, Kelly, Madelcorn,          C000153
                     Shoupp, Wiener re: Attached Copy of "The Need for Continued Use of
                     Polychlorinated Biphenyls as Electrical Insulating Liquids
 850       1/1/1972 “A Guide to Accumulation and Shipment of Waste Askeral Fluids”              MONS074772
 851       1/1/1972 Aroclor Literature 1/1972                                                   No Bates


                                                             33 of 49
                                                                             Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude D. ROSNER Expert Testimony -142
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20           PageID.17106 Page 139 of
                                                                   246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  852     1/1/1972  Reclamation Strategy                                                           PCB-ARCH0031866
  853     1/1/1972  Dielectrics Report 1972 with Goals & Action Plans                              PCB-ARCH0178612
  854     1/1/1972  “Status Reports: PCB/PCT Implementation Program”                               TOWOLDMON0058860
  855     1/1/1972  Ltr from E.L. Raab to Dept. Dielectric Systems Laboratory, ISLO re:            PCB-ARCH0016290
                    Electric and Nuclear Sub-Council National Industrial Pollution Control
                    Council Report on "The Need for Continued Use of Polychlorinated
                    Biphenyls as Electrical Insulating Liquids
 856      1/3/1972 Ltr from E.L. Raab to Dept. Dielectric Systems Laboratory, ISLO re:             DSW 380508
                    Electric and Nuclear Sub-Council National Industrial Pollution Control
                    Council Report on "The Need for Continued Use of Polychlorinated
                    Biphenyls as Electrical Insulating Liquids
 857      1/3/1972 The Need for Continued Use of Polychlorinated Biphenyls as Electrical           MONS 040423
                    Insulating Liquids. By E.R. Boquist.
 858       1/5/1972 The Need for Continued Use of Polychlorinated Biphenyls as Electrical          NPC00018861
                    Insulating Liquids by Electrical and Nuclear Sub-Council National Industrial
                    Pollution Control Council
 859       1/7/1972 Discontinuation of Therminol FR Sales Question and Answers                     MONS 095904
 860      1/10/1972 Memo from J.J. Roder to C. Paton re: Chemical Cleaning Methods for             PCB-ARCH0506095
                    Therminol FR
 861      1/11/1972 Memo from E.L. Raab to J.T. Batty, P.G. Benignus, L.L. Dengler, J.C.           ADM 007826
                    Dutton, R.W. Frahm, W.B. Gaither, D.F. Haywood, E.C. Hoffman, T.H.
                    Lee, C.J. Meloun, T. L. Mayes, F.G. McKerr, L.A. Morgan, R.C. Osthoff re:
                    Westinghouse Report on "The Need for Continued Use of PCBs as
                    Electrical Insulating Liquids" To NIPCC
 862      1/11/1972 T.L. Gossage to H. S. Bergen                                                   PCB-ARCH0031284
 863      1/13/1972 Memo from E.S. Tucker to W.B. Papageorge re: PCB's in Dishwasher               MONS 099114
                    Detergents
 864      1/13/1972 JARD Company to Howard Bergen                                                  PCB-ARCH0452110
 865      1/14/1972 Letter from Bio-test; Handwritten Memo from Industrial Bio-test Otis           M 42627
                    Fancher re carless data collection
 866      1/14/1972 Chemical Pollution: Polychlorinated Biphenyls by: Allen L. Hammond             MONS 206054
                    Science, Vol. 175
 867      1/14/1972 Edmund Greene, St. L. to J.P. Berndt, St.L. et al.                             PCB-ARCH0506492
 868      1/14/1972 Willis S. Clark, General Offices to group, “Aroclor Withdrawal”                PCB-ARCH0506499
 869      1/17/1972 P. W. Gann to C. Paton, “Therminol FR conversion Status Week of                PCB-ARCH0506108
                    January 17, 1972
 870      1/18/1972 Ltr from E.M. Potter to H.S. Bergen re: Aroclor Drums                          MONS 098406
 871      1/20/1972 Memo from F. J. Camargo (St. Louis) to All Monsanto Offices re PCB-Heat        MONS 099788
                    Transfer Fluids Therminol FR
 872      1/26/1972 Memo from W. Muir to Edward Burger re PCB's.                                   FDA014180
 873      1/27/1972 Memo from E. Greene to J.P. Berndt re: discontinuance of sales of              PCB-ARCH0738866
                    polychlorinated biphenyls and terphenyls
 874      1/31/1972 Ltr from Willis S. Clark to J.E. Springgate re: Aroclor Withdrawal/Koppers     PCB-ARCH0030312
                    Company
 875      1/31/1972 Howard Bergen, Director Specialty Products Group to “Dear Sir”                 PCB-ARCH0032801
 876       2/1/1972 Ltr from Papageorge to Ralph H. Lee re: problem of disposing of solid          PCB-ARCH0735118
                    waste contaminated with PCBs
 877       2/2/1972 Letter from W.B. Papageorge to Dr. A. Posefsky & E. L. Raab re an              DSW 018940
                    enclosed Question and Answer list for responding to PCB inquiries.



                                                               34 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -143
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20           PageID.17107 Page 140 of
                                                                   246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  878     2/3/1972    Food and Drug Administration Compliance Program Guidance Manual              PCB-ARCH0738895
                      Chapter 6 Dairy Industry Subject: Survey: Polychlorinated Biphenyls in
 879      2/4/1972    Gann “Therminol FR Conversion Status, Week of January 31, 1972               PCB-ARCH0009418 (0009854)
 880      2/7/1972    Memo from Cumming Paton to T.L. Gossage re: Monthly Report Jan.              PCB-ARCH0185308
                      1972
 881      2/8/1972    Monsanto Letter to General Electric                                          MONS094002
 882      2/8/1972    T.L. Gossage, Marketing Director, Specialty Products Group, St. Louis to     PCB-ARCH0031273
                      H.S. Bergen, “Dielectric Letters/Customers,”
 883      2/8/1972    Howard Bergen, director, Specialty Products to Robe Deutschmann              PCB-ARCH0031349
                      Laboratories, Canton, MA
 884      2/10/1972   T.L. Gossage, Marketing Director, Specialty Products Group, St. Louis to     MONS091901
                      H.S. Bergen, and others: “Dielectric Letters/Customers,” Attaches letter:
 885      2/10/1972   Memo from Papageorge to C. Paton re: PCB Disposal - EX. U.S.                 PCB-ARCH0001708
 886      2/10/1972   Robert Sido to Don Pogue                                                     PCB-ARCH0512984
 887      2/11/1972   Call Report – Organic Division, Dow Metal Products, Russellville, Arkansas   PCB-ARCH0491416
 888      2/14/1972   Bergen to M.A. Schulien, Stearns Magnetics, Wisc.                            PCB-ARCH0031531
 889      2/16/1972   Springgate, Director, Plasticizers to Liggett, Airco Speer Electronics       MONS091877
 890      2/17/1972   Letter from C. Paton to Charles L. Allya re: Jan. 17th letter concerning     WATER_PCB-SPO00000169
                      Allya's proposed procedures for the unwise dumping of wash water
                      containing Therminol FR
 891      2/17/1972   “Letter to transformer mfrers we supply of top-up and service shops”
 892      2/23/1972   Mullins to Jessee, re: PCB Removal Technology.                               PCB-ARCH0005486 (0005830)
 893      2/23/1972   Gann to Paton, “Therminol FR Conversion Status Week of February 14,          PCB-ARCH0099712
                      1972”
 894      2/23/1972   D.R. Pogue to R. Stohr, “Distributor Contracts                               PCB-ARCH0733688
 895      2/24/1972   Memo from J.J. Roder to C. Paton re: Trip Report                             PCB-ARCH0077143
 896      2/28/1972   Bergen to “Dear Sir”                                                         PCB-ARCH0011601
 897      2/28/1972   Call Report – Organic Division, Research Cottrell, Bound Brook, NJ           PCB-ARCH0494074
 898      2/29/1972   Papageorge to File                                                           PCB ARCH 0132669
 899       3/3/1972   P. W. Gann, Therminol FR Conversion Status, week of February 28, 1972        PCB-ARCH 0100625-26
 900       3/6/1972   Jonathan Spivak, "FDA to Propose Tighter Limits on PCBs in Effort to Cut     MONS070989
 901      3/6/1972    Memo from J.J. Roder to P.W. Gann re: Chevron Oil. Co. Harvey, LA            PCB-ARCH0491688
 902      3/7/1972    Monsanto Company , Elizabeth NJ, Empty Container Receiving Report            PCB-ARCH0099905
 903      3/8/1972    Memo from H.S. Bergen & E. Greene re: PCB Dielectric Sales                   MONS 100065
 904      3/9/1972    Memo from R.H. Munch to W.B. Papageorge re: ANSI Committee C-107             PCB-ARCH0112928
                      proposed guidelines for handling askarels in the manufacture of capacitors
 905      3/13/1972   Memo from Cumming Paton to Haggart, Katayama, Camargo, Sperberg,             PCB-ARCH0032327
                      Tomlins, Louis, Chew, Garnsworthy, Goodwillie re: PCB Disposal - ex
 906      3/21/1972   Memo from J.J. Roder to C. Paton re: Call Report                             WATER_PCB-SD0000078402
 907      3/24/1972   Memo from P.W. Gann to C. Paton re: Therminol FR Conversion Status           MCL001243
                      Week of March 20, 1972
 908      3/29/1972   Agreement between Monsanto and GE, “Special Undertaking by
                      Purchasers of Polychlorinated Terphenyls”                                    PCB-ARCH0029792
 909      3/30/1972   G.R. Sido to Papageorge                                                      PCB-ARCH0513357
 910       4/1/1972   Letter from Papageorge re the PCB environmental situation, April 1972        MCL002272
 911      4/1/1972    Environmental Health Perspectives Experimental Issue No. 1 Dept. of          MONS 208101
                      Health Education and Welfare Public Health Service National Institutes of
                      Health
 912      4/3/1972    Letter from H. S. Bergen to R. H. Munch: Dielectric Fluids Strategy          MONS 098416


                                                               35 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -144
       Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20           PageID.17108 Page 141 of
                                                                   246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  913     4/3/1972    Memo from J.H. Davidson to File re: Ralston Purina                           PCB-ARCH0011505
  914     4/3/1972    Memo from E. Greene to F. Camargo/N. Kamper, George Chew,                    PCB-ARCH0064857
                      Garnsworthy, Hill, Inouye, Sperberg, White, Tomlins, Louis re: Monsanto
                      would no longer make or sell transformer Inerteens
 915      4/3/1972    “Guidelines for Handling and Disposal of Transformer-Grade Askarels,”        PCB-ARCH0241646
                      “First Draft – For ANSI C-107”
 916      4/7/1972    Cumming Paton, Product Manager, fluids to Thompson farms, Co.,               PCB PCB-ARCH0090171
                      Chicago, IL
 917      4/14/1972   Special Undertaking by Purchasers of Polychlorinated Biphenyls.              DSW 197983
 918      4/20/1972   Davidson to Maddox “FRA 1129 (MCS 1129)                                      PCB-ARCH0011468
 919      4/24/1972   P.W. Gann to C. Paton, “Therminol FR Conversion Project, Week of April       PCB-ARCH 0100594
 920      4/28/1972   PCB'S Allowable Discharge from Producing/Using Plants Minutes of             PCB-ARCH0739213
                      Meeting - 4/13/1972 in EPA Offices, Washington, D.C. by Paul B. Hodges
 921      5/1/1972    Polychlorinated Biphenyls and the Environment-Interdepartmental Task         DSW 010011
                      Force on PCBs Report Washington D.C. May, 1972
 922      5/3/1972    Memo from J.N. Haggart to Cumming Paton re: Transformer Warning              PCB-ARCH0025006
                      Plaque
 923      5/5/1972    Memo from P.W. Gann to C. Paton re: Therminol FR Conversion Project          PCB-ARCH0172181
                      Week of May 1, 1972
 924      5/10/1972   Ltr from R. Emmet Kelly to Dr. J. Clarence Davies, III re: 27 workers        HARTOLDMON0009897
                      engaged in the manufacture of polychlorinated biphenyls
 925      5/14/1972   Washington Post "EPA Vows to Curb Discharge of PCB" by William Mead          PCB-ARCH0167254
 926      5/15/1972   Presentation to the Interdepartmental Task Force on PCBs, Washington,        PCB-ARCH0026293
 927      5/16/1972   Memo from Glynn Davis to J.W. Boehm re: PCB Contamination of POCL3           PCB-ARCH0268513

 928      5/17/1972 Start - Up Manual for the Pydraul Reformulation Program by J.L. Solari         PCB-ARCH0091060
 929      5/25/1972 Ltr from Cumming Paton to Customers re: Termination of offer to pay the WATER_PCB-SPO00000024
                    freight costs incurred in returning Therminol FR to Monsanto for disposal
 930      6/2/1972 D. E. Roush to Norm Rustad, Quaker Oats, Company, Barrington, IL           PCB-ARCH0079216

 931      6/3/1972    The Role of Polychlorinated Biphenyls in Electric Equipment                  MONS 040035
 932      6/9/1972    Ltr from Suttkus & Gunning to J.T. Bell re: report submitted to Mr. Eugene   DSW 013307
                      Wright on the fish residue data for our survey
 933      6/9/1972    Memo from P.G. Benignus to W.B. Papageorge re: PCB Pollution -               PCB-ARCH0016251
                      Navigable Waters
 934      6/14/1972   Memo W.R. Corey to H.S. Bergen re: PCB/PCT Phase Out Program                 PCB-ARCH0098773
 935      6/23/1972   Letter from Paul W. Gann to C.R. Jordan, Westinghouse Electric Corp. re:     NEV 004900
                      Incineration of dielectric fluids and disposal service
 936      6/23/1972   P.W. Gann to C. Paton, “Therminol FR Conversion Project, Week of June
                      19-23”
 937      6/30/1972   “Therminol FR Conversion Project, week of June 26 - 30, 1972                 PCB-ARCH 0100546
 938       7/5/1972   Monsanto letter to EPA re - termination of PCB manufacture in Anniston       DSW 010349
 939      7/14/1972   Letter from Papageorge to Department of Health, Education and Welfare        PCB-ARCH0735189
                      and Food and Drug Administration in response to PCB making their way
                      into food supplies
 940      7/17/1972   Memo from C. Paton to J.H. Davidson re: Food-Related                         MONS 098545
                      Customers/Pydraul
 941      7/20/1972   Stewart, Krummrich, to Byrne, Purchasing, Queeny Plant (Company              PCB-ARCH0267450 -PCB-ARCH0267451.
                      Confidential)                                                                (0259010-0259011)


                                                               36 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -145
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1           filed 01/28/20           PageID.17109 Page 142 of
                                                                    246
Exhibit   Doc Date Description                                                                     Beg Bates
Number
  942     7/21/1972 Ltr from J.J. Roder to Cumming Paton re: Call Report -Texaco's operation PCB-ARCH0494687
                    in Houston gave them an edict to change PCB material but refused to do
 943       7/31/1972 E.E. Stewart, Technical Services Dept Krummrich Plant to Paul Heisler,        PCB ARCH 0220806
                     Director of Environmental Control, Krummrich
 944        8/8/1972 Functional Fluids Therminol Pydraul Santovac Sales Information Bulletin       PCB-ARCH0739360
                     No. 89 re: Product Liability Company Confidential
 945       8/23/1972 Letter re- special undertaking by Purchasers of PCB's                         MONS 093941
 946       8/29/1972 Brian Sullivan, "Tests in District, 18 States Show PCB in Human Tissue,"
                     Washington DC Evening Star and Daily News.                                    TOWOLDMON0059088
 947       8/29/1972 Letter from Paul W. Gann to Robert Lowenstein re: phone conversation          WA TER_PCB-SPO00000004
                     concerning incineration of Pyranol fluids, Monsanto PCB & non-Monsanto
                     PCB fluids
 948        9/1/1972 Report prepared by U.S. Dept. of Agriculture Ad Hoc Group on PCBs             DSW 188024
                     dated September 1972
 949        9/5/1972 The New York Times "Foods Still Carry a Toxic Chemical" by Boyce              MONS 069776
                     Rensberger
 950       9/7/1972 Hal Willard, “River Reveals High PCB Dose,” Washington Post, Sept. 7,          PCB-ARCH0567214
                     1972, pp. F1, F7.
 951      9/19/1972 Call Report, Organic Division, New Madrid Power Plant, New Madrid,             PCB-ARCH0493778
                     Missouri.
 952       9/20/1972 “PCB Is Discovered in 17 of 39 states,” Washington Post, Sept. 20, 1972,      MONS069061
                     p. B3
 953       10/1/1972 Monsanto Memo - Keeping PCB's Out of the Environmental - a status             PCB-ARCH0031708
                     report Wm. G. Drummrich Plant, Saug 10/1972, Illinois
 954       10/5/1972 Ltr from Paul W. Gann to Robert Hollingaworth re: Discontinuing the use       WATER_PCB-SPO00000035
                     of Therminol FR fluids
 955      10/12/1972 Call Report from Koppers Co. to W.S. Clark re: Aroclor replacement work       PCB-ARCH0495881
                     in swimming pool paints
 956      10/17/1972 E.M. Potter, General Offices, to Papageorge, “PCB Pydrauls”                   TOWOLDMON0056111
 957      10/18/1972 Memo to Robert D. McClain to H. Wilbur Speicher re: 10/6/72 Letter            C000185
 958                 C W.it Gann, Project
          10/23/1972 Paul               l t Coordinator,
                                               ith PCB      t t Transfer fluids, to Mr.
                                                            Heat                                   PCB-ARCH0263341-4
                       Tangerman, Molltool, Evansville, IN
 959      10/24/1972   Bell to Richard                                                             PCB- ARCH0007977
 960       11/8/1972   D.E. Danzer, Engineering Achievements –1972 Environmental Protection        PCB- ARCH0171903 --PCB-ARCHO 171907
                       Project                                                                     (0160352-0160353)
 961      11/20/1972   A. Arpino, Brussels to C. Paton, St. Louis “Samples of PCB Dielectric
 962      11/22/1972   Letter from Paul W. Gann to J.L. Barnett Westinghouse Electric Corp., re:   NEV 004878
 963      11/22/1972                 f
                       Donald B. Stevens,  Director, fBureau
                                                           & Water Quality Management,
                                                                            f           New        PCB-ARCH 0002184
                       York State Department of Environmental Conservation.
 964      11/27/1972   Memo from P.G. Benignus to H. S. Bergen,T. L. Gossage, N. T. Johnson,       PCB-ARCH0096858
                       R. H. Munch, W. B. Papageorge, C. Paton, W. R. Richard, J. R. Savage re:
                       Transformer Inerteen
 965      12/1/1972    Minutes of Meeting, December 1, 1972, Purpose: MICC-MCL Information         MONS 202092
                       Exchange
 966      12/7/1972    Letter from Papageorge to Donald B. Stevens re: response ltr regarding      GPFOX00049252
                       concerns of PCB on the environment and implemented policies to change
                       it. Enclosed list of PCB uses
 967      12/7/1972    Letter from W. N. Maddox to R. Laws re: Aroclor 1221 fluids - 6 pre-        LEXOLDMON001150
                       addressed drum return labels marked "Disposal Only"


                                                                37 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -146
       Case 2:15-cv-00201-SMJ                 ECF No. 385-1           filed 01/28/20          PageID.17110 Page 143 of
                                                                    246
Exhibit   Doc Date Description                                                                      Beg Bates
Number
  968     12/18/1972 Final Environmental Impact Statement Rule Making on Polychlorinated            PCB-ARCH-EXT0015798
                     Biphenyls Food and Drug Administration Department of Health, Education,
                     and Welfare by Sam D. Fine
 969       1/1/1973 Long Range Plan: Dielectrics,” 1973                                             MONS 040538
 970       1/1/1973 Dielectrics - Report                                                            PCB-ARCH0011734
 971       1/1/1973 Long Range Plan Dielectrics Section VI                                          PCB-ARCH0109594
 972        1/4/1973 Memo W.B. Papageorge to H.S. Bergen re: Environmental Impact                   MONS 028657
                     Statement - PCB Rule Making
 973        1/8/1973 Ltr from Edward L. Raab to P.G. Benignus re: Askarel Dielectrics               PCB-ARCH0739840
 974      1/25/1973 NEMA Official Standards Proposal - Proposed American National Standard          NPC00018960
                     Guidelines for Handling and Disposal of Capacitor - and Transformer-
                     Grade Askarels Containing Polychlorinated Biphenyls, C107.1
 975        2/7/1973 Memo from K.A. Summerside to P.J.A. Marsh re: Aroclor & Pyroclor -             PCB-ARCH0066629
                     Samples for Testing KAS/SW
 976      2/22/1973 D.W. Stegon, to W.N. Slowikowski,                                               PCB-ARCH0495277
 977       2/23/1973 Letter from Elmer P. Wheeler Manager, Environmental Health to Wilbur H.        MONS 092757
                     Speicher Administrator, Industrial Hygiene re: toxicity of chlorinated
                     naphthalenes
 978       2/27/1973 Ltr from Gunning, Biological consultants letter to J.T. Bell, Monsanto         DSW 014596
 979        3/1/1973 R. L. Bradley, Jr, “Polychlorinated Biphenyls in Man’s food – A Review,”
                     Journal of Milk Food Technology, 36, 3 (1973), 155-162.                        MONS085186
 980       3/7/1973 McNeill Smith, attorney to Richard Stohr, Monsanto attorney re: Holly
                     Farms v. Monsanto
 981        3/8/1973 Letter from Benignus to Papageorge re: Need for dry land fills for burial of   ADM 007671
                     askarel impregnated solid scrap materials.
 982       4/13/1973 Ltr from R.H. Munch to P.G. Benignus re: NEMA Procedure to Eliminate           PCB-ARCH0253341
                     Environmental Hazard Posed by Askarel
 983        5/2/1973 Ltr from Emmet Kelly to Donald Reed Sr. re: response to Reed's concern         MONS 095152
                     with headaches after inhalation of Interteen fumes
 984        5/2/1973 Ltr from Papageorge to A. Pozefsky and E.L. Raab re: Handling of               NPC00020702
                     askarels during emergency conditions due to askarel fluid in a transformer
                     drained onto farmland.
 985        5/4/1973 Letter from W. B. Papageorge to Ms. Mary A. Appelhof                           MONS 091681
 986       5/23/1973 Ltr from Papageorge to Dr. C. Paton re: Scrap Aroclor Returns                  PCB-ARCH0141113
 987       6/15/1973 “GE Digs Its Way Our after Costly PCB Spill,” Electrical World, p. 155         MONS069295
 988        7/6/1973 Polychlorinated Biphenyls Contamination of Animal Feeds, foods, and food       NCR-FOX-0573453
                     packaging materials and availability of supplement to Environmental
                     Statement on Rulemaking
 989        7/7/1973 FDA Curbs Chemicals in Feeds,” Washington Post, July 7, 1973, p. A3
 990       7/13/1973 Letter from Papageorge to Martha Sager re Effluent Standards and Water         DSW 197344
                     Quality Information Advisory Committee Agenda and Notice of Public
                     Hearings.
 991       7/16/1973 Statement by Monsanto Company for the Effluent Standards and Water             M09911
                     Quality Information Advisory Committee, Environmental Protection Agency.
 992      7/25/1973 G.F. Fague to C.F. Seger, “Glyco Chemical Co., Your 7-18-73 Letter”             PCB-ARCH0495963
 993      7/30/1973 Cumming Paton, “FDA Proposals on PCBs”                                          PCB-ARCH 0046945
 994       8/3/1973 Letter from W.N. Maddox to Pydraul Customers re: Removal of chlorinated         MCL002794
                     compounds from Pydraul fluids




                                                               38 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -147
        Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20          PageID.17111 Page 144 of
                                                                     246
Exhibit    Doc Date Description                                                                    Beg Bates
Number
  995      8/27/1973 Orville N. Mueth, Materials Handling Engineer, Monsanto, to A. E. Leisy,      PCB-ARCH0268896
                     “Leaking Damaged Aroclor Containers”
 996       9/10/1973 Papageorge to D. Paton, “PCBs – EPA Effluent Standards”                       PCB-ARCH0044503
 997       10/5/1973 Memo from A.J. Koenig to H.S. Bergen re: PCB/PCT Replacement                  HARTOLDMON0000340
                     Business 1969 vs 1973 on Reformulated Basis;
 998       10/9/1973 Letter from C.F. Seger to Harold Wolf re: Letter from C.F. Seger to Harold    NEV 006480
                     Wolf re: skin irritation problems and possible solutions
 999      10/10/1973 Douglas Hansen to Erik Treffner, Monsanto, Canada, “Intalco Aluminum,
                     Ferndale, WA                                                                  PCB-ARCH0003138
 1000     10/11/1973 Letter from Papageorge to D.R. Hansen re: Intalco Aluminum Therminol          WATER_PCB-SPO00000001
                     FR-1 spill
 1001     11/14/1973 Memo from C. Paton to D. Zaretzky re: Canada/Dielectrics                      PCB-ARCH0036039
 1002     11/21/1973 Letter from James S. Nelson to Martha Sager re Effluent Limitations for       DSW 197283
                     Items on Toxic Substance List: Economic Impact of a Ban on PCB.
 1003     11/29/1973 Presentation to the Effluent Standards and Water Quality Information          DSW 197369
                     Advisory Committee, by Monsanto - Polychlorinated Biphenyl (PCB)
 1004     12/13/1973 H.A. Vodden, (Monsanto Eur) “Capacitor Askarels and the Environment,”         MONS062837
 1005      1/4/1974 Memo from J.M. Wriston to R.M. Stovall re: Monthly PCB Status Report           PCB-ARCH0533871
 1006       1/9/1974 American National Standard - (ANSI) Guidelines for handling and disposal      NCP00018919
                     of capacitor- and transformer-grade askarels containing polychlorinated
                     biphenyls
 1007      1/15/1974 Letter from Gossage to ? - re PCB phase out                                   MCL003009
 1008      1/18/1974 Letter from Papageorge to Hearing Clerk - USEPA re Proposed Toxic             DSW 179446
                     Pollutant Effluent Standards
 1009       2/8/1974 Letter from P.G. Benignus to C. Paton re: Transformer Pyranol                 DSW 337956
 1010     2/21/1974 PCB Loss Control Data Outline - WGK                                            PCB-ARCH0006884
 1011      2/21/1974 Letter from Paul L. Wright to E.P. Wheeler re: PCB Effluent Standards         WATER_PCB-SPO00038394
 1012      2/27/1974 Papageorge letter to Garrett re PCB Definition                                DSW 174433
 1013      2/28/1974 Minutes of Meeting on Proposed PCB Effluent Standards                         TOWOLDMON0001385
 1014      3/12/1974 Proposed Toxic Pollutant Effluent Standards for Aldrin-Dieldrin, Et Al -      TOWOLDMON0001385 - 1432
                     FWPCA (307) - Docket No. 1
 1015      3/25/1974 G. L. Johnson, Krummrich, to A. E. Leisy “Returned PCB Drums”                 PCB-ARCH0513510 (0498753)
 1016      3/26/1974 Benignus to Papageorge                                                        PCB- ARCH0009608 (0010044)
 1017       4/1/1974 Aroclor 1489 Product Strategy from C. Paton to T.L. Gossage, R.H.             PCB-ARCH0534722
                     Munch, W.R. Richard, J.R. Savage, J.L. Wikoff
 1018      6/18/1974 Memo from J.R. Savage to C. Paton re: Returned PCB - Westinghouse             PCB-ARCH0006855
 1019      7/18/1974 Memo from David Wood to P.G. Benignus, Gossage, Papageorge, Paton,            PCB-ARCH0102018
                     Richard re: Meeting 17th July Program Committee
 1020      8/2/1974 E.L. Shirley to File re: McGraw Edison visit to St Louis.                      PCB-ARCH0497229--PCB-ARCH0497230
                                                                                                   (0470103-0470104)
 1021       8/8/1974 Memo from Ron Lucas to W.B. Papageorge re: PCB Disposal                       PCB-ARCH0037471
 1022      9/16/1974 Memo from C. Paton to H.S. Bergen re: International Dielectrics               PCB-ARCH0735278
                     Symposium, 9/23/1974 - Summary of pond experiment
 1023      9/23/1974 Proposed Agenda and Paper Outlines Presented at the MICC Dielectrics          PCB-ARCH0735269
                     Symposium Sept. 23, 1974
 1024      9/27/1974 Letter from J. G. Bryant to D. Wood: Minutes of ‘Safe Handling of PCB         MONS 029193
                     Fluids and Materials for Disposal of Waste Fluids’ and ‘Industrial Benefits
                     of Polychlorinated Biphenyl Dielectric Fluids’




                                                                39 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -148
        Case 2:15-cv-00201-SMJ                 ECF No. 385-1            filed 01/28/20           PageID.17112 Page 145 of
                                                                      246
Exhibit    Doc Date Description                                                                      Beg Bates
Number
 1025      10/1/1974 Polychlorinated Biphenyls, Monsanto Company's program of restricted             DSW 197865
                     sales and controlled manufacturing practices, October 1974.
 1026      10/4/1974 Biological Consultants Ltr from Gerald E. Gunning to Edward E. Stewart,         MONS 040344
                     Monsanto Industrial Chemicals Co., W.G. Krummrich Plant re:
                     consideration of the anomalous fishes
 1027     10/11/1974 Monsanto, “Press Query,” - “Subject PCB Spill”                                  PCB ARCH 0518917
 1028     10/15/1974 Letter - National Institute for Occupational Safety and Health to Emmet         DSW 019343
 1029     10/16/1974 Memo from C. Paton to File re: McGraw-Edison/Returned Aroclor                   PCB-ARCH0467253
 1030     10/22/1974 Letter from D. Wood to Papageorge re: GE Transformer Spill                      WATER_PCB-SPO00000003
 1031     10/23/1974 Memo from D.B. Hosmer to P.E. Heisler re: Pesticides in compost                 PCB-ARCH0457730
                     degradation of PCB's during composting
 1032     11/12/1974 Robert A Squire, Head, Tumor Pathology Section, NCI to Kimbrough,               MONS092689
                     Toxicology Section, CDC
 1033     11/22/1974 Handwritten ltr from Bill E. to Paul Heioler re: NIOSH Visit to Aroclor Dept.   MONS 030263
 1034     11/25/1974 Memo from D. Wood to J. Savage re: PCB Action Plans                             PCB-ARCH0741006
 1035      12/9/1974 Memo from Papageorge re PCBs - Minutes of Meeting with NIOSH -                  DSW 197822
                     11/22/74                                                                        DSW 197894
 1036     12/23/1974 E. E. Stewart to Dave Wood, General Offices, “PCB Spill, H.K. Ferguson”         PCB-ARCH0220648 (0210054)
 1037      1/1/1975 Total PCBs landfill at Anniston & Sauget                                         MONS 049347
 1038       1/9/1975 Paul L. Wright to several, “MCA Toxic Substances Control Group                  PCB-ARCH0731369
                     Committee
 1039      1/31/1975 George J. Levinskas: Aroclor 1260 -- Meeting at NCI, January 31, 1975           MONS 046518; STLCOPCB4070654
 1040       2/3/1975 Letter from Ward R. Richter, D.V.M. to Dr. Donovan Gordon                       MONS 095602
 1041       2/4/1975 George J. Levinskas, “Aroclor 1260: Meeting at NCI, January 1975"               PCB-ARCH0170080
 1042      2/10/1975 Memo from Papageorge to H. S. Bergen re Aroclor 1260 - HEW Studies              DSW 174830

 1043      2/18/1975 Ltr from E.E. Stewart to W.B. Papageorge re: PCB - EIA "Ad Hoc                  MONS 030224
 1044      2/28/1975 Memo from L.P. Mieure to W. B. Papageorge re: Bioaccumulation of                PCB-ARCH0249926
                     Aroclor Products
 1045      3/3/1975 Company Confidential 1975 Manufacturing Improvement Plan for Aroclors            MONS 055819
                     and Pyranols Departments 246 and 259
 1046      3/10/1975 Memo from Papageorge to A.A. Johnson re: Pydraul - 1975 Goals/Action            PCB-ARCH0004367
                     Plans
 1047      3/18/1975 Letter from Papageorge to Dan A. Albert re - response to questions listed       MONS 100142
                     in letter dated 2/3/75
 1048      3/24/1975 “Report to Monsanto Company, Two-Year Chronic Oral Toxicity Study               HARTOLDMON0015614
                     with Aroclor 1260 in Albino Rats,” IBT
 1049      3/24/1975 Industrial Bio-Test Laboratories, Inc. Reports Two-Year Chronic Oral            MONS 095019
                     Toxicity Study with Aroclor 1242 in Albino Rats
 1050      4/18/1975 Letter from J. C. Calandra to Dr. George Roush, Jr. re: J. C. personal view     TOWOLDMON0001414
                     on PCB meeting
 1051      5/29/1975 Memo from David Wood to C. Paton, J.R. Savage, E.M. Potter, W.B.                PCB-ARCH0255815
                     Papageorge, R.C. Sprague re: PCB Incineration
 1052      5/30/1975 Memo from H. S. Bergen to Papageorge re EIA Draft - Proposed PCB                DSW 196539
                     Position Letter to EPA.
 1053       6/5/1975 Letter to Robert A. Emmett from W.B. Papageorge re: Production and              HARTOLDMON0000336
                     Sales of PCBs, Polychlorinated terphenyls and degradation infor relating to
                     PCBs
 1054      6/17/1975 D. Wood to Papageorge, “Westinghouse – Inerteen 100-42 spill”                   PCB-ARCH0463404


                                                                 40 of 49
                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                                   To Exclude D. ROSNER Expert Testimony -149
        Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20          PageID.17113 Page 146 of
                                                                    246
Exhibit    Doc Date Description                                                                    Beg Bates
Number
 1055      6/20/1975 Memo from D. Wood to W. B. Papageorge re: Intereen                            PCB-ARCH0066869
                     Leakage/Westinghouse-Detroit
 1056       7/9/1975 Letter from W. B. Papageorge to R. G. Potter: MBR - Profit Contribution       MONS 200031
                     Product Acceptability First Half 1975
 1057      7/14/1975 Ltr from David Wood to J. Buchanan re: Production Trade and Use of            PCB-ARCH-EXT0016579
                     PCBs suppled to OECD
 1058      7/18/1975 George J Levinskas, Mgr, Environmental Assessment and Toxicology to
                     J.C. Calandra, IBT                                                            PCB-ARCH0568880
 1059      7/23/1975 From the desk of Howard S. Bergen to TL Gossage, AJ Koenig,                   MONS 058529
                     Papageorge, Richard, Savage re: PCB Contingency Plan
 1060      7/23/1975 Memo from H.A. Vodden to J.W. Barrett re: PCB - OECD                          PCB-ARCH-EXT0016585
 1061      7/25/1975 Letter from W.B Papageorge to PCB Ad Hoc Committee re: Thomas                 NCP00025937
                     Kopp, Office of Toxic Substances, EPA call
 1062      7/28/1975 Bergen to F.J. Fitzgerald, “Your Memo July 1, 1975” “Personal and             PCB ARCH0439973
                     Confidential”
 1063      7/29/1975 Memo from W.B. Papageorge to H.S. Bergen re: Memo HSB to FJF,                 WATER_PCB-SD0000078536
                     7/17/1975 with attachment Draft Environmental Presence Polychlorinated
                     Biphenyls
 1064       8/4/1975 Letter from J. C. Calandra to Dr. George J. Levinskas, Manager re: Aroclor    TOWOLDMON0001423
                     - 2 Year Rat Studies
 1065       8/6/1975 Memo from H.S. Bergen to J.R. Durland - Tokyo re: 1/7 Pydraul Market &        PCB-ARCH0740889
                     1/12 Aroclor Environmental Program Memos
 1066       8/8/1975 Memo from H. S. Bergen re PCB Contingency Plan - Personal &                   DSW 185307
                     Confidential.
 1067      8/8/1975 State Says Some Striped Bass and Salmon Pose a Toxic Peril by Richard          PCB-ARCH0740900
                     Severo Page One, The New York Times
 1068       8/9/1975 Warning Ignored on Striped Bass - The New York Times by Richard               PCB-ARCH0740905
                     Severo
 1069      8/13/1975 Letter from W.B. Papageorge to PCB Ad Hoc Committee re: Russell Train,        NCP00025933
                     EPA press statement on industry's intentions to control release of PCBs
                     into the environment
 1070      8/13/1975 Mr. Ford, Monsanto to E. J. Wershey Carolina Capacitor, Inc.                  PCB-ARCH0465261; PCB-ARCH0465259;
                                                                                                   (0437237)
 1071      8/17/1975 The New York Times "Reports of Chemical in Fish Initially Withheld" by        PCB-ARCH043014
                     Richard Severo
 1072      8/18/1975 Memo from David Wood to W.B. Papageorge re: Ashland Chemical                  PCB-ARCH0066745
                     Company PCB Spill
 1073      8/25/1975 Letter from W. B. Papageorge to H. S. Bergen re PCBs                          MONS 028678
 1074      8/25/1975 Food and Chemical News, PCB’s in Fish Still a Problem, Report to EPA          PCB-ARCH0114723 (0118960)
                     and Draft Memo Say
 1075      8/28/1975 Public hearing to review and receive public content upon proposed             NCR-FOX-0096936
                     administrative rules relating to the discharge of PCB's into the matters of
                     the state
 1076      8/28/1975 Continuation of - Public Hearing to Review and Receive Public Comment         NCR-FOX-0281414
                     Upon Proposed Administrative Rules Relating to the Discharge of PCB's
 1077       9/1/1975 David R. Young, Deidre J McDermott and Theadore C. Heesen,
                     “Polychlorinated Biphenyls off Southern California,” Paper presented at the   PCB-ARCH0037726
 1078       9/3/1975 Memo from Fitzgerald to H.H. Bible re: PCBs - Kimbrough preliminary           PCB-ARCH0740945
                     report on carcinogenic results in exaggerated tests involving PCBs



                                                               41 of 49
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                                To Exclude D. ROSNER Expert Testimony -150
        Case 2:15-cv-00201-SMJ              ECF No. 385-1           filed 01/28/20         PageID.17114 Page 147 of
                                                                  246
Exhibit    Doc Date Description                                                               Beg Bates
Number
 1079      9/14/1975   Polychlorinated Biphenyls Off Southern California by David R. Young        PCB-ARCH0037726
 1080      9/26/1975   Papageorge, “PCB Review”                                                   PCB-ARCH0004749
 1081      9/30/1975   Ltr from Overholt Robert M. to Foster Arnette re: George Lee Galyon;       PCB-ARCH0740974
 1082      10/1/1975   Levinskas to Gossage et al. “PCB Review”                                   PCB-ARCH06207 55 (0618655)
 1083     10/10/1975   Wall Street Journal Article, Persistent PCBs Industrial Pollutants May be MONS 032213
                       Worse Threat than DDT to Ecology by Jeffrey A. Tannenraum
 1084     10/17/1975   Statement of Dr. John L. Buckley, Office of Research and development       DSW 194964
                       Environmental Protection Agency before the Subcommittee on the
                       Environmental Committee on Commerce US Senate, October 21, 1975.
 1085     10/17/1975   Ltr Memo from Fitzgerald to J.E. McKee, Jr.                                PCB-ARCH0740984
 1086     10/17/1975   Ltr from Stanley W. Legro, EPA to Monsanto re: Finding the source and TOWOLDMON0001424
                       amounts of PCBs entering the environment.
 1087     10/21/1975   Memo from D.R. Bishop to F.J. Fitzgerald re: Confidential - Getting out of MONS 030829
                       the PCB business
 1088     10/21/1975   James E. McKee to Fitzgerald, “Confidential”                               PCB-ARCH 0246433
 1089     10/25/1975   Morton Mintz, “Toxic Agents Polluting Environment,” Washington Post, Oct. MONS 032507
                       25, 1975
 1090     10/28/1975   Memo for the Record - Subject: FJF Views on PCB's                          MONS 030571
 1091     10/28/1975   Memo from George Roush Jr. to W.B. Papageorge re: PCB- Mobil               MONS 030586
 1092     10/29/1975   Memo from Fitzgerald to E.H. Harbison, Jr. re; PCBs                        PCB-ARCH0740993
 1093     10/29/1975   Monsanto Call Report From re: To determine General Electric's attitudes TOWOLDMON0057697
                       toward PCB and non PCB products
 1094      11/3/1975   Monsanto Company Organizational Chart 11/3/1975                            STLCOPCB0001252
 1095     11/13/1975   Monsanto PCB Position Paper                                                MONS 046904
 1096     11/17/1975   PCB's Made 65 Sick, General Electric Says, Chemical Marketing Reporter PCB-ARCH0115920
 1097     11/19/1975   D.R. Bishop Public Relations Press Release - Scientific report does not    MONS 058036
 1098     11/20/1975   Memo from G.J. Levinskas advising to destroy news release by Dan           DSW 165558
                       Bishop & memo of 11-17-75.
 1099     11/20/1975   The New York Times article, E.P.A. Aide Wars of Tosic Leakage by           MONS 032595
                       Richard Severo
 1100     11/21/1975   Richard Severo, “Chemical Threat Held Widespread,” New York Times,         MONS033467
                       Nov. 21, 1975, p. 24
 1101     11/22/1975   The New York Times article, Interior Aide Urges Curbs on Use of PCB        MONS 033412
                       Chemical
 1102     11/24/1975   Emergency Plan - PCBs                                                      PCB-ARCH0741008
 1103     11/29/1975   “F.D.A. Weighs a Cut in the Limit of PCB It Allows in Fish,” New York
                       Times, Nov. 29, 1975, p. 31
 1104      12/1/1975   The Spreading Menance of PCB by Robert H. Boyle, Sports Illustrated        WATER_PCB-00042872
 1105      12/3/1975   The Wall Street Journal "Dow Chemical to Sell Substitute for PCBs in       PCB-ARCH0521449
                       Power Capacitors"
 1106      12/5/1975   Ltr from Papageorge to Richard L. Rollins re: Disposal methods of solid    PCB-ARCH0004566
                       waste containing PCBs
 1107     12/10/1975   Report by PCB Study Group                                                  MONS 029380
 1108     12/11/1975   Ltr from Papageorge to Earl J. Stephenson re: response to questionnaires TOWOLDMON0003968
                       which accompanied Stanley Legro's letter dated 10/17/1975
 1109     12/12/1975   Francis Ward, “Health Hazard from PCBs Seen Rising,” Los Angeles
                       Times, Dec. 12, 1975, p. K1
 1110     12/22/1975   Train letter to Hanly, dated 12/22/75                                      DSW 012433




                                                             42 of 49
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude D. ROSNER Expert Testimony -151
        Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20          PageID.17115 Page 148 of
                                                                    246
Exhibit    Doc Date Description                                                                     Beg Bates
Number
 1111     12/22/1975 Letter from D.R. Bishop to R.E. Beal, O.P. DeGarmo, W.C. Hammann,              MONS 030281
                     E.H. Harbison, W.B. Papageorge, C. Paton, R.A. Pohl re: EPA/PCB Press
                     Conference
 1112     12/22/1975 [Press Release?] "EPA Administrator Urges End to Use of Certain                MONS070160
                     Industrial Pollutants"
 1113     12/22/1975 Attachment 3 - Background Statement by Environmental Protection                PCB-ARCH0246804
                     Agency Administrator, Russell E. Train at a press conference on PCB's
 1114     12/22/1975 Report by PCB Study Group by F.J. Fitzgerald                                   PCB-ARCH0741027
 1115     12/22/1975 Monsanto Press Release - Monsanto to Produce New Capacitor Fluid as            STLCOPCB4044924; MONS060516
                     PCB Replacement - Dielectric Insulating Fluid, code named MCS 1238

 1116     12/23/1975 The Wall Street Journal Article Halt to Using PCB Chemicals Sought by          MONS 032599
                     EPA
 1117     12/23/1975 Memo from R.L. Sandstedt to J.R. Middleton re: Comments on Letter to           PCB-ARCH0021927
                     G.L. Bratsch From C.P. Orr
 1118     12/23/1975 Casey Bukro, “EPA Urges End to PCB Poisons,” Chicago Tribune, Dec.
                     23, 1975, p. 12
 1119       1/1/1976 “EPA Curbs PCBs, Moves Towards Ban,” ChemEcology, published by                 MONS031829
                     MCA
 1120       1/1/1976 “Item 5” - “PCB material for disposal has two sources – Monsanto
                     production plant generated waste and customer returns.
 1121       1/5/1976 W.G. Krummrich Discharge PCB Status                                            PCB-ARCH0115883
 1122      1/12/1976 Minutes C-107 Capacitor Subcommittee Notes                                     MONS 029601
 1123      1/12/1976 Minutes of PCB AD HOC Committee Meeting held Jan. 7 & 8, 1976 in               NPC00021043
                     Washington D.C
 1124     1/12/1976 ANSI Committee, C107, on Use and Disposal of Askarel and Askarel-               PCB-ARCH0233536
                     Soaked Materials
 1125      1/17/1976 EPA Acts on PCB’s, Pesticides. Science News , 109 (Jan 17, 1976), 40.          No Bates
 1126      1/26/1976 Letter from Mike Petrilli to Distribution List attached re: Enclosed copy of   MCL 003071
                     remarks made by Jack Fitzgerald, at EPA meeting Jan. 14, 1976
 1127     1/27/1976 The New York Times "Phase-out is Set of PCBs Chemical                           PCB-ARCH0216715
 1128      1/27/1976 Wall Street Journal, "Monsanto to Eliminate PCB Fluid Production               PCB-ARCH0216978
 1129       2/1/1976 Monsanto Change of Employee Status and Information Sheet for Paul L.           WATER_PCB-00038620
                     Wright, Toxicology
 1130     2/18/1976 D. R. Bishop to Paton and Sliney, “WCBS TV NY Editorial”                        PCB-ARCH0537563
 1131      2/18/1976 Ltr from John R. Zagame to W.B. Papageorge re: Legislation concerning          PCB-ARCH0741080
                     PCB's
 1132      2/18/1976 J. Weber to John Lehman, EPA, February 18, 1976, Attachment:                   STLCOPCB4002375
                     “Recommended Procedures for the Disposal of PCB-Containing Wastes
 1133       3/1/1976 National Conference on Polychlorinated Biphenyls - EPA, November 19-           MONS 063655
                     21, 1975, Chicago, Illinois
 1134       3/4/1976 Levinskas, “Achievement Award Data Sheet for Paul L. Wright, Toxicology
                     Manager
 1135      3/24/1976 Toxicity Studies with PCB in Primates                                          MONS 030587
 1136      3/24/1976 Paul L. Wright to George Roush, Jr “Toxicity Studies with PCB in Primates”     MONS031511
 1137     3/26/1976 Cartoon, in St. Louis Post-Dispatch                                             TOWOLDMON0056851
 1138      4/13/1976 Memo from D.M. Sauter to F. Bean, J. Brittain, R. Sawyer, R. Wills, B.         NPC00006497
                     Kerns, J. Aldworth, J. Lovett re: Meeting with Department of Commerce
 1139      4/21/1976 Memo from David Wood to PCB Spill file re: National Steel Research             PCB-ARCH0066787



                                                               43 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -152
        Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20           PageID.17116 Page 149 of
                                                                    246
Exhibit    Doc Date Description                                                                    Beg Bates
Number
 1140      4/22/1976 L.M. Schmidt Du Pont of Canada to Westinghouse Canada Limited                 PCBARCH 0569031
 1141      4/27/1976 Statement on Legislation Regarding Polychlorinated Biphenyls on Behalf of     PCB-ARCH0070840
                     Electrical Utilities Company, LA Sale, Illinois and Electronic Industries
                     Association, Washington D.C. to House Committee on Environment,
                     Energy, and Natural Resources of the Illinois General Assembly
 1142       5/1/1976 Dielectrics Business Direction Report                                         PCB-ARCH0022223
 1143       5/6/1976 Letter from Slowikowski to group - RE Recent EPA (PCB) Letters to             MONS 028944
                     Pydraul, Therminol Customers
 1144      5/13/1976 Message from J.C. Webber re: Update on PCB replacement products, and          E000542
                     phase-out timetable.
 1145      6/28/1976 Memo from A.E. Leisy to R.A. Pohl re: PCB Disposal                            PCB-ARCH0270545
 1146       7/1/1976 Final Report of the Subcommittee on the Health Effects of Polychlorinated     MONS 056209
                     Biphenyls and Polybrominated Biphenyls, July 1976
 1147      7/16/1976 Evaluation of Paul Wright                                                     WATER_PCB-00038620
 1148      7/29/1976 Applied Sciences Report - Biodegradability of Dielectric Fluids and           MONS 064600
                     Components
 1149       8/1/1976 Polychlorinated Biphenyls A Risk/Benefit Dilemma Monsanto Company             PCB-ARCH0030437
 1150      8/28/1976 Victor Cohn, Mother’s Milk in 10 States found to Contain Toxic chemical       PCB-ARCH0438119
                     PCB,” Washington Post, pp. A1, A6.
 1151       9/2/1976 News Release Preliminary Information from Ongoing PCB Study Released          PCB-ARCH0545996
                     by Monsanto D.R. Bishop
 1152       9/8/1976 “Closer Look at PCBs,” Chemical Week                                          PCB-ARCH0520757
 1153      9/10/1976 Environmental News Press Release: PCBs Reported in Milk of Nursing            PCB-ARCH0228804
                     Mothers
 1154      9/24/1976 Memo from C.R. Wilmore to All Members of ANSI Committee C-107 on              PCB-ARCH0741261
                     use and Disposal of Askarel and Askarel-Soaked Materials in Electrical
                     Equipment; Subject Letter Ballot on Approval of Revision of ANSI
                     Publication C-107
 1155      9/24/1976 PCB Q&A approved by Peter W. Whippy                                           PCB-ARCH-EXT0017483
 1156      9/29/1976 Ltr from D.R. Bishop to J.D. Carr re: Attached PCB Q&A statement              MONS 030378
 1157      9/30/1976 Bishop to several (including F.J. Fitzgerald, “PCB News Release”              PCB-ARCH0729821
 1158      10/4/1976 Letter from R.G. Potter to C.F. Malm re: Monsanto will cease manufacture      WATER_PCB-SPO00000360
 1159     10/11/1976 Public Law 94 -469 94th Congress 90 STAT. 2003; Toxic Substances              PCB-ARCH0220458
                     Control Act. 15 USC 20601 note.
 1160     11/16/1976 Mailgram Service Center re: ITE Transformers developed a leak and             PCB-ARCH0066754
                     dumped several gallons of Pyrenol Coolant on the equipment room floor
 1161     11/24/1976 Memo from D. Wood to File re: Meeting with General Electric                   PCB-ARCH0461834
                     Schenectady - 11/10/1976
 1162     12/17/1976 St. Louis, Monsanto Company said today that effective Jan. 1, 1977, it will   TOWOLDMON0001455
                     increase the price of all grades of its polychlorinated biphenyl (PCB)
                     dielectric insulating fluids by about 24 per cent
 1163     12/30/1976 Ltr from James A. Alley to Mr. Dennis Ibrahim re: preparation of              PCB-ARCH0464912
                     Monsanto's withdrawal as a supplier of PCBs as of 10/31/1977
 1164      1/1/1977 Letter from James A. Alley to Customers re: Discontinue accepting PCB          ADM 002421
                     waste & Incineration facilities June/July 1977
 1165      2/28/1977 Ltr from James A. Alley to Edward W. Feuerstein re: review of Askarel         PCB-ARCH0086395
                     purchase agreement
 1166      3/1/1977 Alley to Wood G.E. Schenectady Meeting on Service Shop Requirements            PCB-ARCH0461757 (0433700)
                     February 24, 1977.



                                                               44 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -153
        Case 2:15-cv-00201-SMJ               ECF No. 385-1           filed 01/28/20         PageID.17117 Page 150 of
                                                                   246
Exhibit    Doc Date Description                                                                  Beg Bates
Number
 1167      3/2/1977    Memo from David Wood to C. Paton re: G.E. Schenectady wish to retain      PCB-ARCH0461746
                       an ability to repair PCB filled transformers for two and years
 1168      3/2/1977    Memo from David Wood to C. Paton re; G. E. Schenectady                    TOWOLDMON0057706
 1169      3/10/1977   Memo from D. Wood to F.J. Fitzgerald re: Bokaro Steel - India             PCB-ARCH0087560
                       Transformers Dielectrics with Draft Letter attachment
 1170      4/12/1977   Memo from J.G. DePagter to W.W. Perdue re: Disposal of Spare Pyranol      PCB-ARCH0551540
                       (PCB) Filled Furnace Transformer
 1171      4/19/1977   PCB Position Statement At 1977 Annual Meeting                             MONS 001880
 1172      4/20/1977   Janes A. Alley, general Offices, to File, “Monsanto PCB Tankcar           PCB-ARCH0147550
                       MONX8601 Leaking at Binghamton, New York
 1173      5/1/1977    EPA PCB Marking and Disposal Regulations Support Document 40 CFR
                       Part 761
 1174      5/13/1977   Memo from J.A. Alley to D. Wood re: Recommendation on stopping            PCB-ARCH0270558
                       customer returns of PCB waste to the W.G. Krummrich incinerator
 1175      5/13/1977   Memo from J.A. Alley to D. Wood re: Recommendation on stopping            PCB-ARCH0270558
                       customer returns of PCB waste to the W.G. Krummrich incinerator
 1176      5/25/1977   Memo from K. Warren Easley to John Hussey re: EPA proposed                PCB-ARCH0147424
                       regulation on the labeling and disposal of PCBs
 1177      7/20/1977   Waste Disposal Agreement                                                  PCB-ARCH0741602
 1178      10/5/1977   Bishop, Press Release, “Monsanto to Shut Down PCB Unit, Exit Business     PCB-ARCH0218050
                       by Oct. 31, 1977”
 1179      10/5/1977   Monsanto Press Release - Monsanto to shut down PCB Unit, Exit             PCB-ARCH-EXT0017464
                       Business by Oct. 31, 1977
 1180     10/31/1977   G.F. Barton, Public Relations, Press Release                              PCB-ARCH0518302
 1181      11/3/1977   PCB Facilities Decontamination and Dismantlement program                  PCB-ARCH0147417
 1182      11/4/1977   Questions and Answers to be Used Only to Respond to Direct Questions      PCB-ARCH0735588
                       from the Media 2nd Draft
 1183     11/9/1977    E. T. Mollica to L.A. Miller, “PCB Phase-out”                             PCB-ARCH0147416
 1184     11/10/1977   Memo from E.T. Mollica to F.J. Fitzgerald re: PCB clean up                PCB-ARCH0066403
 1185     11/28/1977   Letter from Wilkins to Nolan dated 11-28-77                               DSW 266487
 1186      12/2/1977   Memo from J. Coleman Weber to E.T. Mollica re: PCB Spills                 PCB-ARCH0066747
 1187     12/19/1977   Monsanto Radio Broadcast with KMOX Radio Station transcript               MONS 000403
 1188       1/1/1978   National Cancer Institute Carcinogenesis Technical Report Series No. 38   PCB-ARCH0147620
                       1978 - Bioassay of Aroclor 1254 for Possible Carcinogenicity CAS No.
                       27323-18-8 NCI-CG-TR-3S
 1189      1/3/1978    Memo from James M. Wriston, Jr. to L.L. Dearing re: Monthly Incinerator   PCB-ARCH0450243
                       Status Report
 1190      4/21/1978   National Institutes of Health, Press Release                              PCB-ARCH0025963
 1191      5/11/1978   Memo from R.L. Liss & J.R. Condray to H.W. Barber, G.F. Benjamin etc:     PCB-ARCH0741749
                       EPA Manual for Enforcement of PCB Regulations
 1192      5/19/1978   R.C. Isham (PR, Monsanto) to P. E. Berteau (Med and Env Health)           PCB-ARCH0438257
 1193      5/30/1978   Peter Berteau to R.C. Isham
 1194       6/2/1978   Review of Aroclor report about possible carcinogenicity                   MONS 002684
 1195      8/16/1978   Sue Reinert, “Alcan is on DEC Survey for Storing PCBs at Plant,” Oswego   PCB-ARCH0438767
                       Valley News.
 1196     11/15/1978   “PCB Leak Contaminated Truck, Cargo,” St. Louis Globe-Democrat.           PCB-ARCH0537991




                                                              45 of 49
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude D. ROSNER Expert Testimony -154
        Case 2:15-cv-00201-SMJ              ECF No. 385-1          filed 01/28/20         PageID.17118 Page 151 of
                                                                 246
Exhibit    Doc Date Description                                                              Beg Bates
Number
 1197     1/11/1979 Lucille C. Henschel, Acting Project Manager, Vinyl Chloride Research,
                     MCA, to Vinyl Chloride Audit Task Group, Jan 11, 1979, cited in Gerald
                     Markowitz and David Rosner, Deceit and Denial: The Deadly Politics of
                     Industrial Pollution , (University of California Press/Milbank, 2002), p. 215.
 1198     1/28/1979 Lenox Rawlings, “N. Carolina: Chemicals on State Highways A Political           PCB-ARCH0438039
                     Headache for Hunt,” The Atlanta Journal and Constitution, p. 12-C
 1199      5/31/1979 EPA - Polychlorinated Biphenyls; Criteria Modification Hearings                MONS 007578
 1200       8/2/1979 Max W. McCombs, Monsanto Queeny Plant to Night Superintendents                 PCB- ARCH0090708
 1201      9/11/1979 Toxic Chemical, Born of PCBs, Found by Bill Richards                           MONS 201592
 1202      9/17/1979 Memo from R.L. Liss to E.J. Young re: PCB Disposal EJY to RLL-                 PCB-ARCH0605768
                     9/12/1979
 1203      9/27/1979 PCB Disposal                                                                   MONS 003037
 1204      10/2/1979 “PCB Contamination Indicated in Number of Western States,”                     MONS008896
                     Journal of Commerce
 1205     10/25/1979 Ltr from Roger L. Williams to J.W. Hanley re: Seventeen drums of a             PCB-ARCH0741981
                     Monsanto product, Therminol FR-1 (polychlorinated biphenyl Aroclor 1242)
                     stored on a farm near Lafayette, Colorado
 1206     10/29/1979 Memo from G. L. Jessee to M. C. Throdahl re Legal vs. Social                   MCO6502553
                     Responsibility - Abandoned/Orphan Waste Disposal Sites.
 1207     11/1/1979 Alex Krislov, “PCB – Power Transmission’s Invisible Menace,” PTD, pp. 41- MONS000695
                     43
 1208     11/3/1979 Mike Sager, “Complaints Spur PCB Investigation in U.S. Buildings,”              PCB-ARCH0561109
                     Washington Post.
 1209     11/16/1979 Monsanto Company, Submission to the Subcommittee on Oversight and MONS 010394
                     Investigations of the Committee on Interstate and Foreign Commerce, U.
                     S. House of Representatives
 1210     11/29/1979 Jack Jones and H. Alden, "An Acneform Dermatergosis," Archive of               DSW 254938
                     Dermatology and Syphiology, 33 (1936), 1023-1027
 1211      12/1/1979 USEPA document titled “Polychlorinated Biphenyls: An Alert For Feed & MONS 000205
                     Feed Facilities”
 1212      12/3/1979 Ltr from R.L. Williams to J.W. Hanley re: PCB disposal problem on the          PCB-ARCH0741990
                     farm near Lafayette, CO
 1213      12/6/1979 Ltr from Dan R. Bishop to Mr. H.L. Stevenson re: PCBs repeatedly refer to MONS000803
                     them as "cancer-causing" agents
 1214     12/12/1979 Page from Toxic Material News, Dec. 12, 1979, on "CBE Suggests                 TOWOLDMON0058727
                     Administration Purposely Delayed Hazardous Water Rules", "PCB Landfill
                     Disposal Facilities Listed by EPA"
 1215       1/1/1980 Handwritten notes re: myth of PCBs causing cancer                              MONS003884
 1216      3/27/1980 Ltr from Dan R. Bishop to James Ellis re: PCB White Paper                      MONS 003875
 1217      4/29/1980 Trip Report by Peter E. Berteau on 4/29/1980 visited Litton-Bionetics,         PCB-ARCH0574949
                     Kensington, Maryland re: To discuss needed revisions on the draft report
                     on the effects of PCB on the reproductive performance of the rhesus
                     monkey
 1218      5/10/1980 West B. Associates, Inc., Confidential and privileged review and audit of
                     IBT”. May 10, 1980, cited in Markowitz and Rosner, Deceit and Denial , p.
                     215.
 1219       6/1/1980 Polychlorinated Biphenyls, PCB's, A Report on Uses, Environmental and MONS 061333
                     Health Effects and Disposal, 1979




                                                             46 of 49
                                                                             Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude D. ROSNER Expert Testimony -155
        Case 2:15-cv-00201-SMJ                ECF No. 385-1           filed 01/28/20          PageID.17119 Page 152 of
                                                                    246
Exhibit    Doc Date Description                                                                     Beg Bates
Number
 1220      6/1/1980    Listing of EPA approved chemical waste landfills for polychlorinated         PCB-ARCH-EXT0020549
                       biphenyl (PCB) disposal from John H. Craddock
 1221      8/29/1980   Ltr from Peter E. Berteau to David P. Martin D.V.M. Littlon Bionetics re:    MONS 002994
                       BO-77-2 Effects of PCB on the reproductive performance of the rhesus
 1222      9/19/1980   WGK Today Monsanto Company Dial STA. 2022 Comment & Answer                   MONS 000716
                       Employee of almost 10 years in the Aroclor Dept. Krummrich plant concern
                       about his health due to newspapers describing PCB's as cancer-causing
                       agents and deadly toxins
 1223      9/23/1980   “Note to Editors from Monsanto Company, PCB Hazard – Fact and                MONS 019338
                       Fallacies,” September 23, 1980
 1224      9/26/1980   Repeated in Bishop, “PCB Hazards – Facts & Fallacies”                        PCB-ARCH0148758
 1225      10/3/1980   Letter from Dan R. Bishop to OpUnit PR Directors re: PCBs                    MONS 003860
 1226      2/10/1981   Memo from Donald L. Coleman, M.D. to File re: Binghamton Transformer         MONS 002995
                       Fire Feb. 4, 1981
 1227      2/14/1981   Binghamton fire article; Displaced worker say inconvenience is better than   MONS 010609
                       return to quarters by Lisa Getter
 1228      3/2/1981    Marcia Cohen, “PCB Mishap Leaves Uneasiness,” Detroit Free Press,            PCB-ARCH0684303
 1229      3/3/1981    Memo from John H. Craddock to R.S. Nelson re: February Monthly Report        PCB-ARCH0650797
 1230      4/1/1981    P. Gene Herbert, Corporate Environmental Specialist High Voltage             PCB ARCH 0498087
                       Maintenance Corp, Dayton, OH , “PCB Regulation Update”
 1231      4/2/1981    Memo from J.H. Craddock to R.S. Nelson re: March Monthly Report              PCB-ARCH0683888
 1232      5/3/1981    Plan Still Sought for Binghamton Tower Cleanup by Richard D. Lyons,          NEV 035059
                       New York Times
 1233       5/5/1981   Memo from J.H. Craddock to R.S. Nelson re: April Monthly Report              PCB-ARCH0650773
 1234      11/4/1981   Ltr memo J.H. Craddock to R.S. Nelson re: October Monthly Report             PCB-ARCH0683207
                       (redacted)
 1235      1/7/1982    Memo J.H. Craddock to R.S. Nelson re: December Monthly Report; PCB           PCB-ARCH0685087
                       Surveillance Program
 1236      3/13/1982   Jane Norman, “PCB: Overhead Hazard,” Des Moines Tribune, p. 1.               PCB-ARCH-EXT0038389
 1237      9/12/1982   American Chemical Society's 184th National Meeting Kansas City,              NEV 035066
                       Missouri Sept. 12-17, 1982
 1238      1/1/1983    Polychlorinated Biphenyls Production, Current Use and Possible Rates of      PCB-ARCH-EXT0016689
                       Future Disposal in OECD Member Countries, by J.D. Bletchly
 1239      4/1/1983    The Rollins Environmental Services, Inc. Report; PCB: Pollution, Politics    MONS 212534
                       and Prevention by Steven Jellinek, April 1983
 1240      5/27/1983   R.W. Berry, Monsanto to Davis Woo, “Transformer Cooling Fluids.”             PCB-ARCH0565888
 1241      9/23/1983   U.S. Can Expect 1,120 Transformers Fires Each Year, Finnish Scientist        PCB-ARCH-EXT0056066
                       Tells NIEHS by Research Triangle Park, N.C.; Current Report Chemical
                       Regulation Reporter
 1242      2/1/1984    Recommendations for the Prevention of PCDF Contamination from Fires          MONS 214026
                       Involving Electrical Equipment by Commercial Chemicals Branch
                       Environmental Protection Programs Directorate Environmental Protections
                       Service Environment Canada
 1243      2/14/1984   Alan R. Schneider, “Memo to file, “Re: PCB Leak Report: Block 6S             PCB-ARCH-EXT 0039136
 1244      3/23/1984   Federal Register Environmental Protection Agency Part III 40 CFR Part        49 FR 11077
                       761 Polychlorinated Biphenyls (PCBs); Manufacture, Processing,
                       Distribution in Commerce and Use Prohibitions; Use in Electrical
                       Transformers; Advanced Notice of Proposed Rulemaking; Vol. 49, No. 58




                                                               47 of 49
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                                 To Exclude D. ROSNER Expert Testimony -156
        Case 2:15-cv-00201-SMJ                ECF No. 385-1            filed 01/28/20           PageID.17120 Page 153 of
                                                                     246
Exhibit    Doc Date Description                                                                      Beg Bates
Number
 1245      3/23/1984 Comments of the Utility Solid Waste Activities Group, The Edison Electric MONS 213857
                     Institute, the American Public Power Association and the National Rural
                     Electric Cooperative4 Association in response to Advance Rulemaking
                     Concerning Risks Posed by Fires Involving PCB-Containing Transformers
                     49 Fed. Reg. 11070
 1246      5/21/1984 Ltr from John H. Craddock to TSCA Public Information Office of Toxic            MONS 216084
                      Substances U.S. Environmental Protection Agency Room E-108
 1247      6/15/1984 PCB Technical Report from EPRI Number 8 - EPRI Technical Newsletter             MONS 213959
                      Electrical Systems Division; EPRI PCDF Projects
 1248     12/16/1984 Environmental Protection Agency Office of Pesticides and Toxic                  PCB-ARCH0639755
                      Substances 40 CFR Part 761 Polychlorinated Biphenyls in Electrical
                      Transformers Reference Document Draft Report
 1249       1/1/1985 Lessons Learned from the Transformer Fire at the Binghamton (NY) State          MONS 213731
                      Office Building by David Axelrod, M.O.
 1250       1/1/1985 Product & Environmental Safety Director Chart by John H. Craddock               PCB-ARCH-EXT0065259
 1251      1/24/1985 Memo from J.H. Craddock to R.B. Phillips re: Gene Hohlfeld's                    PCB-ARCH-EXT0065251
                      performance and contributions to the PCB Issues Management Program
 1252       7/8/1985 James M. Odato, “Families Uncertain of Future,” The [Binghamton, NY]            PCB-ARCH-EXT0055539
                      Evening Press, p. B1.
 1253      7/16/1985 Memo from J.H. Craddock to R.B. Phillips re: E.F. Hohlfeld Achievement          PCB-ARCH-EXT0065107
                      Recognition
 1254       1/1/1986 U.S. EPA, region 10, Seattle, WA, “PCBs in Fluorescent Light Fixtures: A        PCB-ARCH-EXT0065064
                      Fact Sheet”
 1255      2/24/1986 NIOSH Current Intelligence Bulletin 45 Polychlorinated Biphenyls (PCB's)        WATER_PCB-00052547
                      Potential Health Hazards from Electrical Equipment Fires or Failures
 1256       4/1/1986 Kaplan SA. “Manual L-1,” paper delivered at the 191st National Meeting of
                      the American Chemical Society, New York, NY, April 1986
                      http://jrm.phys.ksu/safety/kaplan.html. Accessed 4 Dec 2014.
 1257     10/28/1991 Phillip Smith Trial Testimony for Glenn Brown v. Monsanto Case
 1258       4/8/1992 Monsanto Membership in Selected Organizations & fees paid - printed on          TOWOLDMON0013168
                      9/26/01
 1259      6/10/2011 National Cancer Institute Formaldehyde and Cancer Risk                          No Bates
 1260       1/1/2013 David Rosner and Gerald Markowitz, “Persistent Pollutants: A Brief History      No Bates
                      of the Discovery of the Widespread Toxicity of Chlorinated Hydrocarbons,”
                      Environmental Research, 120(2013), 126-133
 1261      4/15/2013 The Washington Post Health & Science "Flame Retardants in Consumer              No Bates
                      Products are linked to Health and Cognitive Problems by Liza Gross
 1262       1/1/2014 Spears EG (2014). Baptized in PCBs: race, pollution, and justice in an all-
                      American Town. University of North Carolina Press, Chapel Hill.
 1263       1/1/2016 IARC Monographs on the Evaluation of the Carcinogenic Risk to Humans;           No Bates
                      Polychlorinated Biphenyls and Polybrominated Biphenyls Vol. 107
 1264       1/1/2016 Educate the Individual . . . to a Sane Appreciation of the Risk” A History of
                      Industry’s Responsibility to Warn of Job Dangers Before the Occupational
                      Safety and Health Administration by David Rosner, PhD, and Gerald
                      Markowitz, PhD; AJPH Jan. 2016, Vol. 106, No. 1
 1265     12/23/2016 CDC - National Biomonitoring Program; Biomonitoring Summary - Non-              No Bates
                      Dioxin-Like Polychlorinated Biphenyls
 1266     11/10//1969 Handwritten profit and liability charts from Monsanto's PCB Environmental      MONS 035354
                      Pollution Abatement Plan filled out plus handwritten outline



                                                                48 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -157
        Case 2:15-cv-00201-SMJ                 ECF No. 385-1           filed 01/28/20           PageID.17121 Page 154 of
                                                                     246
Exhibit    Doc Date Description                                                                       Beg Bates
Number
 1267     11/13/1975 “PCB Discussions; Governmental Agencies”                                         PCB-ARCH0250221
          11/14/1975
 1268      No Date PCB Trade Names, Uses, & Physical Properties Spreadsheet                           HARTOLDMON0000335
 1269      No Date Biological and Environmental Reports and Studies Relating to PCBs and              HARTOLDMON0000747
                     PCB Containing Products
 1270      No Date EPA Ban - U.S. Domestic Sales of PCBs by Grade (The uppermost curve                HARTOLDOMON0004516
                     represents the total sales) 1963 - 1980
 1271      No Date U.S. Domestic Sales of PCBs by Grade (The uppermost curve represents               HARTOLDOMON0004517
                     the total sales) 1963 - 1979
 1272      No Date Appendix I Polychlorinated Biphenyl Biodegradation Studies                         MONS 042077
 1273      No Date The Handling of Aroclors                                                           MONS 057354
 1274      No Date Very urgent telegram from D. Tucker in London, to Emmett Kelly, J                  MONS 071265
                     Haggart’s and PB Salter re: employee of Wellman international currently
                     commissioning steelworks for it save aria in Bilbo a Spain is in hospital
                     suffering from sickness and giddiness after exposure to hot vapor
 1275      No Date New chemical traces from fire site found                                           NEV 035060
 1276      No Date Aroclors and Therminols Pollution Control                                          PCB-ARCH0005063
 1277      No Date Public Relations Dept. Press Query; PCB 9/28 Joe Boyce, Time Magazine;             PCB-ARCH0045553
                     Casey Bukro, Chicago Tribune; Nancy Brumback Profile; Martin Barolsky,
                     Journal of Commerce; Question & Answers
 1278      No Date Aroclor Long-Range Objectives                                                      PCB-ARCH0055524
 1279      No Date Do's and Don'ts for Regional Managers                                              PCB-ARCH0227401
 1280      No Date Benjamin F. Jones and D.D. Donahue, US PHS, “Toxicity of Chlorinated               PCB-ARCH0569578
                     Diphenyl: Preliminary Report, “for publication in Public Health Reports”
                     “Arochlor File”
 1281      No Date Environmental Protection Agency Office of Pesticides and Toxic                     PCB-ARCH0686104
                     Substances 40 CFR Part 761 Polychlorinated Biphenyls in Electrical
                     Transformers
 1282      No Date Ltr from Suzanne Rudzinski to Robert J. Fensterheim re: Request for                PCB-ARCH0734783
                     clarification of the terms commercial building and industrial building as they
                     appear in the July 17, 1985 PCB Transformer Fires Final Rule
 1283      No Date Development Program - Non-PCB Transformer Fluids                                   PCB-ARCH0742865
 1284      No Date Beware-Your Health is at Stake, Environmental Chemicals:                           PCB-ARCH-EXT0067195
                     Polychlorinated Biphenyls (PCBs) A brief exploration of the problem by
                     James R. Allen, D.V.M., Ph.D.
 1285      No Date Monsanto Message to Ed. Fording from PLS subject Essex Chemical re:                TOWOLDMON0053293
                     May of 1977 there people bought 12,000 of Aroclor 1242 from Monsanto
                     and was shipped




                                                                 49 of 49
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                                  To Exclude D. ROSNER Expert Testimony -158
Case 2:15-cv-00201-SMJ   ECF No. 385-1     filed 01/28/20    PageID.17122 Page 155 of
                                         246




                         EXHIBIT C




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -159
Case 2:15-cv-00201-SMJ         ECF No. 385-1       filed 01/28/20      PageID.17123 Page 156 of
                                                 246




                                         David Rosner, PhD
                                        Columbia University
                                  Ronald H. Lauterstein Professor
                                   of Sociomedical Sciences and
                                        Professor of History
                                                 and
                                            Co-Director,
                         Center for the History and Ethics of Public Health
                               Department of Sociomedical Sciences
                                 Mailman School of Public Health
                                  722 West 168th Street 9th Floor
                                        New York, NY 10032

Telephone: 212-305-1727 Fax: 212-342-1986
E-mail: dr289@columbia.edu

Other Positions: Adjunct Professor of Community Medicine, Mt. Sinai School of Medicine

Education:

       B.A.       City College of New York       1968

       M.S.       University of Massachusetts,   1972
                      Public Health

       Ph.D.      Harvard University         1978
                      History of Science

Immediate Past Position:
      University Distinguished Professor, City University of New York, 1996-1998.

Major Awards, Fellowships and Honors:

       Elected Member: National Academy of Medicine, 2010.

       National Science Foundation, “Toxicdocs,” Co-PI, 2018-2021, NSF- 15-506.

       Rachel Carson Award, American Industrial Hygiene Association, May 23rd, 2018, Philadelphia.

       “Outstanding Scholarship on the History of Work and Health,” International Commission on
       Occupational Health, Scientific Committee on the History of Prevention of Occupational and
       Environmental Disease, March 29, 2017.

       Columbia-PSL Collaboration Grant, Paris, France, September 20-October 15, 2018.

       John P. McGovern Science and Society Award, Sigma Xi, The Scientific Research

                                                  1




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -160
Case 2:15-cv-00201-SMJ              ECF No. 385-1        filed 01/28/20       PageID.17124 Page 157 of
                                                       246


                           Society, 2014.

           John Simon Guggenheim Fellow, 1987-88.

           Fellow, New York Academy of History.

           Congressional Certificate of Appreciation, from Senator Sheldon Whitehouse, 2017.

           Upton Sinclair Prize, American Industrial Hygiene Association

           Arthur Viseltear Award, American Public Health Association, Medical Care Section, 2000.

           “Beyond the Call of Duty,” Annual Award, The Child Lead Action Project, 2010.

           Presidential Excellence Award for Distinguished Scholarship, Baruch College/City University of
                   New York, 1995.

           Distinguished Alumnus Award, University of Massachusetts, School of Public Health

           Faculty Mentoring Award, 2016, Department of Sociomedical Sciences, Mailman School of
                   Public Health, Columbia University, 2016.

           Faculty Mentoring Award, Mailman School of Public Health, Columbia University, 2017.

           David Rogers Seminar, Weill-Cornell Medical Center, January 10, 2017.


Other Significant Grants, Fellowships and Honors

    2018               Special Issue of Journal of Public Health Policy, Available at:
                       https://link.springer.com/journal/41271/39/1/page/1 ,

    2015               The Garrison Lecture, American Association for the History of Medicine, Annual
                          Convention. New Haven.

     2014              Annual Lecture: Disease on Trial: the Courts, the Lawsuit and the Public Negotiation
                         over Responsibility for Disease, London, London School of Hygiene and Tropical
                         Medicine, Centre for History in Public Health, Nov. 20.

    2014               Keynote address: Reflections on a Century of Occupational Health and Safety
                         History, OSH Section, Centennial Year Celebration, APHA Annual Convention,
                         Nov 18.

    2014               “Beyond the Call of Duty,” Annual Award, The Child Lead Action Project, Oct.
                          16.

    2014                University of Maryland, Health Across the Borders Conference, “ "  "
                          #    !"
                              )'! " $


                                                       2



                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude D. ROSNER Expert Testimony -161
Case 2:15-cv-00201-SMJ             ECF No. 385-1        filed 01/28/20       PageID.17125 Page 158 of
                                                      246


                         (-$

)'(*       "Congressional Roundtable, chaired by Senator Sheldon Whitehouse and
                              Congressman Waxman, Russell Senate Office Building Room, Washington, D.C.,
                              Nov. 18.

     2014              John P. McGovern Science and Society Award, Sigma Xi, The Scientific Research
                         Society, Nov. 8.

     2013             Frederick Holmes Lecture, Yale University, School of Medicine, September 16.

      2013             Invited Member, Expert Advisory Committee for the Center for the History of
                          Medicine and Public Health (CHM) at the New York Academy of Medicine.

      2010             Elected to National Academy of Sciences, Institute of Medicine.

      2008-2010        National Science Foundation, Grant, “The Quandary of Environmental Research:
                          Lead, Children and Scientific Investigation.”

      2008-2010        National Institutes of Health, National Library of Medicine, “Sidewalk Asylums: A
                         History of Homelessness in New York and Los Angeles.”

      2008-            Fellow, New York Academy of History

      2007             Lecturer, Coronado Conference on Integrity in Science, Bretton Woods, New
                         Hampshire, May 4, 2007.

      2006            Lecturer, Neurotoxic metals: lead, mercury and manganese. From research to
                     prevention, Brescia, Italy, June 17-18, 2006
      .
      2006             Visiting Lecturer, Ecole des Hautes Etudes en Sciences Sociales, Paris, April- May,
                       2006.

      2006             New York Committee on Occupational Safety and Health Annual Award for
                        Outstanding Contribution to the Health of Workers and the Public, June, 2006.

      2005              Fifth Annual Upton Sinclair Memorial Lecture for Outstanding Occupational Health,
                        Safety, and Environmental Investigative Journalism, Social Concerns Committee,
                        American Industrial Hygiene Association, May.

      2005              Elected, Governing Council, American Association for the History of Medicine.

      2003-2006        Robert Wood Johnson Foundation, Independent Investigators Award, The UN-
                        Natural History of Disease.

      2002-2003        “Oral Histories of Public Health Workers following September 11.” Robert Wood
                        Johnson Presidential Grant.




                                                     3



                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude D. ROSNER Expert Testimony -162
Case 2:15-cv-00201-SMJ          ECF No. 385-1        filed 01/28/20       PageID.17126 Page 159 of
                                                   246


    2002-2004        “The Impact of September 11 on the Public Health Infrastructure,” Milbank
                       Memorial Fund Grant.

    2001-2003         “Power and Pollution: The Politics of Industrial Disease.” Principle Investigator,
                       National Science Foundation Research Grant

    2000              Distinguished Alumnus Award, University of Massachusetts, School of Public
                       Health

    2000              Arthur Viseltear Award for “Outstanding Contributions to the History of Public
                       Health,” Medical Care Section, American Public Health Association.

    1996               John Lassiter Lecturer, "The Politics of Abandonment: Race and Mental Health
                       in Post-War New York," New York Academy of Medicine, New York. May 2.

    1996               Appointed University Distinguished Professor,
                       City University of New York, Baruch College and CUNY Graduate School

    1992               Presidential Excellence Award for Distinguished
                       Scholarship, Baruch College/City University of New York

    1987-1988         John Simon Guggenheim Fellow

    1986               Elected to Delta Omega, Tau Chapter, Honorary Society in Public Health

    1982-1983          National Endowment for the Humanities Fellow at the Hastings Center, Institute
                        of Society, Ethics and the Life Sciences

    1978              Elected to Sigma Xi, Honorary Science Society

    1979              AHSR Dissertation Research Grant, NIH.

     1973-1976         Josiah Macy Fellow in the History of Biology and Medicine

     2013              USA Today List of 12 Best New Books on the Environment
                       (http://www.usatoday.com/story/news/nation/2013/04
                       /21/earth-day-best-new-environmental-
                       books/2096489/)


Books:
Lead Wars: The Politics of Science and the Future of America’s Children, (co-authored with Gerald
Markowitz), (Berkeley: University of California Press/Milbank Fund, 2013; 2014, Paper edition. Names
one of top books on Environment, 2013, USA Today).

The Contested Boundaries of American Public Health, (co-edited with James Colgrove and Gerald
Markowitz), (New Brunswick: Rutgers University Press, 2008).




                                                   4



                                                              Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude D. ROSNER Expert Testimony -163
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20      PageID.17127 Page 160 of
                                                     246


Are We Ready? Public Health Since September 11th, (co-authored with Gerald Markowitz),
(Milbank/University of California Press, , 2006)(Named as “American Schools of Public Health Deans’
List of Recommended Books, 2007).

Deadly Dust: Silicosis and the On-Going Struggle to Protect Workers' Health
New and expanded edition, (co-authored with Gerald Markowitz) (University of Michigan Press, 2005).

Deceit and Denial: The Deadly Politics of Industrial Pollution, (co-authored with Gerald Markowitz),
(University of California Press/Milbank Memorial Fund,2002; paper 2003).

Children, Race, and Power: Kenneth and Mamie Clark's Northside Center, (co-authored with Gerald
Markowitz), (University Press of Virginia,1996; Routledge Press, 2000).

"Hives of Sickness," Epidemics and Disease in New York,(edited) (Museum of the City of New York and
New Brunswick: Rutgers University Press, 1995).

Deadly Dust: Silicosis and the Politics of Occupational Disease in Twentieth Century America, (co-
authored with Gerald Markowitz), (Princeton: Princeton University Press, 1991; paper, 1994).(Noted as
one of its "Outstanding Academic Books of 1991" by Choice).

Dying for Work: Safety and Health in the United States (ed. with G. Markowitz) (Bloomington: Indiana
University Press, 1987; paperback ed. 1989).(Noted as an "Outstanding Academic Book of 1987" by
Choice).

"Slaves of the Depression", Workers' Letters about Life on the Job, (ed. with G. Markowitz) (Cornell
University Press, 1987).

A Once Charitable Enterprise, Hospitals and Health Care in Brooklyn and New York, 1885-1915,
(Cambridge and New York: Cambridge University Press, 1982, (paper) 2004; Princeton: Princeton
University Press,(paper) 1986).

World Civilization. V. 1&2, (ed. Western Hemisphere selections), (New York: McGraw-Hill,
1994,1997,2001, 2004). (Chinese Language Edition, Beijing, 2013).

Health Care in America, Essays in Social History (ed. with S. Reverby) (Philadelphia: Temple University
Press, 1979).


B. Chapters in Book: (Including Major Encyclopedia Essays)

“Why Silicosis,” Ch. 1 in P.A. Rosental,ed., Silicosis: A World History, (Baltimore: Johns Hopkins Press,
2017).

“The History of Structural Approaches in Public Health,” [with James Colgrove and Amy Fairchild] in
Structural Approaches in Public Health, eds., Marni Sommers and Richard Parker, (New York: Routledge,
2013), pp. 17-27.

“An Injury to One is an Injury to All: Movements for Occupational Safety and Health in Twentieth Century
America,” Keynote [with Gerald Markowitz] in Brian Dolan and Paul Blanc, eds. At Work in the World:
Proceedings of the Fourth International Conference on the History of Occupational and Environmental

                                                    5



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -164
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17128 Page 161 of
                                                     246


Health, (San Francisco: University of California Press, Medical Humanities Press, 2012), pp.40-55.

“Making Distinctions Natural: The Uses of Categorization in Human Biology,” [with Dorothy Nelkin] in
Robert Baker, ed. The Encyclopedia of Bioethics, (Cambridge University Press, 2009).

“’Plastic Coffin,’ :Vinyl Chloride and the American and European Chemical Industry,” [with G,
Markowitz] in Marie C. Nelson, ed. Occupational and Public Health, Lessons from the Past – Challenges
for the Future, (Stockholm: Arbetslivsinstitutet, 2006), pp. 55-77.

“Public Health in U.S. Cities, A Historical Perspective,” in Freudenberg, Galea and Vlahov, eds. Cities and
the Health of the Public, (Nashville: Vanderbilt Press, 2006), pp. 129-142.

“Building a Toxic Environment: Historical Arguments about the Past and Future of Public Health,” [with
G. Markowitz] in Stevens and Rosenberg, eds. History & Health Policy in the United States: Putting the
Past Back In, (New Brunswick: Rutgers University Press, 2006, pp. 130-152).

“Beyond Typhoid Mary: The Origins of Public Health at Columbia and in the City,” in Living Legacies at
Columbia ed. by Tom (DRT) Mathewson, William Theodore De Bary (Editor), Jerry Kisslinger (Editor),
(New York: Columbia University Press, 2006).

“Disease and Poverty,” in the Gwendolyn Mink and Alice O'Connor, Poverty in the United States: An
Encyclopedia of History, Politics, and Policy (NY: ABC-CLIO, 2005)

“Toxic Torts: Historians in the Courtroom,” in Take Back the Academy, History of Activism,. History as
Activism ed. Jim Downs and Jennifer Manion, (New York: Routledge, 2004), 103-112.

“’Beyond the Great Doctors’ Revisited: A Generation of the ‘New’ Social History of Medicine,” (with
Susan Reverby), in John Harley Warner and Frank Huisman, eds. Locating Medical History, (Baltimore:
Johns Hopkins Press, 2004), 167-193.

“Leona Baumgartner,” in Notable American Women, (Harvard University Press, 2004).

“The Trustees’ Dilemma: Hospitals as Benevolence or Business – Looking Back a Century,” (with
Elizabeth Robilotti), in The Ethics of Hospital Trustees, ed. By Bruce Jennings, (Washington: Georgetown
University Press, 2004)

“The History of the Lead Industry’s Promotion of White Lead Paints,”[with Gerald Markowitz], in New
York State Bar Association, Lead Paint Poisoning Prevention and Litigation, (New York: NYSBA, 2002)
pp. K-1-K-56.

“From Dust to Dust: The Birth, Death and Rebirth of the Silicosis Issue,”(with G. Markowitz), in Steve
Kroll-Smith, Philip Brown, Valerie Gunter, eds., Illness and the Environment, (New York University
Press,2000)162-175.

“Hospitals, Health Insurance, and the American Labor Movement,” (with G. Markowitz), in Alan Marcus
and Hamilton Cravens, eds.,“Hospitals, Health Insurance, and the American Labor Movement,” (with G.
Markowitz), in Alan Marcus and Hamilton Cravens, eds., Health Care Policy in Contemporary America,
(University Park: Pennsylvania State University Press, 1997, pp.74-94.



                                                    6



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -165
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17129 Page 162 of
                                                    246


"Hives of Sickness and Vice," Introduction to: Hives of Sickness, Public Health and Epidemics in New
York City, (Rutgers University Press, 1995), pp. 1-30.

"Disease and Society During the Twentieth Century," in Columbia World History of the Twentieth
Century, ed. By Richard Bulliet, (Columbia University Press,1998)

"Occupational Disease," Cambridge History and Geography of Disease, (with G. Markowitz),(New York:
Cambridge University Press, 1993), 187-192 (20 mss. pages).

"Health Care," in Encyclopedia of American Social History, v.III, ed. by M. Cayton, E. Gorn, P. Williams,
(New York: Scribners, 1993), pp.2399-2409 (40 mss. pages).

"Deadly Fuel, Leaded Gasoline and the Growth of the Automobile Industry," in Graebner, True Stories,
(McGraw-Hill, 1992), pp. 126-141; (second edition,1996, third edition, 2003).

"Epidemics," and "Medicine," in The Readers' Companion to American History, ed. by E. Foner and J.
Garraty, (Boston: Houghton Mifflin Co., 1991), pp. 354-356; 717-719.

"Doing Good or Doing Well, The Origins of Modern Hospital Administration", in Golden and Long,
Hospitals and Community (Ithaca: Cornell University Press, 1989, pp.157-169.

"Uniformity and Homogeneity, Historical Perspectives on the American Hospital," in Seay and Vladeck,
eds. In Sickness and in Health, The Mission of the Voluntary Hospital, (McGraw-Hill, 1988), pp. 87-123.

"Workers' Health and Safety - Some Historical Notes," (with G. Markowitz), Introduction to Dying for
Work, Workers' Safety and Health in Twentieth Century America, (Bloomington: Indiana University Press,
1987), pp.ix-xx.

"Safety and Health as a Class Issue: The Workers' Health Bureau of America, During the 1920s," in Rosner
and Markowitz, eds. Dying for Work, Workers' Safety and Health in Twentieth Century America,
(Bloomington: Indiana University Press, 1987), pp.53-63. (Revised from previously published article).

"Research or Advocacy: Federal Occupational Safety and Health Policies During the New Deal," in Rosner
and Markowitz, eds. Dying for Work, Workers' Safety and Health in Twentieth Century America,
(Bloomington: Indiana University Press, 1987), pp. 83-102.(Revised from previously published article).

"'A Gift of God'"? The Public Health Controversy over Leaded Gasoline," in Rosner and Markowitz, eds.
Dying for Work, Workers' Safety and Health in Twentieth Century America, (Bloomington: Indiana
University Press, 1987), pp. 121-139.(Revised from previously published article).

"In the Grime and Dirt of a Nation,"(with G. Markowitz), Introduction to "Slaves of the Depression,”
Workers' Letters About Life on the Job, (Ithaca: Cornell University Press, 1987), pp.1-16.

"Safety and Health During the Progressive Era," (with G. Markowitz), in J. Leavitt and R. Numbers,
Sickness and Health in America, 2nd edition, 1986, (third edition, 1998) pp.507-521.

"American Public Health Association," Social Service Organizations, P. Romanofsky, ed. (Westport:
Greenwood Press, 1978).



                                                    7



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -166
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17130 Page 163 of
                                                    246


"Beyond the Great Doctors", (with S. Reverby), Introduction to Health Care in America, Essays in Social
History, (Philadelphia: Temple University Press, 1979), pp.3-17.

"Business at the Bedside: Brooklyn's Hospitals During the Progressive Era,” in S. Reverby and D. Rosner,
eds., Health Care in America, pp. 117-130, reprinted in Health PAC Bulletin, 1979.


C. Papers in Professional Journals and Major Reports:

“’Nondetected’: The Politics of Measurement of Asbestos in Talc, 1971-1976,”, AJPH, [with Gerald
Markowitz and Merlin Chowkwanyun], 109(July, 2019), 969-974.

Editorial, “A Tribute to Elizabeth Fee for Her Powerful Work on Behalf of Public Health,” AJPH,
109(June 2019), 875-876.

“A Climate of Ignorance Envelops the United States,” Milbank Quarterly, (June, 2019) published online,
March 29, 2019. Available at: https://www.milbank.org/quarterly/articles/a-climate-of-ignorance-envelops-
the-united-states/?utm_source=Milbank+Email+List&utm_campaign=00b53aee5c-
EMAIL_CAMPAIGN_2018_01_09_COPY_02&utm_medium=email&utm_term=0_dbce9df54c-
00b53aee5c-74925817 , Accessed: March 29, 2019.

“An Enormous Victory for Public Health in California: Industries are Responsible for Cleaning Up the
Environments they Pollute,” (with G. Markowitz), AJPH, 109(February, 2019), 211-212. Available online:
https://ajph.aphapublications.org/doi/full/10.2105/AJPH.2018.304887?url_ver=Z39.88-
2003&rfr_id=ori%3Arid%3Acrossref.org&rfr_dat=cr_pub%3Dpubmed .

“Monsanto, PCBs, and the Creation of a World-wide Ecological Problem,” Journal of Public Health Policy,
39(Nov. 2018),[ with Gerald Markowitz], pp. 463-540. Available at:
https://link.springer.com/article/10.1057/s41271-018-0146-8 .

“’The Defense of the Indefensible’: The Uses and Abuses of Words in Contemporary Public Health
Policy,” Milbank Quarterly, Early View: December, 2018, Available at:
https://www.milbank.org/quarterly/articles/the-defense-of-the-indefensible-the-uses-and-abuses-of-words-
in-contemporary-public-health-policy/

“Climate Denial and a (Hopeful) Lesson from History,” Milbank Quarterly, 96(September, 2018), pp. 430-
433. Available at: https://onlinelibrary.wiley.com/doi/epdf/10.1111/1468-0009.12341 .

“UntoldPower Meets Unheralded Resolve: The Latest Machinations over Lead Paint in California,”
Milbank Quarterly, 96(June ,2018), pp. 235-238. Available at:
https://onlinelibrary.wiley.com/doi/epdf/10.1111/1468-0009.12324 .

“States Protecting the Public Interest in the Era of Trump,” Milbank Quarterly, 96(March, 2018), pp.25-
28. Available at: https://onlinelibrary.wiley.com/doi/epdf/10.1111/1468-0009.12309 .




                                                    8



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -167
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17131 Page 164 of
                                                     246


“ToxicDocs (www.ToxicDocs.org): from history buried in stacks of paper to open, searchable archives
online,” (with G. Markowitz and M. Chowkwanyun), Journal of Public Health Policy, 39(February, 2018),
pp. 4-11. Available at: https://link.springer.com/article/10.1057/s41271-017-0106-8 .

“Stewing Over Chemical Soups,” Milbank Quarterly, 95(December 2017), 714-717. Available at:
https://onlinelibrary.wiley.com/doi/10.1111/1468-0009.12294 .

“Sophie’s Choice on the Nation’s Health,” Milbank Quarterly, September, 2017,
https://www.milbank.org/quarterly/articles/sophies-choice-nations-health/ .
“Trying Times: The Courts, the Historian, and the Contentious Struggle to Define Disease,”
Bulletin of the History of Medicine, 91(Fall, 2017), 473-493.

“Ain’t Necessarily So!”: The Brake Industry’s Impact on Asbestos Regulation in the 1970s,” American
Journal of Public Health, [with G. Markowitz], (Published online ahead of print, July 20, 2017, e1-e5);
107(September, 2017), 1395-1399.

“Deregulating Safety: The Case of the Effort to Ban Asbestos,” Milbank Quarterly, 95(June, 2017), 257-
260. Available at: https://www.milbank.org/quarterly/articles/deregulating-safety-case-effort-ban-asbestos/

“Health, Climate Change, and the Descent of Science-Based Policy,” Milbank Quarterly, 95(March, 2017).
Available at: https://www.milbank.org/quarterly/articles/health-climate-change-descent-science-based-
policy/ .

“Webs of Denial: Climate Change and the Challenge to Public Health,” Milbank Quarterly, 94(December,
2016). Available at: https://www.milbank.org/quarterly/articles/webs-denial-climate-change-challenge-
public-health/ .

Markowitz G, Rosner D. “Citizen Scientists and the Lessons of Flint,” The Milbank Quarterly, Online
Exclusive. www.milbank.org/quarterly/articles/citizen-scientists-lessons-flint. Published October 13, 2016.
Available at: https://www.milbank.org/quarterly/articles/citizen-scientists-lessons-flint/ .

“A Lead Poisoning Crisis Enters Its Second Century), Health Affairs, 35(May, 2016), 756-759.

“Injurious Inequalities,” Milbank Quarterly, 94(March 2016), 47-50. Available at:
https://www.milbank.org/quarterly/articles/injurious-inequalities/ .

“’Unleashed on an Unsuspecting World’: The Asbestos Information Association and Its Role in
Perpetuating a National Epidemic,” (with G. Markowitz), American Journal of Public Health, 106(April,
2016), 834-40.

“Flint, Michigan: A Century of Environmental Injustice,” American Journal of Public Health: 106(February
2016), pp. 200-201.




                                                    9



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -168
Case 2:15-cv-00201-SMJ             ECF No. 385-1        filed 01/28/20       PageID.17132 Page 165 of
                                                      246


“How Many Flints are There?,” [with Gerald Markowitz] The Nation, February 9, 2016, Available at:
https://www.thenation.com/article/how-many-flints-are-there/ , Accessed: March 13, 2016.
“’Educate the Individual . . .to a Sane Appreciation of the Risk’: A History of Industry’s Responsibility to
Warn of Job Dangers Before the Occupational Safety and Health Administration,” (with G. Markowitz),
American Journal of Public Health, 106(January, 2016), 28-35.

“Building the World that Kills Us: the Politics of Lead, Science and Polluted Homes, 1970 to 2000,” (with
G. Markowitz), J. of Urban History, (January, 2016).

“Courting Disaster: Environmental Justice and the US Court System,” Milbank Quarterly, 93 ()'(+&"$
*,(%*,*&Available at: https://www.milbank.org/quarterly/articles/courting-disaster-environmental-
justice-and-the-us-court-system/ .

“From Silicosis To Silica Hazards: An Experiment In Medicine, History, And The Social Sciences" (with
Paul-Andre Rosental and Paul Blanc), American Journal Of Industrial Medicine, 58(Nov. 2015), 53-55.

“Criteria for Action in Population Health: The Hill Criteria a Half Century Later,” Milbank Quarterly,
93(June, 2015), 259-262. Available at: https://www.milbank.org/quarterly/articles/criteria-for-action-in-
population-health-the-hill-criteria-a-half-century-later/ .

“Blowing the Lid off Mountaintops,” Milbank Quarterly, 92(Dec. 2014), 648-651. Available at:
https://www.milbank.org/quarterly/articles/blowing-the-lid-off-mountaintops/ .

“Swimming Upstream: Probing the Problem of Pollution,” Milbank Quarterly, 93(March, 2015), pp.8-11.
Available at: https://www.milbank.org/quarterly/articles/swimming-upstream-probing-the-problem-of-
pollution/ .

“Imagination and Public Health: The End of Lead Poisoning in California?” Milbank Quarterly,
92(September, 2014), 430-433. Available at: https://www.milbank.org/quarterly/articles/imagination-and-
public-health-the-end-of-lead-poisoning-in-california/ .

“The Long Struggle to Protect Workers’ Lungs Against Silicosis,” Milbank Quarterly, 92(June, 2014),
191-194. Available at: https://www.milbank.org/quarterly/articles/the-long-struggle-to-protect-workers-
lungs-against-silicosis/ .

“Persistent Pollutants: A Brief History of The Discovery of the Widespread Toxicity of Chlorinated
Hydrocarbons,” Environmental Research, (with Gerald Markowitz) (Jan. 2013), 126-133.
file:///C|/Users/dr289/Documents/My%20Dropbox/New%20Folder/David%20and%20Jerry/pdfs/pdfs%20
of%20our%20articles%202/dx.doi.org/10.1016/j.envres.2012.08.011 .

“With the Best Intentions: Lead Research and the Fate of America’s Children,” American Journal of Public
Health, (with Gerald Markowitz) 102 ( November, 2012), e19-33.

“From the Triangle Fire to the BP Explosion: A Short History of the Century-Long Movement for Safety
and Health,” (with Gerald Markowitz), New Labor Forum, 20(Winter, 2011), 27-32.

“Traditions, Transitions and Transfats: New Directions for Public Health,” Public Health Reports, (with
Linda Fried),125(January-February, 2010), 3-7.


                                                     10



                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude D. ROSNER Expert Testimony -169
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20      PageID.17133 Page 166 of
                                                     246


“The Exodus of Public Health: What History Can Tell Us about Its Future,” American Journal of Public
Health, (with Amy Fairchild) 100 (January, 2010), 54-63.

“Schools of Public Health Are Essential Infrastructure of a Responsible Society and a Twenty-First
Century Health System,” Public Health Reports, (with Colgrove et. al.), 125(Commentary, January-
February, 2010)8-14.

“’Spanish flu, or Whatever It Is….’”: The Paradox of Public Health in a Time of Crisis,” Public Health
Reports, (Special Supplement, April, 2010).

“Vinyl Chloride Propellant in Hair Spray and Angiosarcoma of the Liver Among Cosmetologists and
Barbers: Case Reports,” [with Gerald Markowitz, et. al.] International Journal of Occupational and
Environmental Health 15(April, 2009) 36-42.

“The Trials and Tribulations of Two Historians: Adjudicating Responsibility for
Pollution and Personal Harm,” [with Gerald Markowitz], Medical History, 53(April, 2009), 271-292.
"When History Goes to Court," Revue d'histoire Moderne et Contemporaine, [with Gerald Markowitz]
(forthcoming, Winter, 2009).
“Trials and Tribulations: What Happens When Historians Enter the Courtroom,” Law & Contemporary
Problems, 72(Winter, 2009), 137-158.

“L’histoire au Prétoire: Deux Historiens dans les Procés des Maladies Professionnelles et
Environmentales,” (with G. Markowitz), Revue d’Histoire Moderne & Contemporaine, 56(Jan-Mars,
2009), 227-255.

“ ‘A Problem of Slum Dwellings and Relatively Ignorant Parents’: A History of Victim-Blaming in the
Lead Pigment Industry," Environmental Justice, 1(September 2008), 159-168.

“Bringing History to the Public,” Environmental History, 12(April, 2007), 365-368.
"The Politics of Lead Toxicology and the Devastating Consequences for Children," [with Gerald
Markowitz], American Journal of Industrial Medicine, 50(September, 2007)740-756.
“Standing Up to the Lead Industry: An Interview with Herbert Needleman,” Public Health Reports,
120(May-June, 2005), 300-337. [with G. Markowitz]
J. Lockhardt Gibson and the Discovery of the Impact of Lead Pigments on Children’s Health: A Review of
a Century of Knowledge,” Public Health Reports, 120(May-June, 2005), 296-300. [with B. Lanphear and
G. Markowitz].
“Uncovering a Deadly Cancer: The National Implications of Revelations at the B.F. Goodrich Plant in
Louisville,” [with Gerald Markowitz], The Register of the Kentucky Historical Society, 102(Spring, 2004),
157-181.
Emergency Preparedness, Bioterrorism, and the States: The First Two Years After September 11, [with G.
Markowitz], (New York: Milbank Memorial Fund Report, 2004), 78 pages.
"The Struggle over Employee Benefits: The Role of Labor in Influencing Modern Health Policy," [With
Gerald Markowitz] Milbank Quarterly, 81(Mar 2003). Available at:
https://www.milbank.org/quarterly/articles/the-struggle-over-employee-benefits-the-role-of-labor-in-
influencing-modern-health-policy/ .


                                                   11



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -170
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17134 Page 167 of
                                                     246


“Politicizing Science: The Case of Bush Administration’s Influence on the Lead Advisory Panel at the
Centers for Disease Control,” [with Gerald Markowitz], Journal of Public Health Policy, (Summer ,2003),
pp.101-124.

September 11 and the Shifting Priorities of Public and Population Health, [with G. Markowitz], New York:
Milbank Memorial Fund Report, 2003).

“Cursed Bugiardi,” Epidemiologia e Prevenzione,[with G. Markowitz, Italian Translation from English]
27(January-February)2003.

“Corporate Responsibility for Toxins,”[with Gerald Markowitz], Annals of the American Academy of
Political and Social Science, 584(November, 2002)159-174.

“Industry Challenges to the Principle of Prevention in Public Health: The Precautionary Principle in
Historical Perspective,” [With Gerald Markowitz], Public Health Reports, 117(2003)501-512.

“Lead: The Relevance of History,”[with Gerald Markowitz], Mealey’s Litigation Report, [LexisNexis],
Nov. 1, 2001, 1-19.

“Two Lives, Three Legs, One Journey: A Retrospective Appreciation of Zena Stein and Mervyn Susser,”
[with Gerald Oppenheimer], International Journal of Epidemiology, 31(2002)49-53.

“’Le Prove di una Cospirazione Illegale delle Imprese,’: Il Cloruro di Vinile e L’industria Chimica in
America e in Europa,”[“Evidence of an Illegal Conspiracy by Industry’’:Vinyl Chloride and the American
and European Chemical Industry,”] Epidemiologe e Prevencione, [Translated in Italian], with G.
Markowitz, (November, 2002).

“Historical Perspectives on New York City Health,” [with Amy Fairchild], International J. of Mental
Health, 28(Winter, 1999-2000), 9-19.

“Cater to the Children”: The Role of the Lead Industry in a Public Health Tragedy, 1900-1955,”[with
Gerald Markowitz] American Journal of Public Health, 90(January 2000),36-46.

“Labor Day and the War on Workers,” American Journal of Public Health, September,[with G. Markowitz]
89(September,1999), 1319-1321.

“When Does a Worker’s Death Become Murder?,” American Journal of Public Health, 90(April, 2000).

“The Living City,: Engineering Social and Urban Change in New York City, 1865to 1920,” (with Amy
Fairchild), Bulletin of the History of Medicine, 73(Winter, 1999), 124-129.

"The Reawakening of National Concern About Silicosis," Public Health Reports, 113(July/August
1998),302-311.

“Battle for Breath,” (with G. Markowitz),Dissent, Spring, 1998, pp.44-48.

“Race, Foster Care and the Politics of Abandonment in New York City,” American Journal of Public
Health, 87(Nov. 1997), pp.1844-1849.



                                                    12



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -171
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20      PageID.17135 Page 168 of
                                                     246


"Hospitals, Health Insurance and Labor: Blue Cross and New York in the Post World War II
Decades,"(with G. Markowitz), Journal of Policy History, Winter, 1997.

"Topics for Our Times: Don't Inhale -- Reflections on Garbage!," American Journal of Public Health,
86(February, 1996)159-161.

"The Limits of Thresholds, Silica and the Politics of Science, 1935 to 1990," (with Gerald Markowitz),
American Journal of Public Health, 85(Feb. 1995), 253-262.

"Workers, Industry, and the Control of Information: Silicosis and the Industrial Hygiene Foundation,"(with
G. Markowitz), Journal of Public Health Policy, (Spring, 1995), 29-58.

"Race, Youth and Labor," American Journal of Industrial Medicine, (Spring, 1992).

"Consumption, Silicosis and the Social Construction of Industrial Disease," (with G. Markowitz) Yale
Journal of Biology and Medicine, 64(Fall, 1991), 481-498.

"Seeking Common Ground: A History of Labor and Blue Cross" Journal of Health Politics, Policy and
Law,(with G. Markowitz) 16(Winter, 1991),695-718.

"Between Public and Private: A Half Century of Blue Cross in New York," (with Fox and Stevens), Journal
of Health Politics, Policy and Law, 16(Winter, 1991), 643-650.

"Expert Panels and Medical Uncertainty," (with Gerald Markowitz), American Journal of Industrial
Medicine, (Winter, 1990-91), 131-134.

"The Illusion of Medical Certainty, Silicosis and the Politics of Industrial Disease," (With G. Markowitz)
Milbank Quarterly, (Supplement 2, 67 (1989) pp. 228-253)revised and reprinted in Framing Disease, ed. by
Charles Rosenberg and Janet Golden, (Rutgers University Press, 1991). Available at:
https://www.milbank.org/quarterly/articles/the-illusion-of-medical-certainty-silicosis-and-the-politics-of-
industrial-disability-1930-1960/ .

"Street of Walking Death," (with G. Markowitz), Journal of American History, 77(September, 1990),525-
552 ("reprinted" in CD-ROM by McGraw Hill).

"Death and Disease in the House of Labor," (with G. Markowitz), Labor History, 30(Winter, 1989),
pp.113-117.

"A Note About George Rosen and His Final Paper," Journal of the History of Medicine, 43(October, 1988),
386-390.

"More than Economism, Safety and Health Policy, 1934-1947," Milbank Quarterly, (with G. Markowitz),
64(Summer, 1986), pp. 331-354. Available at: https://www.milbank.org/quarterly/articles/more-than-
economism-the-politics-of-workers-safety-and-health-1932-1947/ .

"Poison at the Pump," (with G. Markowitz) Thesis, (Fall, 1986), (22-29).(Awarded a Silver Medal for "Best
Articles of the Year," by the Council for the Advancement and Support of Education).




                                                   13



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -172
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20        PageID.17136 Page 169 of
                                                    246


"A `Gift of God'? The Public Health Controversy over Leaded Gasoline During the 1920s." American
Journal of Public Health, (with G. Markowitz), 75(April, 1985),344-352; (reprinted in The Underside of
American History, 5th Edition, and Dying for Work).

"Advocacy and Science in Conflict: The U.S. Department of Labor and the Public Health Service and
Occupational Safety and Health Between the Wars",(with G. Markowitz) Journal of Social History,
18(March, 1985), 365-381, (reprinted in Dying for Work).

"Safety and Health as a Class Issue: The Workers' Health Bureau of America, 1921-1927,"(with G.
Markowitz) Science and Society, 48(Winter, 1984/85), 466-482 (reprinted in Dying for Work).

"Health Care and the `Truly Needy', Nineteenth Century Origins of the Concept," Milbank Quarterly,
60(Summer, 1982), 355-385. Available at: https://www.milbank.org/quarterly/articles/health-care-for-the-
truly-needy-nineteenth-century-origins-of-the-concept/ .

"Living History," (with B. Rosenkrantz), American Journal of Public Health, 83(Oct.l982)1107-1109.

"Gaining Control: Reform, Regulation and New York's Community Hospitals," American Journal of Public
Health, 70(May, 1980),533-542.

"Doctors in Crisis: The Use of Medical Education Reform", (with G. Markowitz), American Quarterly,
25(March l973), 87-105, reprinted in S. Reverby and D. Rosner, eds. Health Care in America,
(Philadelphia: Temple University Press, 1979).

"Social Control and Social Service: The Changing Use of Space in Charity Hospitals," Radical History
Review, 21(Fall, l979), 183-197.

"Tempest in a Test-Tube, Medical History and the Historian," Radical History Review, 26(1982)166-171.

Review Essays

“’Disease and Discovery,’ and ‘Health and Humanity,’” Bulleting of the History of Medicine, 91(Summer,
2017), pp. 459-462.

“Dead on Arrival: The Politics of Health Care in Twentieth Century America,” Business History Review,
(Spring, 2004), 148-151.

“A Plague on Your House,” J. of Public Health Policy, (2002).

"Human Guinea Pigs: Medical Experimentation Before World War II," Reviews in American History,
December, 24(Dec.1997),652-656.

"Technology in the Hospital," Reviews in American History, 25(1997).

"Losing Patients: Culture, Consumption and Popular Ideas about Science and Medicine," Reviews in
American History, 17(June, 1989).

"Institutions Tranformed," Science, 239(Jan. 1988), pp.79-80.

"Bearing Down," in Reviews in American History, 15(December, 1988),pp.668-673.

                                                   14



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -173
Case 2:15-cv-00201-SMJ             ECF No. 385-1        filed 01/28/20       PageID.17137 Page 170 of
                                                      246



"For the Poorest of the Poor," Reviews in American History, 12(June, 1984), pp.236-240.

"Organized Medicine," Man and Medicine, 5(1980), pp.69-75.

"State of the Art in Medical Historiography - The Social Transformation of American Medicine by Starr,"
in Journal of Health Politics, Policy and Law, 8(1983),p. 611-616.

E. Book Reviews:
Selected Book Reviews:

Blanc, Fake Silk, in Bulletin of the History of Medicine, 92(2018), pp.

Sellers and Mellin, eds. “Dangerous Trade,” in Bulletin for the History of Medicine, 86(2012), 677-678.

McGarrity, “Bending Science,” Journal of Clinical Investigation, 119(January, 2009), 2.

Blum, “Love Canal Revisited: Race, Class, and Gender in Environmental Activism,” Journal of American
History (2009).

Murphy, “Sick Building Syndrome and the Problem of Uncertainty,” Journal of the History of Medicine
and Allied Sciences April, 2007.

Daniel, “Toxic Drift,” Journal of Environmental History, (April, 2007), 419-421.

Gordon, “Dead on Arrival,” Business History Review, (2004).

Risse, "Mending Bodies," ISIS, 94(June 2003), 336-337

Hammonds, Childhood’s Deadly Scourge, in Journal of Health Policy, Politics and Law, 26(Dec. 2001), pp.
195-198.

Opdycke, Public Hospitals, Bulletin of the History of Medicine, (Fall, 2000).

Fitzpatrick, "The Blues," Journal of American History, 1998.

Carson, Healing Body, Mind, and Spirit: The History of the St. Francis Medical Center Pittsburgh,
Pennsylvania, (June, 1996) in Journal of Social History.

Gamble, Making a Place for Ourselves, in ISIS, 1996.

Cole, Elements of Risk and Casamayou, Bureaucracy in Crisis, in Annals of the American Association of
Political Science, (Winter, 1996).

Duffy, History of Public Health in New York City, 1866-1966, in Social Science and Medicine, 10(1976),
p.201-202.

Brieger, Theory and Practice in American Medicine, in Social Science and Medicine, 11(1977), p.299.

Fischer, Growing Old in America, in Journal of Health Politics, Policy and Law, 3(1979), p.576-578.

                                                    15



                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude D. ROSNER Expert Testimony -174
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17138 Page 171 of
                                                     246



Rosen, Healing and History - Essays for George Rosen, in ISIS, 71(1980), p. 675-676.

Scull, Madhouses, Mad Doctors, and Madmen - The Social History of Psychiatry in the Victorian Era, in
ISIS, 74(1983), p. 264-265.

Melosh, The Physician's Hand, in Journal of American History, 70(Dec. 83), 636-7.

Treacher, The Problem of Medical Knowledge, in Social Science and Medicine, 18(84), 1098-99.

Numbers, Compulsory Health Insurance, in Technology and Culture, 26(April, 1985), 328-9.

Lee, The Nation's Health, 2nd Edition, in Inquiry, 22(1985), p.103.

Drachman, Hospital with a Heart, in Journal of Social History, 20(Winter, 1986), 391-92.

Thackrah, The Effects of Arts, Trades, and Professions on Health and Longevity, in ISIS, 78(June, 1987),
288-90.

Cherniack, The Hawk's Nest Incident,in ISIS, 78(Dec. 1987),656-7.

Noble, Liberalism at Work, in Dissent, 34(Summer, 1987), 397-98.

Navarro, Crisis, Health, and Medicine, in Inquiry, 24(1987), p.191-192.

Weindling, The Social History of Occupational Health, in Journal of Social History, 21(Spring, 88), 582-3.

Hollingsworth, A Political Economy of Medicine - Great Britain and the United States, 74(1988), p. 1386-
1387.

Kornbluh, A New Deal for Workers' Education, in Journal of American History, 75(1989),p.1363.

Sicherman, Alice Hamilton, in Journal of Public Health Policy

Proctor, Racial Hygiene - Medicine Under the Nazis, in Journal of Health Politics, Policy and Law,
16(1991), no.2, ppp.419-422.

Young, Pure Food - Securing the Federal Food and Drugs Act of 1906, in Journal of American History,
77(1991), p.1392.

Ellis, Yellow Fever and Public Health in the New South, in American Historical Review, 98(1993), p.1328-
1329.

Curran, Dead Laws for Dead Men, in Journal of American History, 81(September, 1994), 756.
Hendricks, A Model for National Health Insurance, in American Historical Review, 99(September, 1994),
999.

Fox, Power and Illness, in Journal of Health Politics, Policy and Law, (1995).



                                                    16



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -175
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17139 Page 172 of
                                                    246


Casamayou, Bureaucracy in Crisis, and Cole, Elements of Risk,in Annals of the American Academy of
Political and Social Science, (1995).

7. Non-Refereed Publications

“Les Zones Contaminees, Prelude a une Planete Sans Vie,” (with G. Markowitz), Le Monde, September 3,
2018, p. 17.

“Beyond Typhoid Mary: The Origins of Public Health at Columbia and in the City,” Columbia Magazine,
Spring, 2004, pp.23-28.

"Pollute the Poor," The Nation, July 6, 1998.

"Harlem's History of Pain," New York Newsday, September 30, 1994, Op-Ed Page.

"Hospitals," in American Cities and Suburbs: An Encyclopedia, (Greenwood Press, 1996), 12 ms. pages.

"Race and Foster Care," (with G. Markowitz), Dissent, (Spring, 1993), 233-237.

"Historical Perspective on the Mission of the Voluntary Hospital," in Health Care: Industry or Ministry?
Proceedings of the TeKolste Forum, (Indianapolis: Indiana Hospital Association, 1991), pp. 69-105.

"Disaster Stalked the Workplace," The Clarion, April, 1990, pp.7,10.

"Beth Israel's Early Years," in The First Hundred Years, Beth Israel Medical Center, A Common Purpose
and Shared Commitment, (New York: Beth Israel Hospital, 1990),pp.29-41.

"Occupational Health," in Pittsburgh Post-Gazette, Nov. 22, 1988, p.15 in Special Section, "Health and
Human Values."

"Health, Hospitals and Class," Seaport Magazine, 21(Fall, 1987),28-33.

"Workers and the 'Right to Know,'" Our Right to Know, Fund for Open Information and Accountability,
Spring, 1985, pp.15-16.

"Biographies of Great Physicians," American Medical Biography, (Westport:Greenwood Press, 1984)

"The Specter of Limits," New York Times, Op-Ed. page, June 11, 1980.

various letters to the New York Times, newspapers and professional newsletters, etc.

8. Recent Web Publications:

“You Say Troposphere, I Say Stratosphere” at The Pumphandle, A Watercooler for the Public Health
Crowd,” http://thepumphandle.wordpress.com/2007/01/08/you-say-troposphere-i-say-stratosphere/

“9/11: Katrina Started at Ground Zero,” at Tomdispatch, (The Nation Institute)
http://www.tomdispatch.com/post/118304/rosner_and_markowitz_9_11_as_the_first_katrina_moment ,

“The Problem with Smallpox,” at Tomdispatch (The Nation Institute),

                                                    17



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -176
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20       PageID.17140 Page 173 of
                                                   246


http://www.tomdispatch.com/post/224/the_smallpox_scare .

“OSHA at Forty,” at Huffington Post, http://www.huffingtonpost.com/david-rosner/osha-at-
forty_b_804195.html

The Atlantic on Lead Paint and the Soda Ban (The Atlantic, April 22, 2013:
http://www.theatlantic.com/health/archive/2013/04/why-it-took-decades-of-blaming-parents-before-we-
banned-lead-paint/275169/

New York Review of Books on Lead Wars March 21, 2013:
http://www.nybooks.com/articles/archives/2013/mar/21/lead-poisoning-ignored-scandal/?pagination=false

America Is Poisonous to Your Health (Salon: April 29, 2013:
http://www.salon.com/2013/04/29/christie_3_partner/ )


Grants-in-Aid and Elected Positions:

    2008-2010            Principle Investigator, National Science Foundation, Grant, “The Quandary of
                               Environmental Research: Lead, Children and Scientific Investigation.”

    2008-2010            Principle Investigator, National Institutes of Health, National Library of
                                Medicine, “Sidewalk Asylums: A History of Homelessness in New York
                                 and Los Angeles.”

    2004-2008             Governing Council, American Association for the History of Medicine

    2003-2006             Robert Wood Johnson Investigator Award for “The Un-Natural History of
                           Public Health: From Epidemics and Injuries to Chronic Illness and Bio-
                           Terrorism.” (with Gerald Markowitz).

    2002-2003             Principle Investigator, Oral Histories of September 11. Robert Wood Johnson
                           Foundation Presidential Award.

    2002-2004             Principle Investigator, The Future of Public Health, Milbank Memorial Fund.

    2000-2002           Principle Investigator, National Science Foundation, “The Shifting Boundaries
                         of Occupational and Environmental Health.”

    1999-2000           Principle Investigator, National Science Foundation, Research Grant, “Building
                         the Living City.”

     1992-95             Principal Investigator, "Race and Mental Health in New York, 1946-1976,"
                         National Endowment for the Humanities Interpretive Research Grant.

     1992-93             Research Grant, The Winthrop Group, "Northside, Mental Health and Race,"

     1990-               Principal Investigator, Northside, Youth and Harlem, 1946-present, Ford
                         Foundation, New York Times; and Lilly Foundation Grants.


                                                  18



                                                              Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude D. ROSNER Expert Testimony -177
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17141 Page 174 of
                                                    246


     1989-90            Metropolitan Life Research Award, Center for the Study of Philanthropy

     1991               Panelist, Agency for Health Services Research. U.S. Department of Health and
                        Human Services.

     1990               George Rosen Lecturer, Yale University School of Medicine and Beaumont
                        Medical Club, New Haven.

    1989               Panelist, National Endowment of the Humanities, Interpretive Research Grants.

    1988-              Associate Editor for Health and Medicine, Encyclopedia of New York City, (Yale
                                University Press, 1995).

    1988-             Advisory Board, Museum of the City of New York Project on the History of
                     Epidemics in New York.

   1987-1989           Co-Principal Investigator (with G.Markowitz), National Endowment for the
                      Humanities, Interpretive Research Grant. A History of Occupational Safety and
                     Health

   1987-1989            Co-Project Director, "Philanthropy in American Society" from Kellogg
                        Foundation and American Association of Colleges
   1986-1993            Research Grants, PSC-CUNY Award

   1986-1987            Research Grant, Health Services Improvement Fund, Blue Cross History Project

   1985-1987           Research Grant, Milbank Memorial Fund(with G. Markowitz).
   1983-1985           "The Movement for Occupational Safety and Health Before the Wars",
                      PSC-CUNY Research Grant

   1982-1983            CUNY Scholar Incentive Award

    1976-1978            Principal Investigator, Pre-Doctoral Research Grant, National Center for Health
                       Services Research, U.S. Dept. of Health and Human Services.

Presented Papers, Lectures: Below is a very limited variety of presentations delivered. Below this is a
listing of others delivered at various universities and professional organizations.

Mt. Sinai School of Medicine, Environmental and Occupational Health Seminar, “Judging Public Health,”
Dec. 13, 2017.

New York Academy of Sciences, “Science Denial: Lessons and Solutions,” Nov. 2, 2018.

David Rogers Memorial Lecture, Weill-Cornell Medical Center, January 10, 2018.

McGovern Award Lecture, “Judging Science: The Historian, the Courts, & Discerning Responsibility for
The Blowback of a Century of Pollution,” Sigma Xi Annual Meeting, Tempe, Arizona, November 8, 2014.

Keynote Speaker, “Reflections on a Century of Occupational Health and Safety History, American Public


                                                   19



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -178
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17142 Page 175 of
                                                     246


Health Association, OSH Section Celebration, New Orleans, November 18, 2014.

“Disease on Trial: the Courts, the Lawsuit and the Public Negotiation over Responsibility for Disease,”
Centre for History in Public Health, London School of Hygiene & Tropical Medicine, 20th November,
2014.

“Judging Science: The Historian, the Courts, and Discerning Responsibility for Environmental Pollution,”
Heyman Center for the Humanities, Columbia, October 22, 2014.

“Law and (American) Order : A Historian Looks at the Workplace, the Worker and American
Justice”, Cultures et Sociétés Urbaines, Cresppa, Paris, France, September 23, 2014,.

Bicameral Task Force on Climate Change, Senator Whitehouse and Congressman Waxman, Russell Senate
Building, Washington, D.C., September 18, 2014.

“Lead Wars,” American Public Health Association Annual Conference, Boston Convention Center,
November 11, 2013.

“Lead Wars,” Lehman Center for American History, Columbia University, October 8, 2013.

Day-Long Conference on “Lead Wars,” at University of Virginia, Miller Center, October 3-4, 2013.

Organizer and Presenter, “Silicosis in International Perspective,” Science Po, Paris, France, September 24,
2013.

“Lead Wars,” University Lecture, University of Wisconsin, September 18, 2013.

“The Politics of Science,” Robert Wood Johnson foundation, New Brunswick, New Jersey, September 12,
2013.

“Lead Wars: The Politics of Science,” American Public Health Association Conference, November, 2013.

“Silicosis and It’s International Meaning,” Sciences Po, Paris France, September 24, 2013. (Meeting
organized by David Rosner (Columbia) and Paul Andre Rosental (Science Po) through the Alliance.

“Lead Wars: The Politics of Science,” University of Wisconsin, School of Medicine, Colloquia in the
History of Medicine, September 17, 2013.

“Science, Politics and Science Politics,” Frederick Holmes Lecture, Yale University School of Medicine,
September 16, 2013.

“Lead Wars,” Café Columbia, April 1, 2013.

“Lead Wars: The Politics of Science,” Ethics in Science, University of Houston, March 25, 2013.

“Lead Wars,” presented at “History In Action,” Columbia University, March 9, 2013.

“Lead Wars: Science and the Fate of America’s Children,” John P. McGovern Lecture, Yale’s School of
Medicine, Fall, 2013.


                                                    20



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -179
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20      PageID.17143 Page 176 of
                                                     246


“With the Best of Intentions,” Bates Center for History of Nursing, University of Pennsylvania, February
29, 2012.

“Commentary,” on “Foreclosed: Rehousing the American Dream,” Museum of Modern Art Symposium,
New York, February 17, 2012.

“With the Best of Intentions? Universities, Low-Level Dangers, and The Coming Crisis in Public Health”
Harvard University Health Services Clinical Staff Dinner, September 27, 2011.

“With the Best of Intentions,” David Rogers Seminar, Cornell University Medical School, September 21,
2011.

“Movements for Occupational and Environmental Health: History and Politics,” Keynote, 4th International
Conference on the History of Occupational and Environmental Health,” San Francisco, June 21, 2010.

“Torts and Retorts,” University of Chicago, Pritzker School of Medicine, March 3, 2010.

“Toxic Torts and Retorts: History and the Law,” Café Social Science, Columbia University, New York,
January 25, 2010.

Annual Conference, American Public Health Association, November, 2009.

International Symposium on Silicosis, Rome, Italy, October-Nov. 2009.

New Jersey Medical Society, October, 2009.

Yale University Lecture on American Civilization, April 7, 2009.

Swarthmore College, Disaster Preparedness,” April 2, 2009.

Moderator, “Risk Factors and Public Health,” American Association for the History of Medicine, Annual
Convention, Rochester, April 10, 2008.

“Trials of a Historian,” University Lecture, University of Wisconsin, February 13, 2008.

“Trials and Tribulations,” Georgia Tech University, March 27, 2008.

Plenary session, “Movements for Public Health,” Annual Conference, American Public Health Association,
Washington, Nov. 2007.

“Trials and Tribulations: A Historian in the Courtroom,” Edward and Amalie Kass Lecture, Wellcome
Centre for the History of Medicine/University College London, Dec. 10, 2007.\

“The Past and Future of Public Health,” Plenary Presentation, American Public Health Association,
Washington, November 4, 2008.

“International Conference on Comparative Approaches to the History of Silicosis,” Ecole des Hautes
Etudes en Sciences Sociales, Paris, France, October 26-27, 2007.



                                                   21



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -180
Case 2:15-cv-00201-SMJ             ECF No. 385-1        filed 01/28/20       PageID.17144 Page 177 of
                                                      246


“Deceit and Denial,” Herbert H. Lehman Center for American History, Columbia University, Great Books,
Series, Feb. 8, 2007.

“Historians in the Crosshairs,” University of California, Los Angeles, December 12, 2006.

“Terrorism and Bioterrorism,” John Jay College, November, 2006.

“Scientific Integrity and Scientific Intimidation,” Society for Environmental Journalists, Burlington, Vt.,
October, 2006.

Lead and other Heavy Metals, University of Brescia, Brescia, Italy, June, 2006.

Lecture Series, Ecole Des Hautes Etudes en Sciences Social, Pairs, April, 2006.

“Deceit and Denial,” Neilly Series, University of Rochester, March 23, 2006.

“History in the Courtroom,” New York University, Tamiment Seminar in Labor & Social History, March 6,
2006.

“History Matters: Lead Poisoning, Vinyl Chloride, Corporate Power and Environmental Health Policy,”
Grand Rounds, Department of Health Policy, Mt. Sinai School of Medicine, February 28. 2006.

“History Matters: Lead Poisoning, Vinyl Chloride, Corporate Power and Environmental Health Policy,"
Milwaukee Medical Society, February 21, 2006.

“Lead and the American Environment,” Four Evenings in the History of Science, Columbia University
Medical Center, April 24th, 2005.

“Taking Care of Business: Childhood Lead Poisoning and the Politics of Environmental Disease,” Sarah
Lawrence College, February 16, 2005.

“Historians and the Chemical Industry,” NYU Forum on Scientific Integrity, February 11, 2005.

“New York Under Construction: Lead in the Urban Environment: ‘Building an Epidemic,” General Society
of Mechanics and Tradesmen, Labor, Literature and Landmarks Lectures, February 1, 2005.

January 11, 2005, “Health, History and the Legal System,” Cornell University Medical School, David
Rogers Lecture.

September 15, 2004 “Taking Care of Business: The Deadly Politics of Industrial Pollution,” Fifth Annual
Medical Humanities Conference,” University College, London.

May 13, 2004"Implications of Brown v. Board of Education: Then and Now," CUNY Graduate Center
Symposium on Brown, 50 Years Later.

February 6, 2004, Grand Rounds, Mt. Sinai School of Medicine Department of Community Medicine,
“Childhood Epidemics, Environmental Health and the Problem of Counting,” New York City.

October 16, 2003, Carole W. Samuelson Inaugural Lecture in Public Health Practice, University of
Alabama School of Public Health, Birmingham.

                                                     22



                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude D. ROSNER Expert Testimony -181
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17145 Page 178 of
                                                    246



November 13, 2003, David Rosner and Gerald Markowitz Book Session: Deceit and Denial, Social
Science History Association, Baltimore.

November 11, 2003, Distinguished STS/HM lecture, “Trials and Tribulations: Childhood Lead Poisoning
and Evaluating the Responsibility for a Public Health Disaster,” Ann Arbor, University of Michigan.

September 22, 2003. “Toxic Science: The Lead Industry andthe Makings of a Childhood Epidemic," Yale
University History of Science Seminar.

September 12, 2003, “September 11 and the Public Health Response,” Nashville, Southern Public Health
Association Annual Conference.

December 9, 2002, “A History of a Public Health Tragedy,” National Alliance against Lead Poisoning,
Annual Board Meeting, Washington, D.C.

November 21, 2002, Whitehead Lecture, University of Pittsburgh.

November 6, 2002, Deceit and Denial, talk, Chicago Public Library.

November 4, 2002, “Covering the World with Lead,” National Library of Medicine, National Institutes of
Health, Bethesda, Md.

October 30, 2002, University Seminar, Brown University, Providence, Rhode Island.

October 12, 2002, “Lead Poisoning in Baltimore,” Society of Environmental Journalists, Baltimore, Md.

October 9, 2002, “Covering the Earth with Lead,” Johns Hopkins University, Institute for the History of
Medicine, Baltimore.

April, 2002, Ida Beam Invited Lectures, University of Iowa, Iowa City.

March, 2002, Chilodhood Lead Poisoning, A Historical Perspective, Centers for Disease Control, Atlanta.

May 19, 2000, “Cater To the Children,” American Association for the History of Medicine, Bethesda, MD.

April 15, 2000, Verne Moore Lecture, University of Rochester, Rochester, New York.

Nov. 1997, “Silicosis, State of the Art,” American Public Health Association, Annual Convention,
Indianapolis, Indiana.

October 15, 1997, “The Re-emergence of Silicosis,” Labor History Conference, Wayne State University,
Detroit.

March 26-27, 1997, Panelist, “What’s Preventing Prevention?” National Silicosis Conference, sponsored
by NIOSH, MSHA, OSHA, Washington, D.C.

November 20, 1996, Honoree of "An Evening With...", the Medical Care Section of APHA discussion of
"Race and Social Services for Children," with David Rosner, June Jackson Christmas and Jack Geiger.
American Public Health Association Annual Conference, New York.

                                                   23



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -182
Case 2:15-cv-00201-SMJ           ECF No. 385-1        filed 01/28/20       PageID.17146 Page 179 of
                                                    246



November 20, 1996, Presenter, Arthur Viseltear Award, American Public Health Association Annual
Conference, New York.

November 20, 1996, "The Politics of Abandonment, Race and Mental Health in Post-War New York,"
American Public Health Association Annual Conference, New York.

May 22, 1996, Occupational Disease Panel, American Industrial Hygiene Association Annual Conference,
Washington, D.C.

May 2, 1996, John Lassiter Lecture, "The Politics of Abandonment,Race and Mental Health in Post-War
New York," New York Academy of Medicine, New York.

September 16, 1995, "Public Health and Public Accountability," at "Symposium of Hives of Sickness:
Public Health and Epidemics in New York City, sponsored by Museum of the City of New York and the
New York Academy of Medicine at the Museum, Blue Mountain Lake, New York.

"Tuberculosis and Public Health in New York," opening lecture at the Adirondack Museum for their
exhibit on "Tuberculosis in the Wilderness," July 15, 1995 at the Museum.

April 12, 1995, "Between Care and Cure: The Changing Epidemiology of Disease in Major American
Cities," at Brooklyn Hospital Sesquicentennial.

March 11, 1995, "The Changing Face of Environmental Justice," American Society of Environmental
History, Las Vegas, Nev.

February 9, 1995, "Race and the Politics of Abandonment, New York City in the Post-War Decades," at
The Orphan Project, Fund for the City of New York.

November 3, 1994, Presentation of Viseltear Prize, American Public Health Association, Annual Meeting,
Washington, D.C.

November 3, 1994, "Psychiatry and Race in New York," American Public Health Association, Annual
Meeting, Washington, D.C

March 9, 1994, "The Problem of Medical Uncertainty," Heberden Society Lecturer, New York Hospital-
Cornell Medical Center.

Nov. 30, 1993, "Thresholds and Silica - The Problem of Medical Uncertainty," Second International
Conference on Silicosis and Cancer, San Francsico.

Nov. 28, 1993, Chair and Presenter, "The Ambiguous History of the United States Public Health Service,"
American Public Health Association, Annual Meeting, San Francisco.

Nov. 28, 1993, Presenter of Viseltear Award to James Jones, American Public Health Association, Annual
Meeting, San Francisco.

October 13-14, 1993, "The Limits of Thresholds: Silica and the Politics of Science," at Danger, Risk, and
Safety: Ideas and Practices, Center for the History of Business, Technology, and Society, Hagley Museum
and Library, Wilmington, Delaware.

                                                   24



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -183
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17147 Page 180 of
                                                     246



September 16-17, 1992, "Silicosis and the Politics of Dust," University of Rochester, School of Medicine
and Department of
History.

May 29, 1992, "A History of Race and Child Labor," Conference on Child Labor, Mt. Sinai School of
Medicine, New York City.

March 3, 1992, "Silicosis and Occupational Disease," Harvard University, Department of History of
Science and School of Public Health.

October 10, 1991 "Silicosis and the Politics of Industrial Disease," The History of Occupational Safety and
Health, Third Labor History Symposium of the George Meany Memorial Archives, Washington, D.C.

Nov. 10, 1991, "Historical Perspective," TeKolste Forum, Indiana Hospital Association, Indianapolis,
Indiana.

September 13, 1990, Respondent to talks by Rosemary Stevens and Bruce Vladeck, Health Services
Improvement Fund, New York.

August 29, 1990, 17e Congres International Des Sciences Historiques, "Disease and Society, Silicosis and
the Social Construction of Occupational Disease," Madrid, Spain.

May 4, 1990, "The Politics of Occupational Disease," Political Science "Friday Forum," CUNY Graduate
Center.

March 30, 1990, George Rosen Lecturer, Yale University Medical School and Beaumont Medical Club,
New Haven.

Jan. 1990, Chair, "Medicine and Difference: Comparative Perspectives," American Historical Association,
Annual Meeting, New York.

Nov. 9, 1989, "The Masking and Unmasking of Industrial Disease," Institute of the History of Medicine,
Johns Hopkins University, Baltimore.

Nov. 3, 1989, "An Evening with David Rosner," The Graduate Program in Health Care Administration,"
Simmons College.

Nov. 17, 1989, "Silicosis and Social Construction," Anthropology Department, CUNY Graduate Center.

January, 29 1989, "Discovering Workers' Lung Diseases: Lay and Medical Perceptions of
Pneumonoconiosis," New York Academy of Sciences, (Section on History and Philosophy of Science)

August 14-18, 1988, "Voluntary Providers of Health Care in New York City," The Institute of History of
the Hungarian Academy of Science, Third Meeting of American and Hungarian Historians, Budapest,
sponsored by IREX, the ACLS and the Hungarian Academy.

May 12, 1988, "The Technology of Medical Uncertainty," Massachusetts Institute of Technology, Dept. of
Political Science, Cambridge.


                                                    25



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -184
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17148 Page 181 of
                                                    246


May 5, 1988, "Unions, Employees and the Rise of Third Party Payment," Kellogg Seminar in Health
Policy, Advanced Management Program for Clinicians, NYU.

June 7, 1987, "Workers Health and Benefit Plans," Wellcome Institute for the History of Medicine,
University College, London.

January 29, 1986, "The Ambiguous Relationship: Public Health, Public Policy and Workers' Lives," New
York Academy of Sciences.

February 22, 1986, "Hostile or Hostel? The Hospital in the Nineteenth Century," at Woman in Medicine
Exhibition, New York Academy of Medicine.

October 23-25, 1986, "Safety and Health During the New Deal," North American Conference on Labor
History, Toronto.

January 29, 1986, "The Ambiguous Relationship: Public Health, Public Policy and Workers' Lives," New
York Academy of Sciences (Section on History and Philosophy of Science).

April 10, 1985, University of Wisconsin, Madison, University Lecture, "Leaded Gas and the Public Health
Debates of the 1920s,".

Nov. 12, 1985, "The Changing Hospital-Lessons for Administrators", American Public Health Association,
Annual Meeting.

Nov. 13, 1984, "A Gift of God', The Tetra Ethyl Lead Controversy in the 1920s," American Public Health
Association Annual Meeting.

Nov. 4-5, 1984, "What's Our Line?: The Changing Direction of Health Administration Education," The
Wood Institute Conference, The College of Physicians of Philadelphia.

Nov. 3-4, 1983, Perspectives on Safety and Health, Rockefeller Foundation-Carnegie Mellon University,
Conference on Applied Uses of Historical Research.

May 3, 1983, "Hospitals and Health Care, "Harvard University, School of Medicine and Graduate School
of Arts and Science.

April, 1983, "Perspectives on Financing of Hospitals," New York City Office of Management and Budget
Study Group.

Feb. 17, 1983, "Hospital Care and Conflict," Metropolitan Medical Anthropological Association, New
School for Social Research.

Nov. 14, 1982, "The Committee on the Costs of Medical Care Today," American Public Health
Association, dinner in honor of C. Rufus Rorem, I.S. Falk, Agnes Brewster and Margaret Klem, Montreal.

October 21, 1982, "Management and Charity in Conflict, The Origins of the American Hospital," New
York University, Health Care Seminar.

May, 1982, "Historical Perspective on Hospital and Health Care," Association of University Programs in
Health Administration, Annual Convention.

                                                   26



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -185
Case 2:15-cv-00201-SMJ            ECF No. 385-1       filed 01/28/20       PageID.17149 Page 182 of
                                                    246



April 29, 1982, "Hospitals and the American Physician, "Grand Rounds," George Washington University
Medical School,.

Dec. 7, 1981, "Hospital and Patient Care: The Changing Relationship," Harvard University, School of
Public Health

Nov. 7, 1981, "Ideas for New Directions", Regional Historians Conference, Bard College, Poughkeepsie.

Nov. 1, 1981, "Hospitals and History: New Directions and New Ideas," History and Public Health
Committee of Medical Care Section, American Public Health Association, Los Angeles.

Oct. 6, 1980, "The Physician of the Future," Medical Care Seminar Series, Sickroom Seminar Series,
Milwaukee.

March 3-5, 1980, "The Hospital in Transition," Medical Care Seminar, National Health Policy Forum,
Charleston, South Carolina.

Nov. 7, 1979, "Role and Evaluation of Profit-Making in the Health Care Industry," American Public Health
Association, Annual Convention, New York Sheraton.

May 5, 1979, "Political Change and Hospital Governance," American Association for the History of
Medicine, Convention, Pittsburgh.

March 14, 1979, "Hospitals and Health Care in the Progressive Era City," Massachusetts Institute of
Technology, Seminar on Science and Society.

Dec. 13, 1978, "Health Care in Transition: The Urban hospital in 19th and Early 20th Century America,"
Columbia University Seminar in Social and Preventive Medicine.

May 16, 1978, "Demographic Change and the Organization of Health Services," Columbia University
Seminar on the City.

September 7, 1978, "Historical Perspectives on the Governance of Hospitals," Conference on Hospital
Governance, Governor's Health Advisory Council, Albany.

April, 1978, "From Charity to Industry: Hospital Management and Historical Change", Organization of
American Historians, New York City.

April 11, 1977, "Urban Reform and Management Ideals: Brooklyn Hospitals During the Progressive Era,"
Morris Fishbein Center, University of Chicago, .

October 15, 1976, "The Development of the Modern Hospital," Milbank Seminar Series, Boston
University.


May 2, 1975, "Boston's Health Care System During the Progressive Era: Changing Patters of Service and
Delivery," American Association for the History of Medicine, Annual Convention, Philadelphia, Pa.

Other Presentations

                                                   27



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -186
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20      PageID.17150 Page 183 of
                                                   246



        Universities: University of Chicago, Wisconsin, Michigan, Harvard, Columbia, NYU, Johns
Hopkins, Yale, Tufts, Bryn Mawr, George Washington, Boston University, Boston College, Cornell
University School of Medicine, New School, Massachusetts, Case Western Reserve, MIT, CUNY (virtually
all campuses), New York Hospital- Cornell Medical School, Downstate Medical Center, Mt. Sinai School
of Medicine, Albert Einstein College of Medicine, Sarah Lawrence, SUNY-(Buffalo, Binghamton, Albany,
Stony Brook), Union College, University College, London, University of Rochester, Science Po, Ecole des
Hautes Etudes en Sciences Sociales, Yale, Princeton, etc.



         Professional Meetings: New York Academy of Medicine, New York Academy of Science,
American Public Health Association (12), American Historical Association(2), Organization of American
Historians (3), Milbank Roundtable, American Association for the History of Medicine (3), United
Hospital Fund (3), Blue Cross Health Services Improvement Fund (2), New York Anthropological
Association, Columbia University Seminars (5), International Congress of the Historical Sciences,
TeKolste Forum, Indianapolis, American Anthropological Association Annual Meeting, The Orphan
Project, American Association of Environmental History (2), etc.

           Peer Reviews for Scholarly Journals [selection]
Journal of American History
Milbank Memorial Quarterly
Journal of Social History
Medical Care
American Journal of Public Health
Journal of the History of Medicine
Bulletin of the History of Medicine
Women and Health
Journal of Public Health Policy
Public Health Reports
Journal of Urban History
Journal of Interdisciplinary History
Environmental History Review
Health PAC Bulletin
Medical History (England)
Journal of Health Politics, Policy and Law
American Historical Review

And others.

        Manuscripts for University Presses
Harvard University Press
Duke University Press
University of North Carolina Press
Cambridge University Press
Indiana University Press
Princeton University Press
Cornell University Press
Temple University Press
Yale University Press

                                                 28



                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -187
Case 2:15-cv-00201-SMJ           ECF No. 385-1        filed 01/28/20       PageID.17151 Page 184 of
                                                    246


 University of Pennsylvania Press
 Oxford University Press
 Johns Hopkins University Press
 Rutgers University Press
 University of Wisconsin Press
 Columbia University Press
 University of Pittsburgh Press
 University of Rochester Press
 Duke University Press
 University of Michigan Press
 Ohio University Press
 And others
         Grant Reviewer:

 National Library of Medicine, NIH
 National Endowment for the Humanities
        Interpretive Research Division
        Archive and Museum
        Documentary
 Agency for Health Services Research, U.S. Department of Health and Human Services
 National Academy of Sciences
 Commonwealth Foundation
 National Science Foundation.
 National Institutes of Health

         Editorial Boards:
 Editorial Board, Journal of Public Health Policy 1995-present
 Contributing Editor, Public Health Reports, 2003-present
 Guest Editor, Journal of Public Health Policy, Summer, 2003
 Guest Editor, Journal of Health ,Policy, Politics and Law, 1990.
 Women and Health (History Editor), 1986-1998
 Associate Editor for Health and Science, Encyclopedia of New York City (Yale University Press, 1995;
 2006)
 Editorial Board, Health PAC Bulletin, 1980-1985
 University of Rochester Press, Consulting Editor, Series on the History of Public Health, 1999- present.
 Editorial Board, Bulletin of the History of Medicine, 2015-2019.

          Television, Radio
 “The People vs. Dutch Boy Lead,” The Takeaway, National Public Radio,
 https://www.wnycstudios.org/story/the-stakes-people-vs-dutch-boy-lead , April 23, 2019.
 German Public Radio, 2018.
 Moyers & Co. Interview with David and Jerry (April 2013)
 Interview on Baltimore Public Radio May 1, 2013: http://programs.wypr.org/podcast/lead-wars-
 wednesday-may-1-12-1-pm?quicktabs_1=0
 The Leonard Lopate Show, ( http://www.wnyc.org/story/290662-lead-wars-hem-performs-live-mars-
 rover-nadeem-aslams-new-novel/)
 WNYC News, NPR, “deBlasio Flagged Lead Problem in Public Housing,
 http://www.wnyc.org/story/public-advocate-de-blasio-flagged-lead-problem-nycha/ WNYC, March 18,
 2016:
 Marketplace: Lead May be the Biggest Childhood Epidemic: Feb. 1, 2016.

                                                     29



                                                               Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude D. ROSNER Expert Testimony -188
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17152 Page 185 of
                                                246


Keystone Crossroads “Lead Paint was Banned 40 Years Ago.” February 26, 2016
Morning Edition News Break March 18, 2016.
Fresh Air Interview March 3, 2016. Transcript: 
The Current (Canadian Broadcasting Company) January 22, 2016.
RN - Australian Broadcasting Company March 14, 2016.
Radio Lab "Patient Zero" NPR, March 28, 2018.
The Open Mind: Poisoning America April 25, 2016.
CCTV: David Rosner on Lead Poisoning 2017.
WNYC: As Public Advocate, de Blasio Flagged Lead Mar 18, 2016.
National Public Radio, “Tell Me More,” September, 2009.
WNYC, Leonard Lopate Show, Nov. 19, 2002. https://www.wnyc.org/story/47911-david-rosner-and-terry-
markowitz/ .
National Public Radio, “All Things Considered,” May, 2005
National Public Radio, “Talk of the Nation” with Neil Conan, May 2, 2005.
 “Air America” 2005.
“Reportage Without Frontiers,” Greek National Television, 2003.
WBAI, 2004
CNN, 2004.
WAMC,(Roundtable with Susan Arbetter) WBUR (Here & Now ), WNYC (New York and Company),
NPR (Living on Earth)WPNR(Tom Pope Show) (October-November 2002), WBAI (2002)
PBS (March 26, 2001) interviewed by Bill Moyers, in Trade Secrets.
“Blue Vinyl,” on HBO, June, 2002.
Canadian Public Radio, “This Morning,” April 26, 1999.
British Broadcasting Corporation (BBC 4), April 13, 1999; January, 2007.
TBS Special on Infectious Disease Epidemics (1997)
National Public Radio -"All Things Considered" (1996)
Spanish National Television (1994)
Greek Television, (2004).
PrimeTime Live (ABC) (1992)
Canadian Public Radio (1991)
Fox 5, New York City (1997)
National Public Radio - "All Things Considered –Weekend Edition," (1990)
Various local radio in New York, Philadelphia, New York State, California, Utah.

        Doctoral Committees and Dissertation Reviews
New York University,
        Department of History
Columbia University,
        Department of History
        School of Public Health
Temple University
        Department of History
Rutgers University
        Department of History
SUNY Binghamton
        Department of History

And many others



                                               30


                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -189
Case 2:15-cv-00201-SMJ            ECF No. 385-1        filed 01/28/20       PageID.17153 Page 186 of
                                                     246


        Other Consulting

        Law Firms
        Weil, Gotshal and Manges
        Provost & Umphrey
        Wilentz, Goldman & Spitzer
        Cook & Butler
        Peter G. Angelos, Baltimore
        Motley Rice, Charleston
        New York City Law Department
        State of Rhode Island
        City of Chicago
        City of St. Louis
        Cities of San Francisco, San Diego, Oakland, Berkeley, San Jose, Los Angeles
        Baron & Budd
        Waters & Kraus

        And many others

        Museum, Colleges and Academies
        American Museum of Natural History
        New York Historical Society Advisory Committee
        Museum of the City of New York
        Adirondack Museum
        Brooklyn (LI) Historical Society
        New York Academy of Medicine
        Department of Medical Humanities
         Downstate Medical College
        Tenement Museum, New York City
        Brooklyn Historical Society
        Green-Wood Cemetery
        National Governors Association

        And others

Deposition and Trial Testimony

Since 1993 David Rosner has provided numerous depositions and trial testimony in cases involving
silicosis, asbestosis, vinyl chloride exposures, PCBs and lead. He has provided testimony and affidavits on
behalf of private plaintiffs, injured workers, start and local government agencies in childhood lead
poisoning cases, including New York City, Rhode Island, cities in California, and Milwaukee. A list of
depositions and trial testimony over the past five years is available upon request.




                                                    31



                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude D. ROSNER Expert Testimony -190
Case 2:15-cv-00201-SMJ   ECF No. 385-1     filed 01/28/20    PageID.17154 Page 187 of
                                         246




                         EXHIBIT D




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -191
    Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20      PageID.17155 Page 188 of
                                                   246




                                               Curriculum Vitae

                                            Gerald E. Markowitz
                                      Distinguished Professor of History

        John Jay College of Criminal Justice                Born: 12 July 1944
        524 West 59 Street, NY, NY 10019
        (212) 237-8458
        gmarkowitz@jjay.cuny.edu

        Education:     B.A., Earlham College, 1965
                      M.A., University of Wisconsin, 1967
Ph.D., University of Wisconsin, 1971

        Employment:
               Distinguished Professor of History, John Jay College and Graduate Center, City
        University of New York, 2004 - present
               Professor of History, John Jay College, City University of New York, 1970 - present
               Professor of History, Graduate School and University Center, CUNY, 1990 - present
               Chair, Interdepartment of Thematic Studies, John Jay College, 1985-1987, 1989-1992,
        1995-1999
               Adjunct Professor of Sociomedical Sciences, Mailman School of Public Health,
        Columbia University, 2002 - present

        Books:

        Lead Wars: The Politics of Science and the Fate of America’s Children (with David Rosner)
        (Berkeley: University of California Press/ Milbank Memorial Fund, 2013)

        The Contested Boundaries of Public Health, (co-edited with James Colgrove and David Rosner),
        Rutgers University Press, 2008.

        Are We Ready? Public Health Since 9/11 (with David Rosner) (Berkeley: University of
        California Press/ Milbank Memorial Fund, 2006).

        Deadly Dust: Silicosis and the On-Going Struggle to Protect Workers' Health (New and
        Expanded edition) (with David Rosner) (Ann Arbor: University of Michigan Press, 2006).

        Deceit and Denial: The Deadly Politics of Industrial Pollution, (with David Rosner), Berkeley:
        University of California Press/Milbank Memorial Fund, 2002; paper, 2003; new expanded
        edition, 2012)

        Children, Race, and Power: Kenneth and Mamie Clarks' Northside Center, (with David Rosner),
        (Charlottesville: University Press of Virginia, 1996; Paperback: New York: Routledge, 2000)




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -192
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17156 Page 189 of
                                                246



World Civilizations, Sources, Images, and Interpretations, volumes 1 and 2 (ed. Western
Hemisphere selections) (NY: McGraw Hill, Inc, 1994, 4th edition, 2005).

Deadly Dust: Silicosis and the Politics of Industrial Disease in Twentieth Century America, (with
D. Rosner), (Princeton: Princeton University Press, 1991; paperback ed. Fall 1994). (Noted as an
"Outstanding Academic Book of 1991" by Choice).

"Slaves of the Depression": Workers Letters About Life on the Job (Ithaca: Cornell University
Press, 1987,) (ed. with D. Rosner)

Dying for Work: Workers' Safety and Health in Twentieth Century America (ed. with D. Rosner)
(Bloomington: Indiana University Press, 1987; paperback ed. 1989). (Noted as an "Outstanding
Academic Books of 1987" by Choice).

Democratic Vistas: Post Offices and Public Art in the New Deal, (Philadelphia: Temple
University Press, 1984) (with M. Park).

New Deal for Art (Hamilton, N.Y.: Gallery Association of New York State, 1977) (with M.
Park).

The Anti-Imperialists, 1898-1902 (New York: Garland Publishing, Inc., 1976).

Articles and Review Essays

“‘Nondetected’: The Politics of Measurement of Asbestos in Talc, 1971-1976,” American
Journal of Public Health, 109 (July 2019), 969-974. (With D. Rosner and M. Chowkwanyun).

“Monsanto, PCBs, and the Creation of a ‘World-wide Ecological Problem,’” Journal of Public
Health Policy, 39, 4 (November 2018), 463-540. (With D. Rosner)

“From Industrial Toxins to Worldwide Pollutants: A Brief History of Polychlorinated
Biphenyls,” Public Health Reports, 133 (2018), 721-725.

“ToxicDocs (www.ToxicDocs.org): From History Buried in Stacks of Paper to Open, Searchable
Archives Online,” Journal of Public Health Policy, 39 (January 2018), 4-11 (Guest Editorial,
with D. Rosner and M. Chowkwanyun)

[special section] ‘‘ToxicDocs: Opening a New Era of Evidence for Policies to Protect Public
Health’’ (Guest Eds. Rosner D, Markowitz G, Chowkwanyun M). Journal of Public Health
Policy, 39 (2018) https://doi.org/10.1057/s41271-017-0106-8.

“‘Ain’t Necessarily So!’: The Brake Industry’s Impact on Asbestos Regulation in the 1970s,”
American Journal of Public Health, 107 (September 2017), 1395 - 1399 (with David Rosner).

“The Childhood Lead Poisoning Epidemic in Historical Perspective,” Endeavour, 40 (June
2016), 93-101 .



                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -193
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17157 Page 190 of
                                                246



“’Unleashed on an Unsuspecting World’: The Asbestos Information Association and Its Role in
Perpetuating a National Epidemic,” (with D. Rosner), American Journal of Public Health, 106
(May, 2016), 834-840.

“Building the World That Kills Us: The Politics of Lead, Science, and Polluted Homes, 1970 to
2000," Journal of Urban History, 42 (March 2016), 323 - 345. (With D. Rosner)

“‘Educate the Individual . . . to a Sane Appreciation of the Risk’: A History of Industry’s
Responsibility to Warn of Job Dangers Before the Occupational Safety and Health
Administration,” American Journal of Public Health, 106 (January 2016), No. 1, pp. 28-35. (with
David Rosner)

“Persistent Pollutants: A Brief History of The Discovery of the Widespread Toxicity of
Chlorinated Hydrocarbons,” (with David Rosner) Environmental Research, 120 (January 2013),
126-133.

“With the Best Intentions, Lead Research and the Challenge to Public Health,” American Journal
of Public Health, (with D. Rosner) November 2012, Vol. 102, No. 11, pp. e19-e33.

“From the Triangle Fire to the BP Explosion: A Short History of the Century Long Movement
for Safety and Health,” New Labor Forum, 20 (Winter 2011), 26-32. (With D. Rosner)

“The Historians of Industry,” [with D. Rosner] Academe, 96 (November-December 2010), 28-
33.

The Trials and Tribulations of Two Historians,” [with D. Rosner], Medical History, 53 (April,
2009), 271-292.

"L’Histoire au Pretoire aux Etats-Unis,” Revue d'histoire Moderne et Contemporaine, [with D.
Rosner] (January-March, 2009), 227-252.

“Vinyl Chloride Propellant in Hair Spray and Angiosarcoma of the Liver Among Hairdressers
and Barbers: Case Reports,” [with P. Infante, et. al.] International Journal of Occupational and
Environmental Health, 15 (Jan/Mar 2009), 36-42.

“‘A Problem of Slum Dwellings and Relatively Ignorant Parents’: A History of Victim Blaming
in the Lead Pigment Industry,” Environmental Justice, I, 3 (2008), 159-168 (with D. Rosner)

“The Politics of Lead Toxicology and The Devastating Consequences for Children,” American
Journal of Industrial Medicine, 50 (2007), 740-756. (With D. Rosner)

“The Virus Scare,” Reviews in American History, 33 (December 2005), 566 - 573.

“Standing up to the Lead Industry: An Interview with Herbert Needleman,” Public Health
Reports, 120 (May-June 2005), 330-337. (With D. Rosner)




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -194
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20      PageID.17158 Page 191 of
                                               246




“J. Lockhart Gibson and the Discovery of the Impact of Lead Pigments on Children’s Health: A
Review of a Century of Knowledge,” Public Health Reports, 120 (May-June 2005), 296-300.
(With D. Rosner and B. Lanphear)

“Uncovering a Deadly Cancer: The National Implications of Revelations at the B.F. Goodrich
Plant in Louisville,” The Register of the Kentucky Historical Society, 102 (Spring 2004) 157-
181. (With D. Rosner)

“Emergency Preparedness, Bioterrorism, and the States: The First Two Years after September
11,” Milbank Memorial Fund Publications, (New York: Milbank Memorial Fund, 2004), 78 pp.
(With D. Rosner)

“Politicizing Science: The Case of the Bush Administration’s Influence on the Lead Advisory
Panel at the Centers for Disease Control,” Journal of Public Health Policy, 24 (2003),105-129.
(With D. Rosner)

“September 11 and the Shifting Priorities of Public and Population Health in New York,”
Milbank Memorial Fund Publications, (New York: Milbank Memorial Fund, 2003), 58 pp.
(With D. Rosner)

“Cursed Bugiardi,” (“Damn Liars”) (Translated in Italian) (with D. Rosner), Epidemiologia &
Prevenzione, 27 (January- February, 2003)

“The Struggle over Employee Benefits: The Role of Labor in Influencing Modern Health
Policy,” The Milbank Quarterly, 81 (2003), 45 - 74. (With D Rosner)

“Industry Challenges to the Principle of Prevention in Public Health: The Precautionary
Principle in Historical Perspective,” Public Health Reports, 117 (November/ December 2002),
501-512. (with David Rosner)

“Corporate Responsibility for Toxins,” The Annals of the American Academy of Political and
Social Science, issue devoted to “Health and the Environment,” 584 (November 2002), 159-
174. (with David Rosner)

“Il Cloruro di Vinile e l’Industria Chimica in America e in Europa: ‘le Prove di una
Conspirazione Illegale delle Imprese,’”(“Vinyl Chloride and the American and European
Chemical Industry: ‘Evidence of an Illegal Conspiracy by Industry’”] (Translated in
Italian](with David Rosner) Epidemiologia & Prevenzione, 25 (Lugilio-Ottobre, 2001), 191-
203.

“‘A Little of the Buchenwald Touch’: America’s Secret Radiation Experiments,” Reviews in
American History, 28, 4 (December 2000), 601-606.




                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -195
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20      PageID.17159 Page 192 of
                                               246




“‘Cater to the Children’ The Role of the Lead Industry in a Public Health Tragedy, 1900-1955,”
(with D Rosner), American Journal of Public Health, 90 (January, 2000), 36-46.

“Labor Day and the War on Workers,” American Journal of Public Health (with David Rosner),
89 (September 1999), 1319-1321.

“C.-E. A. Winslow: Scientist, Activist, and Theoretician of the American Public Health
Movement throughout the First Half of the Twentieth Century - Commentary,” Journal of
Public Health Policy, 19 (1998), 154-159.

“The Reawakening of National Concern about Silicosis,” (with D. Rosner), Public Health
Reports 113 (July/August 1998), 302-311.

“Hazardous History: Researching the Dangerous Trades,” Reviews in American History, 26
(June 1998), 408-414.

“Hospitals, Insurance and the American Labor Movement,” Journal of Policy History, (with D.
Rosner), 9 (1997), 74-95..

“Race, Foster Care and the Politics of Abandonment in New York City,” American Journal of
Public Health, 87 (November 1997), 1844-1849.


“Workers, Industry, and the Control of Information: Silicosis and the Industrial Hygiene
Foundation,” (with D. Rosner), Journal of Public Health Policy, 16(Spring, 1995), 29-58.

“The Limits of Thresholds, Silica and the Politics of Science, 1935-1990,” (with D. Rosner),
American Journal of Public Health, 85 (February, 1995), 253-262.

“Race and Foster Care,” (with D. Rosner), Dissent, (Spring, 1993), 233-237.

“Consumption, Silicosis and the Social Construction of Industrial Disease,” (with D. Rosner)
Yale Journal of Medicine and Biology, 64 (Fall, 1991), 481-498.

“Seeking Common Ground: Blue Cross and Labor in Post-War America,” Journal of Health
Politics, Policy and Law, (with D. Rosner) 16 (Winter, 1991), 695-718.

“Expert Panels and Medical Uncertainty,” (with D. Rosner), American Journal of Industrial
Medicine, (Winter, 1990-91),131-134.

“Street of Walking Death,” (with D. Rosner), Journal of American History, 77(September,
1990), 525-552. ("reprinted" in CD-ROM by McGraw Hill).




                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -196
Case 2:15-cv-00201-SMJ         ECF No. 385-1       filed 01/28/20      PageID.17160 Page 193 of
                                                 246




“The Illusion of Medical Certainty, Silicosis and the Politics of Industrial Disease,” (With D.
Rosner) Milbank Quarterly, (Supplement 2, 67 (1989)pp. 228-253) (revised and reprinted in
Framing Disease, ed. by Charles Rosenberg and Janet Golden (Rutgers University Press),
1991).

“Death and Disease in the House of Labor,” (With D. Rosner), Labor History, 30(Winter,
1989), pp.113-117.

“More than Economism: The Politics of Workers' Safety and Health, 1932-1947,” The Milbank
Quarterly, 64 (Summer 1986), 331- 354. (with D. Rosner).

“Poison at the Pump,” (with D. Rosner) Thesis (Fall, 1986), 22-29. (Awarded a Silver Medal for
“Best Articles of the Year,” by the Council for the Advancement and Support of Education.)

“A ‘Gift of God’? The Public Health Controversy over Leaded Gasoline During the 1920s,”
American Journal of Public Health, 75 (April 1985), 344-352. (with D. Rosner).

“Research or Advocacy: Federal Occupational Safety and Health Policies During the New
Deal,” Journal of Social History, 18 (March, 1985), 365-381. (with D. Rosner).

“Safety and Health as a Class Issue: The Workers' Health Bureau of America, 1921-1927,”
Science and Society, 48 (Winter, 1984/85), 466-482. (with D. Rosner).

“A Case Study in Conservation: Max Spivak's Murals of Puppets and Circus Characters in the
Children's Room of the Astoria Branch of the Queens Borough Public Library,” in Art for the
People -- New Deal Murals on Long Island, ed. by David Shapiro (Hempstead, New York,
1978). (with M. Park)

“Progressivism and Imperialism: A Return to First Principles,” The Historian, 37 (February,
1975), 257-275.

“Doctors in Crisis: a Study of the Use of Medical Education Reform to Establish Modern
Professional Elitism in Medicine,” American Quarterly, 25 (March 1973), 83-107. (with D.
Rosner)

Chapters in Books:

“Why Is Silicosis So Important,” Chapter 1 of Silicosis: A World History, ed., Paul-Andre
Rosental, Baltimore: John Hopkins University Press, 2017 (With David Rosner), pp. 14-29.

“‘An Injury to One is an Injury to All’: Movements for Occupational and
Environmental Health in Twentieth-Century America,” in Paul D. Blanc and Brian Dolan,
editors, At Work in the World: Proceedings of the Fourth International Conference on the




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -197
Case 2:15-cv-00201-SMJ         ECF No. 385-1       filed 01/28/20      PageID.17161 Page 194 of
                                                 246




History of Occupational and Environmental Health (San Francisco: University of California
Medical Humanities Press, 2012), 40 - 55. (With D. Rosner)

“Introduction: The Contested Boundaries of Public and Population Health,” The Contested
Boundaries of Public Health, (co-edited with James Colgrove and David Rosner), Rutgers
University Press, 2008 (with James Colgrove and David Rosner)

“”The Challenge of 9/11 to the Ideologies of Population and Public Health,”The Contested
Boundaries of Public Health, (co-edited with James Colgrove and David Rosner), Rutgers
University Press, 2008 (with David Rosner)

“‘Plastic Coffin’: Vinyl Chloride and the American and European Chemical Industry,” in Marie
C. Nelson, Occupational Health and Public Health: Lessons from the Past– Challenges for the
Future Stockholm: Arbetslivsinstitutet, National Institute for Working Life, 2006) (with D.
Rosner)

“Building a Toxic Environment: Historical Controversies over the Past and Future of Public
Health,” in Rosemary A. Stevens, Charles E. Rosenberg, and Lawton R. Burns, History and
Health Policy in the United States: Putting the Past Back In (New Brunswick: Rutgers
University Press, 2006) (with D. Rosner)

“Corporate Responsibility for Toxins,” [reprint of article cited above], in Leslie King and
Deborah McCarthy, Environmental Sociology: From Analysis to Action (Lanham, MD:
Rowman & Littlefield, 2005) (with D. Rosner)

“Silicosis and the On-Going Struggle to Protect Workers’ Health,” in Vernon Mogensen, ed.
Occupational Safety and Health in a Deregulated World, (Armonk, N.Y.:M.E. Sharpe, 2005)
(with D. Rosner)

“States in the War Against Bioterrorism: Reactions to the Federal Smallpox Campaign & the
Emergency Health Powers Model Act,” (with D. Rosner), in Daniel Lee Kleinman, Abby J.
Kinchy, and Jo Handelsman, eds. Controversies in Science and Technology: From Maize to
Menopause (Madison: University of Wisconsin Press, 2005), pp. 297-310.

“The History of the Lead Industry’s Promotion of White Lead Paints,”[with D. Rosner], in New
York State Bar Association, Lead Paint Poisoning Prevention and Litigation, (New York:
NYSBA, 2002) pp. K-1-K-56.

“From Dust to Dust: The Birth and Re-Birth of National Concern about Silicosis,” in Illness and
the Environment: A Reader in Contested Medicine (with D. Rosner), ed. by Steve Kroll-Smith,
Phil Brown, and Valier J. Gunter (New York: New York University Press, 2000), 162-174.

“Hospitals, Insurance, and the American Labor Movement,” in Health Care Policy in




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -198
Case 2:15-cv-00201-SMJ        ECF No. 385-1       filed 01/28/20     PageID.17162 Page 195 of
                                                246




Contemporary America, (with D. Rosner), ed. By Alan I. Marcus and Hamilton Cravens
(University Park: The Pennsylvania State University Press, 1997), 74-95.

"Occupational Disease," Cambridge History and Geography of Disease (with David Rosner),
(New York: Cambridge University Press, 1993) 187-192)

"The Illusion of Medical Certainty, Silicosis and the Politics of Industrial Disease," (with D.
Rosner), in Framing Disease, ed. by Charles Rosenberg and Janet Golden, (Rutgers University
Press, 1992), revised from Milbank article.

"Deadly Fuel, Leaded Gasoline and the Growth of the Automobile Industry," in William
Graebner, True Stories, (New York: McGraw-Hill, 1992), 126-141; (second edition,1996, third
edition, 2003).

"New Deal for Public Art," in Critical Issues in Public Art: Content, Context, and Controversy
ed. by Harriet F. Senie and Sally Webster (New York: Harper Collins, 1992), 128-141 (with
Marlene Park) (Revised and republished, Washington D.C.: Smithsonian Institution Press,
1998.)

"Workers' Health and Safety - Some Historical Notes," (with D. Rosner), Introduction to Dying
for Work, Workers' Safety and Health in Twentieth Century America, (Bloomington: Indiana
University Press, 1987), pp.ix-xx.

"Safety and Health as a Class Issue: The Workers' Health Bureau of America, During the
1920s," in Rosner and Markowitz, eds. Dying for Work, Workers' Safety and Health in
Twentieth Century America, (Bloomington: Indiana University Press, 1987), pp.53-63.
(Revised from previously published article).

"Research or Advocacy: Federal Occupational Safety and Health Policies During the New
Deal," in Rosner and Markowitz, eds. Dying for Work, Workers' Safety and Health in
Twentieth Century America, (Bloomington: Indiana University Press, 1987), pp. 83-
102.(Revised from previously published article).

"'A Gift of God'"? The Public Health Controversy over Leaded Gasoline," in Rosner and
Markowitz, eds. Dying for Work, Workers' Safety and Health in Twentieth Century America,
(Bloomington: Indiana University Press, 1987), pp. 121-139. (Revised from previously
published article).

Introduction to Gerald Markowitz and David Rosner, "Slaves of the Depression, Workers'
Letters About Life on the Job, (Ithaca: Cornell University Press, 1987), pp.1-16.

"Safety and Health During the Progressive Era," (with D. Rosner) J. Leavitt and R. Numbers,
Sickness and Health in America, 2nd edition, 1986, pp.507-521.




                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -199
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17163 Page 196 of
                                                246




Grants:

Major Grant, New York Council for the Humanities, 2010, “Justice and Injustice in America:
The 1950s,”

Principal Investigator (with D. Rosner), National Science Foundation Research Grant, 2008-
2010, “The Quandary of Environmental Research: A History of Lead, Children, and Scientific
Investigation 1970-2000.”

Principal Investigator, (with D. Rosner) Robert Wood Johnson Foundation, Independent
Investigators Award, 2003-2006 “The UN-Natural History of Disease.”

Principal Investigator, (with D. Rosner) Milbank Memorial Fund, 2002-2004,“The Impact of
September 11 on the Public Health Infrastructure.”
Principal Investigator (with D. Rosner), National Science Foundation Research Grant, 2001-
2002, “Power and Pollution: the Politics of Industrial Disease.”

Principal Investigator (with D. Rosner), National Endowment for the Humanities Interpretive
Research Grant, 1992-1994, "Race, Mental Health and Youth, 1946-1976."

Principal Investigator (with D. Rosner), The Winthrop Group, 1992-1993, “Northside, Mental
Health and Race.”

Principal Investigator, National Endowment for the Humanities, Interpretive Research grant,
1987-1989, for a history of occupational safety and health in America (with David Rosner).

Principal Investigator, Milbank Memorial Fund, 1985-86, Grant for a history of occupational
safety and health in America (with David Rosner).

PSC-CUNY Faculty Grant, 1983-84, 85-86, 87-88, 88-89, 92-93, 97-98, 98-99 for a history of
occupational safety and health in the United States, and for a history of race and mental health
in New York City..

PSC-CUNY Faculty Grant, 1980-81 for a history of murals and sculpture done under the
patronage of the federal government during the New Deal.

Allowing 50% released time from teaching in 1975-76 academic year to research, assemble an
exhibition and write a catalog, New Deal for Art. The work was funded by the National
Endowment for the Humanities, Public Programs Division and the Gallery Association of New
York State.
   In conjunction with the exhibition, the New York State Council on the Humanities funded
several public panels, which I helped plan and moderated.




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -200
Case 2:15-cv-00201-SMJ       ECF No. 385-1      filed 01/28/20     PageID.17164 Page 197 of
                                              246




Media:

Interviewed for*RADIO TIMES, WHYY Radio, Philadelphia NPR, June 6, 2013.

Interviewed for THE JEFFERSON EXCHANGE/Jefferson Public Radio, Ashland, OR, June 6,
2013

Featured on MOYERS & COMPANY, PBS, May 17-19, 2013
               Airing: http://billmoyers.com/segment/david-rosner-and-gerald-markowitz-on-
toxic-disinformation

Interviewed for CULTURE SHOCKS/Synd. Radio, May 15, 2013 with Barry Lynn

Interviewed for THE TAVIS SMILEY SHOW/Synd. Radio, May 17, 2013
        http://www.tavissmileyradio.com/gerald-markowitz-lead-wars/

Interviewed for THE LEONARD LOPATE SHOW/WNYC (NPR), May 2, 2013
        http://www.wnyc.org/shows/lopate/2013/may/02/lead-wars/

Interviewed for OLD MOLE VARIETY HOUR, KBOO, Portland, OR, May 2, 2013

Interviewed for MIDDAY WITH DAN RODRICKS/WYPR Radio (local NPR), May 1, 2013,
http://www.wypr.org/podcast/lead-wars-wednesday-may-1-12-1-pm, May 1,

Featured in “Thomas Midgley: a Cautionary Tale,” Radio 4 FM, BBC, January 10, 2007

Interviewed for Leonard Lopate’s “New York and Company,” WNYC, New York, September
19, 2006

Interviewed for the “Arlene Violet Show” WHJJ radio, Providence, Rhode Island, May 6, 2003

Interviewed for “Health Talk with Dr. Ronald Hoffman,” WOR, New York, February 27, 2003.

Interviewed for Leonard Lopate’s “New York and Company,” WNYC, New York, November
19, 2002.

Interviewed for radio station KPFK, Los Angeles, November 7, 2002.

Interviewed for ABC Radio, Washington, D.C., October 11, 2002.

Interviewed for Reportage without Frontiers, a 60 minute weekly television program on the
Public Greek Radio Television-NET, September 2002.




                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -201
Case 2:15-cv-00201-SMJ         ECF No. 385-1       filed 01/28/20      PageID.17165 Page 198 of
                                                 246




Consultant and “Talking Head” for Blue Vinyl an HBO documentary by Judith Helfand and
Dan Gold, May 2002.

Featured “Talking Head” for Trade Secrets, A PBS Documentary by Bill Moyers, March 2001.

National Library of Medicine, “History and Public Health,” Bethesda, Maryland, Exhibit
featuring Deadly Dust, Dying for Work, and other quotations from my work, 1997.



Miscellaneous:

“An Enormous Victory for Public Health in California: Industries are Responsible for Cleaning
up the Environments They Polluted,” Editorial, American Journal of Public Health 109
(February 2019), 211-212.

Rachel Carson Award, “In recognition of your outstanding success and distinction in the
environmental health and safety profession,” American Industrial Hygiene Association, May
2018

Elected Member, National Academy of Medicine, National Academies of Science, 2017

“Workers’ Health on the Chopping Block,” Huffington Post online, June 30, 2017, (with D.
Rosner and R. Bayer), available at: http://www.huffingtonpost.com/entry/workers-health-on-
the-chopping-block_us_5956431be4b0326c0a8d0f70?ncid=engmodushpmg00000006

Award for “Outstanding Scholarship on the History of Work and Health: from the International
Commission on Occupational Health,” (With David Rosner) The Scientific Committee on the
History of Prevention of Occupational and Environmental disease. Gothenburg, Sweden, March
31, 2017.

“Citizen Scientists and the Lessons of Flint,” Milbank Quarterly Online Exclusive,
http://www.milbank.org/quarterly/articles/citizen-scientists-lessons-flint/ (with D. Rosner),
2016.

“Welcome to the United States of Flint,” Tomgram: http://www.tomdispatch.com/blog/176101/
; Re-posted on Commondreams.org; thenation.com, huffingtonpost.com, truthout.org;
ecowatch.com; lemondediplomatique.com; pej.com; seriouslypolitics.com;
historynewsnetwork.org and others. (With D. Rosner), 2016

“Beyond the Call of Duty Award,” Childhood Lead Action Project, Providence Rhode Island,
November 2014




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -202
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20     PageID.17166 Page 199 of
                                               246




“Industry's Relationship to Science,” Theater for the New City, New York, NY October 16,
2014.

“Lead and the Philadelphia Tooth Fairy Project,” Philly.com, November 4, 2013, at
http://www.philly.com/philly/blogs/public_health/The-Philadelphia-Tooth-Fairy-
Project.html#txQPk6SzsV4qiWlC.99

“America Is Poisonous to Your Health,” Salon on line, April 28, 2013,
http://www.salon.com/2013/04/29/christie_3_partner/ (Reprinted from TomDispatch.com and
re-posted on many websites)

“The Donna Frye Spirit of Justice Award,” Environmental Health Coalition, San Diego, CA,
April 23, 2013

“Distinguished Faculty Award,” John Jay College Alumni Association, New York, 2013.

Markowitz, Gerald and David Rosner. "Occupational Diseases." The Cambridge World History
of Human Disease. Ed. Kenneth F. Kiple. Cambridge University Press, 1993. Cambridge
Histories Online. Cambridge University Press. 20 June 2008

“Katrina started at Ground Zero,” in Tom Engelhardt, The World According to TomDispatch:
America in the New Age of Empire, (London, New York, Verso, 2008) (with David Rosner)
Educating for Justice, A History of John Jay College, (New York: John Jay Press, 2004, 3rd
edition, 2008)

“Labour and Community in Cancer Alley, U.S.A.,”The IAVGO Reporting Service (Industrial
Accident Victims’ Group of Ontario), 16 (Winter 2002/2003), 19-27. (With D. Rosner)

Entry in “What’s the Best Business Book You’ve Read this Year?” Across the Board: The
Conference Board Magazine of Ideas and Opinion, 39 (Nov/Dec 2002), 70.

“The History of the Lead Industry’s Promotion of White Lead Paints,“ Lead Paint Poisoning
Prevention and Litigation, (New York State Bar Association Continuing Legal Education,
2002), K1- K56. (With D. Rosner)

“Lead: The Relevance of History,” Mealey’s Litigation Report: Lead, 11, 3 (November 1,
2001), 1-19. (with D. Rosner)

Arthur Vilseltear Award for “Outstanding Contributions to the History of Public Health,”
Medical Care Section, American Public Health Association, 2000.

“Re: An Early Study of Pulmonary Asbestosis Among Manufacturing Workers: Original Data




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -203
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20     PageID.17167 Page 200 of
                                               246




and Reconstruction of the 1932 Cohort,” American Journal of Industrial Medicine, 34 (October
1998), 405-406.

“Occupational Disease,” Pittsburgh Post-Gazette, November 22, 1988, p. 15 in Special Section,
“Health and Human Values.”

Educating for Justice, A Brief History of John Jay College, (New York: John Jay Press, 1990).

“Workers and the ‘Right to Know,’” Our Right to Know, Fund for Open Information and
Accountability, Spring 1985, pp. 15-16.

"The 'Crime of the Century' Revisited: David Greenglass' Scientific Evidence in the Rosenberg
Case," Science and Society, 46 (Spring, 1980), 1-26.

Introduction to David Starr Jordan, Imperial Democracy (New York: Garland Publishing Inc.,
1972).

Introduction to John Bakeless, Economic Causes of Modern War (New York: Garland
Publishing Inc., 1972).

Introduction to James Shotwell, On the Rim of the Abyss (New York: Garland Publishing, Inc.,
1972).


Selected Book Reviews:

Julie A. Cohn, The Grid: Biography of an American Technology, Journal of American History,
105 (March 2019), 1043.

Lisa Martino-Taylor, Behind the Fog: How the U.S. Cold War Radiological Weapons Program
Exposed Innocent Americans, Missouri Historical Review, 112 (July 2018), 308-310.

Karen L. Walloch. The Antivaccine Heresy: Jacobson v. Massachusetts and the Troubled
History of Compulsory Vaccination, American Historical Review, 123 (February 2018), 244-
245.

Paul David Blanc. Fake Silk: The Lethal History of Viscose Rayon, American Journal of
Industrial Medicine, 60 (2017), 408–409.

Cody Ferguson. This Is Our Land: Grassroots Environmentalism in the Late Twentieth Century,
in American Historical Review, 121 (2016), 1706-1707.

Lundy Braun, Breathing Race into the Machine: The Surprising Career of the Spirometer from




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -204
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17168 Page 201 of
                                                246




Plantation to Genetics, in Dynamis, 36 (2016), 252-255.

David G. Schuster, Neurasthenic Nation: America’s Search for Health, Happiness, and Comfort,
1869-1920, in The Historian,74 (Winter 2013), 854-55.

David Zierler, The Invention of Ecocide: Agent Orange, Vietnam, and the Scientists Who
Changed the Way We Think about the Environment, in Environmental History, 17 (April 2012),
431-433.

Donald W. Rogers, Making Capitalism Safe: Work, Safety and Health Regulation in America,
1880-1940, in Left History, 15 (2) (Fall/Winter 2011), 151 - 153.

James D. Schmidt, Industrial Violence and the Legal Origins of Child Labor, in Medical
History, October, 2011, 563 - 565.

Nancy Langston, Toxic Bodies: Hormone Disruptors and the Legacy of DES, in Environmental
History, 16, 2 (2011)

William R. Freudenburg, Robert Gramling, Shirley Laska, and Kai T. Erikson, Catastrophe in
the Making: The Engineering of Katrina and the Disasters of Tomorrow in Environmental
History, 15, 2 (2010), 330-331.

Thomas O. McGarity and Wendy E. Wagner, Bending Science: How Special Interests Corrupt
Public Health Research, in ISIS, 100:2 (2009), 440-441.

Arthur McIvor and Ronald Johnston, Miners’ Lung: A History of Dust Disease in British Coal
Mining, in Enterprise and Society, 9:3 (September 2008), 543-545.

Werner Troesken, The Great Lead Water Pipe Disaster, in ISIS, 98:4 (2007), 859-860.
Robert D. Bullard (ed), The Quest for Environmental Justice: Human Rights and the Politics of
Pollution, in Human Ecology, 35 (April 2007), 257-258.

Priscilla Coit Murphy, What a Book Can Do: The Publication and Reception of Silent Spring, in
American Historical Review, 111, 5 (December 2006), 1563-1564.

Pete Daniel, Toxic Drift: Pesticides and Health in the Post World War II South, in The Journal
of American History, 93, 4 (September 2006), 602-3.

William G. Rothstein, Public Health and the Risk Factor: A History of an Uneven Medical
Revolution, in Isis, volume 96 (June 2005), 305.


Howard Markel, When Germs Travel: Six Major Epidemics that Have Invaded America Since




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -205
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20      PageID.17169 Page 202 of
                                               246




1900 and the Fears They Have Released, in Health Affairs, 23 (November/December 2004),
267-268.

Peter English, Old Paint: A Medical History of Childhood Lead Poisoning in the United States
to 1980, in Isis, volume 94, Number 4.

Martha Stephens, The Treatment: The Story of Those Who Died in the Cincinnati Radiation
Tests, in The Journal of American History, June 2003, 300-301.

Joseph T. Hallinan, Going Up the River: Travels in a Prison Nation, in Journal of Public Health
Policy, 23, 1 (2002), 136-138.

Michael R. Grey, New Deal Medicine: The Rural Health Programs of the Farm Security
Administration, in American Historical Review, 106, 1 (February 2001), 196-197.

Christian Warren, Brush with Death: A Social History of Lead Poisoning, in Health Affairs, 19,
6 (November/December 2000), 300-301.

Dorothy Porter, Health, Civilization and the State: A History of Public Health from Ancient to
Modern Times, in Journal of Public Health Policy, 21,4 (2000),496-499.

Alan Derickson, Black Lung: Anatomy of a Public Health Disaster, in Labor History, 40,
4(1999), 550-551.

Franklin Zimring and Gordon Hawkins, Crime is Not the Problem in Journal of Public Health
Policy, 20 (1999), 128-131.

Claudia Clark, Radium Girls: Women and Industrial Health Reform, 1910-1935 in Journal of
American History 85 (June 1998), 291-292.

Linda Lear, Rachel Carson: Witness for Nature in Environmental History, 3 (April 1998),
235-236.
Michael B. Katz, Improving Poor People: The Welfare State, the ‘Underclass,’ and Urban
Schools as History, 37 (Summer 1997), 229-231.

Robert E. Botsch, Organizing the Breathless: Cotton Dust, Southern Politics and the Brown
Lung Association in Journal of American History, 81 (December 1994), 1387.

James C. Robinson, Toil and Toxics: Workplace Struggles and Political Strategies for
Occupational Health, in Journal of Health Politics, Policy and Law, 18 (Winter 1993), 993-996.

Larry Lankton, Cradle to Grave: Life, Work, and Death at the lake Superior Copper Mines in
Journal of American History, 80 (June 1993), 290-291.




                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -206
Case 2:15-cv-00201-SMJ       ECF No. 385-1      filed 01/28/20     PageID.17170 Page 203 of
                                              246




Selected Presentations:

Feb. 7, 2018 Panel Presentation on Corporations and Health, Scientific Integrity Roundtable,
convened by Senator Sheldon Whitehouse, United States Capitol, Washington D.C.

May 10, 2017, Poisoning Flint: An (Ongoing) American Story of Race, Class and Industrial
Pollution,” Weill Cornell College of Medicine, David Rogers Health Policy Colloquium, New
York, NY.

April 22, 2017, “Childhood Lead Poisoning,” Global Health and Innovation Conference, Yale
University, New Haven, CT

March 30, 2017, “Dust and Disease,” 6th International Conference on the History of
Occupational and Environmental Health, International Commission on Occupational Health,
Gothenburg, Sweden.

March 29, 2017, “Poisonous Paths: Using Internal Corporate Documents to Assess Industry’s
Impact on Workers and Community Health,” 6th International Conference on the History of
Occupational and Environmental Health, International Commission on Occupational Health,
Gothenburg, Sweden.

December 9, 2016, “Social Scientists in the Courtroom: The Power and Limitations of History
to Effect Social Change,” Université Paris-Dauphine - Research University, Paris France

December 7, 2016, Keynote, “Citizen Scientists: The Role of the Courts and the Public in
Redefining Science and Public Health,” International symposium, “What Sort of Science(s)
Could Make a Better Contribution to Decision-Making in Occupational Health,”Ecole Des
Hautes Etudes en Sante Publique, Paris, France.

November 9, 2016, “Lead Poisoning: An (On-Going) American Tragedy of Race, Class and
Industrial Pollution,” Tulane University Environmental Studies (EVST) Focus on the
Environment Speaker Series, New Orleans, Louisiana.

November 4, 2016, “The Long View on Lead: Covering the Crisis from Flint and Beyond,”
Association of Health Care Journalists, Webinar, AHCJ Core Topics: Social Determinants and
Health Disparities.

October 25, 2016, “Lead: Peeling Back the Layers,” The Foundation (of Oneida and Hekemier
Counties, NY), Utica, NY.

October 17, 2016, “Post Office and Public Art in the New Deal,” Columbia University Seminar
on Full Employment, Social Welfare, and Equity, New York, NY




                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -207
Case 2:15-cv-00201-SMJ        ECF No. 385-1     filed 01/28/20      PageID.17171 Page 204 of
                                              246




September 9, 2016, “New Deal Murals: Democracy in Action,” Vassar College, Poughkeepsie,
NY

September 8, 2016, “ Lead Poisoning: America’s Longest and Most Preventable Epidemic,”
Honor’s College, Queens College, Queens, NY

February 3, 2016, “Poisoning Flint: An (On-Going) American Study of Race, Class and
Industrial Pollution,” Mailman School of Public Health, Columbia University.

November 9, 2015, “Lead Poisoning in Historical Perspective,” New York University, Galletin
School.

June 24, 2015, “How Occupational Health History Informs the Future,” Keynote, Future of
Occupational Health Symposium, Burke Museum of Natural History and Culture, University of
Washington, Seattle.

May 21, 2015, “Occupational Health and Environmental Health: A Troubled History”
Keynote Address for In and Out of the Workplace: The Framing of Health Issues, An
International Conference Organized by Cermes3, Paris, France

May 15, 2015, “Lead Wars: The Politics of Science and the Fate of Children,” Keynote, Living
in a Toxic World (1750-2000): Experts, Activism, Industry and Regulation, Mao, Menorca,
Spain, European Society for the History of Science.

April 22, 2015,”Commemorating the Five Year Anniversary of the EPA Lead Paint Rule,”
Metro NY AIHA meeting. New York, New York.

April 22, 2015, “American’s Longest Epidemic: Childhood Lead Poisoning and the Crisis of
Industrial Pollution,” Earth Day Celebration, Hostos Community College, Bronx, NY

November 21, 2014, “Lead Poisoning in Historical Perspective,” Keynote address, “Getting to
Zero Conference,” Childhood Lead Action Project, Providence RI.

September 18, 2014, “Vinyl Chloride,” Bicameral Task Force on Climate Change, History,
Examining the Industrial History of Denial, Russell Senate Office Building, Washington, D.C.

September 12, 2014, “People in Motion: The Migration Project,” The Renaissance Guild, San
Antonio, TX.
November 5, 2013, “Judging History: Lead Wars, the Politics of Science and the Fate of
America’s Children” American Public Health Association Annual Meeting, Boston, MA.

October 8, 2013, “Lead Wars: The Politics of Science and the Fate of America’s Children,” The




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -208
Case 2:15-cv-00201-SMJ       ECF No. 385-1      filed 01/28/20      PageID.17172 Page 205 of
                                              246




Herbert H. Lehman Center for American History, Columbia University, New York, NY

October 4, 2013, “Miller Center Forum on Gerald Markowitz and David Rosner’s Lead Wars:
The Politics of Science and the Fate of America’s Children,” Morning session devoted to
Rosner and my presentation on our book; afternoon session respondents to a panel discussion
devoted to our book. 2013 Fall Fellows Conference, Sponsored by The Miller Center,
University of Virginia, Charlottesville,VA.

September 12, 2013, “Cover the Earth: Lead Wars and the Politics of Science,” Rutgers
Institute for Health, Health Policy and Aging Research,” New Brunswick, NJ.

April 16, 2013, “The Lilianna Sauter Lecture: Lead Wars: The Politics of Science and the Fate
of America's Children,” New York Academy of Medicine, New York, NY

April 1, 2013, “Café Columbia with Professors of Public Health David K. Rosner and Jerry
Markowitz,” Columbia University Alumni Association, New York, NY

December 8, 2012, “Lead Wars: The Politics of Science and the Crisis for Public Health,”
Annual Meeting of Environmental Health Scholars, Reston, VA.

April 29, 2012, “With the Best of Intentions,” American Association for the History of
Medicine, 85th Annual Meeting, Baltimore, MD.

November 30, 2011, “Lead Abatement Studies at the Kennedy Krieger institute,” Rensselaer
Polytechnic Institute, Troy, New York

March 31, 2011, “The Revolution in Workplace Safety and Health: The Triangle Fire and its
Aftermath,” University of Washington, Seattle, Washington

March 24, 2011, “The Triangle Fire and OSHA at 40,” The Murphy Institute, City University
Graduate Center, “Out of the Smoke and the Flame: The Triangle Shirtwaist Fire and its
Legacy,” New York

June 21, 2010, Plenary address, “Movements for Occupational and Environmental Health:
History and Politics,” 4th International Conference on the History of Occupational and
Environmental Health, San Francisco, CA

March 25, 2010, “A Short History of Lead Poisoning,” Johns Hopkins University School of
Public Health, Baltimore, MD

December 3, 2009, “What Was New About the Depression and the New Deal,” American
Social History Project, New York, NY




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -209
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20      PageID.17173 Page 206 of
                                               246




November 4, 2009, “A History of Silicosis,” Transnational History of an “Exemplary” Disease:
Silicosis in the XXth Century, Rome, Italy.

March 18, 2009, “History and Perspectives on Lead,” Society of Toxicologists Annual Meeting,
Baltimore, MD

March 13, 2009, “Manufacturing Doubt,” Science Communication Fellows Annual Meeting,
Washington, DC

December 11, 2008 “Why Has Silicosis Become the Major XXth Century Occupational
Disease? Economic , Technical and Political Background,” Transnational History of an
“Exemplary” Disease: Silicosis in the XXth Century, Wissenschaftszentrum Berlin Fur
Socialforschung, Berlin, Germany

October 1, 2008, Panel discussion, “Politics in Science: Who Decides What Gets Done and
What it Means?” Reuben H. Fleet Science Center, San Diego, CA.

October 2, 2008, “History and Science on Trial,” University of California, San Diego, Science
Studies Program, La Jolla, CA.

September 16, 2008, “When History, Law and Public Health Collide: The Case of the Rhode
Island Lead Paint Lawsuit" School of Public Health, Graduate Center, CUNY, Faculty Seminar
Series.

April 4, 2008, “The Corporate Impact on Public Health: the Trials of Two Historians,”
Sociology Department, CUNY Graduate Center: “Poisoned Environments: The Industrial
History and Community Ethnography of Corporate Pollution,” New York, NY

November 19, 2007, “Impact of Litigation on Research,” Fourteenth Meeting of the Committee
on Science, Technology, and Law, The National Academies, Wash. DC

November 16, 2007, “A ‘Gift of God?’ The Promise and Peril of New Technologies in the 20th
Century,” 2007 Nanotechnology Occupational Health and Safety Conference, Center for
Nanotechnology in Society, Santa Barbara, CA

November 15, 2007, “Trade Secrets: The Sequel,” University of California, Santa Barbara,
Environmental Studies class, Santa Barbara, CA

November 4, 2007, “Role of the Lead Industry in a Public Health Tragedy,” American Public
Health Association, Annual Meeting, Washington, DC

October 26, 27, 2007, Interntional Conference on Comparative Approaches to the History of
Silicosis, Ecole des Hautes Etudes en Sciences Sociales, Paris, France




                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -210
Case 2:15-cv-00201-SMJ        ECF No. 385-1     filed 01/28/20      PageID.17174 Page 207 of
                                              246




March 22, 2007, “An Historian in the Courtroom: The Chemical Industry, History and the
Search for Truth,” The Annual History Graduate Student Organization Lecture, University at
Albany, State University of New York, Albany, New York
March 1 and 2, 2007, Plenary Presentations on the History of Occupational Health to State of
New York/Public Employees Federation Statewide Health and Safety Conference, Albany, New
York

December 13, 2006, “Lessons Learned About Preparedness,” Emergency Health Preparedness
Meeting, Reforming States Group and the Milbank Memorial Fund, New York, NY

December 7, 2006, “The Chemical Industry’s Secret History: Plastics and Health in the 1970s
and Today,” UCLA Center for Occupational and Environmental Health Seminar Series, UCLA,
Los Angeles, CA

November 29, 2006, “Are We Ready? Public Health Since 9/11,” New Jersey Work
Environment Council, Trenton, New Jersey

May 25, 2006, “The Challenge of 9/11 to the Ideologies of Population and Public Health,”
Ecole Libre des Hautes Etudes (ELDHE) and International Health Policy Research (IHPR),
Third Study Group Meeting on Industrial Diseases, Yale University, New Haven, CT

April 11, 2006, “Silicosis and the Law in 20th Century America: Reflections on US Legal
History,” Working with Dust: Health, Dust and Diseases in the History Occupational Health: an
International Comparative Conference on Industrial Health and Politics of Disease Regulation
since 1700, Centre for Medical History, University of Exeter, Exeter, England

February 24, 2006, “Chemical Contamination, Deceit, Denial, and the Politics of Industrial
Pollution,” Metro New York American Industrial Hygiene Association and Metro New York,
American Society of Safety Engineers, Joint Breakfast Meeting, Pfizer, New York, New York.

May 23, 2005, “Chemical Controversies: Deceit and Denial and the Politics of Industrial
Pollution,”Fifth Annual Upton Sinclair Memorial Lecture for Outstanding Occupational Health,
Safety, and Environmental Investigative Journalism, Social Concerns Committee, American
Industrial Hygiene Association, May, 2005.

March 8, 2005,"Trials and Tribulations: Chemicals, History and the Integrity of Social
Science,” Columbia University, Mailman School of Public Health, Department of Sociomedical
Sciences, Seminar Series.

February 17, 2005, Clason Lecture, Western New England College School of Law.
October 20, 2004, “Cancer Alley: Environmental Justice, Labor and Community Activism,”
Drexel Univ. Conf. on Environmental Justice: Politics, History and Health.




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -211
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17175 Page 208 of
                                                246




May 13, 2004"Implications of Brown v. Board of Education: Then and Now," CUNY Graduate
Center Symposium on Brown, 50 Years Later.

April 20, 2004, “Natural and Un-natural History of Disease: 9/11 and the Public Trust,”
Columbia University, Mailman School of Public Health, Forum on Public Health in
International Contexts, Globalization and the Fabric of Public Health in Historical Context.

February 17, 2004, “Counting out an industrial epidemic: silicosis, social epidemiology, and the
mysterious disappearance of an industrial disease,” Ecole Libre des Hautes Etudes (ELDHE)
and International Health Policy Research (IHPR),
Second Seminar in Social Epidemiology: Industrial epidemics, New York University.

November 13, 2003, “Book Panel on Gerald Markowitz and David Rosner, Deceit and Denial:
The Deadly Politics of Industrial Pollution, Social Science History Association, Baltimore,
Maryland.

October 10, 2003, “The Un-Natural History of Public Health: From Epidemics and Injuries to
Chronic Illness and Bioterrorism,” Robert Wood Johnson Foundation Investigator Awards in
Health Policy Research, Tenth Annual Meeting, Wash. D.C.

July 11, 2003, “Deceit and Denial in the Lead Industry,” Center for Science in the Public
Influence, Conference on “Conflicted Science: Corporate Influence on Scientific Research and
Science-Based Policy,” Washington D.C.

June 2, 2003, Lecture, “Deceit and Denial: the Deadly Politics of Industrial Pollution,” City
University of New York’s Urban Health Initiative End of Year Lecture and Celebration, New
York, NY

May 16, 2003, Plenary Lecture, “Deceit and Denial: the Deadly Politics of Industrial Pollution,”
Indoor Environmental Health and Technologies Conference, New Orleans, LA.

March 28, 2003, “Creating an Environmental Disaster through Advertising: The Childhood
Lead Paint Tragedy in the United States,” American Society for Environmental History,
Providence, RI.

March 26 and 27, 2003, Keynote Presentations, Occupational Disease Symposium, Ontario
Federation of Labor, Toronto, Canada.

February 26, 2003, New York Academy of Medicine, New York, NY

Nov. 8, 2002 “Book Talk,” Environmental Health Coalition, Mission Valley Public Library,
San Diego, California




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -212
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17176 Page 209 of
                                                246




Nov. 7, 2003, “Book Reading and Discussion,” Midnight Special Bookstore, Santa Monica,
California

Nov. 6, 2002, “Author Series,” Harold Washington Library Center, Chicago Public Library,
Chicago, IL

Nov. 4, 2002, “Covering the World with Lead: The History of a Public Health Tragedy,”
Seminar in the History of Medicine, National Library of Medicine, History of Medicine
Division, Bethesda, Maryland.

Oct. 30, 2002, “Lecture and Discussion of Deceit and Denial,” Seminar on Heath and Society,
Brown University, Providence, Rhode Island.

Oct. 30, 2002, “Covering the World with Lead: A Brief History of a Public Health Tragedy,”
Center for Environmental Studies, Brown University, Providence, RI.

Oct. 12, 2002, “Lead Poisoning in Baltimore,” Society of Environmental Journalists, Baltimore,
Maryland.

Oct. 9, 2002, “Deceit and Denial: The Deadly Politics of Industrial Pollution,” a History of
Science, Medicine and Technology lecture Johns Hopkins University Medical School,
Baltimore, Maryland.

May 3, 2002, “Manufacturing Disease: Corporate Responsibility in a Public Health Disaster,”
Ethics, Invention, and Sustainability: Environmental Health and Corporate Environmentalism,
A Symposium at Johns Hopkins University, Baltimore, Maryland.

April 12, 2002, “The Role of the Public Intellectual,” panel discussion, Organization of
American Historians, Washington, D.C.

March 25, 2002, “A Brief History of Lead,” Centers for Disease Control and Prevention (CDC),
National Center for Environmental Health, Atlanta, Georgia.

September 2, 2001, “The Right to Know: the Plastic Industry, Government, and Occupational
Health Research,” Occupational Health and Public Health: Lessons from the Past -- Challenges
for the Future, 2nd International Conference on the History of Occupational and Environmental
Prevention, Norrkoping, Sweden.

March 2, 2001, “The Vinyl Chloride Story: A Case Study,” Institute for Social, Economic, and
Ecological Sustainability, Safety First Conference, University of Minnesota, St. Paul,
Minnesota.




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -213
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17177 Page 210 of
                                                246




September 29, 2000, “Covering the World with Lead: The Industry and Childhood Lead
Poisoning,” New York State Department of Health and Montefiore Medical Center Lead
Poisoning Prevention Program, Childhood Lead Poisoning Prevention Conference, Purchase
College, SUNY, New York.

May 19, 2000, “‘Cater to the Children’: Marketing Lead Paint to Kids in the Years Between the
Wars,” American Association for the History of Medicine, Bethesda, Maryland.

April 6, 2000, “History of the Lead Paint Industry,” Look Out for Lead 2000: a Conference of
the Wisconsin Department of Health and Family Services, Madison, Wisconsin.

March 18, 2000, “Environmental Justice in Convent Louisiana,” Environmental History
Society, Annual Meeting, Tacoma, Washington.

November 18, 1998, “The Court of Public Opinion: Silicosis and the Role of History,”
American Public Health Association, Annual Meeting, Washington, D.C.

May 21, 1998, “Dying for Work: The Birth, Death and Rebirth of Silicosis as a National Issue,”
at Empire State College, The Harry Van Arsdale Jr. School of Labor Studies, New York, NY.

March 26-27, 1997 Panelist, “What’s Preventing Prevention?” National Silicosis Conference,
Washington, D.C.

March 11, 1995, "The Changing Face of Environmental Justice," American Society of
Environmental History, Las Vegas, Nev.

February 9, 1995, “Race and the Politics of Abandonment, New York City in the Post-War
Decades,” at The Orphan Project, Fund for the City of New York.

November 3, 1994, “Psychiatry and Race in New York,” American Public Health Association,
Annual Meeting, Washington, D.C.

November 30, 1993, Thresholds and Silica - The Problem of Medical Uncertainty,” Second
International Conference on Silicosis and Cancer, San Francisco, Ca.

November 28, 1993, “The Ambiguous History of the United States Public Health Service,”
American Public Health Association, Annual Meeting, San Francisco, CA.

October 13-14, 1993, "The Limits of Thresholds: Silica and the Politics of Science," at Danger,
Risk, and Safety: Ideas and Practices, Center for the History of Business, Technology, and
Society, Hagley Museum and Library, Wilmington, DE

October 10, 1991 "Silicosis ands the Politics of Industrial Disease," The History of




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -214
Case 2:15-cv-00201-SMJ       ECF No. 385-1     filed 01/28/20    PageID.17178 Page 211 of
                                             246




Occupational Safety and Health, Third Labor History Symposium of the George Meany
Memorial Archives, Washington, D.C.

May 4, 1990, "The Politics of Occupational Disease Political Science," Friday Forum CUNY
Graduate Center.

October 23-25, 1986, "Safety and Health During the New Deal," North American Conference
on Labor History, Toronto.

Nov. 13, 1984, "A Gift of God', The Tetra Ethyl Lead Controversy in the 1920s," American
Public Health Association Annual Meeting.

Other Professional Activities and Public Service:
Manuscript Reviewer:
         Journal Articles
American Historical Review
American Journal of Industrial Medicine
American Journal of Public Health
Bulletin of the History of Medicine
Business History Review
Enterprise and Society
ISIS
International Review of Social History
Journal of American History
Journal of Australian Studies
Journal of Health Politics, Policy and Law
Journal of Public Health Policy
Journal of Social History
Medical History
Milbank Memorial Quarterly
Public Health Reports
Social History of Medicine

Book Manuscripts
Indiana University Press
Princeton University Press
Cornell University Press
Temple University Press
Rutgers University Press
MIT Press
University of California Press
University of Chicago Press
University of Rochester Press




                                                     Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude D. ROSNER Expert Testimony -215
Case 2:15-cv-00201-SMJ    ECF No. 385-1      filed 01/28/20    PageID.17179 Page 212 of
                                           246




              University of Minnesota Press
              University of North Carolina Press
              University of Pittsburgh Press
              Yale University Press


              Grant Reviewer:
              National Endowment for the Humanities
                     Interpretive Research Division
                     Archive and Museum; Documentary
              National Science Foundation
                     Division of Social and Economic Sciences
                     Division of Science and Technology Studies
              New York Academy of Medicine




                                                   Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude D. ROSNER Expert Testimony -216
Case 2:15-cv-00201-SMJ   ECF No. 385-1     filed 01/28/20    PageID.17180 Page 213 of
                                         246




                         EXHIBIT E




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -217
Case 2:15-cv-00201-SMJ      ECF No. 385-1      filed 01/28/20       PageID.17181 Page 214 of
                                             246




                                     List of Prior Testimony



  To the best of my recollection during the previous five years I have testified or been

  deposed as expert:

  David Rosner

  Testimony in Trial since 2011

  York v. Meenan, June 13, 2019, Philadelphia, PA.

  Dengler v. ?? May 30; June 4th, 2019, New York City

  Burton v. Sherwin Williams et. al., May 15, 16, 2019, Milwaukee, WI.

  Rimondi v. Johnson & Johnson, March 11, 2019, New Brunswick, NJ.

  Hower v. Burnham, October 25, 2018, New York City.

   September 19, 2018, Philadelphia, PA.

  Sheilds v. , September 18, 2018, Rochester, NY.

  Drew v. Honeywell, September 13, 2018, Baltimore, MD.

  Foster v. Jenkins, August 29, 2018, Buffalo, NY.

  Mendick v. Rohm & Haas, July 19, 2018, Philadelphia.

  Ingram v. Johnson and Johnson, St. Louis, June 11, 2018.

  MacDonald v. Dow Chemical, Plaquemine, LA. May 31, 2018.

  Friedman v. ?, Sherman Oaks, California, May 14, 2018.

  Saffo v. BNSF, Kansas City, Ka. January 29, 2018.

  Ament v. John Crane, Baltimore, MD. October 30, 2017.

  Montiel? v. LILCO, Riverhead, N.Y. October 12, 2017.




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -218
Case 2:15-cv-00201-SMJ         ECF No. 385-1       filed 01/28/20        PageID.17182 Page 215 of
                                                 246



Concetta Schatz v. John Crane et. Al., Baltimore, August 2, 2017.

Nemeth v. ?, March 13,17, 2017, NYC.

Battistoni v. Aerco International, January 25, 2017, NYC

Stauch v. ? , New Brunswick, NJ, February 2, 5, 13, 2017

Coates v. Ford?, December 1, 2016 Baltimore.

Chris Coates v. ? November 16, 2016, Baltimore.

Britt v. Northrup, Miami, September 21, 2016.

Entwisle trial in Baltimore. July 11, 2016 (PGA).

Charles Zammit v. ? , July 8, 2016, NYC (Wilentz)

Toney (?) v. Burnham, June 8, 2016, New York City.

Adams v. John Crane, Savannah, June 2, 2016.

Marvin Smith v. AC&S, Baltimore, Md., April 26, 2016.

Brownlee v. Monsanto, April 21-22, 2016, Los Angeles, Superior Court, Case No. BC 497582

Bartolone v. Union Carbide et. al. New York City, March 16, 2016.

Parker v. Crane, Newport News, Virginia. February 29, 2016.

Ratlief v. Crane, February 19, 2016 Baltimore.

Robusto v. Chrystal, October 26; November 19, 2015, New York City.

Trial -- Mt. Vernon, Ill., October 20, 2015.

Dublin v. Monsanto, Missouri Circuit Court, St. Louis September 21, 2015, St Louis.

Alternative Conflict Resolution, St. Louis, June 12, 2015.

James Poage v. Crane Co, St. Louis, June 25, 2015.

Schwartz v. (Through Ferraro,), Cleveland, Ohio, June 4, 2015.

Dominick v. Caterpillar, Utica, New York, March 12, 2015.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -219
Case 2:15-cv-00201-SMJ          ECF No. 385-1      filed 01/28/20      PageID.17183 Page 216 of
                                                 246



Chisholm v. Vanderbilt Minerals, LLC, Schenectady, NY. February 2, 2015.

Watkins v. New York City, January 16, 2015. (Madden Courtroom, NYS), New York City,
January 6, 2015

Nash v. Navistar, Syracuse, NY, December 10, 11, 2015.

Watkins v. Bendix Co., Cleveland, Ohio, December 4, 7, 2014.

Alfredo Fernandez v. Florida Power & Light Company and Foster Wheeler Energy Corporation,
Miami, Florida, November 10, 2014.

Blommer v. BNSF, Ft. Worth, Texas, October 7, 2014.

Ralph North v. National Grid Generation LLC, et al. New York, N.Y. September 15, 2014.

Freeman v. Crane Company, New York Trial Group, New York City, June 9, 2014.

Bryant v. Crane et. al., New York Supreme Court, Justice Kern, May 14, 15, 2014.

Jacqueline Smith, Virginia Pierce, And Mark Rametta, Plaintiffs, vs. Monsanto Co., Solutia,
Inc., Pharmacia Corp., Pfizer, Inc., Southern California Gas Co., May 1,2, 2014, Los Angeles,
California.

Goins v. John Crane, April 11, 2014. Atlanta, Georgia. [Levy Konigsberg, law firm].

Baltimore, Maryland, Peter G. Angelos Trial. March 26, 2014.

The State Of Ohio, Judge Harry A. Hanna, County Of Cuyahoga, In The Court Of Common
Pleas, Civil Division, Frances A. Thatcher, on behalf of the Estate of Ronald H. Thatcher,
Plaintiff,-v. 3M Company, et al., Defendants. Case No. 752608, October 1, 2013.

The People of the State of California, et al. vs. Atlantic Richfield Company, et al.
Civil Action No. 1-00-CV-788657, San Jose, July 18, 22-24, 2013.

Adams v. A. W. Chesterton Co., et al. Savannah, Georgia, July, 12, 2013.

Santos Assenzio, Robert Brunck, Paul Levy, Cesar O. Serna And Raymond Vincent,
Plaintiffs, A.O. Smith Water Products, et al, Defendants. Supreme Court Of The State Of New
York, New York County : Civil Term : Part 11, June 4-8, 2013.

Norman Burke et. al., vs. ACandS, Inc., et.al., Consolidated Case No: 24X11000780, Baltimore,
Circuit Court, April 29, 2013.

Benita Blonder v. Crane, Georgia Pacific, et. al., New York, January 8, 9, 16, 17, 2013.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -220
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20       PageID.17184 Page 217 of
                                                246



Andrew Dean, Et Al., Plaintiffs V. AC and S, Inc., Et Al. Defendants, Consolidated No: 24-X-
11-000027, October 9, 2012 The Circuit Court For Baltimore City In Re: Personal Injury
Asbestos Litigation.

Preston Alexander, et al., Plaintiffs vs. Fluor Corporation, et al., Defendants. Cause No. 052-
9567, July, 2011 Missouri Circuit Court for the Twenty-Second Judicial Circuit in the City of St.
Louis.

Depositions (to the best of my recollection)

Vasquez v. Cyprus Amax Minerals, July 24, 2019, Albany, New York

Barrilleaux v. Crane Co, July 14, 2019, telephonic.

Bell v. Borg-Warner et. al., June 12, 2019, Telephonic.

Musacchio v.           April 12, 2019

Kim Young v. Avon, April 3, 2019, New York City.

Gibbons v. Borg-Warner and Kawasaki, March 29, 2019 telephonic.

Tyler v. Borg-Warner and Petboy, March 8, 2019, telephonic.

Haver v.                      Feb. 5, 2019.

Serota v. Union Carbide. January 15, 2019, New York City

Sepanek v. ?,          January 10, 2019, New York City

Rickards v. ?,         January 9, 2019, New York City

Groves v. ?, December 19, 2018, New York City (one hour phone deposition)

Williams v. Ford, Dec. 10, 2018, Telephonic.

Edwards v.        December 4, 2018, New York City.

Ruman.Rimondi v. Johnson & Johnson, Dec. 5, 2018, New York City.

Beardsley v. ?,        September 17, 2018, [Telephonic].

Houghtby v. Honeywell, September 11, 2018, [telephonic].

Alexander v. Honeywell, September 10, 2018, New York City.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -221
Case 2:15-cv-00201-SMJ         ECF No. 385-1       filed 01/28/20       PageID.17185 Page 218 of
                                                 246



    Umemoto v. ABB, Inc. September 4, 2018, New York City.

    Pearson v. Crane Company and Union Carbide, September 5, 2018, New York City.

    Davis v. ?, August 14, 2018, New York City.

    Sullivan v. Daniel International, August 15, 2018, New York City.

    Dunning v. A.W. Chesterto Co et. al, August 1, 2018, New York City (telephonic)

    Pfund v. Georgia-Pacific et. Al., July 13, 2018, Albany, NY.

    Telephonic Deposition, for Peter G. Angelos, June 28, 2018.

    Garcia v. Colgate-Palmolive, May 24, 2018, New York City.

    Kasakowski v. Borg Warner, May 7, 2018, New York City.

    Miller v. Weyerhauser, April 24, 2018, New York City

    Alexander v. Honeywell, April 17, 2018, New York City

    Blake and Eibl v. ACandS, April 6, 2018, New York City
    
    Ingham v. Johnson & Johnson, March 29, 2018, New York City.

    Donahue v. John Crane, March 5, 2018, New York City (telephonic)

    Templet v. Avondale, March 2, 2018, New York City (one hour)

    Bostic-Boyd v. Johnson & Johnson , February 16, 2018, New York City.

    McDonald v. Dow, Feb. 15, 2018, New York City

    Donovan v. John Crane, February 12, 2018 New York City (telephonic)

    Mullinex v. John Crane, February 9, 2018, New York City.

    Hare v. Cumberland Cement, February 6, 2018, (Telephonic)

    Kohr v. Colgate, February 1, 2018, New York City.

    Blouin/Templet v. Avondale, January 30, 2018, New York City (telephonic)
    
    ,%#!!.("'+('("'+(''-*1  /(*$#,1
    
    *& '*.'-*1   /(*$#,1




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -222
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20      PageID.17186 Page 219 of
                                               246


 
 #('+.("'+('("'+(' % )"('# )(+#,#('  & *  
 
 (("- .  /(*$(. & *  
 
 ('%.(/" &#% /(*$(. & *  
 
  +' *.' -&( 0(*)(*,#(' % )"('# )(+#,#('(. & *  


 Abeytas v. A&A Building, October 2, 2017, New York City.

 Russsell (?) v. Colgate, September 27, 2017, New York City.

 Harry L Goodrich and Agnes P. Goodrich v. John Crane Inc. New York September 20, 2017

 Clayton Russell v. ?. September 15,2017, (telephone), New York

 Eugene O'Neill vs. Vanderbilt Minerals, LLC, (via telephone), September 6, 13, 2017. New
 York

 Frederickson v. Whirlpool, June 12, 2017, New York City

 Fredericks v. ?, May 31, 2017, New York City.

 Milwaukee v. Sherwin Williams (?), May 18, 2017

 Walter Ciokajlo v. ?, March 20, 2017, NYC.

 Greenhill v. AC&S, Telephonic Deposition (continued), New York. March 8, 2017.

 Watson v. Wallace, New York, February 8, 2017, (PGA)

 Ralph Hare v. ACandS, Inc., et al. February 8, 2017, NYC.

 Busch v. Union Carbide, Nov. 30, 2016, via telephone.

 Gulliksen v. GP? November 18, 2016, via telephone.

 Terry Spring v. Ahlstrom Pumps, November 1, 2016, New York City.

 Rockman v. Union Carbide; Coates v. October 12, 2016, New York City, both via phone.

 Meier v. ABB September 19, 2016, New York City.

 Cumbest v. Wallace & Gale, September 1, 2016, (telephonic).

 Baton Rouge Case for Heard Robins, August 24,2016, NYC.



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -223
Case 2:15-cv-00201-SMJ        ECF No. 385-1      filed 01/28/20       PageID.17187 Page 220 of
                                               246




Snyder v. Crane, August 23, 2016, NYC.

Haefale v. Crane (?), August 16, 2016, August 16, 2016.

Standley v. Crane (?), July 26, 2016, Albany, NY.

Toney v. Crane Co., Docket No. 1:15-cv-07413-PGG (SONY),                 

Gondar and Lalama v. Burnham, May 25, 2016, New York City.

Coykendall v. Honeywell, May 24, 2016, New York City.

Bronless v. Monsanto, Brownlee v. Monsanto, New York, April 4, 2016

Smith v. ACandS et al., Baltimore City Case, March 24, 2016 (telephonic).

Ward v. A-Best Products et al. March 9, 2016, New York City.

Padgett v. John Crane, February 9, 2016, New York City.

Entwistle trial group (Baltimore) [by telephone] January 6, 2016.

Herndon v. A.O. Smith Corp. December 15, 18, 2015, New York City.

Parker v. Crane, December 7, 2015, New York City.

Malen? v. ?, November 10, Dec. 17, 18, 2015, [telephonic] New York City.

Malek v. Chevron et. Al., Nov. 5, 2015, New York City.

Tatlor v. Ace Hardware. Nov. 3, 2015, New York City [Telephonic] [continued Dec 17 by
phone]

Taylor (Russell) v. Crane September 28, 2015, [telephone].

Sieber v. 4520 Corporation, Harris County, Texas, Cause # 2012-14503 – ASB, September 14,
2015, New York, NY.

Dublin (Carter) v. Monsanto, Missouri Circuit Court, St. Louis, (or Carter v. Monsanto, Los
Angeles, Central Civil West), May 21, & August 4, 2015, New York City.

Chapman v John Crane, Case No. CL14-01383P-03(DP), Virginia, Newport News, July 20,
2015, Albany, NY.




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -224
Case 2:15-cv-00201-SMJ         ECF No. 385-1     filed 01/28/20     PageID.17188 Page 221 of
                                               246



Solimini v. Air & Liquid Systems. (Commonwealth of Massachusetts Middelsex Superior Court
August 26, 2015 New York City.

Gilb v. Ford, July 29, 2015, New York City.

Heckaman, Poage v. Crane Co., June 1, 2015, New York City.

Esposito v. (through Heard Robins) May 28, 2015, New York City.

Joe Purdue v. A.W. Chesterton Co., Cuyahoga County, Ohio, May 7, 2015, New York City.

Gilb v. Ford Motor Company, Case # CV-14-822147, Cuyahoga County Court, Ohio, New York
City, March 26, 27, 2015.

Ament v. ACand S, Baltimore City (Meso Trial Group), New York, NY via phone, March 17,
2015.

Osterhout v. Air & Liquid Systems Corporation, et al. January 14, 2015, New York

William McGovern Deposition, December 19th, 2014, New York City.

John New Deposition, Dec. 18, 2014, New York City.

Hammonds v Monsanto et al; and Hearin and Montgomery v Monsanto, Dec 15, March 31,
2015, New York City.

Glenn Watkins deposition, New York, October 16, 2014

Magaly Fernandez v. American Optical, Foster Wheeler and Zurn Industries, 11th Circuit,
Miami-Dade County Florida, Case No. 11-17044 CA 42, New York City, October 9, 2014.

Myrna Korsh Deposition, New York, Oct. 3, 2014.

Mary Hall vs. American Honda Motor Co., Case No. 13-12051, Broward County 17th Circuit
Court, New York, NY. September 29th, 2014.

Elmer Hudson v. Dentslply Intenational, Inc., September 11. 2014, New York City.

Blommer v. BNSF, Tarrant County, Texas, C.A. No. 17-264234-13, New York, NY September
9, 2014.

Kerekesh v. Waco, Inc., Civil Action No. CL12-01476V-04 (VC), June 12, 2014, New York
City.

Peter Taub v. Basco et. al., New York, June 11, 2014.




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -225
Case 2:15-cv-00201-SMJ          ECF No. 385-1      filed 01/28/20      PageID.17189 Page 222 of
                                                 246



Junius Millet v. Avondale Industries, et. al., Eastern District, Louisiana, C.A. 13-00934, June
4, 2014, New York City.

Gillis v. National Tile Council, in Baltimore, MD., May 29th, 2014, New York City.

 ? v. Pfizer, Baltimore County, May 28th, 2014, New York City.

Roy Shepherd v. Crain Company et. al., New York City, April 28, 2014.

Southern District of Florida, Ft. Lauderdale Division, Case No. 0:13-Cv-61510-Jic, James ONeal
And Linda O’Neal, Plaintiffs, v. Alfa Laval, Inc., Et Al., Defendants. New York City, April 21,
2014.

Virginia: In the Gloucester Circuit Court, Raymond Blanchette v. Waco Inc., et. al., April 1,
2014, New York.

Gillis & Mabry, March 28th, 2014, New York City (PGA)

Virginia: In The Circuit Court For Newport News, Betty M. Moran, Individually And Executor
Of The Estate Of Edwin G. Moran Plaintiff, v. John Crane Inc., Defendants, March 5, 2014,
New York.

Ivory Black, Plaintiff v. Union Carbide et al., Defendants, (in New Orleans), February 21, 2014,
Wales Hotel, New York. Civil District Court, Orleans, Louisiana, No.: 2013-3681 Division L
Section 6, Ivory Black v. Reilly-Benton, et. al., February 21, 2014, New York City.

Goins v. John Crane, et. al., February 4, 2014, New York City. [Levy Konigsberg].

Knight v. AGL Welding Supply Co., Inc., et al. (MID-L-81-13-AS)
Whelan v. A. O. Smith Corp., et al. (MID-L-7161-12 AS), New Jersey, Lanier Law Firm,
December 17, 2013.

Cuyahoga County, Marian McClinsey v. Allied Corporation, et. al., Case No. CV-771056,
October 29, 2013, New York.

Guerieri Mesothelioma Trial Group, Baltimore, MD Consolidated No: 24x11000786, Cases
Affected: Paul L. Good, Jr. Case No.: 24x11000424, Anthony Preissler Case No.: 24X12000958,
October 10, (continued November 9, 2013), New York.

Barbara Lee-Ayers v. Avondale Industries, 2013-2964, New Orleans Parish, Louisiana, Oct 9,
2013, New York.

Frances A. Thatcher, on behalf of the Estate of Ronald H. Thatcher, Plaintiff,-v. 3M Company, et
al., Defendants. (Levy, Phillips, Konigsberg, Plaintiff’s attorneys), New York, September 3,
2013.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -226
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17190 Page 223 of
                                                  246



Nicholas Guerieri, et al. November 2013 Mesothelioma TG Plaintiffs v. ACandS, INC., et al.
Defendants Maryland, (Levy, Phillips, Konigsberg, Plaintiff’s attorneys), Consolidated Case No.
24X11000786 Case Affected: Michael McCurdy Case No. Case No. 24x07000235, New York,
October 10, 2013.

Nakata v. Toyota, August 8, 2012, New York, Hawaii. 12-1-0266-01.

Goldsmith et. al., v. AC and S, Inc., Baltimore, Consol. Case No.: 24X11000783, July 9, 2013,
June 13, 2013, New York.

Liverman v. John Crane, Case No. CL10-00328J-02, Circuit Court of Newport News, Virginia,
New York, June 11, 2013.

Casabug v. Crane, May 7, 2013, New York, NY.

Norman Burke, et al., Plaintiffs, Cons. No. 24X11000780 ACandS, INC., et al., Circuit Court of
Baltimore, New York, April 11, 2013.

Ellen Thompson V. A.O. Smith Corporation, et al. Defendants. Civil Action No.: Civil Action
No.: 03-C-9600 and KAN 12-C-922 KAN, New York, January 18, 2013.

Jacqueline Smith et. al. v. Monsanto, et. al., Vase Number: BC 459771, County of Los Angeles,
Superior Court, California, New York, January 4, 2013.

Ruth Nishida, et. al., v. Monsanto and Solutia, Cause # 09SL-CC01964, Missouri Circuit court,
Twenty-First Judicial Circuit, St. Louis County, Nov. 18, 2010, January 7, 2013.

Martin V. Exxon, (Unglesby Law Firm), Louisiana, New York, December 7, 2012.

Bettie Raniolo v. Ford, (Levy, Phillips & Konigsberg, Law Firm for Plaintiffs), New York,
December 6, 2012.

The People of the State of California v. Atlantic Richfield, et. al, Superior Court of California,
Santa Clara County, Case Number 1-0-CV- 788657, October 22-23, December 17, 2012.

Andrew Dean, et. al. vs. ACandS, Inc., et.al., Circuit Court, for Baltimore City, Consolidated
No: 24X11000027, September 20, 2012.

Raymond Smith v. Railroads, v. Pine Canyon Land Company, San Francisco, Ca. September 18,
2012.

Browne v. Crane Company, Circuit Court, State of Hawaii, Civil No. 11-1-0535-03 (RAN),
September 17, 2012. Priority One Court Reporting Services Inc.

Chelsea Wren et. al. v Fluor Corporation, Missouri Circuit Court, 22nd Judicial Circuit (City of
St. Louis), August 28, 2012.



                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -227
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20      PageID.17191 Page 224 of
                                                   246




Bolton et. al. v. ACandS, Inc.17th Judicial Circuit, Broward County, Florida, August 1, 2012.
Case No. 00-10831(27).

Robert Bush v. 3M, 3rd Judicial Circuit Court, Madison, Ill. July 19, 2012. Case No. 12-L-168.

Roger Barnhill et. al. v. 3M et al., Circuit Court, 3rd Judicial Circuit Court, Madison, Ill. June 28,
2012

Perry Wilson Adams v. A. W. Chesterton Company, et al. Civil Action File No. STCV-10-3924,
May 4, 2012

George J. Adams v. Oakfabco, Inc., f/k/a Kewanee Boiler Corporation, et al
Madison County, Illinois – Cause No. 11-L-1038, February 24, 2012

“In Re: New York State Asbestos Litigation,” Supreme Court: All Counties within the State of
New York, New York, NY, February 28, 2012 (Continued, May, 2012).
Davis v. Genuine Parts, New York City, August 14th, 2018.

Sullivan v.     New York City, August 15th, 2018.



Alternative Conflict Resolution -- May 12-15, 21, 2015, St. Louis Missouri.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -228
Case 2:15-cv-00201-SMJ   ECF No. 385-1     filed 01/28/20    PageID.17192 Page 225 of
                                         246




                         EXHIBIT F




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -229
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17193 Page 226 of
                                                  246




                      Gerald Markowitz Trial and Deposition Testimony

Trial Testimony

William Phipps and Linda Phipps, Plaintiffs, v. Ajax Boiler & Heater Co., et al., Defendants,
Superior Court of the State of California, County of Los Angeles, Case No. 18STCV02021,
June 12, 2019.

Glenn Burton, Jr., Plaintiff vs. American Cyanamid Co., et al., United States District Court,
Eastern District of Wisconsin, Milwaukee Division, Case No. 07-CV-000303, May 9, 10, 15,
2019.

Efrain Fay v. Burnham and Kohler, Supreme Court of the State of New York County of New
York, In Re: New York City Asbestos Litigation, WL File #209438, April 23, 24, 2019.

Mary Lea Kennedy, Individually and as surviving Heir of the Estate of Robert Hare, Deceased,
Plaintiff v. Advance Auto Parts, Inc., et al., Defendants, In the Circuit Court of the Twenty-
Second Judicial Circuit, St. Louis, MO, Case No. 1622-CC10186, April 4, 2019.

Philip Cirrone, as Administrator for the Estate of Susan Cirrone and Philip Cirrone, Individually,
Plaintiffs against Anchem Products, et al., Defendants, supreme court of the State of New York,
county of New York, Index No.: 190338-13, December 18, 2018.

Jo Ann Startley, Individually and as Executor of the Estate of Ronnie A. Startley, Deceased,
Plaintiff(s), vs. Welco Manufacturing Company, et al., Defendant, In the Circuit Court of Cook
County, Illinois, Court No. 14 L 2716 in Re: Asbestos Litigation, Dec. 12, 2018

Barbara J. Barr, Plaintiff vs. vs. A-1 Clutch Co., et al., Defendants, Superior Court of the State
of California, County of Alameda, No. RG17880698, October 23, 2018,

Susan H. Schaberg, Individually and as Special Administrator for the Estate of Harold Schaberg,
Deceased vs. A. W. Chesterton Company, et al. In the Circuit Court, Third Judicial Circuit,
Madison Co., IL Case No. 16-L-393, September 14, 2018.

Louis Summerlin et al., v. Philip Morris USA et al., Massachusetts Superior Court C.A. No. 15-
5255, September 10, 2018.

Bradd v. Air & Liquid Systems Corporation. et al. Alameda Superior Court Case No.
RG17884478, Aug. 2, 2018.

Walter Twidwell, Plaintiff vs. Aerco International, Inc., et al., Defendants, Supreme Court of the
State of New York County of New York, In Re: New York City Asbestos Litigation, Index No.:
190136/2017, July 20, 23, 2018.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -230
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20       PageID.17194 Page 227 of
                                                  246



Knutson v. Air & Liquid Systems Corporation, et al., Alameda County Superior Court Case No.:
RG17886959, July 3, 29, 2018

Robert S Trumbull, Plaintiff, against Adience, Inc, et al, Defendants, Supreme Court of the State
of New York, County of New York, Index no. 190084-16, May 9, 10, 2018.

KAYE VIPOND, Individually and as Special Administrator of the Estate of JOHN VIPOND,
deceased, Plaintiff, vs. CNH INDUSTRIAL AMERICA, LLC, f/k/a INTERNATIONAL
HARVESTER, et al., Defendants, in the Circuit Court Twentieth Judicial Circuit St. Clair
County, Illinois No. 16 -L-376., April 25, 2018.

Mata, et al. v. Air & Liquid Systems Corporation, et al., Los Angeles Superior Court, Case No.
BC655564, April. 5, 6, 2018.

Mary Murphy-Clagett, as Temp. Admin. for the Estate of Pietro Maculuso, Plaintiffs against
A.O. Smith Corp., et al., Defendants, Supreme Court of the State of New York, County of New
York, Index no. 190311/2015, March 13, 15, 2018.

Colleen Schrader, Extrx. of the Estate of Ernest Schrader, Deceased v. Air & liquid systems
Corp., et al., Philadelphia court of Common Please, September Term 2016, No. 1786, March 14,
2018.

Jerry Craft versus Ports America Gulfport, Inc., et al., Civil District Court for the Parish of
Orleans, State of Louisiana, No. 2017-06069, Feb. 28, 2018.

Roger Carilli, Plaintiff -against- Burnham, LLC, Individually and as Successor to Burnham
Corporation, Crown Boiler Co., F/k/a Crown Industries, Inc., the Fairbanks Company, and
Jenkins Bros., Defendants. Supreme Court of the State of New York, New York County - Civil
Branch - Part: 13 Index No. 190252/15, September 29, October 2, 3, 2017

Ronald Smith versus Georgia Pacific, LLC, et al., Civil District Court for the Parish of Orleans,
State of Louisiana, No. 2016-8110, September 15, 2017.

All Simmons Hanly Conroy Cases in the In-extremis April 2017 Trial Cluster: Thomas
McGlynn, Index No.: 190219/2016, Supreme Court of the State of New York County of New
York, August 4, 2017.

Frank Hart and Cynthia Hart v. Calaveras Asbestos, Ltd., et al., Alameda Superior Court Case
No. RG16838191, June 28, 29, 2017.

Lorraine R. Anisansel, Plaintiff v. Crane Co., et al Defendants, Supreme Court of the State of
New York, County of New York, Index No. 190250/2013, June 9, 2017.

Arlin Anderson, Plaintiff, v. Air & Liquid Systems Corporation, et al., Defendants, Superior
Court, County of Los Angeles, Case No. BC635249, April 21, 2107.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -231
Case 2:15-cv-00201-SMJ         ECF No. 385-1      filed 01/28/20      PageID.17195 Page 228 of
                                                246




Joseph Maetke and Barbara Maetke, Plaintiffs, against ABB, INC. as successor in interest to ITE
Circuit Breakers, Inc., et. al., Defendants, Supreme Court of the State of New York, County of
New York, Index No.:190373-14., January 12, 13, 2017.

Julius David Bourke v. ExxonMobil Corporation, et al., Orleans Parish, Louisiana, Case No.
2015-8136, December 12, 2016

Peter J. LaMonica and Exine LaMonica, Plaintiffs, v. Colgate-Palmolive Company (Sued
Individually and as Successor-in-interest to Mennen Company), et al, Defendants, Superior
Court of the State of California, County of Los Angeles, Case No. BC604809, August 24, 2016.

Harris v. Milliken & Co., State Court of Athens-Clarke County, State of Georgia, Civil Action
File No. ST14CV0025, July 22, 2016

In Re: New York City Asbestos Litigation, Index:190349/2013, Supreme Court, New York, NY,
June 8, 10, 2016.

DeGioia v. Amchem Products, et al., Index No.: 61331/2014 Supreme Court of the State of New
York County of Westchester, May 11, 12, 2016

Benito Walker, et al., Plaintiffs, v. Monsanto Company, et al., Defendant, Missouri Circuit
Court, Twenty-Second Judicial Circuit, St. Louis City, Cause No. 1122-CC09621-01, May 5, 6,
2016.

Roslyn Dauber and John Di Costanzo, Plaintiffs, vs. Monsanto Company, et al., Defendants,
Superior Court of the State of California, for the County of Los Angeles, Case No. BC483342,
March 10, 11, 2016.

Gail A. Robinson, individually and as Personal Representative of the Estate of William J.
Robinson, et al., Plaintiff, v. Flowserve, individually and as successor to Durco Pumps, and
Goulds Pumps, Inc., Defendants, in the United States District Court for the District of Wyoming,
Case No.: 2:14cv-00161 ABJ, November 20, 2015.

Doris Busbey, Extrx. of the Estate of John Busbey, Deceased and Widow in Her Own Right v.
ESAB Corp., et al. Philadelphia Court of Common Pleas, May Term, 2012; No. 3046, October
26, 2015

Lisette Dorfman, as Administrator for the Estate of Linton Dorfman, and Lisette Dorfman,
Individually, Plaintiffs, against Air & Liquid systems Corporation, et al., Defendants, Supreme
Court of the State of New York, New York County, Civil Term, Part 11, Index No.
190214/2013, October 16, 20, 2015

Tommy D. Tate, Sr., and Aldoria Lagura Tate v. Amcord, Inc., et al., Los Angeles County
Superior Court Case No. BC 560185, October 1, 2015.




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -232
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20      PageID.17196 Page 229 of
                                                   246



Larry English, Administrator of the Estate of Sherry L. English, deceased, and Larry English in
his own right, Plaintiff, vs. Borg-Warner Corporation, et al., In the Court of Common Pleas of
Allegheny County, Pennsylvania, Civil Division – Asbestos, No. G.D. 13-022072, September17,
2015.

Anthony J. Ricci, as Executor for the Estate of Peter L. Ricci, and Maria Ricci, Individually
Plaintiff(s), -against- Aluminum Company of America (Alcoa), et. al., Defendant(s), Supreme
Court of the State of New York, County of New York, Index No.:190424-13, July 31, 2015.

Dorothy Forgensi, Individually and as Executrix of the Estate of Rudolph Forgensi, deceased v.
84 Lumber Company, et al., Supreme Court of the State of New York, Monroe County, Index
No.: 2014-4127, June 15, 2015.

Judith Ann Farrell Hicks, Individually and as Independent Executor of the Estate of Robert
Samuel Hicks, Jr., deceased, v. Owens Illinois, Inc., et al., PCCP, September Term 2012, No.
2167, December 23, 2014.

Feuerman v. A. O. Smith Water Products Co., et al. Supreme Court of the State of NY, NY
County. Index # 108170-06. Dec. 16-17, 2014

John Colasanti v. Air & Liquid Systems Corp., et al. Index# 2012-EF-64, County Court House,
Syracuse, NY, November 24, 2014

Silvia Eliana Drufuka, Plaintiff v. Argo Corp., et. al, Defendants, In re: Fourth Judicial District
Asbestos litigation, Supreme Court of the State of New York, County of Schenectady, Index No.
2010-2558. November 18, 2014.

Charles F. Hillyer v. A.O. Smith, et al., Supreme Court of the State of NY, New York County,
Index No. 190132-13, November 13-14, 2014

Robert W. Jones, Sr., and Sharon E. Jones v. Calaveras Asbestos, Ltd., et al., Los Angeles
Superior Court Case No. BC541164, November 12, 2014.

Charles Lutz and Janet Lutz vs. Cooper Industries LLC, individually and as successor in interest
to Crouse-Hinds P.C.C.P., September Term, 2011, No. 2910 Weitz November 2013
Mesothelioma Trial Group No. 2396, November14, 2013.

The People of the State of California v. Atlantic Richfield, et. al, Superior Court of the State of
California, Santa Clara County, Case Number 1-0-CV-788657, August 5, 6, 7, 2013

Estate of Loren Liptak vs. Owens Illinois, Inc., et al. P.C.C.P., November Term, 2011, No. 2145,
Philadelphia, PA, July 16, 2013.

Phyllis K. Saunders, et al. vs. 3M, et al; In the Circuit Court of the state of Missouri; 22nd
Judicial Circuit (City of St. Louis), February 6, 2013.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -233
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17197 Page 230 of
                                                  246




Raymond Smith and Rosie Smith, Plaintiffs, vs. BNSF Railway Company, et al., Defendants. In
the Superior Court of the State of California, in and for the County of Alameda, No.
RG12623812, January 9, 2013

Chester Roney, Invid. & Exec. Est. of Henry Clay Roney, Jr. v. Gencorp, et al., United States
District Court for the Southern District of West Virginia Case No. 03:05-0788, September 30,
2009.




Depositions (to the best of my recollection)

Kathleen A. Uzee, et al, versus Huntington Ingalls, Inc., et al., Civil District Court for the Parish
of Orleans, State of Louisiana, Case No. 18-2770, July 15, 2019

Ronald Smith and Barbara Smith v. Amcord, Inc., Los Angeles County Superior Court Case
Nos: JCCP4674/18STCV06783, July 15, 2019.

Tema Smith, et al. v. BorgWarner Morse Tec, Inc., et al., Alameda Superior Court Case No.
RG17863935; George McLauchlan, et al. v. American Biltrite Inc., et al., Alameda Superior
Court Case No. RG19002154, July 10, 2019.

San Diego Unified Port District, et al., Plaintiff v. Monsanto Company, et al., Defendant, United
States District Court, Southern District of California, Case No. 3:15-cv-00578-WQH-AGS, July
1, 2019.

Ingrid Saizon Dardar versus ANCO Insulations, Inc., et al., Civil District Court for the Parish of
Orleans, State of Louisiana, No. 2018-12646, May 29, 2019.

Clifton Thomas West and Mary Catherine West, Plaintiffs, v. Air & Liquid Systems
Corporation, et al., Defendants, Jefferson Circuit Court, Louisville, KY, No. 18-CI-003669,
May 23, 2019

Susan Rowland, et al., versus Union Carbide Corporation, et al., Civil District Court for the
Parish of Orleans, Sate of Louisiana, Section 15, No. 18-8058, May 7, 2019.

David Glenn, Plaintiff vs. ABB, Inc.., et al., defendants, In the Court of Common Pleas, County
of Charleston, State of South Carolina, Civil Action No., 2017-CP-10-06270; Caleb Shane
Tesmer, Plaintiff, vs. Borg Warner Corporation, et al., Defendants, Superior Court of New
Jersey, Law Division: Middlesex County, Docket No: Mid-L-2555-18 AS, May 6, 2019.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -234
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17198 Page 231 of
                                                  246




William Phipps and Linda Phipps, Plaintiffs, v. Ajax Boiler & Heater Co., et al., Defendants,
Superior Court of the State of California, County of Los Angeles, Case No. 18STCV02021,
April 25, May 17, 2019.

Beatrice Bourque and Harris Bourque versus ANCO Insulations, Inc., et al., 19th Judicial District
Court for the Parish of East Baton Rouge, State of Louisiana, No. C668093, March 14, 2019

Albert Lumpkins vs. ExxonMobil Corporation, Nineteenth Judicial District Court, Parish of East
Baton Rouge, Louisiana, Docket No. 665850, March 12, 2019

Thomas R. Jones versus Air & Liquid Systems Corporation, et al., 14th Judicial District Court for
the Parish of Calcasieu, State of Louisiana, No. 2018-1055, Feb. 28, 2019.

Ronald W. Dyer versus Avondale Industries, Inc, et al., Civil District Court for the Parish of
Orleans, State of Louisiana, No. 2018-6835, February 26, 2019.

Air & Liquid Systems Corporation, Successor by Merger to Buffalo Pumps, Inc., et Al.
Defendants, In the Superior Court of Whitfield County, State of Georgia, Civil Action
No.:17ci01648, January 30, 2019.

Ronald Clark McMaster Versus Union Carbide Corporation, et al., 25th Judicial District Court
for the Parish of Plaquemines, State of Louisiana, No. 64-393, Division: B, January 28, 2019.

In Re: Asbestos Personal Injury Litigation, In the Circuit Court of Kanawha County, West
Virginia, Civil Action No. 03-C-9600, February 2019 Trial Group, January 24, 2019.

Carrol Hollingshead versus Eagle, Inc., el al., Orleans Parish Civil District Court State of
Louisiana No. 2018-8339 Division “I-14”, January 16, 2019.

Margaret J. Moore, Individually and as Executrix of the Estate of Billy Bob Moore, Deceased,
and Lanny Moore Vs. Certainteed Corporation, et Al , Before the Asbestos MDL Pre-trial
Judge, in the District Court of Harris County. Texas, 11th Judicial District, Cause No. 2015-
37493-ASB, January 10, 2019.

Blinkinsop, et al. v. Albertsons Companies Inc., et al. LASC Case No. BC677764, Jan. 3, 2019.

Rita A. Cordes, Individually and as Executrix of the Estate of Robert Earl Hanker, Deceased,
Plaintiff, v. Abb De, Inc., et al., Defendants. In the Court of Common Pleas, Cuyahoga County,
Ohio, Case No.: CV-17-877760, Dec. 19, 2018.

Albert Berry, Jr., Plaintiff, versus The McCarty Corporation, et al., Defendants, 19th Judicial
District Court for the Parish of East Baton Rouge, State of Louisiana, No. 653-022 , Oct. 29,
2018.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -235
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17199 Page 232 of
                                                  246



Jo Ann Startley, Individually and as Executor of the Estate of Ronnie A. Startley, Deceased,
Plaintiff(s), vs. Welco Manufacturing Company, et al., Defendant, In the Circuit Court of Cook
County, Illinois, Court No. 14 L 2716 in Re: Asbestos Litigation, October 16, 2018.

Janet Crow, et al., versus IMC Global Operations, Inc., et al., 19th Judicial Court for the Parish of
East Baton Rouge, State of Louisiana, NO.: 667,462, October 16, 2018.

Sharon Daniels, Indiv. And as Special Admin. Of the estate of Patrick O’Reilly, Plaintiffs vs. Air
& Liquid Systems Corporation, et al., Defendants, in the Circuit Court of Cook County, Illinois,
County Department, law Division, No. 16-L-011308, September 12, 2018.

Laura Hummel, Chad Huff, Individually and as Surviving Heir of the Estate of ROGER HUFF,
Deceased, Plaintiffs, vs. 4520 CORP., INC., Successor In Interest to Benjamin F. Shaw
Company, et al. Defendants. In the Circuit Court State of Missouri Twenty-second Judicial
Circuit Division, No. 22 (City of St. Louis), Cause No. 1722-CC10915, September 11, 2018.

Mary Lea Kennedy, Individually and as surviving Heir of the Estate of Robert Hare, Deceased,
Plaintiff v. Advance Auto Parts, Inc., et al., Defendants, In the Circuit Court of the Twenty-
Second Judicial Circuit, Case No. 1622-CC10186, Sept. 5, 2018.

Barbara J. Barr, Plaintiff vs. vs. A-1 Clutch Co., et al., Defendants, Suprerior Court of the State
of California, County of Alameda, No. RG17880698, Sept. 4, 2018.

Louis Summerlin et al., v. Philip Morris USA et al., Massachusetts Superior Court C.A. No. 15-
5255, August 28, 2018.

Betty Baxley, individually and as Personal Representative of the Estate of Malcolm M. Baxley,
Plaintiffs, vs 3M Company, et al. Defendants. In the Superior Court of Richmond County, State
of Georgia, Civil Action File No 2016RCCVS48, August 16, 2018.

Kevin Korte, as Personal Representative of the Wrongful Death Estate of Rodolfo Gutierrez,
Deceased and Stella Gutierrez, Plaintiffs v. Burn Construction Company, Inc, et al., Defendants,
State of New Mexico, County of Santa Fe, First Judicial District Court, No. D-101-CV-2017-
01326, August 15, 2018

Mark Haness v. Albertson's LLC, et al Superior Court of the State of California, Los Angeles
County, Case No. BC676287, August 14, 2018.

Joshua Haver, individually and as successor-in-interest to Lynne Haver, Deceased, Christopher
Haver, Kyle Haver and Jennifer Morris, Individually v. BNSF Railway Company, et al; Superior
Court of California; Los Angeles County, Case No. BC435551, August 13, 2018

Avina, et al. v. Amcord Inc., et al. LASC Case No.: JCCP 4674 / BC623250, July 16, 2018.

Laura Hummel, Chad Huff, Individually and as Surviving Heirs of the Estate of ROGER HUFF,
Deceased, Plaintiffs, vs. Conwed Corporation, Individually and as Successor in Interest to Wood



                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -236
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17200 Page 233 of
                                                  246



Conversion Company, et al., Defendants. In the Circuit Court of the City of St. Louis State of
Missouri Twenty-second Judicial Circuit, No: 1722-CC10915, June 26, 2018.

Bradd v. Air & Liquid Systems Corporation. et al. Alameda Superior Court Case No.
RG17884478, June 19, 2018.

Ron M. Long, Sr. And Sheila Long, Plaintiffs, v. Borgwarner Morse Tec, Inc., et al., Defendants,
in the Superior Court of Catoosa County, State of Georgia, Civil Action File No. SUCV 2016-
001077, June 1, 2018.

Knutson v. Air & Liquid Systems Corporation, et al., Alameda County Superior Court Case No.:
RG17886959, May 29, 2018.

Robert L. Richard, Plaintiff, vs. Dow Chemical Company, et al., Defendants, 18th Judicial
Disttrict Court for the Parish of Iberville, state of Louisiana, No. 77,158, May 11, 2018

Nina Ghavami and Zia Ghavami v. BP America, Inc., et al., Los Angeles Superior Court, State
of California, Case No. BC663990, April 2, 2018.

Kevin J. Westin, Individually and as Special Administrator for the Estate of Rebecca L. Westin,
deceased, Plaintiffs, vs. Air & Liquid systems Corporation, et al., Defendants, In the Circuit
Court, Third Judicial Circuit, Madison County, IL, Cause No. 16 L 854, March 27, 2018.

Donald & Donna Wigglesworth, Plaintiffs v. ABB, Inc., et al., Defendants, Los Angeles County
Case No. BC 668162, March 26. 2018.

Joseph Thrash, et al., Plaintiffs, v. Cirrus Enterprises, LLC, et al., Defendants, United States
District Court, Northern District of California, Case No. 3:17-cv-01501-JST, March 5, 2018

Thomas Eska, Administrator of the Estate of Mary Schiano, Deceased, Plaintiff, v. Consolidated
Rail Corporation, et al., Defendants, In the United States District Court for the District of New
Jersey, No.: 2:16-CV-00334-ES-SCM, March 2, 2018

Mata, et al. v. Air & Liquid Systems Corporation, et al., Los Angeles Superior Court, Case No.
BC655564, Feb. 26, 2018.

Guy B. Fluck, III and Catherine Fluck v. Amcord, Inc., et al., Los Angeles Superior Court Case
No.: BC667128, Feb. 21, 2018

Roy Standridge and Cynthia Standridge, Plaintiffs, v. Alfa Laval, Inc., et al., Defendants, United
States District Court, Northern District of California, Case No.: 3:17-cv-03183-JD, Feb. 20,
2018.

Sherry Martin vs. Basco Drywall & Painting Co., et al. Alameda County Superior Court No. RG
1683279., Feb. 15, 2018.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -237
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20      PageID.17201 Page 234 of
                                                   246



Joseph Thomas, Individually and as Surviving Heir of the Estate of Donna Thomas, Deceased,
Plaintiff, v. 84 LUMBER COMPANY, et al., Defendants, in the Circuit Court of the City of St.
Louis, Twenty-second Judicial Circuit, State of Missouri, Cause No. 1622-CC10792, January 25,
2018.

Anniereen L. Gelpi versus Huntington Ingalls, Inc., et al., Civil District Court for the Parish of
Orleans, State of Louisiana, Case No.: 2017-8859, January 19, 2018.

James William David and Lois Irene Davis, Plaintiffs, v. 3M Company, et al., Defendants, in the
Circuit Court for Maury County, Tennessee at Columbia, Docket No. 15734, January 16, 2018.

Ronald Diaso, Sr., vs. CBS Corporation, et al., Los Angeles Superior Court, LASC Case No.:
JCCP4674/BC661775, January 9, 2018.

Zoltan Horvath and Marion Schmidt vs. Basco Drywall & Painting Co., et al. | Alameda County
Superior Court Case No. RG17863141. January 8, 2018.

PeggyLynn Wright versus PPG Industries, Inc., et al., Civil District court for the Parish of
Orleans, State of Louisiana, No: 2017-01252, Dec. 11, 2017,

Sarah Krentz and Korey Krentz, Plaintiffs, v. 84f Lumber, et al., Defendants, in the Circuit
Court, Twenty-Second Judicial Circuit, State of Missouri, Case No: 1622-CC01323, Dec. 8,
2017.

Jerry Craft versus Ports America Gulfport, Inc., et al., Civil District Court for the Parish of
Orleans, State of Louisiana, No. 2017-06069, Dec. 6, 2017.

Maria Rosenfield, Individually and as special Administrator of the Estate of Max Rosenfield,
Deceased, Plaintiff, vs. A.W. Chesterton Company, et al., Defendants. State of Illinois, In the
Circuit Court of the Third Judicial Circuit, Madison County, Case No. 15-L-1729, Dec. 4, 2017.

William Aby, et al. v. Allied Packing & Supply, Inc., et al. Alameda Superior Court Case
Number RG17867066. Nov. 6, 2017

Barbara Wittman et al. v. Brenntag North America, Inc. et al., Case No. JCCP 4674 / BC646439,
filed in the Superior Court of the State of California for the County of Los Angeles, Nov. 3,
2017.

Charles L. Brown, Sr., and Teresa A. Brown v. Air & Liquid Systems Corporation, et al.; in the
Circuit Court of Newport News, VA, Case No: CL1600132M-05, October 24, 2017.

Sharron Smith et al. vs. Chevron Phillips Chemical Company LP, et al., County of Los Angeles,
Case No.: BC658052, October 12, 2017.

Julia Goo, Plaintiff v. Arcon, Inc., et al., Defendants, Alameda County, CA, Case no.
RG17855987, October 10, 2017.



                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -238
Case 2:15-cv-00201-SMJ           ECF No. 385-1      filed 01/28/20       PageID.17202 Page 235 of
                                                  246



Wesley Quisenberry, Personal Representative of the Estate of Wanda J. Quisenberry, deceased,
Plaintiff v. Borgwarner Morse Tec Inc., et al, Defendant, In the United States District Court for
the Eastern District of Virginia, Newport News Division, C.A. No. 4:16-cv-00126-AWA-RJK,
October 4, 2017.

John Serrano and Rachel Serrano v. All American Home Center, Inc., et al.
Alameda Superior Court Case No. RG17856432; 2) Wendell L. Sells, Sr., Individually and as
Successor-in-Interest to Decedent Curtis E. Sells, Sr., et al. v. BASF Catalyst, LLC., et al.
Alameda Superior Court Case No. RG15755480, October 3, 2017

Katherine M. Uyeno, Plaintiff vs. The Old Oahu Tug Service, Inc., et al., In the Circuit Court of
the First Circuit, State of Hawaii, Civil No. 16-1-2006-10, September 26, 2017.

Darrell Lee Nichols, Plaintiff, v. Bucyrun International, Inc., f/k/a Bucyrus Erie, et al.,
Defendants, In the Circuit Court of the Seventeenth Judicial Circuit of the State of Florida, in and
for Broward Count, Civil Division, Case No.: 16-014587, September 19, 2017.

Ronald Seals v. Air & Liquid Systems Corporation, Alameda County, California, Case No.:
RG7854523, September 18, 2017

D. Maria Schmidt, as Personal Representative for the Estate of Donald August Guarienti,
Deceased, et al., Plaintiffs, v. Bradbury Stamm Construction, inc, et al., Defendants, State of
New Mexico, county of Santa Fe, First Judicial District, No. D-101-CV-2016-00479, September
14, 2017.

John J. Jasmin, Sr. versus Huntington Ingalls, Incorporated, et al., 23rd Judicial District Court
for the Parish of St. James, State of Louisiana, No. 37877 Section Division, September 6, 2017.

William D. Coleman versus Anco Insulations, Inc. et al., in the United States District Court for
the Middle District of Louisiana, Case No. 3:15-CV-00821, August 30, 2017.

Michael Mandel, an Individual; Amy Mandel, an Individual, Plaintiff, v. American International
Industries Inc.; Benntag North America, Inc. and DOES 1 through 400, inclusive; Case Name:
LAOSD Asbestos Cases, July 6, 2017.

Amy Elizabeth Voltaire, Executor of the Estate of George F. Voltaire, Deceased v. John Crane,
Inc., et al.; Civil Action No. CL11-01322P-03 (DP); Agnes Mary Keller Versus Mosaic Global
Holdings, Inc., et al. 23rd Judicial District Court for the Parish of St. James, State of Louisiana,
Number 37,676, Division "B" June 26, 2017

Ronald Smith versus Georgia Pacific, LLC, et al., Civil District Court for the Parish of Orleans,
State of Louisiana, No. 2016-8110, June 6, 2017

Linda Gibbons, et al., Petitioners, vs. A.W. Chesterton Company, et al., Circuit Court for the
City of St. Louis, Twenty-Second Judicial Circuit, State of Missouri, Cause No.: 1622-CC02597,
May 25, 2017.



                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -239
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20       PageID.17203 Page 236 of
                                                   246



Glenn Burton, Jr., Plaintiff vs. American Cyanamid Co., et al., United States District Court,
Eastern District of Wisconsin, Milwaukee Division, Case No. 07-CV-000303, May 12, June 12,
July 14, 2017.

Frank Hart and Cynthia Hart v. Calaveras Asbestos, Ltd., et al., Alameda Superior Court Case
No. RG16838191, May 10, 2017.

Elizabeth Ann Comer, Petitioner, vs. CBC Corporation, etc., et al., Defendants, In the Circuit
Court of Jasper County, Missouri, Cause No. 16AO-CC00095, May 2, 2017.

Curtis D. Morgan vs. Dow Chemical Company, et al., Docket No. 076625, 18th Judicial District
Court for the Parish of Iberville, Division “B,” April 18, 2017

Janet Shaw, et al., Plaintiffs v. Amcord, Inc., et al., Defendants, In the Alameda Superior Court,
Case Number RG15771646, April 17, 2017.

Paul M. Cornett, et al., Plaintiffs, v. Clark Industrial Insulation Co., et al., Defendants, In the
Court of Common Pleas, Cuyahoga County, Ohio, Case No. CV-15-845107, April 3, 2017.

Arlin Anderson v. Air & Liquid Systems Corporation et al., Los Angeles County Courthouse,
Case No: BC635249, March 21, 2017.

Earl T. Lindsay, Jr., et al., versus Ports America Gulfport, Inc., et al., Civil District Court for the
Parish of Orleans, State of Louisiana, No. 2016-1610, March 7, 2017.

Eugene and Elodie Paroni vs. Allied Fluid Products Corp. FKA Allied Packing & Supply, Inc.
Alameda County Superior Court, Case No. RG16818904, February 27. 2017.

John Ballard and Suzanne Ballard, Plaintiffs, vs. 3M Company, Defendants, Superior Court of
the State of California, County of Alameda – Court of Unlimited Jurisdiction, Case No.:
RG16827972, February 17, 2017.

Allen Chin versus Reilly-Benton Company, et al., Civil District Court for the Parish of Orleans,
State of Louisiana, No. 2016-4669, February 16, 2017.

Godfrey T. Fagot versus Dow Chemical Company, et al., 18th Judicial District for the Parish of
Iberville, State of Louisiana, No. 076,092, February 14, 2017

Jenny Giltner, et al. v. AKH Company, et al. Alameda Superior Court Case No. RG15766720,
January 10, 2017

Nelda Muscarello et al., versus Eagle, Inc., et al., 19th Judicial District Court for the Parish of
East Baton Rouge, No. 644-766; Leslie McGrew versus Ethyl Corporation, et al., 18th Judicial
District Court for the Parish of Iberville, No. 75,929, January 9, 2017, March 27, 2017

Usia Lyons, Jr., et al., versus Anco Insulations, et al., Civil District Court of New Orleans, No:



                                                              Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude D. ROSNER Expert Testimony -240
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17204 Page 237 of
                                                  246



2015-10236, January 5, 2017.

Edna Garcia and estate of Robert Garcia, Sr., Deceased, Plaintiffs vs. Exxon Mobil Corporation,
et al., Defendants, in the District Court of Harris County, TX, 11th Judicial District, Cause No.
2016-44392-ASB, November 29, 2016.

Krystal Beal v. BorgWarner Morse Tec, Inc., et al., Alameda Superior Court Case No.
RG16820986, November 15, 2016.

Glenn Templet, Sr. versus Huntington Ingalls, Inc., et al., Civil District Court for the Parish of
Orleans, State of Louisiana, Section 10, No: 2016-1877, November 1, 2016.

Donald Moody v. Allied Packing & Supply, Inc., et al., Alameda Superior Court Case No.
RG16805727, October 14, 2016.

Paul Horton and Patricia Horton v. American Biltrite, Inc., et al., Alameda Superior Court Case,
California, No. RG16809189, October 12, 2016

William Ford Jr. and Carrie Mae Ford v. Georgia Pacific LLC, et al, Court of Common Pleas,
Cuyahoga County, Ohio, Case No. CV-14-830574, October 3, 2016.

Julius David Bourke versus Exxon Mobil Corporation, et al., Civil District Court for the Parish
of Orleans, State of Louisiana, Section I-14, No. 2015-8136, September 28, 2016.

Judith Rhodes vs. Berglund Family Vineyards, et al., San Francisco County Superior Court No.
CGC-16-276497, September 22, 2016.

Royce Reid and Paula Reid vs. Certainteed Corporation, et al., Before the Asbestos MDL Pre-
Trial Judge, in the District Court, Harris County, Texas, 11th judicial District, Cause No. 2016-
18802, September 20, 2016

Anna Blount v. Colgate-Palmolive Co., et al. Los Angeles SC Case No. BC617806, September
12, 2016

Jose Trigueros Versus Boland Marine & Manufacturing Company, LLC, et al., Civil District
Court for the Parish of Orleans, No. 16-559, Division J-5, August 31, 2016.

San Juana Sandoval and Rodolfo Sandoval v. American Water Heater, et al., Los Angeles
Superior Court No. BC592765, August 30, 2016.

Peggy Rhoades, Executrix of the Estate of Marsha A. Newman, Deceased, Plaintiff, vs.
American Optical Corporation, et al., defendants, In the court of Common Please, Cuyahoga
County, Ohio, Case No., 818709, August 18, 2016.

Beth Harris et al. v. Allied Packing & Supply, Inc. et al. Alameda Superior Ct. case No. RG-14-
725868, August 17, 2016.



                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -241
Case 2:15-cv-00201-SMJ          ECF No. 385-1      filed 01/28/20      PageID.17205 Page 238 of
                                                 246



Jesus Payan and Francisca Payan vs. CBS Corporation, et al. Los Angeles Superior Court Case
No. BC608412/JCCP 4674, August 15, 2016.

Edwin Spirer, et al., Plaintiffs, v. Monsanto Company, et al., Defendants, Missouri Circuit Court,
Twenty-First Judicial Circuit, St Louis County, Case No. 12SL-CC01263, August 8, 2016.

Louis Lowell and Anne Marie Lowell, Plaintiffs, vs. ABB Inc., et al., Defendants, Superior
Court for the State of California, for the City of Los Angeles, Case No. BC 602346, July 25,
2016.

Richard LeBlanc, Jr. and Patricia LeBlanc, versus BP America, et al., 18th Judicial District Court
for the Parish of Iberville, State of Louisiana, Docket No. 73,666, July 20, 2016

Ernest H. Lieseke et al., Plaintiffs, v, Asbestos Corporation LTD, et al., Defendants, Superior
Court of the State of Washington for King County, No. 13-2-37242-8 SEA, July 5, 2016

Peter J. Lamonica and Exine Lamonica, Plaintiffs, v. Colgate-Palmolive Company (Sued
Individually and as Successor-in-interest to Mennen Company), et al, Defendants, Superior
Court of the State of California, County of Los Angeles, Case No. BC604809, June 17, 2016.

Lee Mize and Pat Mize, Plaintiffs, v. 84 Lumber Company, et al., Defendants, Superior Court of
the State of California, County of Sacramento, Case No. 34-2013-00153135, May 24, 2016.

Marta L. Poling-Goldenne, et al., vs. Amcord, Inc., et al., Los Angeles Superior Court Case No.
BC553948, May 16, 2016

Joseph David Weis, III, Versus DSM Copolymer, Inc., et al., 19th Judicial District Court for the
Parish of East Baton Rouge, State of Louisiana, No. 640487 Division D, May 9, 2016

Benito Walker, et al., Plaintiffs, v. Monsanto Company, et al., Defendant, Missouri Circuit
Court, Twenty-Second Judicial Circuit, St. Louis City, Cause No. 1122-CC09621-01, April 24,
2016.

Vera Bernstein and Joel Bernstein, Plaintiffs, against R.J. Reynolds Tobacco Company, et al.,
defendants, United States District Court, souther District of New York, Docket No.: 1:15-CV-
5301, April 21, 2016.

Robert Karstetter and Velma Bigington, Plaintiffs, vs. Parsons Government Services, Inc., et al.,
Defendants, Superior Court of New Jersey, Law Division – Middlesex County Asbestos
Litigation, Docket No.: MID-L-3187-15 AS, April 20, 2016.

Sharon North v. American Biltrite, Inc., et al., Alameda Superior Court Case Number
RG15795680, April19, 2016. (Telephone)

Nancy Easling v. Certainteed Corporation, et al., Superior Court of the State of California, For
the County of Alameda Case No. RG 12634694, April 5, 2016



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -242
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17206 Page 239 of
                                                  246



Rodney E. Rodgers and Mary Ellen Rodgers, Plaintiffs, v. Air & Liquid Systems Corporation, et
al., Defendants, In the Circuit Court for the City of Portsmouth, Virginia, Case No.: CL15-
000384-00, March 30, 2016.

Jimmy D. Tracy and Lynda Tracy, Plaintiffs vs. Asbestos Corporation Limited, et al.,
Defendants, In the Superior Court of Floyd County, Georgia, Civil Action File No.: 15-CV-
01000 JFL 002, March 21, 2016.

Willmer Pelton and Wanda Pelton, Plaintiffs vs. Air and Liquid Systems Corporations, et al.,
Defendants, In the Circuit Court, State of Missouri, Twenty-Second judicial Circuit, Cause No.
1522-CC09851, March 7, 2016.

Stephen Mead, et al. v. Amcord, Inc., et al., Los Angeles Superior Court Case No. BC593270,
March 2, 2016.

Roslyn Dauber and John Di Costanzo, Plaintiffs, vs. Monsanto Company, et al., Defendants,
Superior Court of the State of California, for the County of Los Angeles, Case No. BC483342,
February 22, 2016.

In Re: Asbestos Personal Injury Litigation February 2016 Trial Group, in the Circuit Court of
Kanawha County, West Virginia, Civil Action No. 03-C-9600, February 17, 2016.

Lemberger et al. v. Allied Packing, et al., Alameda Superior Court Case No. RG14717788;
Yanez v. 3M Company, f/k/a Minnesota Mining and Manufacturing Company, et al., Los
Angeles Superior Court Case No. BC590054, February 2, 2016. (Telephone)

Harris v. Milliken & Co., State Court of Athens-Clarke County, State of Georgia, Civil Action
File No. ST14CV0025, January 29, 2016.

Vernon Aman and Diana Aman, Plaintiffs, vs. Certainteed Corporation, e al., Defendants, in the
Superior Court of the state of California, For the County of San Joaquin, Case No. 39-2015-
00327476-CU-PO-STK, January 20, 2016. (Telephone)

Thomas Mazur, Individually and as Special Administrator of the Estate of Don Mazur, deceased,
and Antoinette Mazur, Plaintiffs, v. A.w. Chesterton, Inc., et. al Defendants, In the Circuit Court
of Cook County, Ill County Department, Law Division, Case No. 2015-L-002639, Jan.7, 2016.

Edwin Spirer, Plaintiff v. Monsanto Company, et al., Defendants, Missouri Circuit Court,
Twenty-First Judicial Circuit, St. Louis County, Case No. 12SL-CC01263, December 17, 2015.

Ralph Delmonico and Donna Delmonico, Plaintiffs, v. A.O. Smith Company, et al., Defendants,
State of Rhode Island, Providence, SC, In re: Asbestos Litigation, Civil Action No., 14-2901,
October 5, 2015.

Barbara Seiber, Individually and as Personal Representative of the heirs and Estate of Brentley
Seiber, Deceased, Plaintiffs, vs. 4520 Corporation, Inc, et al, Defendants, In the District Court of



                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -243
Case 2:15-cv-00201-SMJ          ECF No. 385-1      filed 01/28/20      PageID.17207 Page 240 of
                                                 246



Harris County, Texas, 11th Judicial District, Cause No. 2012-14503 – ASB, September 20, 2015

Paul Heaton, Administrator for the Estate of Robert Brawley, et al., Plaintiff v. Ford Motor
Company, et al., Defendants, In the Court of Common Pleas, Cuyahoga County, Ohio, Case No.
759955, September 8, 2015

Anna L. Grimsley v. 4520 Corporation, individually and as successor-in-interest to Fred J. Early
Jr. Company, Inc., et al., Alameda Superior Court Case No. RG15755791, August 26, 2015,
(telephone)

Roger R. Kangas and Catherine Kangas, Plaintiffs, vs. American International Industries, et al.,
Defendants, Superior Court of the State of California for the County of Los Angeles, Case. No.
BC570125, August 20, 2015 (telephone)

Raffaele Bellopede and Gloria Trejo v. Amcord, Inc., et al. | Los Angeles County Superior Court
Case No. BC 557475, August 12, 2015 (telephone)

Stewart E. Poore and Sheryl D. Poore, Plaintiffs vs. Pneumo Abex, LLC, et al., Defendants, in
the Circuit Court of the fourth Judicial Circuit in and for Duval County, Florida, Case No.: 16-
2014-CA-007519, August 11, 2015; September 1, 2015.

Tommy D. Tate, Sr. and Aldoria Lagura Tate v. Amcord, Inc., et al., Los Angeles County
Superior Court Case No. BC 560185, August 10, 2015 (telephone)

Martha Dixon, Individually and as Personal Representative of the Estate of Lloyd Dixon,
Deceased, Plaintiff vs. Air Products and Chemicals, Inc., et al., Circuit Court of the State of
Missouri, Twenty-Second Judicial Circuit, No. 1422-CC00219, July 21, 2015.

Lawrence Graubart v. American Cyanamid Company, et al. San Francisco Superior Court Case
No. CGC-14-276371, July 8, 2015 (telephone).

Gail A. Robinson, individually and as Personal Representative of the Estate of William J.
Robinson, et al., Plaintiff v. Air & Liquid Systems Corporation, as successor by merger to
Buffalo Pumps, Inc., et al., United States District Court for the District of Wyoming, Case No.:
2:14cv-00161 ABJ, June 22, 2015.

Larry R. Cardinale and Pamela M. Cardinale v. Allied Packing & Supply, Inc., et al., Alameda
County Superior Court Case No. RG 14 749122, June 18, 2015, (telephone).

Richard Gooding, as Personal representative of the Estate of Goldie Gooding, deceased,
Plaintiffs v. A.W. Chesterton Company, et al., defendants, in the Superior Court of the State of
Washington, County of Pierce, Cause No., 13-2-14602-4, June 4, 2015 (telephone).

In Re: Asbestos Personal Injury Litigation June 2015 Trial Group, in the Circuit Court of
Kanawha County, West Virginia, Civil Action No. 03-C-9600, May12, 2015.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -244
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17208 Page 241 of
                                                  246



Jennifer Ridenour, et al. v. 3M Company, et al. Tulare County, California, Superior Court Case
No. VCU253652., April 16, 2015 (telephone).

Jean Smith and Nelson Smith, Plaintiffs v. Arvinmeritor, Inc., et al., Defendants In the Circuit
Court, State of Missouri, Twenty-Second Judicial Circuit, Cause No. 1422-CC08996, Asbestos
Division, April 14, 2015.

Richard A. Bugg, Jr. and Cynthia Bugg, Plaintiffs, v. A.W. Chesterton Co., et al.,Defendants,
Commonwealth of Massachusetts Middlesex, Co. Superior Court, Department of the Trial Court,
Civil Action No. 14-6323, March 18, 2015 (telephone).

Charles D. Castleberry, Individually and as Special Administrator of the Estate of
Marilyn E. Castleberry, deceased, Plaintiff, - against - Arvinmeritor, Inc., et al., Defendants,
Case No.: 12-l-1938 in the Circuit Court, Third Judicial Circuit Madison County, Illinois,
February 18, 23, 2015.

Ernie P. Maia vs. Arvinmeritor, Inc. Et al., C/A No.: RG14735552, in California, February12,
2015, (telephone)

James Hall v. Cooper T. Smith, et al, Civil District Court for the Parish of Orleans, State of
Louisiana, Case No. 2014-5780, February 10, 2015.

Mary Planer, et al., Plaintiff vs. A.W. Chesterton Company, et al., Defendants, Case No. 1322-
CC09233, pending in the Circuit Court, State of Missouri, Twenty-Second Judicial Circuit (City
of St. Louis, January 23, 2015 (telephone).

Donald Keith Anders and Marion Anders v. American Biltrite Inc., et al., Case No. CGC-14-
276287, pending in the Superior Court for the County of San Francisco, January16, 2015

Leslie Hearon, et al., Plaintiff, v. Monsanto Company, et al., Defendants. Cause No.: 12SL-CC-
01497, Div. 16 Missouri Circuit Court, Twenty-first Judicial Circuit, St. Louis County,
December 22, 2014.

Carlos S. Tarazon, et al., v. Certainteed Corporation, et al., Maricopa County Superior Court
Case No. CV2013-001762, December19, 2014 (telephone).

John New and Beth New, Plaintiffs, v. Caterpillar Inc., et al., Defendants. In the United States
District Court For the Western District of Missouri, Western Division , No. 4:13-cv-00675-
DKG, December 17, 2014.

Barbara Lee-Ayers v. Avondale Industries Inc. et al. , Orleans Parish, Louisiana, November 7,
2014.

Jones v. Calaveras Asbestos and Certainteed Corporation, LA Superior Court Case No.
BC541164, November 5, 2014.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -245
Case 2:15-cv-00201-SMJ          ECF No. 385-1      filed 01/28/20      PageID.17209 Page 242 of
                                                 246



Richard Hill, et al., Plaintiffs vs. ACandS, INC, et al., Defendants, In Re: Personal Injury
Asbestos Litigation, In the Circuit Court for Baltimore City, Case No. 24x13000462, October 30,
2014 (telephone).

Gary and Becky Knapp vs. Asbestos Corp. Ltd., et al. (LASC BC 523177), October 17, 2014
(telephone)

Cloristeen Collins, et al v. RPI Company, Alameda County Superior Court, Case No.
RG04143303, October 15, 2014 (telephone)

Patricia A. Terrell and Barbara A. Appleford, Individually and as Executors of the Estate of
SUSAN NESTER, Plaintiffs, v. 3M COMPANY (f/k/a Minnesota Mining & Manufacturing
Co.), et al., Defendants, In the Superior Court of the State of Delaware, In and for New Castle
County, In Re: Asbestos Litigation, C.A. No. : 12C-08-288, October 14, 2014.

Jeffrey S. Artz, Successor Executor of the Estate of Robert P. Artz, Dec’d, Plaintiff v. A. W.
Chesterton Company, et al., Defendants, In the Court of Common Please, Cuyahoga County,
Ohio, Case No. 779154, October 9, 2014 (telephone)

Arthur and Marcia Law v. Asbestos Corp., Ltd., et al. Alameda County Superior Court No.:
RG14721226, October 8, 2014 (telephone)

Jeffrey Scott Pickard and Susan Pickard, Plaintiffs, vs. 3M Company, Et al., In the Circuit Court
of the City of St. Louis, Twenty-Second judicial Circuit, State of Missouri, Cause No.: 1322-
CC01066, October 2, 2014.

In Re: Personal Injury Asbestos Litigation October 2014 Trial Group, In the Circuit Court of
Kanawha County, West Virginia, September 23, 2014.

Robert Tis v. A.W. Chesterton Co., et al., Massachusetts Superior Court C.A., No. 13-3653,
September 11, 2014.

Dennis Witsoe, et al., v. Ajax Electric Co., et al., Docket # ASB-FBT-CV-XX-XXXXXXX-S,
Superior Court of Fairfield at Bridgeport (Connecticut), September 10, 2014.

Michael E. Williams, et al., Plaintiffs vs. Monsanto Company, et al., Defendants, Case No.
BC461315, Superior Court of the State of California for the County of Los Angeles, August 15,
2014.

Martin Truman Mitchell, Jr., Plaintiff v. Alcatel-Lucent USA, Inc., et al., Defendants, Cause No.
1322-CC00922 In the Circuit Court, State of Missouri, Twenty-Second Judicial Circuit, July 20,
2014.

Clyde Knudsen, Individually and as Personal Representative of the Estate of Donald D.
Knudsen, Plaintiff, v. Alcatel-Lucent USA, Inc., et al., Defendants, Case No. 2013-CP-10-4161,
State of South Carolina, County of Charleston, In the court of Common Pleas, Ninth Judicial



                                                           Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. ROSNER Expert Testimony -246
Case 2:15-cv-00201-SMJ           ECF No. 385-1       filed 01/28/20      PageID.17210 Page 243 of
                                                   246



Circuit, July 29, 2014.

Erin Stephens, Individually and as Personal Representative of the heirs and Estate of Charles M.
Stephens, Plaintiff v. Hobart Brothers Company and The Lincoln Electric Company, defendants,
No. 13-2-10748-7, in the Superior Court of the State of Washington in and for the County of
Pierce, July 22, 2014.

Jody Studer, Individually and on behalf of the Estate of Ronald J. Studer, Plaintiffs, v. American
Standard, Inc., et al., Defendants, Case No. CV 11-752415, In the Court of Common Pleas, for
Cuyohoga County, Ohio, July 16, 2014.

Melanie Guillory vs. Anco Insulations, Inc., et al., 19th Judicial District Court for the Parish of
East Baton Rouge, State of Louisiana, C.A. No. 623759, July 8, 2014

Tammie D. Soucy, Plaintiff v. Briggs & Stratton Corporation, et al., Defendants, Civil Docket
No. 1:12-cv-00068-NT, United States District Court, District of Maine, July 1, 2014.

Helen Hammonds, individually and as survivor of Decedent William Hammonds, Plaintiff v.
Monsanto Company, et al., in the Missouri Circuit Court, Twenty First Judicial Circuit, St. Louis
County, Cause No. 10SL-CC03437, June 4, 2014.

Joseph E. Anderson and Marilyn E. Anderson, Plaintiffs v. 3 M Company, et al., Defendants,
No. 13-2-14901-5, Superior Court of the State of Washington for Pierce County, May 30, 2014,
(by telephone).

June 2014 West Virginia Trial Group, In the Circuit Court of Kanawha County, West Virginia,
May 27, 2014

GERALD HOWARD GOLDMAN, Individually and as Successor-in-Interest to ELIZABETH
ANN GOLDMAN, Decedent;, et al, Plaintiffs, v. AC AND S, INC., et al., Defendants., Case
No.: RG11579926, SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF
ALAMEDA - COURT OF UNLIMITED JURISDICTION, Telephone, May 7, 2014

Rita Michelle Miller, Individually and as Executor of the Estate of Donald Bowles v. CSX
Transportation, Inc., et al. Civil Action No.: 08-C-9700, West Virginia FELA Asbestos Mass
Litigation Panel, Circuit Court of Kan. Co., West Virginia; and Marilyn Paschal, Plaintiff, vs. Ill.
Central RR Co., Defendants, Civil Action No. 11-CI-00183, Commonwealth of Kentucky,
McCracken Circuit Court, April 29, 2014; May 5, 2014

Beverly T. MacLeod, Individually and as Executor of the Estate of William B. MacLeod,
Deceased v. John Crane Inc., et al.; Case No. CL13-01657F-15,In the Circuit Court for the City
of Newport News, Virginia, April 2, 2014.

Estate of Eric Sparks v. A.W. Chesterton Co., et al. Massachusetts Superior Court, C.A., No. 13-
1053, March 4, 2014




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. ROSNER Expert Testimony -247
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17211 Page 244 of
                                                  246



Daniel v. John Crane, et al, Virginia, December 17, 2013.

Michael Vogel, Jr., Individually and as Special Administrator of the Estate of Carl. G. Vogel,
Deceased, Plaintiff, vs.. Afton Chemical Corporation, et al., Defendants, In the Circuit Court
Third Judicial Circuit, Madison County, Illinois, No., 2010-L-001175 and Maria Gadberry,
Individually and as Special Administrator of the Estate of Billie Gadberry, Deceased, Plaintiff v.
A.W. Chesterton, Inc., et al., October 30, 2013.

Ryan Sowders, Representative of the Heirs and Estate of Nola Yates, Deceased, Plaintiff, v.
A.W. Chesterton, Inc., et al., Defendants, In the Circuit Court Third Judicial Circuit, Madison
County, Illinois, Cause No. 11-L-623, October 16, 2013.

Luther Beverage, et al., October 8, 2013 Mesothelioma Trail Group, Plaintiffs Consolidated Case
No. 24x1 1000785 V. ACand S, Inc., et al., Defendants, In Re: Baltimore City in the Asbestos
Litigation Circuit Court for Baltimore City, September 13, 2013.

Cynthia Morrone and Eugene Morrone, H/W, Plaintiffs v. American Biltwrite, Inc., et al.,
Defendants, Docket No. L-1417-12 AS Superior Court of New Jersey, Law Division: Middlesex
County, August 29, 2013.

Donald Noll and Candance Noll, Plaintiffs v. American Biltrite Inc., et al., No. 13-2-06781-1
SEA, Superior Court of Washington for King County, August 28, 2013.

Robert Stamps Versus Asbestos Corporation Limited, et al, No.: 695-709, Division “N,” 24th
Judicial District Court for the Parish of Jefferson, State of Louisiana, August 21, 2013, (by
telephone)

Michael Vogel, Jr. ... Plaintiff, vs. Afton Chemical Corporation, et al., Defendants, No. 2010-L-
001175 in the Circuit Court, Third Judicial Circuit, Madison County, IL, July 8, 2013.

Leo White and Eleanor White, Plaintiffs, v. Allied Signal Inc., N/K/A Honeywell International
Inc., et al., Defendants, Civil Action No. 12-3335, State of Rhode Island, Providence, RI, June
25, 2013.

Robert G. Carlton and Helen c. Carlton, Plaintiffs, v. Waco, Inc, Defendants, In the Circuit Court
for the City of Newport News, Virginia, Case No.: CL10-01540P-03 (DP), June 13, 2013.

John Keiser & Anne Keiser, Plaintiffs, et al., vs. A. W. Chesterton Company, et al., Defendants,
Missouri Circuit Court, Twenty-Second Judicial Circuit, City of St. Louis, Case No. 1222-
CC00328 and Gary Braun, et al., Plaintiffs v. A. W. Chesterton Company, et al., Defendants, in
the Circuit Court, Third Judicial Circuit, Madison County, IL, Case No. 12-L-573, May 23,
2013.

Gloria Dobson, as Administrator of the Estate of Bert L. Dobson, deceased, et al., Plaintiffs, vs.
Caterpillar Inc., Defendant, Missouri Circuit Court, Twenty-Second Judicial Circuit, City of St.
Louis, Cause No. 1222-CC00841, March 19, 2013.



                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -248
Case 2:15-cv-00201-SMJ          ECF No. 385-1       filed 01/28/20      PageID.17212 Page 245 of
                                                  246




Arlene Graybill, et al., Plaintiffs v. A.W. Chesterton Company, et al., Defendants, Missouri
Circuit Court, Twenty-Second Judicial Circuit, City of St. Louis, Cause No. 1022-CC10506,
March 12, 2013.

Alan J. Hantak and Patricia Hantak, Plaintiff v. ABB, Inc. D/b/a ABB DE INC., et al, In the
Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida, Asbestos
Litigation, Case No.: 12-15235 CA 42, January 23, 2013.

In Re: Asbestos Personal Injury Litigation, Mass Litigation Panel, In the Circuit Court of
Kanawha County, West Virginia, Civil Action No.: 03-C-9600 KAN, January 18, 2013.

The People of the State of California v. Atlantic Richfield, et. al, Superior Court of California,
Santa Clara County, Case Number 1-0-CV- 788657, October 18,19, 22, 2012.

Gaylord Poffenbaugh and Gusta M. Poffenbaugh, Plaintiffs, v. Borg-Warner Corporation, et al.,
Defendants, In the Circuit court of the City of St. Louis, State of Missouri, Cause No. 1122-
CC10659, Division 1, October 4, 2012

Raymond Smith and Rosie Smith, Plaintiffs, vs. BNSF Railway Company, et al., Defendants. In
the Superior Court of the State of California, in and for the County of Alameda, No.
RG12623812, September 27, 2012

Rueben Morgan, Plaintiff vs. Bill Vann Company, Inc., et al., Defendants, In the United States
District Court for the Southern District of Alabama, Northern Division, Case No. 2:11-CV-0535-
B, September 25, 2012

In Re: Asbestos Litigation, in the Circuit Court for the 17th Judicial Circuit, Broward County,
Florida, Case No. CACE 92-90000, September 7, 2012

Chelsea Wren, et al., Plaintiffs v. Fluor Corp., et al., Defendants, Missouri Circuit Court, Twenty
Second Judicial Circuit, Cause No., 052-10613, Division Twelve, August 29, 2012.

Marcia Mauldin et al. v. Georgia-Pacific LLC, et al., Superior Court of Towns County, State of
Georgia, Civil Action File No. 10-CV-351-08, July 8, 2012

Nick Dennis, Jr. and Sandra Dennis v. A.W. Chesterton, Inc., et al., In the Circuit Court Third
Judicial Circuit, Madison County, IL, Court No.: 2012L 000001, In Re: Asbestos Litigation,
June 27, 2012.

George J. Adams v. Oakfabco, Inc., f/k/a Kewanee Boiler Corporation, et al
Madison County, Illinois B Cause No. 11-L-1038, February 23, 2012

In Re: New York State Asbestos Litigation,@ Supreme Court: All Counties within the State of
New York, New York, NY, February 27 and 29, 2012, June 25, 2012




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. ROSNER Expert Testimony -249
Case 2:15-cv-00201-SMJ        ECF No. 385-1     filed 01/28/20       PageID.17213 Page 246 of
                                              246




YASMINE CLARK, Minor, by her guardian ad litem, SUSAN M.. GRAMLING, Plaintiff, vs
AMERICAN CYANAMID COMPANY, et al., Defendants CASE NO. 06-CV-012653, Circuit
Court, Milwaukee County, State of Wisconsin, deposition May 17, 2010

Ruth Nishida, et. Al., v. Monsanto and Solutia, Cause # 09SL-CC01964, Missouri Circuit court,
Twenty-First Judicial Circuit, St. Louis County, Nov. 18, 2010; and May 22, 2012.


Alternate Dispute Resolution Case

March 5, 6, 9 - 10, 2015, Private ADR Proceeding, Confidential.

March 11-12, 2015, Private ADR Proceeding, Confidential.

April 8-10, 2015, Private ADR Proceeding, Confidential




                                                         Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude D. ROSNER Expert Testimony -250
